Case 3:21-cv-00538-N Document 26-10 Filed 06/09/21      Page 1 of 215 PageID 5248




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                         Appellee           §

 [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                           APPELLANT RECORD
                               VOLUME 10
Case 3:21-cv-00538-N Document 26-10 Filed 06/09/21   Page 2 of 215 PageID 5249
Case 3:21-cv-00538-N Document 26-10 Filed 06/09/21   Page 3 of 215 PageID 5250
Case 3:21-cv-00538-N Document 26-10 Filed 06/09/21   Page 4 of 215 PageID 5251
Case 3:21-cv-00538-N Document 26-10 Filed 06/09/21   Page 5 of 215 PageID 5252
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-4
                         1795-3Filed
                                Filed11/13/20
                                      01/22/21 Entered
                                                 Entered11/13/20
                                                         01/22/2120:30:24
                                                                  16:20:31 Page
                                                                            Page875
                                                                                  of of
                                                                                     22
  Case 3:21-cv-00538-N Document 26-10 129 Filed 06/09/21 Page 6 of 215 PageID 5253



                 (a)    In connection with the administration of the Litigation Sub-Trust, in
  addition to any and all of the powers enumerated elsewhere herein, the Litigation Trustee shall,
  in an expeditious but orderly manner, investigate, prosecute, settle, and otherwise resolve the
  Estate Claims. The Litigation Trustee shall have the power and authority and is authorized to
  perform any and all acts necessary and desirable to accomplish the purposes of this Agreement
  and the provisions of the Plan and the Confirmation Order relating to the Litigation Sub-Trust,
  within the bounds of this Agreement, the Plan, the Confirmation Order, and applicable law.

                 (b)     The Litigation Trustee, subject to the limitations set forth in Section 3.3 of
  this Agreement shall have the right to prosecute, defend, compromise, adjust, arbitrate, abandon,
  estimate, or otherwise deal with and settle any and all Estate Claims. To the extent that any
  action has been taken to prosecute, defend, compromise, adjust, arbitrate, abandon, or otherwise
  deal with and settle any such Estate Claims prior to the Effective Date, on the Effective Date the
  Litigation Trustee shall be substituted for the Debtor in connection therewith in accordance with
  Rule 25 of the Federal Rules of Civil Procedure, made applicable by Rule 7025 of the Federal
  Rules of Bankruptcy Procedure, and the caption with respect to such pending action shall be
  changed to the following “Marc Kirschner, not individually but solely as Litigation Trustee for
  the Highland Litigation Sub-Trust, et al. v. [Defendant]”.

               (c)     Subject in all cases to any limitations contained herein, in the
  Confirmation Order, or in the Plan, the Litigation Trustee shall have the power and authority to:

                        (i)    hold legal title to any and all rights in or arising from the Litigation
  Sub-Trust Assets, including, but not limited to, the right to collect any and all money and other
  property belonging to the Litigation Sub-Trust (including any proceeds of the Litigation Sub-
  Trust Assets);

                         (ii)    perform the duties, exercise the powers, and asserts the rights of a
  trustee under sections 1123(b)(3)(B) of the Bankruptcy Code with respect to the Litigation Sub-
  Trust Assets, including the right to assert claims, defenses, offsets, and privileges;

                        (iii)   subject to any approval of the Oversight Board that may be
  required under Section 3.3(b), protect and enforce the rights of the Litigation Sub-Trust with
  respect to any Litigation Sub-Trust Assets by any method deemed appropriate, including,
  without limitation, by judicial proceeds, or pursuant to any applicable bankruptcy, insolvency,
  moratorium, or similar law and general principles of equity;

                        (iv)   determine and satisfy any and all liabilities created, incurred, or
  assumed by the Litigation Sub-Trust;

                        (v)    subject to any approval of the Oversight Board that may be
  required under Section 3.3(b), investigate, analyze, compromise, adjust, arbitrate, mediate, sue
  on or defend, prosecute, abandon, dismiss, exercise rights, powers and privileges with respect to
  or otherwise deal with and settle, in accordance with the terms set forth in this Agreement, all
  Estate Claims or any other Causes of Action in favor of or against the Litigation Sub-Trust;

                        (vi)   with respect to any Estate Claim, avoid and recover transfers of the
  Debtor’s property as may be permitted by the Bankruptcy Code or applicable state law;
                                                   7

                                                                                        002511
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-4
                         1795-3Filed
                                Filed11/13/20
                                      01/22/21 Entered
                                                 Entered11/13/20
                                                         01/22/2120:30:24
                                                                  16:20:31 Page
                                                                            Page976
                                                                                  of of
                                                                                     22
  Case 3:21-cv-00538-N Document 26-10 129 Filed 06/09/21 Page 7 of 215 PageID 5254



                         (vii) subject to applicable law, seek the examination of any Entity or
  Person with respect to the Estate Claims;

                        (viii)   make all payments relating to the Litigation Sub-Trust Assets;

                         (ix)  [assess, enforce, release, or waive any privilege or defense on
  behalf of the Litigation Sub-Trust, the Litigation Sub-Trust Assets, or the Litigation Sub-Trust
  Beneficiary, if applicable;]

                        (x)    prepare, or have prepared, and file, if necessary, with the
  appropriate taxing authority any and all tax returns, information returns, and other required
  documents with respect to the Litigation Sub-Trust, and pay taxes properly payable by the
  Litigation Sub-Trust;

                          (xi)     if not otherwise covered by insurance coverage obtained by the
  Claimant Trust, obtain reasonable insurance coverage with respect to any liabilities and
  obligations of the Litigation Trustee, solely in his capacity as such, in the form of fiduciary
  liability insurance, a directors and officers policy, an errors and omissions policy, or otherwise.
  The cost of any such insurance shall be a Litigation Sub-Trust Expense and paid by the
  Litigation Trustee from the Litigation Sub-Trust Expense Reserve;

                        (xii) without further order of the Bankruptcy Court, but subject to the
  terms of this Agreement, employ various consultants, third-party service providers, and other
  professionals, including counsel, tax advisors, consultants, brokers, investment bankers,
  valuation counselors, and financial advisors, as the Litigation Trustee deems necessary to aid
  him in fulfilling his obligations under this Agreement; such consultants, third-party service
  providers, and other professionals shall be retained pursuant to whatever fee arrangement the
  Litigation Trustee deems appropriate, including contingency fee arrangements and any fees and
  expenses incurred by such professionals engaged by the Litigation Trustee shall be Litigation
  Sub-Trust Expenses and paid by the Litigation Trustee from the Litigation Sub-Trust Expense
  Cash Reserve;

                          (xiii) to the extent applicable, assert, enforce, release, or waive any
  Privilege or defense on behalf of the Litigation Sub-Trust (including as to any Privilege that the
  Debtor held prior to the Effective Date), including to provide any information to insurance
  carriers that the Litigation Trustee deems necessary to utilize applicable insurance coverage for
  any Claim or Claims;

                         (xiv) take all steps and execute all instruments and documents necessary
  to effectuate the purpose of the Litigation Sub-Trust and the activities contemplated herein and in
  the Confirmation Order and the Plan, and take all actions necessary to comply with the
  Confirmation Order, the Plan, and this Agreement and the obligations thereunder and hereunder;
  and

                          (xv) exercise such other powers and authority as may be vested in or
  assumed by the Litigation Trustee by any Final Order (the foregoing subparagraphs (i)-(xv)
  being collectively, the “Authorized Acts”).

                                                   8

                                                                                      002512
Case 19-34054-sgj11 Doc 1795-3
                        1389-4 Filed 01/22/21
                                     11/13/20 Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page 77
                                                                             10 of
 Case 3:21-cv-00538-N Document 26-10 129 22 06/09/21 Page 8 of 215 PageID 5255
                                         Filed



                (d)     The Litigation Trustee has the power and authority to act as trustee of the
 Litigation Sub-Trust and perform the Authorized Acts through the date such Litigation Trustee
 resigns, is removed, or is otherwise unable to serve for any reason.

                 (e)    Any determinations by the Liquidation Trustee, under the direction of the
 Oversight Board, with respect to the amount or timing of settlement or other disposition of any
 Estate Claims settled in accordance with the terms of this Agreement shall be conclusive and
 binding on the Litigation Sub-Trust Beneficiary and all other parties of interest following the
 entry of an order of a court of competent jurisdiction approving such settlement or other
 disposition to the extent required or obtained.

        3.3     Limitation of Authority.

                (a)     Notwithstanding anything herein to the contrary, the Litigation Sub-Trust
 and the Litigation Trustee shall not (i) be authorized to engage in any trade or business, (ii) take
 any actions inconsistent with the management of the Estate Claims as required or contemplated
 by applicable law, the Confirmation Order, the Plan, and this Agreement, or (iii) take any action
 in contravention of the Confirmation Order, the Plan, or this Agreement.

                 (b)    Notwithstanding anything herein to the contrary, and in no way limiting
 the terms of the Plan, the Litigation Trustee must receive the consent by vote of a [simple
 majority] of the Oversight Board pursuant to the notice and quorum requirements set forth in
 Section 4.5 of the Claimant Trust Agreement, in order to:

                        (i)     terminate or extend the term of the Litigation Sub-Trust;

                         (ii)     commence litigation with respect to any Estate Claims, including,
 without limitation, to (x) litigate, resolve, or settle coverage and/or the liability of any insurer
 under any insurance policy or legal action related thereto, or (y) pursue avoidance, recovery, or
 similar remedies that may be brought under chapter 5 of the Bankruptcy Code or under similar or
 related state or federal statutes or common law, including fraudulent transfer law;

                       (iii)   settle, dispose of, or abandon any Estate Claims [(including any
 counterclaims to the extent such counterclaims are set off against the proceeds of any such Estate
 Claim)];

                        (iv)  borrow funds as may be necessary to fund litigation or other costs
 of the Litigation Sub-Trust;

                       (v)   reserve or retain any cash or cash equivalents in the Litigation Sub-
 Trust Cash Reserve in an amount reasonably necessary to meet claims and contingent liabilities;

                        (vi)    change the compensation of the Litigation Trustee; and

                        (vii)   retain counsel, experts, advisors, or any other professionals.

                (c)     [Reserved]


                                                  9

                                                                                       002513
Case 19-34054-sgj11 Doc 1795-3
                        1389-4 Filed 01/22/21
                                     11/13/20 Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page 78
                                                                             11 of
 Case 3:21-cv-00538-N Document 26-10 129 22 06/09/21 Page 9 of 215 PageID 5256
                                         Filed



         3.4    Binding Nature of Actions. All actions taken and determinations made by the
 Litigation Trustee in accordance with the provisions of this Agreement shall be final and binding
 upon the Litigation Sub-Trust Beneficiary.

        3.5     Term of Service. The Litigation Trustee shall serve as the Litigation Trustee for
 the duration of the Litigation Sub-Trust, subject to death, resignation or removal.

         3.6    Resignation. The Litigation Trustee may resign as trustee of the Litigation Sub-
 Trust by an instrument in writing delivered to the Bankruptcy Court and Oversight Board at least
 thirty (30) days before the proposed effective date of resignation. The Litigation Trustee shall
 continue to serve as Litigation Trustee after delivery of the Litigation Trustee’s resignation until
 the proposed effective date of such resignation, unless the Litigation Trustee and a [simple
 majority] of the Oversight Board consent to an earlier effective date, which earlier effective date
 shall be no earlier than the date of appointment of a successor Litigation Trustee in accordance
 with Section 3.8 hereof becomes effective.

        3.7     Removal.

                (a)    The Litigation Trustee may be removed by a [simple majority] vote of the
 Oversight Board for Cause, immediately upon notice thereof, or without Cause, upon [60 days’]
 prior written notice.

                (b)     To the extent there is any dispute regarding the removal of a Litigation
 Trustee (including any dispute relating to any compensation or expense reimbursement due
 under this Agreement) the Bankruptcy Court shall retain jurisdiction to consider and adjudicate
 such dispute. Notwithstanding the foregoing, the Litigation Trustee will continue to serve as the
 Litigation Trustee after his removal until the earlier of (i) the time when a successor Litigation
 Trustee will become effective in accordance with Section 3.8 of this Agreement or (ii) such date
 as the Bankruptcy Court otherwise orders.

        3.8     Appointment of Successor.

                 (a)     Appointment of Successor. In the event of a vacancy by reason of the
 death, Disability, or removal of the Litigation Trustee, or prospective vacancy by reason of
 resignation, a successor Litigation Trustee shall be selected by a [simple majority] vote of the
 Oversight Board. If Members of the Oversight Board are unable to secure a majority vote, the
 Bankruptcy Court will determine the successor Litigation Trustee on motion of the Members. If
 a final decree has been entered closing the Chapter 11 Case, the Litigation Trustee may seek to
 reopen the Chapter 11 Case for the limited purpose of determining the successor Litigation
 Trustee, and the costs for such motion and costs related to re-opening the Chapter 11 Case shall
 be paid by the Litigation Sub-Trust, or the Claimant Trust on behalf of the Litigation Sub-Trust.
 The successor Litigation Trustee shall be appointed as soon as practicable, but in any event no
 later than sixty (60) days after the occurrence of the vacancy or, in the case of resignation, on the
 effective date of the resignation of the then acting Litigation Trustee.

                (b)    Vesting or Rights in Successor Litigation Trustee. Every successor
 Litigation Trustee appointed hereunder shall execute, acknowledge, and deliver to the Litigation
 Sub-Trust, the Claimant Trustee, the exiting Litigation Trustee, the Oversight Board, and file
                                                  10

                                                                                       002514
Case 19-34054-sgj11 Doc 1795-3
                        1389-4 Filed 01/22/21
                                     11/13/20 Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page 79
                                                                             12 of
Case 3:21-cv-00538-N Document 26-10 Filed129
                                          22 06/09/21 Page 10 of 215 PageID 5257



 with the Bankruptcy Court, an instrument accepting such appointment subject to the terms and
 provisions hereof. The successor Litigation Trustee, without any further act, deed, or
 conveyance shall become vested with all the rights, powers, trusts and duties of the exiting
 Litigation Trustee except that the successor Litigation Trustee shall not be liable for the acts or
 omissions of the retiring Litigation Trustee. In no event shall the retiring Litigation Trustee be
 liable for the acts or omissions of the successor Litigation Trustee.

                 (c)     Interim Litigation Trustee. During any period in which there is a vacancy
 in the position of Litigation Trustee, the Oversight Board shall appoint one of its Members or the
 Claimant Trustee to serve as the interim Litigation Trustee (the “Interim Trustee”) until a
 successor Litigation Trustee is appointed pursuant to Section 3.8(a). The Interim Trustee shall
 be subject to all the terms and conditions applicable to a Litigation Trustee hereunder. Such
 Interim Trustee shall not be limited in any manner from exercising any rights or powers as a
 Member of the Oversight Board or Claimant Trustee, as applicable, merely by such Person’s
 appointment as Interim Trustee.

         3.9     Continuance of Litigation Sub-Trust. The death, resignation, or removal of the
 Litigation Trustee shall not operate to terminate the Litigation Sub-Trust created by this
 Agreement or to revoke any existing agency (other than any agency of the Litigation Trustee as
 the Litigation Trustee) created pursuant to the terms of this Agreement or invalidate any action
 taken by the Litigation Trustee. In the event of the resignation or removal of the Litigation
 Trustee, the Litigation Trustee shall promptly (i) execute and deliver, by the effective date of
 resignation or removal, such documents, instruments, records, and other writings as may be
 reasonably requested by his successor to effect termination of the exiting Litigation Trustee’s
 capacity under this Agreement and the conveyance of the Estate Claims then held by the exiting
 Litigation Trustee to the successor Litigation Trustee; (ii) deliver to the successor Litigation
 Trustee all non-privileged documents, instruments, records, and other writings relating to the
 Litigation Sub-Trust as may be in the possession or under the control of the exiting Litigation
 Trustee, provided, the exiting Litigation Trustee shall have the right to make and retain copies of
 such documents, instruments, records and other writings delivered to the successor Litigation
 Trustee and the cost of making such copies shall be a Litigation Sub-Trust Expense to be paid by
 the Litigation Sub-Trust; and (iii) otherwise assist and cooperate in effecting the assumption of
 the exiting Litigation Trustee’s obligations and functions by his successor, provided the fees and
 expenses of such assistance and cooperation shall be paid to the exiting Litigation Trustee by the
 Litigation Sub-Trust. The exiting Litigation Trustee shall irrevocably appoint the successor
 Litigation Trustee as his attorney-in-fact and agent with full power of substitution for it and its
 name, place and stead to do any and all acts that such exiting Litigation Trustee is obligated to
 perform under this Section 3.9.

         3.10 Litigation Trustee as “Estate Representative”. The Litigation Trustee will be the
 exclusive trustee of the Litigation Sub-Trust Assets, for purposes of 31 U.S.C. § 3713(b) and 26
 U.S.C. § 6012(b)(3), as well as the representative of the Estate appointed pursuant to section
 1123(b)(3)(B) of the Bankruptcy Code (the “Estate Representative”) with respect to the Estate
 Claims, with all rights and powers attendant thereto, in addition to all rights and powers granted
 in the Plan and in this Agreement. The Litigation Trustee will be the successor-in-interest to the
 Debtor with respect to any action pertaining to the Estate Claims, which was or could have been
 commenced by the Debtor prior to the Effective Date, except as otherwise provided in the Plan

                                                 11

                                                                                     002515
Case 19-34054-sgj11 Doc 1795-3
                        1389-4 Filed 01/22/21
                                     11/13/20 Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page 80
                                                                             13 of
Case 3:21-cv-00538-N Document 26-10 Filed129
                                          22 06/09/21 Page 11 of 215 PageID 5258



 or Confirmation Order. All actions, claims, rights or interests constituting or relating to Estate
 Claims are preserved and retained and may be enforced by the Litigation Trustee as an Estate
 Representative.

        3.11    Books and Records.

                (a)     The Litigation Trustee shall maintain, in respect of the Litigation Sub-
 Trust and the Claimant Trust, books and records pertinent to Estate Claims in its possession and
 the income of the Litigation Sub-Trust and payment of expenses, liabilities, and claims against or
 assumed by the Litigation Sub-Trust in such detail and for such period of time as may be
 necessary to enable it to make full and proper accounting in respect thereof. Such books and
 records shall be maintained as reasonably necessary to facilitate compliance with the tax
 reporting requirements of the Litigation Sub-Trust and the requirements of Article VII herein.
 Except as otherwise provided herein, nothing in this Agreement requires the Litigation Trustee to
 file any accounting or seek approval of any court with respect to the administration of the
 Litigation Sub-Trust, or as a condition for managing any payment or distribution out of the
 Litigation Sub-Trust. Notwithstanding the foregoing, the Litigation Trustee shall to retain such
 books and records, and for such periods, with respect to any Reorganized Debtor Assets as are
 required to be retained pursuant to Section 204-2 of the Investment Advisers Act or any other
 applicable laws, rules, or regulations.

                 (b)    The Litigation Trustee may dispose some or all of the books and records
 maintained by the Litigation Trustee at the later of (i) such time as the Litigation Trustee
 determines, with the unanimous consent of the Oversight Board, that the continued possession or
 maintenance of such books and records is no longer necessary for the benefit of the Litigation
 Sub-Trust, including with respect to the Estate Claims, or (ii) upon the termination and winding
 up of the Litigation Sub-Trust under Article IX of this Agreement.

        3.12    Reports.

                 (a)    Financial and Status Reports. The fiscal year of the Litigation Sub-Trust
 shall be the calendar year. Within 90 days after the end of each calendar year during the term of
 the Litigation Sub-Trust, and within 45 days after the end of each calendar quarter during (other
 than the fourth quarter) the term of the Litigation Sub-Trust and as soon as practicable upon
 termination of the Litigation Sub-Trust, the Litigation Trustee shall make available upon request
 to the Oversight Board or Litigation Sub-Trust Beneficiary appearing on its records as of the end
 of such period or such date of termination, a written report including: (i) unaudited financial
 statements of the Litigation Sub-Trust for such period, and, if the end of a calendar year, an
 unaudited report (which may be prepared by an independent certified public accountant
 employed by the Litigation Trustee) reflecting the result of such agreed-upon procedures relating
 to the financial accounting administration of the Litigation Sub-Trust as proposed by the
 Litigation Trustee; (ii) a summary description of any action taken by the Litigation Sub-Trust
 that, in the judgment of the Litigation Trustee, materially affects the Litigation Sub-Trust and of
 which notice has not previously been given to the Oversight Board or Litigation Sub-Trust
 Beneficiary, provided, that any such description shall not include any privileged or confidential
 information of the Litigation Trustee; and (iii) a description of the progress of liquidating the
 Litigation Sub-Trust Assets and making distributions to the Litigation Sub-Trust Beneficiary and

                                                 12

                                                                                     002516
Case 19-34054-sgj11 Doc 1795-3
                        1389-4 Filed 01/22/21
                                     11/13/20 Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page 81
                                                                             14 of
Case 3:21-cv-00538-N Document 26-10 Filed129
                                          22 06/09/21 Page 12 of 215 PageID 5259



 any other material information relating to the Litigation Sub-Trust Assets and the administration
 of the Litigation Sub-Trust deemed appropriate to be disclosed by the Litigation Trustee, which
 description shall include a written report detailing, among other things, the litigation status of the
 Estate Claims transferred to the Litigation Sub-Trust, any settlements entered into by the
 Litigation Sub-Trust with respect to the Estate Claims, the proceeds recovered to date from
 Estate Claims, and the distributions made by the Litigation Sub-Trust.

                (b)    Annual Plan and Budget. If instructed by the Oversight Board, the
 Litigation Trustee shall prepare and submit to the Oversight Board for approval an annual plan
 and budget in such detail as reasonably requested.

        3.13    Compensation and Reimbursement; Engagement of Professionals.

                (a)     Compensation and Expenses.

                      (i)    Compensation. As compensation for any services rendered by the
 Litigation Trustee in connection with this Agreement, the Litigation Trustee shall receive
 compensation in a manner and amount to be determined by the Oversight Board.

                        (ii)    Expense Reimbursements. All reasonable out-of-pocket expenses
 of the Litigation Trustee in the performance of his or her duties hereunder, shall be reimbursed as
 Litigation Sub-Trust Expenses paid by the Litigation Sub-Trust.

                (b)     Professionals.

                       (i)     Engagement of Professionals. The Litigation Trustee shall engage
 professionals from time to time in conjunction with the services provided hereunder. The
 Litigation Trustee’s engagement of such professionals shall be approved by a majority of the
 Oversight Board as set forth in Section 3.3(b) hereof.

                      (ii)  Fees and Expenses of Professionals. The Litigation Trustee shall
 pay the reasonable fees and expenses of any retained professionals as Litigation Sub-Trust
 Expenses.

         3.14 Reliance by Litigation Trustee. Except as otherwise provided herein, the
 Litigation Trustee may rely, and shall be fully protected in acting or refraining from acting, on
 any resolution, statement, certificate, instrument, opinion, report, notice, request, consent, order
 or other instrument or document that the Litigation Trustee has no reason to believe to be other
 than genuine and to have been signed or presented by the proper party or parties or, in the case of
 facsimiles, to have been sent by the proper party or parties, and the Litigation Trustee may
 conclusively rely as to the truth of the statements and correctness of the opinions or direction
 expressed therein. The Litigation Trustee may consult with counsel and other professionals, and
 any advice of such counsel or other professionals shall constitute full and complete authorization
 and protection in respect of any action taken or not taken by the Litigation Trustee in accordance
 therewith. The Litigation Trustee shall have the right at any time to seek instructions from the
 Bankruptcy Court, or any other court of competent jurisdiction concerning Estate Claims, this
 Agreement, the Plan, or any other document executed in connection therewith, and any such
 instructions given shall be full and complete authorization in respect of any action taken or not
                                                  13

                                                                                        002517
Case 19-34054-sgj11 Doc 1795-3
                        1389-4 Filed 01/22/21
                                     11/13/20 Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page 82
                                                                             15 of
Case 3:21-cv-00538-N Document 26-10 Filed129
                                          22 06/09/21 Page 13 of 215 PageID 5260



 taken by the Litigation Trustee in accordance therewith. The Litigation Sub-Trust shall have the
 right to seek Orders from the Bankruptcy Court as set forth in Article IX of the Plan.

        3.15 Commingling of Litigation Sub-Trust Assets. The Litigation Trustee shall not
 commingle any of the Litigation Sub-Trust Assets with his or her own property or the property of
 any other Person.

         3.16 [Delaware Trustee. The Delaware Trustee shall have the power and authority,
 and is hereby authorized and empowered, to (i) accept legal process served on the Litigation
 Sub-Trust in the State of Delaware; and (ii) execute any certificates that are required to be
 executed under the Statutory Trust Act and file such certificates in the office of the Secretary of
 State of the State of Delaware, and take such action or refrain from taking such action under this
 Agreement as may be directed in a writing delivered to the Delaware Trustee by the Litigation
 Trustee; provided, however, that the Delaware Trustee shall not be required to take or to refrain
 from taking any such action if the Delaware Trustee shall believe, or shall have been advised by
 counsel, that such performance is likely to involve the Delaware Trustee in personal liability or
 to result in personal liability to the Delaware Trustee, or is contrary to the terms of this
 Agreement or of any document contemplated hereby to which the Litigation Sub-Trust or the
 Delaware Trustee is or becomes a party or is otherwise contrary to law. The Parties agree not to
 instruct the Delaware Trustee to take any action or to refrain from taking any action that is
 contrary to the terms of this Agreement or of any document contemplated hereby to which the
 Litigation Sub-Trust or the Delaware Trustee is or becomes party or that is otherwise contrary to
 law. Other than as expressly provided for in this Agreement, the Delaware Trustee shall have no
 duty or power to take any action for or on behalf of the Litigation Sub-Trust.]

                                        ARTICLE IV.
                                   THE OVERSIGHT BOARD

        The Oversight Board shall be governed by Article IV of the Claimant Trust Agreement.

                                         ARTICLE V.
                                       TRUST INTERESTS

         5.1    Litigation Sub-Trust Interests. On the date hereof, the Litigation Sub-Trust shall
 issue Trust Interests to the Claimant Trust as the sole Litigation Sub-Trust Beneficiary. The
 Litigation Sub-Trust Beneficiary shall be entitled to distributions from the Litigation Sub-Trust
 Assets in accordance with the terms of the Plan and this Agreement.

         5.2    Transferability of Trust Interests. No transfer, assignment, pledge, hypothecation,
 or other disposition of a Trust Interest may be effected.

         5.3     Exemption from Registration. The Parties hereto intend that the rights of the
 Litigation Sub-Trust Beneficiary arising under this Litigation Sub-Trust shall not be “securities”
 under applicable laws, but none of the Parties represent or warrant that such rights shall not be
 securities or shall not be entitled to exemption from registration under the applicable securities
 laws. The Oversight Board, acting unanimously, and Litigation Trustee may amend this
 Agreement in accordance with Article IX hereof to make such changes as are deemed necessary
 or appropriate with the advice of counsel, to ensure that the Litigation Sub-Trust is not subject to
                                                 14

                                                                                      002518
Case 19-34054-sgj11 Doc 1795-3
                        1389-4 Filed 01/22/21
                                     11/13/20 Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page 83
                                                                             16 of
Case 3:21-cv-00538-N Document 26-10 Filed129
                                          22 06/09/21 Page 14 of 215 PageID 5261



 registration and/or reporting requirements of the Securities Act, the Exchange Act, the TIA, or
 the Investment Company Act. The Trust Interests shall not have consent or voting rights or
 otherwise confer on the Litigation Sub-Trust Beneficiary any rights similar to the rights of a
 shareholder of a corporation in respect of any actions taken or to be taken, or decisions made or
 to be made, by the Oversight Board and/or the Litigation Trustee under this Agreement.

                                          ARTICLE VI.
                                         DISTRIBUTIONS

         6.1     Distributions. The Litigation Trustee shall distribute Cash proceeds of the Estate
 Claims to the Claimant Trust within [30 days] of receipt of such Cash proceeds, net of any
 amounts that (a) are reasonably necessary to maintain the value of the Litigation Sub-Trust
 Assets pending their monetization or other disposition during the term of the Litigation Sub-
 Trust, (b) are necessary to pay or reserve for reasonably incurred or anticipated Litigation Sub-
 Trust Expenses and any other expenses incurred by the Litigation Sub-Trust (including, but not
 limited to, any taxes imposed on or payable by the Litigation Trustee with respect to the
 Litigation Sub-Trust Assets), and (c) are necessary to satisfy or reserve for other liabilities
 incurred or anticipated by the Litigation Trustee in accordance with the Plan and this Agreement
 (including, but not limited to, indemnification obligations and similar expenses).

        6.2     Manner of Payment or Distribution. All distributions made by the Litigation
 Trustee on behalf of the Litigation Sub-Trust to the Litigation Sub-Trust Beneficiary shall be
 payable by the Litigation Trustee directly to the Claimant Trust, as sole Litigation Sub-Trust
 Beneficiary, on the date scheduled for the distribution, unless such day is not a Business Day,
 then such date or the distribution shall be the following Business Day, but such distribution shall
 be deemed to have been completed as of the required date.

         6.3    Delivery of Distributions. All distributions under this Agreement to the Claimant
 Trust shall be made pursuant to wire instructions provided by the Claimant Trustee to the
 Litigation Trustee.

                                          ARTICLE VII.
                                          TAX MATTERS

        7.1     [Tax Treatment and Tax Returns.

                  (a)     It is intended for the initial transfer of the Litigation Sub-Trust Assets to
 the Litigation Sub-Trust to be treated for federal income tax purposes (and foreign, state, local
 tax purposes where applicable) as if the Debtor transferred the Litigation Sub-Trust Assets to the
 Litigation Sub-Trust Beneficiary and then, immediately thereafter, the Litigation Sub-Trust
 Beneficiary transferred the Litigation Sub-Trust Assets to the Litigation Sub-Trust. Consistent
 with such treatment, (i) it is intended that the Litigation Sub-Trust will be treated as a grantor
 trust for federal income tax purposes (and foreign, state, and local income tax purposes where
 applicable), (ii) it is intended that the Litigation Sub-Trust Beneficiary will be treated as the
 grantor of the Litigation Sub-Trust and owner of the Litigation Sub-Trust Assets for federal
 income tax purposes (and foreign, state, and local income tax purposes where applicable), and
 (iii) the Litigation Trustee shall file all federal income tax returns (and foreign, state, and local

                                                  15

                                                                                        002519
Case 19-34054-sgj11 Doc 1795-3
                        1389-4 Filed 01/22/21
                                     11/13/20 Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page 84
                                                                             17 of
Case 3:21-cv-00538-N Document 26-10 Filed129
                                          22 06/09/21 Page 15 of 215 PageID 5262



 income tax returns where applicable) for the Litigation Sub-Trust Beneficiary as a grantor trust
 pursuant to Treasury Regulation Section 1.671-4(a). The Litigation Trustee also will annually
 send to the Litigation Sub-Trust Beneficiary, in accordance with the tax laws, a separate
 statement setting forth such holder's interest in the Litigation Sub-Trust and share of items of
 income, gain, loss, deduction or credit as relevant for U.S. federal income tax purposes for such
 Litigation Sub-Trust Beneficiary to use in preparing their U.S. federal income tax returns.

                (b)    The Litigation Trustee shall determine the fair market value of the
 Litigation Sub-Trust Assets as of the Effective Date and notify the Litigation Sub-Trust
 Beneficiary of such valuation, and such valuation shall be used consistently by all parties for all
 federal income tax purposes.

         7.2     Withholding. The Litigation Trustee may withhold from any amount distributed
 from the Litigation Sub-Trust to the Litigation Sub-Trust Beneficiary such sum or sums as are
 required to be withheld under the income tax laws of the United States or of any state or political
 subdivision thereof. Any amounts withheld pursuant hereto shall be deemed to have been
 distributed to and received by the Litigation Sub-Trust Beneficiary. As a condition to receiving
 any distribution from the Litigation Sub-Trust, the Litigation Trustee may require that the
 Litigation Sub-Trust Beneficiary provide such holder’s taxpayer identification number and such
 other information and certification as may be deemed necessary for the Litigation Trustee to
 comply with applicable tax reporting and withholding laws.]2

                                       ARTICLE VIII.
                           STANDARD OF CARE AND INDEMNIFICATION

         8.1    Standard of Care. None of the Litigation Trustee, acting in his capacity as the
 Litigation Trustee or in any other capacity contemplated by this Agreement or the Plan, the
 Oversight Board, or any individual Member, solely in their capacity as Members of the
 Oversight Board, shall be personally liable to the Litigation Sub-Trust or to any Person
 (including the Litigation Sub-Trust Beneficiary and Claimant Trust Beneficiaries) in connection
 with the affairs of the Litigation Sub-Trust, unless it is ultimately determined by order of the
 Bankruptcy Court or other court of competent jurisdiction that the acts or omissions of any such
 Litigation Trustee, Oversight Board, or Member constituted fraud, willful misconduct, or gross
 negligence. The employees, agents and professionals retained by the Litigation Sub-Trust, the
 Litigation Trustee, or Oversight Board shall not be personally liable to the Litigation Sub-Trust
 or any other Person in connection with the affairs of the Litigation Sub-Trust, unless it is
 ultimately determined by order of the Bankruptcy Court or other court of competent jurisdiction
 that such acts or omissions by such employee, agent, or professional constituted willful fraud,
 willful misconduct or gross negligence. None of the Litigation Trustee, Oversight Board, or any
 Member shall be personally liable to the Litigation Sub-Trust or to any Person for the acts or
 omissions of any employee, agent or professional of the Litigation Sub-Trust or Litigation
 Trustee, unless it is ultimately determined by order of the Bankruptcy Court or other court of
 competent jurisdiction that the Litigation Trustee, Oversight Board, or Member acted with gross


 2
     NTD: Subject to review by tax counsel.


                                                 16

                                                                                     002520
Case 19-34054-sgj11 Doc 1795-3
                        1389-4 Filed 01/22/21
                                     11/13/20 Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page 85
                                                                             18 of
Case 3:21-cv-00538-N Document 26-10 Filed129
                                          22 06/09/21 Page 16 of 215 PageID 5263



 negligence or willful misconduct in the selection, retention, or supervision of such employee,
 agent or professional of the Litigation Sub-Trust.

         8.2     Indemnification. The Litigation Trustee (including each former Litigation
 Trustee), Oversight Board, and all past and present Members (collectively, the “Indemnified
 Parties”) shall be indemnified by the Litigation Sub-Trust against and held harmless by the
 Litigation Sub-Trust from any losses, claims, damages, liabilities or expenses (including, without
 limitation, attorneys’ fees, disbursements, and related expenses) to which the Indemnified Parties
 may become subject in connection with any action, suit, proceeding or investigation brought or
 threatened against any of the Indemnified Parties in their capacity as Litigation Trustee,
 Oversight Board, or Member, or in connection with any matter arising out of or related to the
 Plan, this Agreement, or the affairs of the Litigation Sub-Trust, unless it is ultimately determined
 by order of the Bankruptcy Court or other court of competent jurisdiction that the Indemnified
 Party’s acts or omissions constituted willful fraud, willful misconduct, or gross negligence. If
 the Indemnified Party becomes involved in any action, proceeding, or investigation in connection
 with any matter arising out of or in connection with the Plan, this Agreement or the affairs of the
 Litigation Sub-Trust for which an indemnification obligation could arise, the Indemnified Party
 shall promptly notify the Litigation Trustee and/or Oversight Board, as applicable; provided,
 however, that the failure of an Indemnified Party to promptly notify the Litigation Trustee and/or
 Oversight Board of an indemnification obligation will not excuse the Litigation Sub-Trust from
 indemnifying the Indemnified Party unless such delay has caused the Litigation Sub-Trust
 material harm. The Litigation Sub-Trust shall periodically advance or otherwise reimburse on
 demand the Indemnified Party’s reasonable legal and other expenses (including, without
 limitation, the cost of any investigation and preparation and attorney fees, disbursements, and
 related expenses) incurred in connection therewith as a Litigation Sub-Trust Expense, but the
 Indemnified Party shall be required to repay promptly to the Litigation Sub-Trust the amount of
 any such advanced or reimbursed expenses paid to the Indemnified Party to the extent that it
 shall be ultimately determined by Final Order that the Indemnified Party engaged in willful
 fraud, misconduct, or negligence in connection with the affairs of the Litigation Sub-Trust with
 respect to which such expenses were paid. The Litigation Sub-Trust shall indemnify and hold
 harmless the employees, agents and professionals of the Litigation Sub-Trust and Indemnified
 Parties to the same extent as provided in this Section 8.2 for the Indemnified Parties. For the
 avoidance of doubt, the provisions of this Section 8.2 shall remain available to any former
 Litigation Trustee or Member or the estate of any decedent Litigation Trustee or Member. The
 indemnification provided hereby shall be a Litigation Sub-Trust Expense.

        8.3     To the extent applicable, the provisions and protections set forth in Article IX of
 the Plan will apply to the Litigation Sub-Trust, the Litigation Trustee, Oversight Board, and the
 Members.

                                          ARTICLE IX.
                                         TERMINATION

         9.1     [Duration. The Litigation Trustee, the Litigation Sub-Trust, and the Oversight
 Board shall be discharged or dissolved, as the case may be, at such time as the Litigation Trustee
 determines that the Estate Claims is not likely to yield sufficient additional proceeds to justify
 further pursuit of such Estate, and all Distributions required to be made by the Litigation Trustee

                                                 17

                                                                                      002521
Case 19-34054-sgj11 Doc 1795-3
                        1389-4 Filed 01/22/21
                                     11/13/20 Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page 86
                                                                             19 of
Case 3:21-cv-00538-N Document 26-10 Filed129
                                          22 06/09/21 Page 17 of 215 PageID 5264



 to the Litigation Sub-Trust Beneficiary under the Plan and this Agreement have been made, but
 in no event shall the Litigation Sub-Trust be dissolved later than [three years] from the Effective
 Date unless the Bankruptcy Court, upon motion made within the six-month period before such
 third anniversary (and, in the event of further extension, by order of the Bankruptcy Court, upon
 motion made at least six months before the end of the preceding extension), determines that a
 fixed period extension ([not to exceed two years, together with any prior extensions, without a
 favorable letter ruling from the Internal Revenue Service or an opinion of counsel that any
 further extension would not adversely affect the status of the Litigation Sub-Trust as a
 liquidating trust for federal income tax purposes]) is necessary to facilitate or complete the
 recovery on, and liquidation of, the Litigation Sub-Trust Assets; provided, however, that each
 extension must be approved, upon a finding that the extension is necessary to facilitate or
 complete the recovery on, and liquidation of the Litigation Sub-Trust Assets, by the Bankruptcy
 Court within six months of the beginning of the extended term and no extension, together with
 any prior extensions, shall exceed three years [without a favorable letter ruling from the Internal
 Revenue Service or an opinion of counsel that any further extension would not adversely affect
 the status of the Litigation Sub-Trust as a liquidating trust for federal income tax purposes].

         9.2      Continuance of the Litigation Trustee for Winding Up. After dissolution of the
 Litigation Sub-Trust and for purpose of liquidating and winding up the affairs of the Litigation
 Sub-Trust, the Litigation Trustee shall continue to act as such until the Litigation Trustee’s duties
 have been fully performed. Prior to the final distribution of all remaining Litigation Sub-Trust
 Assets, the Litigation Trustee shall be entitled to reserve from such assets any and all amounts
 required to provide for the Litigation Trustee’s own costs and expenses, including a reserve to
 fund any potential indemnification or similar obligations of the Litigation Sub-Trust, until such
 time as the winding up of the Litigation Sub-Trust is completed. Upon the dissolution of the
 Litigation Sub-Trust and completion of the winding up of the assets, liabilities and affairs of the
 Litigation Sub-Trust pursuant to the Delaware Statutory Trust Act, the Litigation Trustee shall
 file a certificate of cancellation with the State of Delaware to terminate the Litigation Sub-Trust
 pursuant to Section 3810 of the Delaware Statutory Trust Act (such date upon which the
 certificate of cancellation is filed shall be referred to as the “Termination Date”). Subject in all
 respects to 3.11, upon the Termination date, the Litigation Trustee shall retain for a period of two
 (2) years, as a Litigation Sub-Trust Expense, the books, records, and certificated and other
 documents and files that have been delivered to or created by the Litigation Trustee. Subject in
 all respects to Section 3.11, at the Litigation Trustee’s discretion, all of such records and
 documents may, but need not, be destroyed at any time after two (2) years from the Termination
 Date.

         9.3   Termination of Duties. Except as otherwise specifically provided herein, upon
 the Termination Date of the Litigation Sub-Trust, the Litigation Trustee, the Oversight Board,
 and its Members shall have no further duties or obligations hereunder.

                                      ARTICLE X.
                                 AMENDMENTS AND WAIVER

       The Litigation Trustee, with the consent of a simple majority of the Oversight Board,
 may amend this Agreement to correct or clarify any non-material provisions. This Agreement
 may not otherwise be amended, supplemented, otherwise modified, or waived in any respect

                                                  18

                                                                                       002522
Case 19-34054-sgj11 Doc 1795-3
                        1389-4 Filed 01/22/21
                                     11/13/20 Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page 87
                                                                             20 of
Case 3:21-cv-00538-N Document 26-10 Filed129
                                          22 06/09/21 Page 18 of 215 PageID 5265



 except by an instrument in writing signed by the Litigation Trustee and with the unanimous
 approval of the Oversight Board, and the approval of the Bankruptcy Court, after notice and a
 hearing; provided that the Litigation Trustee must provide the Oversight Board with prior written
 notice of any non-material amendments, supplements, modifications, or waivers of this
 Agreement.

                                          ARTICLE XI.
                                        MISCELLANEOUS

         11.1 Trust Irrevocable. Except as set forth in this Agreement, establishment of the
 Litigation Sub-Trust by this Agreement shall be irrevocable and shall not be subject to
 revocation, cancellation or rescission by the Litigation Sub-Trust Beneficiary.

         11.2 Litigation Sub-Trust Beneficiary has No Legal Title to Litigation Sub-Trust
 Assets. The Litigation Sub-Trust Beneficiary shall have no legal title to any part of the
 Litigation Sub-Trust Assets.

        11.3 Agreement for Benefit of Parties Only. Nothing herein, whether expressed or
 implied, shall be construed to give any Person other than the Litigation Trustee, Oversight
 Board, and the Litigation Sub-Trust Beneficiary any legal or equitable right, remedy or claim
 under or in respect of this Agreement. The Litigation Sub-Trust Assets shall be held for the sole
 and exclusive benefit of the Litigation Sub-Trust Beneficiary.

         11.4 Notices. All notices, directions, instructions, confirmations, consents and requests
 required or permitted by the terms hereof shall, unless otherwise specifically provided herein, be
 in writing and shall be sent by first class mail, facsimile, overnight mail or in the case of mailing
 to a non-United States address, air mail, postage prepaid, addressed to:

                (a)     If to the Litigation Trustee:

                                Marc S. Kirschner
                                c/o Goldin Associates LLC, a Teneo Company
                                350 Fifth Avenue
                                New York, New York 10118

                With a copy to:

                                [insert contact for counsel to the Litigation Trustee].

                (b)     If to the Claimant Trustee:

                                Claimant Trustee
                                c/o [insert contact info for Claimant Trustee]

                With a copy to:

                                [insert contact for counsel to the Claimant Trustee].


                                                  19

                                                                                       002523
Case 19-34054-sgj11 Doc 1389-4
                        1795-3 Filed 11/13/20
                                     01/22/21 Entered 11/13/20
                                                      01/22/21 20:30:24
                                                               16:20:31 Page 21
                                                                             88 of
Case 3:21-cv-00538-N Document 26-10 Filed129
                                          22 06/09/21 Page 19 of 215 PageID 5266



        Notice mailed shall be effective on the date mailed or sent. Any Person may change the
 address at which it is to receive notices under this Agreement by furnishing written notice
 pursuant to the provisions of this Section 11.4 to the entity to be charged with knowledge of such
 change.

         11.5 Severability. Any provision hereof which is prohibited or unenforceable in any
 jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or
 unenforceability without invalidating the remaining provisions hereof, and any such prohibition
 or unenforceability in any jurisdiction shall not invalidate or render unenforceable such
 provisions in another jurisdiction.

        11.6 Counterparts. This Agreement may be executed by the parties hereto in separate
 counterparts, each of which when so executed and delivered shall be an original, but all such
 counterparts shall together constitute but one and the same instrument.

         11.7 Binding Effect, etc. All covenants and agreements contained herein shall be
 binding upon, and inure to the benefit of, the Litigation Sub-Trust, the Litigation Trustee, and the
 Litigation Sub-Trust Beneficiary, and their respective successors and assigns. Any notice,
 direction, consent, waiver or other instrument or action by any Litigation Sub-Trust Beneficiary
 shall bind its successors and assigns.

       11.8 Headings; References. The headings of the various Sections herein are for
 convenience of reference only and shall not define or limit any of the terms or provisions hereof.

        11.9 Governing Law. This Agreement shall in all respects be governed by, and
 construed in accordance with the laws of the State of Delaware, including all matters of
 constructions, validity and performance.

        11.10 Consent to Jurisdiction. Each of the parties hereto consents and submits to the
 exclusive jurisdiction of the Bankruptcy Court for any action or proceeding instituted for the
 enforcement and construction of any right, remedy, obligation, or liability arising under or by
 reason of this Agreement or the Plan.

         11.11 Transferee Liabilities. The Litigation Sub-Trust shall have no liability for, and
 the Litigation Sub-Trust Assets shall not be subject to, any claim arising by, through or under the
 Debtor except as expressly set forth in the Plan or in this Agreement. In no event shall the
 Litigation Trustee or the Litigation Sub-Trust Beneficiary have any personal liability for such
 claims. If any liability shall be asserted against the Litigation Sub-Trust or the Litigation Trustee
 as the transferee of the Litigation Sub-Trust Assets on account of any claimed liability of,
 through or under the Debtor or Reorganized Debtor, the Litigation Trustee may use such part of
 the Litigation Sub-Trust Assets as may be necessary to contest any such claimed liability and to
 pay, compromise, settle or discharge same on terms reasonably satisfactory to the Litigation
 Trustee as a Litigation Sub-Trust Expense.

                              [Remainder of Page Intentionally Blank]




                                                  20

                                                                                       002524
Case 19-34054-sgj11 Doc 1795-3
                        1389-4 Filed 01/22/21
                                     11/13/20 Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page 89
                                                                             22 of
Case 3:21-cv-00538-N Document 26-10 Filed129
                                          22 06/09/21 Page 20 of 215 PageID 5267



         IN WITNESS HEREOF, the parties hereto have caused this Litigation Trust Agreement
 to be duly executed by their respective officers thereunto duly authorized on the day and year
 first written above.

                                            Claimant Trustee



                                            By:
                                                   James P. Seery, Jr., not individually but
                                                   solely in his capacity as the Claimant
                                                   Trustee



                                            Litigation Trustee



                                            By:
                                                    Marc S. Kirschner, not individually but
                                            solely in his capacity as the Litigation Trustee




                                              21

                                                                                   002525
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-5
                         1795-3Filed
                                Filed11/13/20
                                      01/22/21 Entered
                                                Entered11/13/20
                                                        01/22/2120:30:24
                                                                 16:20:31 Page
                                                                           Page190
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-10 Filed129 06/09/21 Page 21 of 215 PageID 5268



                                  




                                                                        002526
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-5
                         1795-3Filed
                                Filed11/13/20
                                      01/22/21 Entered
                                                Entered11/13/20
                                                        01/22/2120:30:24
                                                                 16:20:31 Page
                                                                           Page291
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-10 Filed129 06/09/21 Page 22 of 215 PageID 5269



                                   Schedule of Causes of Action

  The Causes of Action shall include, without limitation, any cause of action based on the
  following:

  breach of fiduciary duties, breach of duty of care, breach of duty of loyalty, usurpation of
  corporate opportunities, breach of implied covenant of good faith and fair dealing, conversion,
  misappropriation of assets, misappropriation of trade secrets, unfair competition, breach of
  contract, breach of warranty, fraud, constructive fraud, negligence, gross negligence, fraudulent
  conveyance, fraudulent transfer, fraudulent misrepresentation, negligent misrepresentation,
  fraudulent concealment, fraudulent inducement, tortious interference, quantum meruit, unjust
  enrichment, abuse of process, alter ego, business disparagement, indemnity, claims for recovery
  of distributions or dividends, claims for indemnification, promissory estoppel, quasi-contract
  claims, any counterclaims, equitable subordination, avoidance actions provided for under
  sections 544 or 547 of the Bankruptcy Code, claims brought under state law, claims brought
  under federal law, claims under any common-law theory of tort or law or equity, and any claims
  similar in nature to the foregoing claims.

  The Causes of Action shall include, without limitation, any cause of action against the following
  persons and entities:

  James Dondero, Mark Okada, Grant Scott, John Honis, any current or former insider of the
  Debtor, the Dugaboy Investment Trust, Charitable DAF Holdco, Ltd, Hunter Mountain
  Investment Trust, Nexbank Capital, Inc. Highland Capital Management Services, Inc., NexPoint
  Advisors GP, LLC, NexPoint Advisors, L.P., Strand Advisors XVI, Inc., Highland Capital
  Management Fund Advisors, L.P., NexAnnuity Holdings, Inc., the entities listed on the attached
  Annex 1 hereto, any current or former employee of the Debtor, and any entity directly or
  indirectly owned, controlled, or operated for the benefit of the foregoing persons or entities.

  The Causes of Action shall include, without limitation, any cause of action arising from the
  following transactions:

  The transfer of ownership interests in the Debtor to Hunter Mountain Investment Trust, the
  creation or transfer of any notes receivable from the Debtor or from any entity related to the
  Debtor, the creation or transfer of assets to or from any charitable foundation or trust, the
  formation, performance, or breach of any contract for the Debtor to provide investment
  management, support services, or any other services, and the distribution of assets or cash from
  the Debtor to partners of the Debtor.




                                                                                     002527
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-5
                         1795-3Filed
                                Filed11/13/20
                                      01/22/21 Entered
                                                Entered11/13/20
                                                        01/22/2120:30:24
                                                                 16:20:31 Page
                                                                           Page392
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-10 Filed129 06/09/21 Page 23 of 215 PageID 5270



                                              Annex 1

  11 Estates Lane, LLC                              Acis CLO Value Fund II Charitable DAF Ltd.
  1110 Waters, LLC                                  Acis CMOA Trust
  140 Albany, LLC                                   Advisors Equity Group LLC
  1525 Dragon, LLC                                  Alamo Manhattan Hotel I, LLC
  17720 Dickerson, LLC                              (Third Party)
  1905 Wylie LLC                                    Allenby, LLC
  2006 Milam East Partners GP, LLC                  Allisonville RE Holdings, LLC
  2006 Milam East Partners, L.P.                    AM Uptown Hotel, LLC
  201 Tarrant Partners, LLC                         Apex Care, L.P
  2014 Corpus Weber Road LLC                        Asbury Holdings, LLC (fka HCSLR
  2325 Stemmons HoldCo, LLC                         Camelback Investors (Delaware), LLC)
  2325 Stemmons Hotel Partners, LLC                 Ascendant Advisors
  2325 Stemmons TRS, Inc.                           Atlas IDF GP, LLC
  300 Lamar, LLC                                    Atlas IDF, LP
  3409 Rosedale, LLC                                BB Votorantim Highland Infrastructure, LLC
  3801 Maplewood, LLC                               BDC Toys Holdco, LLC
  3801 Shenandoah, L.P.                             Beacon Mountain, LLC
  3820 Goar Park LLC                                Bedell Trust Ireland Limited (Charitable trust
  400 Seaman, LLC                                   account)
  401 Ame, L.P.                                     Ben Roby (third party)
  4201 Locust, L.P.                                 BH Equities, LLC
  4312 Belclaire, LLC                               BH Heron Pointe, LLC
  5833 Woodland, L.P.                               BH Hollister, LLC
  5906 DeLoache, LLC                                BH Willowdale Manager, LLC
  5950 DeLoache, LLC                                Big Spring Partners, LLC
  7758 Ronnie, LLC                                  Blair Investment Partners, LLC
  7759 Ronnie, LLC                                  Bloomdale, LLC
  AA Shotguns, LLC                                  Brave Holdings III Inc.
  Aberdeen Loan Funding, Ltd.                       Brentwood CLO, Ltd.
  Acis CLO 2017-7 Ltd                               Brentwood Investors Corp.
  Acis CLO Management GP, LLC                       Brian Mitts
  Acis CLO Management GP, LLC (fka Acis             Bristol Bay Funding Ltd.
  CLO Opportunity Funds GP, LLC)                    Bristol Bay Funding, Ltd.
  Acis CLO Management Holdings, L.P.                BVP Property, LLC
  Acis CLO Management Intermediate Holdings         C-1 Arbors, Inc.
  I, LLC                                            C-1 Cutter's Point, Inc.
  Acis CLO Management Intermediate Holdings         C-1 Eaglecrest, Inc.
  II, LLC                                           C-1 Silverbrook, Inc.
  Acis CLO Management, LLC (fka Acis CLO            Cabi Holdco GP, LLC
  Opportunity Funds SLP, LLC)                       Cabi Holdco I, Ltd
  Acis CLO Trust                                    Cabi Holdco I, Ltd.




                                                                                      002528
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-5
                         1795-3Filed
                                Filed11/13/20
                                      01/22/21 Entered
                                                Entered11/13/20
                                                        01/22/2120:30:24
                                                                 16:20:31 Page
                                                                           Page493
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-10 Filed129 06/09/21 Page 24 of 215 PageID 5271


  Cabi Holdco, L.P.                            deKooning, Ltd.
  California Public Employees' Retirement      DFA/BH Autumn Ridge, LLC
  System                                       Dolomiti, LLC
  Camelback Residential Investors, LLC         DrugCrafters, L.P.
  Camelback Residential Investors, LLC         Dugaboy Investment Trust
  (fka Sevilla Residential Partners, LLC)      Dugaboy Management, LLC
  Camelback Residential Partners, LLC          Dugaboy Project Management GP, LLC
  Capital Real Estate - Latitude, LLC          Eagle Equity Advisors, LLC
  Castle Bio Manager, LLC                      Eames, Ltd.
  Castle Bio, LLC                              Eastland CLO, Ltd.
  CG Works, Inc.                               Eastland Investors Corp.
  CG Works, Inc.                               EDS Legacy Heliport, LLC
  (fka Common Grace Ventures, Inc.)            EDS Legacy Partners Owner, LLC
  Charitable DAF Fund, L.P.                    EDS Legacy Partners, LLC
  Charitable DAF GP, LLC                       Empower Dallas Foundation, Inc.
  Charitable DAF HoldCo, Ltd                   ENA 41, LLC
  Charitable DAF HoldCo, Ltd.                  Entegra Strat Superholdco, LLC
  Claymore Holdings, LLC                       Entegra-FRO Holdco, LLC
  CLO HoldCo, Ltd                              Entegra-FRO Superholdco, LLC
  CLO Holdco, Ltd.                             Entegra-HOCF Holdco, LLC
  Corbusier, Ltd.                              Entegra-NHF Holdco, LLC
  Cornerstone Healthcare Group Holding, Inc.   Entegra-NHF Superholdco, LLC
  Corpus Weber Road Member LLC                 Entegra-RCP Holdco, LLC
  CP Equity Hotel Owner, LLC                   Estates on Maryland Holdco, LLC
  CP Equity Land Owner, LLC                    Estates on Maryland Owners SM, Inc.
  CP Equity Owner, LLC                         Estates on Maryland Owners, LLC
  CP Hotel TRS, LLC                            Estates on Maryland, LLC
  CP Land Owner, LLC                           Falcon E&P Four Holdings, LLC
  CP Tower Owner, LLC                          Falcon E&P One, LLC
  CRE - Lat, LLC                               Falcon E&P Opportunities Fund, L.P.
  Credit Suisse, Cayman Islands Branch         Falcon E&P Opportunities GP, LLC
  Crossings 2017 LLC                           Falcon E&P Royalty Holdings, LLC
  Crown Global Insurance Company (third        Falcon E&P Six, LLC
  party)                                       Falcon E&P Two, LLC
  Dallas Cityplace MF SPE Owner LLC            Falcon Four Midstream, LLC
  Dallas Lease and Finance, L.P.               Falcon Four Upstream, LLC
  Dana Scott Breault                           Falcon Incentive Partners GP, LLC
  James Dondero
                                               Falcon Incentive Partners, LP
  Reese Avry Dondero
  Jameson Drue Dondero                         Falcon Six Midstream, LLC
                                               Flamingo Vegas Holdco, LLC (fka Cabi
  Dana Sprong (Third Party)                    Holdco, LLC)
  David c. Hopson                              Four Rivers Co-Invest GP, LLC
  De Kooning, Ltd.                             Four Rivers Co-Invest, L.P.




                                                                               002529
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-5
                         1795-3Filed
                                Filed11/13/20
                                      01/22/21 Entered
                                                Entered11/13/20
                                                        01/22/2120:30:24
                                                                 16:20:31 Page
                                                                           Page594
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-10 Filed129 06/09/21 Page 25 of 215 PageID 5272


  FRBH Abbington SM, Inc.                         Gardens of Denton II, L.P.
  FRBH Abbington, LLC                             Gardens of Denton III, L.P.
  FRBH Arbors, LLC                                Gleneagles CLO, Ltd.
  FRBH Beechwood SM, Inc.                         Goverannce RE, Ltd.
  FRBH Beechwood, LLC                             Governance Re, Ltd.
  FRBH C1 Residential, LLC                        Governance, Ltd.
  FRBH Courtney Cove SM, Inc.                     Grant Scott
  FRBH Courtney Cove, LLC                         Grant Scott, Trustee of The SLHC Trust
  FRBH CP, LLC                                    Grayson CLO, Ltd.
  FRBH Duck Creek, LLC                            Grayson Investors Corp.
  FRBH Eaglecrest, LLC                            Greater Kansas City Community Foundation
  FRBH Edgewater JV, LLC                          (third party)
  FRBH Edgewater Owner, LLC                       Greenbriar CLO, Ltd.
  FRBH Edgewater SM, Inc.                         Greg Busseyt
  FRBH JAX-TPA, LLC                               Gunwale LLC
  FRBH Nashville Residential, LLC                 Gunwale, LLC
  FRBH Regatta Bay, LLC                           Hakusan, LLC
  FRBH Sabal Park SM, Inc.                        Hammark Holdings LLC
  FRBH Sabal Park, LLC                            Hampton Ridge Partners, LLC
  FRBH Silverbrook, LLC                           Harbourvest Entities
  FRBH Timberglen, LLC                            Harko, LLC
  FRBH Willow Grove SM, Inc.                      Harry Bookey/Pam Bookey (third party)
  FRBH Willow Grove, LLC                          Haverhill Acquisition Co., LLC
  FRBH Woodbridge SM, Inc.                        Haygood, LLC
  FRBH Woodbridge, LLC                            HB 2015 Family LP (third party)
  Freedom C1 Residential, LLC                     HCBH 11611 Ferguson, LLC
  Freedom Duck Creek, LLC                         HCBH Buffalo Pointe II, LLC
  Freedom Edgewater, LLC                          HCBH Buffalo Pointe III, LLC
  Freedom JAX-TPA Residential, LLC                HCBH Buffalo Pointe, LLC
  Freedom La Mirage, LLC                          HCBH Hampton Woods SM, Inc.
  Freedom LHV LLC                                 HCBH Hampton Woods, LLC
  Freedom Lubbock LLC                             HCBH Overlook SM, Inc.
  Freedom Miramar Apartments, LLC                 HCBH Overlook, LLC
  Freedom Sandstone, LLC                          HCBH Rent Investors, LLC
  Freedom Willowdale, LLC                         HCMS Falcon GP, LLC
  Fundo de Investimento em Direitos Creditorios   HCMS Falcon, L.P.
  BB Votorantim Highland Infraestrutura           HCO Holdings, LLC
  G&E Apartment REIT The Heights at Olde          HCOF Preferred Holdings, L.P.
  Towne, LLC                                      HCOF Preferred Holdings, LP
  G&E Apartment REIT The Myrtles at Olde          HCOF Preferred Holdings, Ltd.
  Towne, LLC                                      HCRE 1775 James Ave, LLC
  GAF REIT, LLC                                   HCRE Addison TRS, LLC
  GAF Toys Holdco, LLC




                                                                                002530
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-5
                         1795-3Filed
                                Filed11/13/20
                                      01/22/21 Entered
                                                Entered11/13/20
                                                        01/22/2120:30:24
                                                                 16:20:31 Page
                                                                           Page695
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-10 Filed129 06/09/21 Page 26 of 215 PageID 5273


  HCRE Addison, LLC (fka HWS Addison, LLC)    HFP CDO Construction Corp.
                                              HFP GP, LLC
  HCRE Hotel Partner, LLC (fka HCRE HWS       HFRO Sub, LLC
  Partner, LLC)                               Hibiscus HoldCo, LLC
  HCRE Las Colinas TRS, LLC                   Highland - First Foundation Income Fund
  HCRE Las Colinas, LLC (fka HWS Las          Highland 401(k) Plan
  Colinas, LLC)                               Highland 401K Plan
  HCRE Plano TRS, LLC                         Highland Argentina Regional Opportunity
  HCRE Plano, LLC (fka HWS Plano, LLC)        Fund GP, LLC
  HCREF-I Holding Corp.                       Highland Argentina Regional Opportunity
  HCREF-II Holding Corp.                      Fund, L.P.
  HCREF-III Holding Corp.                     Highland Argentina Regional Opportunity
  HCREF-IV Holding Corp.                      Fund, Ltd.
  HCREF-IX Holding Corp.                      Highland Argentina Regional Opportunity
  HCREF-V Holding Corp.                       Master Fund, L.P.
  HCREF-VI Holding Corp.                      Highland Brasil, LLC
  HCREF-VII Holding Corp.                     Highland Capital Brasil Gestora de Recursos
  HCREF-VIII Holding Corp.                    (fka Highland Brasilinvest Gestora de
  HCREF-XI Holding Corp.                      Recursos, LTDA; fka HBI Consultoria
                                              Empresarial, LTDA)
  HCREF-XII Holding Corp.
  HCREF-XIII Holding Corp.                    Highland Capital Management (Singapore) Pte
  HCREF-XIV Holding Corp.                     Ltd
  HCREF-XV Holding Corp.                      Highland Capital Management AG
  HCSLR Camelback Investors (Cayman), Ltd.    Highland Capital Management AG
  HCSLR Camelback, LLC                        (Highland Capital Management SA)
  HCT Holdco 2 Ltd.                           (Highland Capital Management Ltd)
  HCT Holdco 2, Ltd.                          Highland Capital Management Fund Advisors,
  HE 41, LLC                                  L.P.
  HE Capital 232 Phase I Property, LLC        Highland Capital Management Fund Advisors,
  HE Capital 232 Phase I, LLC                 L.P. (fka Pyxis Capital, L.P.)
  HE Capital Asante, LLC                      Highland Capital Management Korea Limited
  HE Capital Fox Trails, LLC                  Highland Capital Management Latin America,
  HE Capital KR, LLC                          L.P.
  HE Capital, LLC                             Highland Capital Management LP Retirement
  HE CLO Holdco, LLC                          Plan and Trust
  HE Mezz Fox Trails, LLC                     Highland Capital Management Multi-Strategy
  HE Mezz KR, LLC                             Insurance Dedicated Fund, L.P.
  HE Peoria Place Property, LLC               Highland Capital Management Real Estate
  HE Peoria Place, LLC                        Holdings I, LLC
  Heron Pointe Investors, LLC                 Highland Capital Management Real Estate
  Hewett's Island CLO I-R, Ltd.               Holdings II, LLC
  HFP Asset Funding II, Ltd.                  Highland Capital Management Services, Inc.
  HFP Asset Funding III, Ltd.                 Highland Capital Management, L.P.




                                                                              002531
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-5
                         1795-3Filed
                                Filed11/13/20
                                      01/22/21 Entered
                                                Entered11/13/20
                                                        01/22/2120:30:24
                                                                 16:20:31 Page
                                                                           Page796
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-10 Filed129 06/09/21 Page 27 of 215 PageID 5274


  Highland Capital Management, L.P. Charitable    Highland Credit Opportunities CDO Asset
  Fund                                            Holdings, L.P.
  Highland Capital Management, L.P.               Highland Credit Opportunities CDO
  Retirement Plan and Trust                       Financing, LLC
  Highland Capital Management, L.P., as trustee   Highland Credit Opportunities CDO, Ltd.
  of Acis CMOA Trust and nominiee for and on      Highland Credit Opportunities Holding
  behalf of Highland CLO Assets Holdings          Corporation
  Limited
                                                  Highland Credit Opportunities Japanese Feeder
  Highland Capital Management, L.P., as trustee   Sub-Trust
  of Highland Latin America Trust and nominee     Highland Credit Opportunities Japanese Unit
  for and on behalf of Highland Latin America     Trust (Third Party)
  LP, Ltd.
                                                  Highland Credit Strategies Fund, L.P.
  Highland Capital Management, L.P., as trustee   Highland Credit Strategies Fund, Ltd.
  of Highland Latin America Trust and nominiee    Highland Credit Strategies Holding
  for and on behalf of Highland Latin America     Corporation
  LP, Ltd.                                        Highland Credit Strategies Holding
                                                  Corporation
  Highland Capital Management, LP
  Highland Capital Management, LP Charitable      Highland Credit Strategies Master Fund, L.P.
  Fund                                            Highland Dallas Foundation, Inc.
  Highland Capital Multi-Strategy Fund, LP        Highland Dynamic Income Fund GP, LLC
  Highland Capital of New York, Inc.              Highland Dynamic Income Fund GP, LLC (fka
                                                  Highland Capital Loan GP, LLC)
  Highland Capital Special Allocation, LLC
  Highland CDO Holding Company                    Highland Dynamic Income Fund, L.P.
  Highland CDO Opportunity Fund GP, L.P.          Highland Dynamic Income Fund, L.P.
                                                  (fka Highland Capital Loan Fund, L.P.)
  Highland CDO Opportunity Fund, L.P.
  Highland CDO Opportunity Fund, Ltd.             Highland Dynamic Income Fund, Ltd.
  Highland CDO Opportunity GP, LLC                Highland Dynamic Income Fund, Ltd.
                                                  (fka Highland Loan Fund, Ltd.)
  Highland CDO Opportunity Master Fund, L.P.
  Highland CDO Trust                              Highland Dynamic Income Master Fund, L.P.
  Highland CLO 2018-1, Ltd.                       Highland Dynamic Income Master Fund, L.P.
                                                  (fka Highland Loan Master Fund, L.P.)
  Highland CLO Assets Holdings Limited
  Highland CLO Funding, Ltd.                      Highland Employee Retention Assets LLC
  Highland CLO Funding, Ltd.                      Highland Energy Holdings, LLC
  Highland CLO Funding, Ltd. (fka Acis Loan       Highland Energy MLP Fund (fka Highland
  Funding, Ltd.)                                  Energy and Materials Fund)

  Highland CLO Gaming Holdings, LLC               Highland Equity Focus Fund, L.P.
  Highland CLO Holdings Ltd.                      Highland ERA Management, LLC
  Highland CLO Holdings, Ltd. (as of 12.19.17)    Highland eSports Private Equity Fund
  Highland CLO Management Ltd.                    Highland Financial Corp.
  Highland CLO Trust                              Highland Financial Partners, L.P.
  Highland Credit Opportunities CDO Asset         Highland Fixed Income Fund
  Holdings GP, Ltd.                               Highland Flexible Income UCITS Fund
                                                  Highland Floating Rate Fund




                                                                                   002532
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-5
                         1795-3Filed
                                Filed11/13/20
                                      01/22/21 Entered
                                                Entered11/13/20
                                                        01/22/2120:30:24
                                                                 16:20:31 Page
                                                                           Page897
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-10 Filed129 06/09/21 Page 28 of 215 PageID 5275


  Highland Floating Rate Opportunites Fund       Highland Multi Strategy Credit Fund, L.P. (fka
  Highland Floating Rate Opportunities Fund      Highland Credit Opportunities Fund, L.P., fka
  Highland Fund Holdings, LLC                    Highland Credit Opportunities CDO, L.P.)
  Highland Funds I
  Highland Funds II                              Highland Multi Strategy Credit Fund, Ltd.
  Highland Funds III                             Highland Multi Strategy Credit Fund, Ltd. (fka
  Highland GAF Chemical Holdings, LLC            Highland Credit Opportunities Fund, Ltd.)
  Highland General Partner, LP                   Highland Multi Strategy Credit GP, LLC
  Highland Global Allocation Fund                Highland Multi Strategy Credit GP, LLC (fka
  Highland Global Allocation Fund                Highland Credit Opportunities CDO GP, LLC)
  (fka Highland Global Allocation Fund II)
  Highland GP Holdings, LLC                      Highland Multi-Strategy Fund GP, LLC
  Highland HCF Advisor Ltd.                      Highland Multi-Strategy Fund GP, LP
  Highland HCF Advisor, Ltd., as Trustee for     Highland Multi-Strategy IDF GP, LLC
  and on behalf of Acis CLO Trust, as nominee    Highland Multi-Strategy Master Fund, L.P.
  for and on behalf of Highland CLO Funding,     Highland Multi-Strategy Master Fund, LP
  Ltd. (as of 3.29.18)
                                                 Highland Multi-Strategy Onshore Master
  Highland Healthcare Equity Income and          SubFund II, LLC
  Growth Fund                                    Highland Multi-Strategy Onshore Master
  Highland iBoxx Senior Loan ETF                 Subfund, LLC
  Highland Income Fund                           Highland Opportunistic Credit Fund
  Highland Income Fund (fka Highland             Highland Park CDO 1, Ltd.
  Floating Rate Opportunities Fund)              Highland Park CDO I, Ltd.
  Highland Kansas City Foundation, Inc.          Highland Premier Growth Equity Fund
  Highland Latin America Consulting, Ltd.        Highland Premium Energy & Materials Fund
  Highland Latin America GP, Ltd.                Highland Prometheus Feeder Fund I, L.P.
  Highland Latin America LP, Ltd.                Highland Prometheus Feeder Fund I, LP
  Highland Latin America Trust                   Highland Prometheus Feeder Fund II, L.P.
  Highland Legacy Limited                        Highland Prometheus Feeder Fund II, LP
  Highland LF Chemical Holdings, LLC             Highland Prometheus Master Fund, L.P.
  Highland Loan Funding V, LLC                   Highland Receivables Finance I, LLC
  Highland Loan Funding V, Ltd.                  Highland Restoration Capital Partners GP,
  Highland Long/Short Equity Fund                LLC
  Highland Long/Short Healthcare Fund            Highland Restoration Capital Partners Master,
  Highland Marcal Holding, Inc.                  L.P.
  Highland Merger Arbitrage Fund                 Highland Restoration Capital Partners
  Highland Multi Strategy Credit Fund GP, L.P.   Offshore, L.P.
  Highland Multi Strategy Credit Fund GP, L.P.   Highland Restoration Capital Partners, L.P.
  (fka Highland Credit Opportunities CDO GP,     Highland Santa Barbara Foundation, Inc.
  L.P.)                                          Highland Select Equity Fund GP, L.P.
  Highland Multi Strategy Credit Fund, L.P.      Highland Select Equity Fund, L.P.
                                                 Highland Select Equity GP, LLC
                                                 Highland Select Equity Master Fund, L.P.




                                                                                  002533
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-5
                         1795-3Filed
                                Filed11/13/20
                                      01/22/21 Entered
                                                Entered11/13/20
                                                        01/22/2120:30:24
                                                                 16:20:31 Page
                                                                           Page998
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-10 Filed129 06/09/21 Page 29 of 215 PageID 5276


  Highland Small-Cap Equity Fund                John R. Sears, Jr.
  Highland Socially Responsible Equity Fund     Karisopolis, LLC
  Highland Socially Responsible Equity Fund     Keelhaul LLC
  (fka Highland Premier Growth Equity Fund)     KHM Interests, LLC (third party)
                                                Kuilima Montalban Holdings, LLC
  Highland Special Opportunities Holding        Kuilima Resort Holdco, LLC
  Company                                       KV Cameron Creek Owner, LLC
  Highland SunBridge GP, LLC                    Lakes at Renaissance Park Apartments
  Highland Tax-Exempt Fund                      Investors, L.P.
  Highland TCI Holding Company, LLC             Lakeside Lane, LLC
  Highland Total Return Fund                    Landmark Battleground Park II, LLC
  Highland’s Roads Land Holding Company,        Lane Britain
  LLC                                           Larry K. Anders
  Hirst, Ltd.                                   LAT Battleground Park, LLC
  HMCF PB Investors, LLC                        LAT Briley Parkway, LLC
  HMx2 Investment Trust                         Lautner, Ltd.
  (Matt McGraner)                               Leawood RE Holdings, LLC
  Hockney, Ltd.                                 Liberty Cayman Holdings, Ltd.
  HRT North Atlanta, LLC                        Liberty CLO Holdco, Ltd.
  HRT Timber Creek, LLC                         Liberty CLO, Ltd.
  HRTBH North Atlanta, LLC                      Liberty Sub, Ltd.
  HRTBH Timber Creek, LLC                       Long Short Equity Sub, LLC
  Huber Funding LLC                             Longhorn Credit Funding LLC
  Hunter Mountain Investment Trust              Longhorn Credit Funding LLC - A
  HWS Investors Holdco, LLC                     Longhorn Credit Funding LLC - B
  Internal Investors                            Longhorn Credit Funding LLC (LHB)
  Intertrust                                    Longhorn Credit Funding, LLC
  James D. Dondero                              Lurin Real Estate Holdings V, LLC
  Reese Avry Dondero                            Maple Avenue Holdings, LLC
  Jameson Drue Dondero                          MaplesFS Limited
  James Dondero                                 Marc C. Manzo
  James Dondero and Mark Okada                  Mark and Pam Okada Family Trust - Exempt
  James Dondero                                 Descendants' Trust
  Reese Avry Dondero                            Mark and Pam Okada Family Trust - Exempt
  Jameson Drue Dondero                          Trust #2
  Japan Trustee Services Bank, Ltd.             Mark and Pamela Okada Family Trust -
  Jasper CLO, Ltd.                              Exempt Descendants' Trust
  Jewelry Ventures I, LLC                       Mark and Pamela Okada Family Trust -
  JMIJM, LLC                                    Exempt Descendants' Trust #2
  Joanna E. Milne Irrevocable Trust dated Nov   Mark and Pamela Okada Family Trust -
  25 1998 (third party)                         Exempt Trust #2
  John Honis                                    Mark K. Okada
  John L. Holt, Jr.                             Mark Okada




                                                                               002534
Case 19-34054-sgj11 Doc 1795-3
                        1389-5 Filed 01/22/21
                                     11/13/20 Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page 99
                                                                             10 of
Case 3:21-cv-00538-N Document 26-10 Filed129
                                          18 06/09/21 Page 30 of 215 PageID 5277


 Mark Okada and Pam Okada                        NexPoint CR F/H DST, LLC
 Mark Okada and Pam Okada, as joint owners       NexPoint Credit Strategies Fund
 Mark Okada/Pamela Okada                         NexPoint Discount Strategies Fund
 Markham Fine Jewelers, L.P.                     (fka NexPoint Discount Yield Fund)
 Markham Fine Jewelers, LP                       NexPoint DRIP
 Matt McGraner                                   NexPoint Energy and Materials Opportunities
 Meritage Residential Partners, LLC              Fund (fka NexPoint Energy Opportunities
 MGM Studios HoldCo, Ltd.                        Fund)
 Michael Rossi                                   NexPoint Event-Driven Fund
 ML CLO XIX Sterling (Cayman), Ltd.              (fkaNexPoint Merger Arbitrage Fund)
 N/A                                             NexPoint Flamingo DST
 Nancy Dondero                                   NexPoint Flamingo Investment Co, LLC
 NCI Apache Trail LLC                            NexPoint Flamingo Leaseco, LLC
 NCI Assets Holding Company LLC                  NexPoint Flamingo Manager, LlC
 NCI Country Club LLC                            NexPoint Flamingo Property Manager, LlC
 NCI Fort Worth Land LLC                         NexPoint Healthcare Opportunities Fund
 NCI Front Beach Road LLC                        NexPoint Hospitality Trust
 NCI Minerals LLC                                NexPoint Hospitality, Inc.
 NCI Royse City Land LLC                         NexPoint Hospitality, LLC
 NCI Stewart Creek LLC                           NexPoint Insurance Distributors, LLC
 NCI Storage, LLC                                NexPoint Insurance Solutions GP, LLC
 Neil Labatte                                    NexPoint Insurance Solutions GP, LLC
 Neutra, Ltd.                                    (fka Highland Capital Insurance Solutions GP,
 New Jersey Tissue Company Holdco, LLC           LLC)
 (fka Marcal Paper Mills Holding Company,        NexPoint Insurance Solutions, L.P.
 LLC)                                            (fka Highland Capital Insurance Solutions,
 NexAnnuity Holdings, Inc.                       L.P.)
 NexBank Capital Trust I                         NexPoint Latin American Opportunities Fund
 NexBank Capital, Inc.                           NexPoint Legacy 22, LLC
 NexBank Land Advisors, Inc.                     NexPoint Lincoln Porte Equity, LLC
 NexBank Securities Inc.                         NexPoint Lincoln Porte Manager, LLC
 NexBank Securities, Inc.                        NexPoint Lincoln Porte, LLC
                                                 (fka NREA Lincoln Porte, LLC)
 NexBank SSB                                     NexPoint Multifamily Capital Trust, Inc.
 NexBank Title, Inc.                             NexPoint Multifamily Capital Trust, Inc.
 (dba NexVantage Title Services)                 (fka NexPoint Multifamily Realty Trust, Inc.,
 NexBank, SSB                                    fka Highland Capital Realty Trust, Inc.)
 NexPoint Advisors GP, LLC                       NexPoint Multifamily Operating Partnership,
 NexPoint Advisors, L.P.                         L.P.
 NexPoint Capital REIT, LLC                      NexPoint Peoria, LLC
 NexPoint Capital, Inc.                          NexPoint Polo Glen DST
 NexPoint Capital, Inc. (fka NexPoint Capital,   NexPoint Polo Glen Holdings, LLC
 LLC)                                            NexPoint Polo Glen Investment Co, LLC




                                                                                   002535
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-3
                        1389-5Filed
                              Filed01/22/21
                                    11/13/20 Entered
                                              Entered01/22/21
                                                      11/13/2016:20:31
                                                               20:30:24 Page
                                                                        Page100
                                                                             11 of
                                                                                of
                                        129
                                         18 06/09/21 Page 31 of 215 PageID 5278
 Case 3:21-cv-00538-N Document 26-10 Filed


  NexPoint Polo Glen Leaseco, LLC                  NexPoint Strategic Income Fund
  NexPoint Polo Glen Manager, LLC                  (fka NexPoint Opportunistic Credit Fund, fka
  NexPoint RE Finance Advisor GP, LLC              NexPoint Distressed Strategies Fund)
  NexPoint RE Finance Advisor, L.P.                NexPoint Strategic Opportunities Fund
  NexPoint Real Estate Advisors GP, LLC            NexPoint Strategic Opportunities Fund
  NexPoint Real Estate Advisors II, L.P.           (fka NexPoint Credit Strategies Fund)
  NexPoint Real Estate Advisors II, L.P.           NexPoint Texas Multifamily Portfolio DST
  NexPoint Real Estate Advisors III, L.P.          (fka NREA Southeast Portfolio Two, DST)
  NexPoint Real Estate Advisors IV, L.P.           NexPoint WLIF I Borrower, LLC
  NexPoint Real Estate Advisors V, L.P.            NexPoint WLIF I, LLC
  NexPoint Real Estate Advisors VI, L.P.           NexPoint WLIF II Borrower, LLC
  NexPoint Real Estate Advisors VII GP, LLC        NexPoint WLIF II, LLC
  NexPoint Real Estate Advisors VII, L.P.          NexPoint WLIF III Borrower, LLC
  NexPoint Real Estate Advisors VIII, L.P.         NexPoint WLIF III, LLC
  NexPoint Real Estate Advisors, L.P.              NexPoint WLIF, LLC (Series I)
  NexPoint Real Estate Capital, LLC                NexPoint WLIF, LLC (Series II)
  NexPoint Real Estate Capital, LLC (fka           NexPoint WLIF, LLC (Series III)
  Highland Real Estate Capital, LLC, fka           NexStrat LLC
  Highland Multifamily Credit Fund, LLC)           NexVest, LLC
  NexPoint Real Estate Finance OP GP, LLC          NexWash LLC
  NexPoint Real Estate Finance Operating           NFRO REIT Sub, LLC
  Partnership, L.P.                                NFRO TRS, LLC
  NexPoint Real Estate Finance, Inc.               NHF CCD, Inc.
  NexPoint Real Estate Opportunities, LLC          NHT 2325 Stemmons, LLC
  NexPoint Real Estate Opportunities, LLC (fka     NHT Beaverton TRS, LLC
  Freedom REIT LLC)                                (fka NREA Hotel TRS, Inc.)
  NexPoint Real Estate Partners, LLC               NHT Beaverton, LLC
  (fka HCRE Partners, LLC)                         NHT Bend TRS, LLC
  NexPoint Real Estate Partners, LLC (fka          NHT Bend, LLC
  HCRE Partners, LLC)                              NHT Destin TRS, LLC
  NexPoint Real Estate Strategies Fund             NHT Destin, LLC
  NexPoint Residential Trust Inc.                  NHT DFW Portfolio, LLC
  NexPoint Residential Trust Operating             NHT Holdco, LLC
  Partnership GP, LLC                              NHT Holdings, LLC
  NexPoint Residential Trust Operating             NHT Intermediary, LLC
  Partnership, L.P.                                NHT Nashville TRS, LLC
  NexPoint Residential Trust Operating             NHT Nashville, LLC
  Partnership, L.P.                                NHT Olympia TRS, LLC
  NexPoint Residential Trust, Inc.                 NHT Olympia, LLC
  NexPoint Securities, Inc.                        NHT Operating Partnership GP, LLC
  (fka Highland Capital Funds Distributor, Inc.)   NHT Operating Partnership II, LLC
  (fka Pyxis Distributors, Inc.)                   NHT Operating Partnership, LLC
                                                   NHT Salem, LLC




                                                                                   002536
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-3
                        1389-5Filed
                              Filed01/22/21
                                    11/13/20 Entered
                                              Entered01/22/21
                                                      11/13/2016:20:31
                                                               20:30:24 Page
                                                                        Page101
                                                                             12 of
                                                                                of
                                        129
                                         18 06/09/21 Page 32 of 215 PageID 5279
 Case 3:21-cv-00538-N Document 26-10 Filed


  NHT SP Parent, LLC                        NREA Hidden Lake Investment Co, LLC
  NHT SP TRS, LLC                           NREA Hue Investors, LLC
  NHT SP, LLC                               NREA Keystone Investors, LLC
  NHT Tigard TRS, LLC                       NREA Meritage Inc.
  NHT Tigard, LLC                           NREA Meritage Investment Co, LLC
  NHT TRS, Inc.                             NREA Meritage Leaseco, LLC
  NHT Uptown, LLC                           NREA Meritage Manager, LLC
  NHT Vancouver TRS, LLC                    NREA Meritage Property Manager, LLC
  NHT Vancouver, LLC                        NREA Meritage, DST
  NLA Assets LLC                            NREA Oaks Investors, LLC
  NMRT TRS, Inc.                            NREA Retreat Investment Co, LLC
  NREA Adair DST Manager, LLC               NREA Retreat Leaseco, LLC
  NREA Adair Investment Co, LLC             NREA Retreat Manager, LLC
  NREA Adair Joint Venture, LLC             NREA Retreat Property Manager, LLC
  NREA Adair Leaseco Manager, LLC           NREA Retreat, DST
  NREA Adair Leaseco, LLC                   NREA SE MF Holdings LLC
  NREA Adair Property Manager LLC           NREA SE MF Holdings, LLC
  NREA Adair, DST                           NREA SE MF Investment Co, LLC
  NREA Ashley Village Investors, LLC        NREA SE MF Investment Co, LLC
  NREA Cameron Creek Investors, LLC         NREA SE Multifamily LLC
  NREA Cityplace Hue Investors, LLC         NREA SE Multifamily, LLC
  NREA Crossing Investors LLC               NREA SE One Property Manager, LLC
  NREA Crossings Investors, LLC             NREA SE Three Property Manager, LLC
  NREA Crossings Ridgewood Coinvestment,    NREA SE Two Property Manager, LLC
  LLC (fka NREA Crossings Ridgewood         NREA SE1 Andros Isles Leaseco, LLC
  Investors, LLC)                           NREA SE1 Andros Isles Manager, LLC
  NREA DST Holdings, LLC                    NREA SE1 Andros Isles, DST
  NREA El Camino Investors, LLC             (Converted from DK Gateway Andros, LLC)
  NREA Estates Inc.                         NREA SE1 Arborwalk Leaseco, LLC
  NREA Estates Investment Co, LLC           NREA SE1 Arborwalk Manager, LLC
  NREA Estates Leaseco, LLC                 NREA SE1 Arborwalk, DST
  NREA Estates Manager, LLC                 (Converted from MAR Arborwalk, LLC)
  NREA Estates Property Manager, LLC        NREA SE1 Towne Crossing Leaseco, LLC
  NREA Estates, DST                         NREA SE1 Towne Crossing Manager, LLC
  NREA Gardens DST Manager LLC              NREA SE1 Towne Crossing, DST
  NREA Gardens DST Manager, LLC             (Converted from Apartment REIT Towne
  NREA Gardens Investment Co, LLC           Crossing, LP)
  NREA Gardens Leaseco Manager, LLC         NREA SE1 Walker Ranch Leaseco, LLC
  NREA Gardens Leaseco, LLC                 NREA SE1 Walker Ranch Manager, LLC
  NREA Gardens Property Manager, LLC        NREA SE1 Walker Ranch, DST
  NREA Gardens Springing LLC                (Converted from SOF Walker Ranch Owner,
  NREA Gardens Springing Manager, LLC       L.P.)
  NREA Gardens, DST                         NREA SE2 Hidden Lake Leaseco, LLC




                                                                         002537
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-3
                        1389-5Filed
                              Filed01/22/21
                                    11/13/20 Entered
                                              Entered01/22/21
                                                      11/13/2016:20:31
                                                               20:30:24 Page
                                                                        Page102
                                                                             13 of
                                                                                of
                                        129
                                         18 06/09/21 Page 33 of 215 PageID 5280
 Case 3:21-cv-00538-N Document 26-10 Filed


  NREA SE2 Hidden Lake Manager, LLC           NREA VB III LLC
  NREA SE2 Hidden Lake, DST                   NREA VB IV LLC
  NREA SE2 Hidden Lake, DST                   NREA VB Pledgor I LLC
  (Converted from SOF Hidden Lake SA Owner,   NREA VB Pledgor I, LLC
  L.P.)                                       NREA VB Pledgor II LLC
  NREA SE2 Vista Ridge Leaseco, LLC           NREA VB Pledgor II, LLC
  NREA SE2 Vista Ridge Manager, LLC           NREA VB Pledgor III LLC
  NREA SE2 Vista Ridge, DST                   NREA VB Pledgor III, LLC
  NREA SE2 Vista Ridge, DST                   NREA VB Pledgor IV LLC
  (Converted from MAR Vista Ridge, L.P.)      NREA VB Pledgor IV, LLC
  NREA SE2 West Place Leaseco, LLC            NREA VB Pledgor V LLC
  NREA SE2 West Place Manager, LLC            NREA VB Pledgor V, LLC
  NREA SE2 West Place, DST                    NREA VB Pledgor VI LLC
  (Converted from Landmark at West Place,     NREA VB Pledgor VI, LLC
  LLC)                                        NREA VB Pledgor VII LLC
  NREA SE3 Arboleda Leaseco, LLC              NREA VB Pledgor VII, LLC
  NREA SE3 Arboleda Manager, LLC              NREA VB SM, Inc.
  NREA SE3 Arboleda, DST                      NREA VB V LLC
  (Converted from G&E Apartment REIT          NREA VB VI LLC
  Arboleda, LLC)                              NREA VB VII LLC
  NREA SE3 Fairways Leaseco, LLC              NREA Vista Ridge Investment Co, LLC
  NREA SE3 Fairways Manager, LLC              NREC AR Investors, LLC
  NREA SE3 Fairways, DST                      NREC BM Investors, LLC
  (Converted from MAR Fairways, LLC)          NREC BP Investors, LLC
  NREA SE3 Grand Oasis Leaseco, LLC           NREC Latitude Investors, LLC
  NREA SE3 Grand Oasis Manager, LLC           NREC REIT Sub, Inc.
  NREA SE3 Grand Oasis, DST                   NREC TRS, Inc.
  (Converted from Landmark at Grand Oasis,    NREC WW Investors, LLC
  LP)                                         NREF OP I Holdco, LLC
  NREA Southeast Portfolio One Manager, LLC   NREF OP I SubHoldco, LLC
  NREA Southeast Portfolio One, DST           NREF OP I, L.P.
  NREA Southeast Portfolio One, DST           NREF OP II Holdco, LLC
  NREA Southeast Portfolio Three Manager,     NREF OP II SubHoldco, LLC
  LLC                                         NREF OP II, L.P.
  NREA Southeast Portfolio Three, DST         NREF OP IV REIT Sub TRS, LLC
  NREA Southeast Portfolio Three, DST         NREF OP IV REIT Sub, LLC
  NREA Southeast Portfolio Two Manager, LLC   NREF OP IV, L.P.
  NREA Southeast Portfolio Two, DST           NREO NW Hospitality Mezz, LLC
  NREA Southeast Portfolio Two, LLC           NREO NW Hospitality, LLC
  NREA SOV Investors, LLC                     NREO Perilune, LLC
  NREA Uptown TRS, LLC                        NREO SAFStor Investors, LLC
  NREA VB I LLC                               NREO TRS, Inc.
  NREA VB II LLC                              NRESF REIT Sub, LLC




                                                                           002538
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-3
                        1389-5Filed
                              Filed01/22/21
                                    11/13/20 Entered
                                              Entered01/22/21
                                                      11/13/2016:20:31
                                                               20:30:24 Page
                                                                        Page103
                                                                             14 of
                                                                                of
                                        129
                                         18 06/09/21 Page 34 of 215 PageID 5281
 Case 3:21-cv-00538-N Document 26-10 Filed


  NXRT Abbington, LLC                       NXRT Steeplechase, LLC
  NXRT Atera II, LLC                        NXRT Stone Creek, LLC
  NXRT Atera, LLC                           NXRT Summers Landing GP, LLC
  NXRT AZ2, LLC                             NXRT Summers Landing LP, LLC
  NXRT Barrington Mill, LLC                 NXRT Torreyana, LLC
  NXRT Bayberry, LLC                        NXRT Vanderbilt, LLC
  NXRT Bella Solara, LLC                    NXRT West Place, LLC
  NXRT Bella Vista, LLC                     NXRTBH AZ2, LLC
  NXRT Bloom, LLC                           NXRTBH Barrington Mill Owner, LLC
  NXRT Brandywine GP I, LLC                 NXRTBH Barrington Mill SM, Inc.
  NXRT Brandywine GP I, LLC                 NXRTBH Barrington Mill, LLC
  NXRT Brandywine GP II, LLC                NXRTBH Bayberry, LLC
  NXRT Brandywine GP II, LLC                NXRTBH Cityview, LLC
  NXRT Brandywine LP, LLC                   NXRTBH Colonnade, LLC
  NXRT Brandywine LP, LLC                   NXRTBH Cornerstone Owner, LLC
  NXRT Brentwood Owner, LLC                 NXRTBH Cornerstone SM, Inc.
  NXRT Brentwood, LLC                       NXRTBH Cornerstone, LLC
  NXRT Cedar Pointe Tenant, LLC             NXRTBH Dana Point SM, Inc.
  NXRT Cedar Pointe, LLC                    NXRTBH Dana Point, LLC
  NXRT Cityview, LLC                        NXRTBH Foothill SM, Inc.
  NXRT Cornerstone, LLC                     NXRTBH Foothill, LLC
  NXRT Crestmont, LLC                       NXRTBH Heatherstone SM, Inc.
  NXRT Crestmont, LLC                       NXRTBH Heatherstone, LLC
  NXRT Enclave, LLC                         NXRTBH Hollister Tenant, LLC
  NXRT Glenview, LLC                        NXRTBH Hollister, LLC
  NXRT H2 TRS, LLC                          NXRTBH Madera SM, Inc.
  NXRT Heritage, LLC                        NXRTBH Madera, LLC
  NXRT Hollister TRS LLC                    NXRTBH McMillan, LLC
  NXRT Hollister, LLC                       NXRTBH North Dallas 3, LLC
  NXRT LAS 3, LLC                           NXRTBH Old Farm II, LLC
  NXRT Master Tenant, LLC                   NXRTBH Old Farm Tenant, LLC
  NXRT Nashville Residential, LLC           NXRTBH Old Farm, LLC
  NXRT Nashville Residential, LLC (fka      NXRTBH Radbourne Lake, LLC
  Freedom Nashville Residential, LLC)       NXRTBH Rockledge, LLC
  NXRT North Dallas 3, LLC                  NXRTBH Sabal Palms, LLC
  NXRT Old Farm, LLC                        NXRTBH Steeplechase, LLC
  NXRT Pembroke Owner, LLC                  (dba Southpoint Reserve at Stoney Creek)-VA
  NXRT Pembroke, LLC                        NXRTBH Stone Creek, LLC
  NXRT PHX 3, LLC                           NXRTBH Vanderbilt, LLC
  NXRT Radbourne Lake, LLC                  NXRTBH Versailles SM, Inc.
  NXRT Rockledge, LLC                       NXRTBH Versailles, LLC
  NXRT Sabal Palms, LLC                     Oak Holdco, LLC
  NXRT SM, Inc.                             Oaks CGC, LLC




                                                                           002539
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-3
                        1389-5Filed
                              Filed01/22/21
                                    11/13/20 Entered
                                              Entered01/22/21
                                                      11/13/2016:20:31
                                                               20:30:24 Page
                                                                        Page104
                                                                             15 of
                                                                                of
                                        129
                                         18 06/09/21 Page 35 of 215 PageID 5282
 Case 3:21-cv-00538-N Document 26-10 Filed


  Okada Family Revocable Trust                     Quest, IRA, Inc. FBO Joshua N. Terry, IRA
  Oldenburg, Ltd.                                  #1467711
  Pam Capital Funding GP Co. Ltd.                  RADCO - Bay Meadows, LLLP
  Pam Capital Funding, L.P.                        RADCO - Bay Park, LLLP
  PamCo Cayman Ltd.                                RADCO NREC Bay Meadows Holdings, LLC
  Park West 1700 Valley View Holdco, LLC           RADCO NREC Bay Park Holdings, LLC
  Park West 2021 Valley View Holdco, LLC           Ramarim, LLC
  Park West Holdco, LLC                            Rand Advisors Series I Insurance Fund
  Park West Portfolio Holdco, LLC                  Rand Advisors Series II Insurance Fund
  Participants of Highland 401K Plan               Rand Advisors, LLC
  Patrick Willoughby-McCabe                        Rand PE Fund I, L.P.
  PCMG Trading Partners XXIII, L.P.                Rand PE Fund I, L.P. - Series 1
  PCMG Trading Partners XXIII, LP                  Rand PE Fund Management, LLC
  PDK Toys Holdco, LLC                             Rand PE Holdco, LLC
  Pear Ridge Partners, LLC                         Realdania
  Penant Management GP, LLC                        Red River CLO, Ltd.
  Penant Management LP                             Red River Investors Corp.
  PensionDanmark Holding A/S                       Riverview Partners SC, LLC
  PensionDanmark                                   Rockwall CDO II Ltd.
  Pensionsforsikringsaktieselskab                  Rockwall CDO II, Ltd.
  Peoria Place Development, LLC                    Rockwall CDO, Ltd.
  (30% cash contributions - profit participation   Rockwall Investors Corp.
  only)                                            Rothko, Ltd.
  Perilune Aero Equity Holdings One, LLC           RTT Bella Solara, LLC
  Perilune Aviation LLC                            RTT Bloom, LLC
  PetroCap Incentive Holdings III. L.P.            RTT Financial, Inc.
  PetroCap Incentive Partners II GP, LLC           RTT Hollister, LLC
  PetroCap Incentive Partners II, L.P.             RTT Rockledge, LLC
  PetroCap Incentive Partners III GP, LLC          RTT Torreyana, LLC
  PetroCap Incentive Partners III, LP              SALI Fund Partners, LLC
  PetroCap Management Company LLC                  San Diego County Employees Retirement
                                                   Association
  PetroCap Partners II GP, LLC
  PetroCap Partners II, L.P.                       Sandstone Pasadena Apartments, LLC
  PetroCap Partners III GP, LLC                    Sandstone Pasadena, LLC
  PetroCap Partners III, L.P.                      Santa Barbara Foundation (third party)
  Pharmacy Ventures I, LLC                         Saturn Oil & Gas LLC
  Pharmacy Ventures II, LLC                        SBC Master Pension Trust
  Pollack, Ltd.                                    Scott Matthew Siekielski
  Powderhorn, LLC                                  SE Battleground Park, LLC
  PWM1 Holdings, LLC                               SE Battleground Park, LLC
  PWM1, LLC                                        SE Glenview, LLC
  Quest IRA, Inc FBO Jennifer G. Terry, IRA        SE Governors Green Holdings, L.L.C.
  #1467511




                                                                                    002540
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-3
                       1389-5Filed
                              Filed01/22/21
                                   11/13/20 Entered
                                             Entered01/22/21
                                                    11/13/2016:20:31
                                                             20:30:24 Page
                                                                      Page105
                                                                           16 of
                                                                               of
                                       129
                                        18 06/09/21 Page 36 of 215 PageID 5283
 Case 3:21-cv-00538-N Document 26-10 Filed


  SE Governors Green Holdings, L.L.C.            SE Oak Mill II REIT, LLC
  (fka SCG Atlas Governors Green Holdings,       SE Oak Mill II REIT, LLC (fka SCG Atlas Oak
  L.L.C.)                                        Mill II REIT, L.L.C.)
  SE Governors Green I, LLC                      SE Oak Mill II, LLC
  SE Governors Green II, LLC                     SE Oak Mill II, LLC
  SE Governors Green II, LLC                     SE Quail Landing, LLC
  SE Governors Green REIT, L.L.C.                SE River Walk, LLC
  SE Governors Green REIT, L.L.C.                SE Riverwalk, LLC
  (fka SCG Atlas Governors Green REIT, L.L.C.)   SE SM, Inc.
                                                 SE Stoney Ridge Holdings, L.L.C. (fka SCG
  SE Governors Green, LLC                        Atlas Stoney Ridge Holdings, L.L.C.)
  (fka SCG Atlas Governors Green, L.L.C.)        SE Stoney Ridge Holdings, LLC
  SE Gulfstream Isles GP, LLC                    SE Stoney Ridge I, LLC
  SE Gulfstream Isles GP, LLC                    SE Stoney Ridge I, LLC
  SE Gulfstream Isles LP, LLC                    SE Stoney Ridge II, LLC
  SE Gulfstream Isles LP, LLC                    SE Stoney Ridge II, LLC
  SE Heights at Olde Towne, LLC                  SE Stoney Ridge REIT, L.L.C. (fka SCG Atlas
  SE Heights at Olde Towne, LLC                  Stoney Ridge REIT, L.L.C.)
  SE Lakes at Renaissance Park GP I, LLC         SE Stoney Ridge REIT, LLC
  SE Lakes at Renaissance Park GP II, LLC        SE Stoney Ridge, LLC (fka SCG Atlas Stoney
  SE Lakes at Renaissance Park GP II, LLC        Ridge, L.L.C.)
  SE Lakes at Renaissance Park LP, LLC           SE Victoria Park, LLC
  SE Lakes at Renaissance Park LP, LLC           SE Victoria Park, LLC
  SE Multifamily Holdings LLC                    Sentinel Re Holdings, Ltd.
  SE Multifamily Holdings, LLC                   Sentinel Reinsurance Ltd.
  SE Multifamily REIT Holdings LLC               SFH1, LLC
  SE Myrtles at Olde Towne, LLC                  SFR WLIF I, LLC
  SE Myrtles at Olde Towne, LLC                  (fka NexPoint WLIF I, LLC)
  SE Oak Mill I Holdings, LLC                    SFR WLIF II, LLC
  SE Oak Mill I Holdings, LLC (fka SCG Atlas     (NexPoint WLIF II, LLC)
  Oak Mill I Holdings, L.L.C.)                   SFR WLIF III, LLC
  SE Oak Mill I Owner, LLC (fka SCG Atlas        (NexPoint WLIF III, LLC)
  Oak Mill I, L.L.C.)                            SFR WLIF Manager, LLC
  SE Oak Mill I REIT, LLC                        (NexPoint WLIF Manager, LLC)
  SE Oak Mill I REIT, LLC (fka SCG Atlas Oak     SFR WLIF, LLC
  Mill I REIT, L.L.C.)                           (NexPoint WLIF, LLC)
  SE Oak Mill I, LLC                             SFR WLIF, LLC Series I
  SE Oak Mill I, LLC                             SFR WLIF, LLC Series II
  SE Oak Mill II Holdings, LLC                   SFR WLIF, LLC Series III
  SE Oak Mill II Holdings, LLC (fka SCG Atlas    SH Castle BioSciences, LLC
  Oak Mill II Holdings, L.L.C.)                  Small Cap Equity Sub, LLC
  SE Oak Mill II Owner, LLC (fka SCG Atlas       Socially Responsible Equity Sub, LLC
  Oak Mill II, L.L.C.)                           SOF Brandywine I Owner, L.P.




                                                                                002541
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-3
                        1389-5Filed
                              Filed01/22/21
                                    11/13/20 Entered
                                              Entered01/22/21
                                                      11/13/2016:20:31
                                                               20:30:24 Page
                                                                        Page106
                                                                             17 of
                                                                                of
                                        129
                                         18 06/09/21 Page 37 of 215 PageID 5284
 Case 3:21-cv-00538-N Document 26-10 Filed


  SOF Brandywine II Owner, L.P.                    The Mark and Pamela Okada Family Trust -
  SOF-X GS Owner, L.P.                             Exempt Trust #2
  Southfork Cayman Holdings, Ltd.                  The Ohio State Life Insurance Company
  Southfork CLO, Ltd.                              The Okada Family Foundation, Inc.
  Specialty Financial Products Designated          The Okada Insurance Rabbi Trust
  Activity Company (fka Specialty Financial        The SLHC Trust
  Products Limited)                                The Trustees of Columbia University in the
  Spiritus Life, Inc.                              City of New York
  SRL Sponsor LLC                                  The Twentysix Investment Trust
  SRL Whisperwod LLC                               (Third Party Investor)
  SRL Whisperwood Member LLC                       Thomas A. Neville
  SRL Whisperwood Venture LLC                      Thread 55, LLC
  SSB Assets LLC                                   Tihany, Ltd.
  Starck, Ltd.                                     Todd Travers
  Stemmons Hospitality, LLC                        Tranquility Lake Apartments Investors, L.P.
  Steve Shin                                       Tuscany Acquisition, LLC
  Stonebridge Capital, Inc.                        Uptown at Cityplace Condominium
  Stonebridge-Highland Healthcare Private          Association, Inc.
  Equity Fund                                      US Gaming OpCo, LLC
  Strand Advisors III, Inc.                        US Gaming SPV, LLC
  Strand Advisors IV, LLC                          US Gaming, LLC
  Strand Advisors IX, LLC                          Valhalla CLO, Ltd.
  Strand Advisors V, LLC                           VB GP LLC
  Strand Advisors XIII, LLC                        VB Holding, LLC
  Strand Advisors XVI, Inc.                        VB One, LLC
  Strand Advisors, Inc.                            VB OP Holdings LLC
  Stratford CLO, Ltd.                              VBAnnex C GP, LLC
  Summers Landing Apartment Investors, L.P.        VBAnnex C Ohio, LLC
  Term Loan B                                      VBAnnex C, LP
  (10% cash contributions - profit participation   Ventoux Capital, LLC
  only)                                            (Matt Goetz)
  The Dallas Foundation                            VineBrook Annex B, L.P.
  The Dallas Foundation (third party)              VineBrook Annex I, L.P.
  The Dondero Insurance Rabbi Trust                VineBrook Homes Merger Sub II LLC
  The Dugaboy Investment Trust                     VineBrook Homes Merger Sub LLC
  The Dugaboy Investment Trust U/T/A Dated         VineBrook Homes OP GP, LLC
  Nov 15, 2010                                     VineBrook Homes Operating Partnership, L.P.
  The Get Good Non-Exempt Trust No. 1              VineBrook Homes Trust, Inc.
  The Get Good Non-Exempt Trust No. 2              VineBrook Partners I, L.P.
  The Get Good Trust                               VineBrook Partners II, L.P.
  The Mark and Pamela Okada Family Trust -         VineBrook Properties, LLC
  Exempt Descendants' Trust                        Virginia Retirement System
                                                   Vizcaya Investment, LLC




                                                                                    002542
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-3
                        1389-5Filed
                              Filed01/22/21
                                    11/13/20 Entered
                                              Entered01/22/21
                                                      11/13/2016:20:31
                                                               20:30:24 Page
                                                                        Page107
                                                                             18 of
                                                                                of
                                        129
                                         18 06/09/21 Page 38 of 215 PageID 5285
 Case 3:21-cv-00538-N Document 26-10 Filed


  Wake LV Holdings II, Ltd.
  Wake LV Holdings, Ltd.
  Walter Holdco GP, LLC
  Walter Holdco I, Ltd.
  Walter Holdco, L.P.
  Warhol, Ltd.
  Warren Chang
  Westchester CLO, Ltd.
  William L. Britain
  Wright Ltd.
  Wright, Ltd.
  Yellow Metal Merchants, Inc.




                                                                    002543
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-6
                        1795-3 Filed
                               Filed 11/13/20
                                     01/22/21 Entered
                                              Entered 11/13/20
                                                      01/22/21 20:30:24
                                                               16:20:31 Page
                                                                        Page 1108
                                                                               of 12
                                                                                  of
                                         129 06/09/21 Page 39 of 215 PageID 5286
 Case 3:21-cv-00538-N Document 26-10 Filed



                                




                                                                      002544
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-6
                        1795-3 Filed
                               Filed 11/13/20
                                     01/22/21 Entered
                                              Entered 11/13/20
                                                      01/22/21 20:30:24
                                                               16:20:31 Page
                                                                        Page 2109
                                                                               of 12
                                                                                  of
                                         129 06/09/21 Page 40 of 215 PageID 5287
 Case 3:21-cv-00538-N Document 26-10 Filed




                                                                      002545
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-6
                        1795-3 Filed
                               Filed 11/13/20
                                     01/22/21 Entered
                                              Entered 11/13/20
                                                      01/22/21 20:30:24
                                                               16:20:31 Page
                                                                        Page 3110
                                                                               of 12
                                                                                  of
                                         129 06/09/21 Page 41 of 215 PageID 5288
 Case 3:21-cv-00538-N Document 26-10 Filed




                                                                      002546
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-6
                        1795-3 Filed
                               Filed 11/13/20
                                     01/22/21 Entered
                                              Entered 11/13/20
                                                      01/22/21 20:30:24
                                                               16:20:31 Page
                                                                        Page 4111
                                                                               of 12
                                                                                  of
                                         129 06/09/21 Page 42 of 215 PageID 5289
 Case 3:21-cv-00538-N Document 26-10 Filed




                                                                      002547
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-6
                        1795-3 Filed
                               Filed 11/13/20
                                     01/22/21 Entered
                                              Entered 11/13/20
                                                      01/22/21 20:30:24
                                                               16:20:31 Page
                                                                        Page 5112
                                                                               of 12
                                                                                  of
                                         129 06/09/21 Page 43 of 215 PageID 5290
 Case 3:21-cv-00538-N Document 26-10 Filed




                                                                      002548
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-6
                        1795-3 Filed
                               Filed 11/13/20
                                     01/22/21 Entered
                                              Entered 11/13/20
                                                      01/22/21 20:30:24
                                                               16:20:31 Page
                                                                        Page 6113
                                                                               of 12
                                                                                  of
                                         129 06/09/21 Page 44 of 215 PageID 5291
 Case 3:21-cv-00538-N Document 26-10 Filed




                                                                      002549
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-6
                        1795-3 Filed
                               Filed 11/13/20
                                     01/22/21 Entered
                                              Entered 11/13/20
                                                      01/22/21 20:30:24
                                                               16:20:31 Page
                                                                        Page 7114
                                                                               of 12
                                                                                  of
                                         129 06/09/21 Page 45 of 215 PageID 5292
 Case 3:21-cv-00538-N Document 26-10 Filed




                                                                      002550
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-6
                        1795-3 Filed
                               Filed 11/13/20
                                     01/22/21 Entered
                                              Entered 11/13/20
                                                      01/22/21 20:30:24
                                                               16:20:31 Page
                                                                        Page 8115
                                                                               of 12
                                                                                  of
                                         129 06/09/21 Page 46 of 215 PageID 5293
 Case 3:21-cv-00538-N Document 26-10 Filed




                                                                      002551
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-6
                        1795-3 Filed
                               Filed 11/13/20
                                     01/22/21 Entered
                                              Entered 11/13/20
                                                      01/22/21 20:30:24
                                                               16:20:31 Page
                                                                        Page 9116
                                                                               of 12
                                                                                  of
                                         129 06/09/21 Page 47 of 215 PageID 5294
 Case 3:21-cv-00538-N Document 26-10 Filed




                                                                      002552
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-3
                        1389-6Filed
                              Filed01/22/21
                                    11/13/20 Entered
                                              Entered01/22/21
                                                      11/13/2016:20:31
                                                               20:30:24 Page
                                                                        Page117
                                                                             10 of
                                                                                of
                                        129
                                         12 06/09/21 Page 48 of 215 PageID 5295
 Case 3:21-cv-00538-N Document 26-10 Filed




                                                                    002553
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-3
                        1389-6Filed
                              Filed01/22/21
                                    11/13/20 Entered
                                              Entered01/22/21
                                                      11/13/2016:20:31
                                                               20:30:24 Page
                                                                        Page118
                                                                             11 of
                                                                                of
                                        129
                                         12 06/09/21 Page 49 of 215 PageID 5296
 Case 3:21-cv-00538-N Document 26-10 Filed




                                                                    002554
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-3
                        1389-6Filed
                              Filed01/22/21
                                    11/13/20 Entered
                                              Entered01/22/21
                                                      11/13/2016:20:31
                                                               20:30:24 Page
                                                                        Page119
                                                                             12 of
                                                                                of
                                        129
                                         12 06/09/21 Page 50 of 215 PageID 5297
 Case 3:21-cv-00538-N Document 26-10 Filed




                                                                    002555
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1795-3
                        1389-7 Filed
                               Filed 01/22/21
                                     11/13/20 Entered
                                              Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page
                                                                        Page 120
                                                                             1 of of
                                                                                  3
                                         129 06/09/21 Page 51 of 215 PageID 5298
 Case 3:21-cv-00538-N Document 26-10 Filed



                                




                                                                      002556
 Case
 Case 19-34054-sgj11
      19-34054-sgj11 Doc
                     Doc 1795-3
                         1389-7 Filed
                                Filed 01/22/21
                                      11/13/20 Entered
                                               Entered 01/22/21
                                                       11/13/20 16:20:31
                                                                20:30:24 Page
                                                                         Page 121
                                                                              2 of of
                                                                                   3
                                          129 06/09/21 Page 52 of 215 PageID 5299
  Case 3:21-cv-00538-N Document 26-10 Filed


Released Employees

Name
Abayarathna, Sahan
Bannon, Lucy
Baynard, Paul C.
Beispiel, Michael
Brewer, Brigid
Broaddus, Paul
Burns, Nathan
Carter, Jerome
Chisum, Naomi
Clark, Stetson
Collins, Brian
Cotton, Austin
Cournoyer, Timothy
Covitz, Hunter
Diorio, Matthew
Eftekhari, Cyrus
Eliason, Hayley
Ellington, Scott *
Flaherty, Brendan
Fox, Sean
Goldsmith, Sarah B.
Gosserand, William
Gray, Matthew
Groff, Scott
Haltom, Steven
Hendrix, Kristin
Roeber, Blair A.
Hoedebeck, Charlie
Irving, Mary K.
Jain, Bhawika
Jeong, Sang K.
Jimenez, Sarah
Kim, Helen
Klos, David
Kovelan, Kari J.
Leuthner, Andrew
Leventon, Isaac *
Loiben, Tara J.
Luu, Joye
Mabry, William



                                                                       002557
 Case
 Case 19-34054-sgj11
      19-34054-sgj11 Doc
                     Doc 1795-3
                         1389-7 Filed
                                Filed 01/22/21
                                      11/13/20 Entered
                                               Entered 01/22/21
                                                       11/13/20 16:20:31
                                                                20:30:24 Page
                                                                         Page 122
                                                                              3 of of
                                                                                   3
                                          129 06/09/21 Page 53 of 215 PageID 5300
  Case 3:21-cv-00538-N Document 26-10 Filed

Mckay, Bradley
Mills Iv, James
Nikolayev, Yegor
Owens, David
Patel, Vishal
Patrick, Mark
Rice, Christopher
Richardson, Kellie
Rios, Heriberto
Rothstein, Jason
Sachdev, Kunal
Schroth, Melissa
Sevilla, Jean-Paul
Short, Lauren
Staltari, Mauro
Stevens, Kellie
Stewart, Phoebe L.
Surgent, Thomas *
Swadley, Rick
Thedford, Lauren E.
Thomas, Kristen
Thottichira, Christina
Throckmorton, Michael
Vitiello, Stephanie
Waterhouse, Frank *

* Senior Employee - Required to execute Senior Employee Stipulation.




                                                                       002558
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1795-3
                        1389-8 Filed
                               Filed 01/22/21
                                     11/13/20 Entered
                                              Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page
                                                                        Page 123
                                                                             1 of of
                                                                                  7
                                         129 06/09/21 Page 54 of 215 PageID 5301
 Case 3:21-cv-00538-N Document 26-10 Filed



                                 




                                                                      002559
Case
Case 19-34054-sgj11
      19-34054-sgj11 Doc
                     Doc 1795-3
                         1389-8 Filed
                                Filed 01/22/21
                                      11/13/20 Entered
                                               Entered 01/22/21
                                                       11/13/20 16:20:31
                                                                20:30:24 Page
                                                                         Page 124
                                                                              2 of of
                                                                                   7
 Case 3:21-cv-00538-N Document 26-10 Filed129 06/09/21 Page 55 of 215 PageID 5302
  Draft –


                         SENIOR EMPLOYEE STIPULATION AND TOLLING
                       AGREEMENT EXTENDING STATUTES OF LIMITATION

          This stipulation (the “Stipulation”) is entered into as of [______], by and between
  [EMPLOYEE NAME] (the “Senior Employee”) and Highland Capital Management, L.P. (the
  “Debtor”). The Debtor and the Senior Employee are individually referred to as a “Party” and
  collectively as the “Parties”.

                                                       RECITALS

         WHEREAS, on October 16, 2019, the Debtor filed with the United States Bankruptcy
  Court for the District of Delaware, a voluntary petition for relief under chapter 11 of the
  Bankruptcy Code, which case was subsequently transferred to the Bankruptcy Court for the
  Northern District of Texas, Dallas Division (the “Bankruptcy Court”) and captioned In re
  Highland Capital Management, L.P., Case No. 19-34054-sgj11 (the “Chapter 11 Case”);

         WHEREAS, on October 29, 2019, the U.S. Trustee appointed the official committee of
  unsecured creditors (the “Committee”) in the Chapter 11 Case;

         WHEREAS, on November 13, 2020, the Debtor filed the Third Amended Plan of
  Reorganization of Highland Capital Management, L.P. (as may be amended, supplemented, or
  otherwise modified from time to time, the “Plan”);1

        WHEREAS, prior to and during the course of the Chapter 11 Case, the Senior Employee
  was employed by the Debtor as its [_____] and in such role provided services to the Debtor;

          WHEREAS, the Senior Employee was compensated for his services in part through
  certain deferred compensation that was required to be paid to the Senior Employee on [_______]
  (the “Deferred Compensation”);

         WHEREAS, the Committee objected to the Senior Employee receiving the Deferred
  Compensation during the Chapter 11 Case and the Deferred Compensation, although earned, was
  not paid;

         WHEREAS, as of the date hereof, the total Deferred Compensation through and
  including the date hereof owed to the Senior Employee is $[____];

          WHEREAS, the Senior Employee may have other Claims against the Debtor in addition
  to the Deferred Compensation (the “Other Employee Claims”);

        WHEREAS, the Committee has alleged that certain causes of action against the Senior
  Employee may exist, which causes of action have been retained pursuant to the Plan (the
  “Causes of Action”);



  1
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.



  DOCS_NY:41454.6 36027/002

                                                                                                        002560
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1795-3
                        1389-8 Filed
                               Filed 01/22/21
                                     11/13/20 Entered
                                              Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page
                                                                        Page 125
                                                                             3 of of
                                                                                  7
                                         129 06/09/21 Page 56 of 215 PageID 5303
 Case 3:21-cv-00538-N Document 26-10 Filed



        WHEREAS, the Plan provides for the release of such Causes of Action against the Senior
  Employee (the “Employee Release”);

          WHEREAS, the Employee Release is conditioned on the Senior Employee executing this
  Stipulation on or prior to the Effective Date of the Plan and reducing his Deferred Compensation
  as set forth herein;

         WHEREAS, the Plan provides for the creation of the Claimant Trust and Litigation Sub-
  Trust and the appointment of the Claimant Trust Oversight Committee (the “CTOC”) to oversee
  such entities;

          NOW, THEREFORE, in consideration of the mutual promises set forth herein, each of
  the Parties stipulates and agrees as follows:

                  1.     Covenant Not to Sue. In consideration of the Senior Employee’s
  agreement to toll the statutes of limitation with respect to any Causes of Action that can be
  asserted against him and to waive a portion of the Deferred Compensation otherwise due to the
  Senior Employee, the Debtor and any of its successors or assigns, including the Claimant Trust
  or the Litigation Sub-Trust (collectively, the “HCMLP Parties”) agree not to initiate or
  commence any lawsuit, action or proceeding for the purpose of prosecuting any Causes of
  Action against the Senior Employee from the date of this Stipulation until the earlier of (a) thirty
  calendar days after the Notice Date and (b) the Dissolution Date (each as defined below) (such
  date, the “Termination Date”). This Stipulation shall expire upon the Termination Date and shall
  thereafter be of no further force and effect; provided, however, that the termination of this
  Stipulation shall not affect the treatment of the Deferred Compensation set forth in Section 5
  hereof or in the Plan.

                   2.         Non-Compliance; Vesting.

                         a.    As set forth in the Plan, the Senior Employee acknowledges and
  agrees that the Employee Release will be deemed null and void and of no force and effect (1) if
  there is more than one member of the CTOC who does not represent entities holding a Disputed
  or Allowed Claim (the “Independent Members”), the Claimant Trustee and the Independent
  Members by majority vote determine or (2) if there is only one Independent Member, the
  Independent Member after discussion with the Claimant Trustee, determines (in each case after
  discussing with the full CTOC) that such Employee (regardless of whether the Employee is then
  currently employed by the Debtor, the Reorganized Debtor, or the Claimant Trustee):

                                (1)     sues, attempts to sue, or threatens or works with or assists
  any entity or person to sue, attempt to sue, or threaten the Reorganized Debtor, the Claimant
  Trust, the Litigation Sub-Trust, or any of their respective employees or agents, or any Released
  Party on or in connection with any claim or cause of action arising prior to the Effective Date,

                               (2)    has taken any action that, impairs or harms the value of the
  Claimant Trust Assets or the Reorganized Debtor Assets,

                                    (3)    has violated the confidentiality provisions of Section 4
  below, or


  DOCS_NY:41454.6 36027/002                         2
                                                                                       002561
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1795-3
                        1389-8 Filed
                               Filed 01/22/21
                                     11/13/20 Entered
                                              Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page
                                                                        Page 126
                                                                             4 of of
                                                                                  7
                                         129 06/09/21 Page 57 of 215 PageID 5304
 Case 3:21-cv-00538-N Document 26-10 Filed



                                (4)     (x) upon the request of the Claimant Trustee, has failed to
  provide reasonable assistance in good faith to the Claimant Trustee or the Reorganized Debtor
  with respect to (i) the monetization of the Claimant Trust Assets or Reorganized Debtor Assets,
  as applicable, or (ii) the resolution of Claims, or (y) has taken any action that impedes or
  frustrates the Claimant Trustee or the Reorganized Debtor with respect to any of the foregoing.

  If such determination under this Section 2a is made, the Claimant Trustee will deliver a notice of
  non-compliance with the Plan (the “Notice”) to the Senior Employee. Such Notice will be
  effective when deemed delivered pursuant to Section 8.h hereof (the “Notice Date”).

                         b.     Notwithstanding anything herein to the contrary, Employee
  Release will vest and all Causes of Action that may or could be brought against the Senior
  Employee will be indefeasibly released solely to the extent set forth in Article IX.D of the Plan
  so long as the Notice Date does not occur on or before the date that the Claimant Trust is
  dissolved (such date, the “Dissolution Date”).

                  3.      Tolling of Statutes of Limitation. In consideration of the HCMLP Parties’
  “Covenant Not to Sue” (set forth in Section 1 hereof), the Senior Employee agrees that the
  statute of limitation applicable to any Cause of Action is hereby tolled as of, and extended from,
  the date of this Stipulation through and including the Termination Date (the “Tolling Period”).
  The Tolling Period shall be excluded from any calculation of any statute of limitations period
  applicable to any Cause of Action that may be brought by the HCMLP Parties against the Senior
  Employee. The Senior Employee acknowledges that he will be estopped from arguing that this
  Stipulation is ineffective to extend the time within which the HCMLP Parties must commence an
  action to pursue any Cause of Action.

                 4.      Confidentiality.    In further consideration of the HCMLP Parties’
  “Covenant Not to Sue” (set forth in Section 1 hereof), the Senior Employee agrees that, in
  addition to existing obligations to maintain all business sensitive information concerning the
  HCMLP Parties in strictest confidence, each Senior Employee further agrees to keep all
  discussions, information and observations including, but not limited to, attorney-client privileged
  or work product information (collectively “Confidential Information”) relating to the activities or
  planned activities of the HCMLP Parties strictly confidential. Each Senior Employee covenants
  and represents that it will not discuss such Confidential Information with anyone, other than the
  Senior Employee’s personal attorney, the Claimant Trustee or its respective representatives.

                   5.         Deferred Compensation.

                         a.      The Senior Employee has agreed to forfeit a percentage of his
  Deferred Compensation in consideration for the Employee Release and acknowledges that such
  agreement is an integral part of this Stipulation. The Senior Employee hereby agrees that (i) the
  Deferred Compensation will be treated as an Allowed Class 7 (Convenience Claim) under the
  Plan and, to the extent required, will reduce his Deferred Compensation as required to qualify for
  such treatment, (ii) the Senior Employee will receive the treatment provided to other Allowed
  Class 7 (Convenience Claims), (iii) the Deferred Compensation will be further reduced by 40%
  (the “Reduced Amount”), and (iv) the Reduced Amount will be forever waived and released.



  DOCS_NY:41454.6 36027/002                            3
                                                                                      002562
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1795-3
                        1389-8 Filed
                               Filed 01/22/21
                                     11/13/20 Entered
                                              Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page
                                                                        Page 127
                                                                             5 of of
                                                                                  7
                                         129 06/09/21 Page 58 of 215 PageID 5305
 Case 3:21-cv-00538-N Document 26-10 Filed



  Except as set forth herein, nothing herein will prejudice or otherwise impact any Other Employee
  Claim or prevent the Senior Employee from prosecuting or pursuing any Other Employee Claim.

                          b.      For the avoidance of doubt, although the Employee Release can be
  nullified as set forth in Section 2, any such nullification will have no effect on the treatment of
  the Senior Employee’s Deferred Compensation pursuant to this Section 5.

                 6.      Effective Date. The Parties acknowledge and agree that this Stipulation
  and the Parties’ obligations hereunder are conditioned in all respects on the approval of the Plan
  by the Bankruptcy Court and the occurrence of the Effective Date of the Plan. If, for any reason,
  the Plan is not approved by the Bankruptcy Court or the Effective Date does not occur, this
  Stipulation will be null and void and of no force and effect.

                 7.      Plan Support. The Senior Employee agrees that he will use commercially
  reasonable efforts to assist the Debtor in confirmation of the Plan and vote any Claims in favor
  of the Plan.

                   8.         Miscellaneous.

                       a.      Counterparts. This Stipulation may be signed in counterparts and
  such signatures may be delivered by facsimile or other electronic means.

                      b.      Binding Effect. This Stipulation shall inure to the benefit of, and
  be binding upon, any and all successors-in-interests, assigns, and legal representatives, of any
  Party.

                         c.     Authority. Each Party to this Stipulation and each person
  executing this document on behalf of any Party to this Stipulation warrants and represents that
  he, she, or it has the power and authority to execute, deliver and perform its obligations under
  this Stipulation.

                      d.     Entire Agreement. This Stipulation sets forth the entire agreement
  between the Parties with respect to the subject matter hereof and supersedes all prior and
  contemporaneous written and oral agreements and discussions. This Stipulation may only be
  amended by an agreement in writing signed by the Parties.

                         e.     No Waiver and Reservation of Rights. Except as otherwise
  provided herein, nothing in this Stipulation shall be, or deemed to be, a waiver of any rights,
  remedies or privileges of any of the Parties. Except as otherwise provided herein, this
  Stipulation is without prejudice to any Party’s rights, privileges and remedies under applicable
  law, whether at law or in equity, and each Party hereby reserves all of such rights, privileges and
  remedies under applicable law.

                         f.      No Admission of Liability. The Parties acknowledge that there is a
  bona fide dispute with respect to the Causes of Action. Nothing in this Agreement will imply an
  admission of liability, fault or wrongdoing by the Senior Employee and the execution of this
  Agreement does not constitute an admission of liability, fault, or wrongdoing on the part of the
  Senior Employee.


  DOCS_NY:41454.6 36027/002                       4
                                                                                      002563
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1795-3
                        1389-8 Filed
                               Filed 01/22/21
                                     11/13/20 Entered
                                              Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page
                                                                        Page 128
                                                                             6 of of
                                                                                  7
                                         129 06/09/21 Page 59 of 215 PageID 5306
 Case 3:21-cv-00538-N Document 26-10 Filed



                         g.    No Waiver If Breach. The Parties agree that no breach of any
  provision hereof can be waived except in writing. The waiver of a breach of any provision
  hereof shall not be deemed a waiver of any other breach of any provision hereof.

                         h.     Notice. Each notice and other communication hereunder will be in
  writing and will be sent by email and delivered or mailed by registered mail, receipt requested,
  and will be deemed to have been given on the date of its delivery, if delivered by email, and on
  the fifth full business day following the date of the mailing, if mailed to each of the Parties
  thereto at the following respective addresses or such other address as may be subsequently
  specified in writing by any Party and delivered to all other Parties pursuant to this Section:

          Senior Employee                                    HCMLP

          [_____]                                            Highland Capital Management, L.P.
          [_____]                                            [_____]
          [_____]                                            [_____]
          Email: [_____]                                     Attention: James P. Seery, Jr.
                                                             Telephone No.: [_____]
                                                             E-mail: [_____]

                          i.     Advice of Counsel. Each of the Parties represents that such Party
  has: (a) been adequately represented by independent legal counsel of its own choice, throughout
  all of the negotiations that preceded the execution of this Stipulation; (b) executed this
  Stipulation upon the advice of such counsel; (c) read this Stipulation, and understands and
  assents to all the terms and conditions contained herein without any reservations; and (d) had the
  opportunity to have this Stipulation and all the terms and conditions contained herein explained
  by independent counsel, who has answered any and all questions asked of such counsel, or which
  could have been asked of such counsel, including, but not limited to, with regard to the meaning
  and effect of any of the provisions of this Agreement.

                        j.      Severability. Any provision hereof which is prohibited or
  unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such
  prohibition or unenforceability without invalidating the remaining provisions hereof, and any
  such prohibition or unenforceability in any jurisdiction shall not invalidate or render
  unenforceable such provisions in another jurisdiction.

                          k.    Governing Law; Venue. The Parties agree that this Agreement
  will be governed by and will be construed according to the laws of the State of Texas without
  regard to conflict-of-law principles. Each of the Parties hereby submits to the jurisdiction of the
  Bankruptcy Court with respect to any disputes arising from or out of this Agreement.

                                      [Remainder of Page Blank]




  DOCS_NY:41454.6 36027/002                         5
                                                                                         002564
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1795-3
                        1389-8 Filed
                               Filed 01/22/21
                                     11/13/20 Entered
                                              Entered 01/22/21
                                                      11/13/20 16:20:31
                                                               20:30:24 Page
                                                                        Page 129
                                                                             7 of of
                                                                                  7
                                         129 06/09/21 Page 60 of 215 PageID 5307
 Case 3:21-cv-00538-N Document 26-10 Filed



  IT IS HEREBY AGREED.

                                      HIGHLAND CAPITAL MANAGEMENT, L.P.


                                      By:
                                      Name:
                                      Its:


                                      SENIOR EMPLOYEE


                                      By:
                                      Name:




  DOCS_NY:41454.6 36027/002              6
                                                                      002565
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1795-4
                         1606 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:20:31 Page
                                                                           Page 11 of
                                                                                    of 427
                                                              Docket #1606 Date Filed: 12/18/2020
 Case 3:21-cv-00538-N Document 26-10 Filed 06/09/21 Page 61     of 215 PageID 5308



  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD & ASSOCIATES PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachery Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, TX 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel for the Debtor and Debtor-in-Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                               )
  In re:                                                       )   Chapter 11
                                                               )
  HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                               )
                                   Debtor.                     )
                                                               )


              DEBTOR’S NOTICE OF FILING OF PLAN SUPPLEMENT TO THE
              FIFTH AMENDED PLAN OF REORGANIZATION OF HIGHLAND
                           CAPITAL MANAGEMENT, L.P.

           PLEASE TAKE NOTICE that Highland Capital Management, L.P., the above-

  captioned debtor and debtor-in-possession (the “Debtor”), filed the Debtor’s Notice of Filing of

  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



  DOCS_NY:41792.2 36027/002                                              ¨1¤}HV4,2                  2r«
                                                                             1934054201218000000000018
                                                                                                002566
                                                                                        Dondero Ex. 4
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1795-4
                         1606 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:20:31 Page
                                                                        Page 22 of
                                                                                of 427
 Case 3:21-cv-00538-N Document 26-10 Filed 06/09/21 Page 62 of 215 PageID 5309



  Supplement to Third Amended Plan of Reorganization of Highland Capital Management, L.P.,

  on November 13, 2020 [Docket No. 1389] (the “Initial Supplement”). The Initial Supplement

  included Exhibits A-H to the Third Amended Plan of Reorganization of Highland Capital

  Management, L.P., dated November 13, 2020 [Docket No. 1383] (the “Third Amended Plan”).

          PLEASE TAKE NOTICE that on November 24, 2020, the Debtor filed the Fifth

  Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No. 1472] (the

  “Plan”).

          PLEASE TAKE NOTICE that Exhibits A-H to the Third Amended Plan are Exhibits

  A-H to the Plan (as such exhibits may be amended as set forth herein).

          PLEASE TAKE NOTICE that the Debtor hereby files the documents included herewith

  as Exhibits I-K (collectively, the “Plan Supplement”) supplementing the Plan.

                   Exhibit I:   Schedule of Contracts and Leases to Be Assumed

                   Exhibit J:   Amended Form of Senior Employee Stipulation

                   Exhibit K:   Redline of Form of Senior Employee Stipulation

          PLEASE TAKE FURTHER NOTICE that the Debtor anticipates filing amended

  versions of certain of the Exhibits to the Plan, including amendments to the Form of Claimant

  Trust Agreement (Exhibit A) and the Form of Litigation Sub-Trust Agreement (Exhibit D).

          PLEASE TAKE FURTHER NOTICE that this Notice of Filing of Plan Supplement to

  the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (the “Notice

  of Plan Supplement”) is being served on parties-in-interest without the Plan Supplement

  attached. Any party-in-interest wishing to obtain copies of the Plan or the Plan Supplement may

  do so by (i) contacting the Debtor’s Solicitation Agent, KCC, at (i) 1-877-573-3984 (toll free) or

  1-310-751-1829 (if international) or by email at HighlandInfo@kccllc.com, or (ii) viewing such



                                                  2
  DOCS_NY:41792.2 36027/002

                                                                                      002567
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1795-4
                         1606 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:20:31 Page
                                                                        Page 33 of
                                                                                of 427
 Case 3:21-cv-00538-N Document 26-10 Filed 06/09/21 Page 63 of 215 PageID 5310



  documents by accessing them online at https://kccllc.net/HCMLP. The documents are also

  available on the Court’s website: www.txnb.uscourts.gov. Please note that a PACER password

  and login are needed to access documents on the Court’s website.

                         [REMAINDER OF PAGE INTENTIONALLY BLANK]




                                                3
  DOCS_NY:41792.2 36027/002

                                                                               002568
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1795-4
                         1606 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:20:31 Page
                                                                        Page 44 of
                                                                                of 427
 Case 3:21-cv-00538-N Document 26-10 Filed 06/09/21 Page 64 of 215 PageID 5311



   Dated: December 18, 2020.           PACHULSKI STANG ZIEHL & JONES LLP

                                       Jeffrey N. Pomerantz (CA Bar No.143717)
                                       Ira D. Kharasch (CA Bar No. 109084)
                                       Gregory V. Demo (NY Bar No. 5371992)
                                       10100 Santa Monica Boulevard, 13th Floor
                                       Los Angeles, CA 90067
                                       Telephone: (310) 277-6910
                                       Facsimile: (310) 201-0760
                                       Email: jpomerantz@pszjlaw.com
                                       ikharasch@pszjlaw.com
                                       gdemo@pszjlaw.com

                                       -and-

                                       HAYWARD & ASSOCIATES PLLC

                                       /s/ Zachery Z. Annable
                                       Melissa S. Hayward
                                       Texas Bar No. 24044908
                                       Zachery Z. Annable
                                       Texas Bar No. 24053075
                                       ZAnnable@HaywardFirm.com
                                       10501 N. Central Expy, Ste. 106
                                       Dallas, Texas 75231
                                       Tel: (972) 755-7100
                                       Fax: (972) 755-7110

                                       Counsel for the Debtor and Debtor-in-Possession




                                          4
  DOCS_NY:41792.2 36027/002

                                                                           002569
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-4
                        1606-1Filed
                              Filed01/22/21
                                    12/18/20 Entered
                                             Entered01/22/21
                                                     12/18/2016:20:31
                                                              17:56:15 Page
                                                                       Page51of
                                                                              of27
                                                                                 4
 Case 3:21-cv-00538-N Document 26-10 Filed 06/09/21 Page 65 of 215 PageID 5312



                                 EXHIBIT I




                                                                    002570
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-4
                        1606-1Filed
                              Filed01/22/21
                                    12/18/20 Entered
                                             Entered01/22/21
                                                     12/18/2016:20:31
                                                              17:56:15 Page
                                                                       Page62of
                                                                              of27
                                                                                 4
 Case 3:21-cv-00538-N Document 26-10 Filed 06/09/21 Page 66 of 215 PageID 5313



                              Schedule of Contracts and Leases to Be Assumed

  1.      Advisory Services Agreement, dated November 21, 2011, effective June 20, 2011, by and
          between Carey International, Inc., and Highland Capital Management, L.P.
  2.      Amended and Restated Advisory Services Agreement, dated March 4, 2013, by and
          between Trussway Holdings, Inc., and Highland Capital Management, L.P.
  3.      Reference Portfolio Management Agreement, dated March 4, 2004, by and between
          Highland Capital Management, L.P., and Citibank N.A.
  4.      Advisory Services Agreement, dated May 25, 2011, by and between CCS Medical, Inc.,
          and Highland Capital Management, L.P.
  5.      Amended and Restated Advisory Services Agreement, dated February 28, 2013, by and
          between Cornerstone Healthcare Group Holding, Inc., and Highland Capital
          Management, L.P.
  6.      Prime Brokerage Agreement by and between Jefferies LLC and Highland Capital
          Management, L.P., dated May 24, 2013.
  7.      Amended and Restated Shared Services Agreement, dated August 21, 2015, by and
          between Highland Capital Management, L.P., and Falcon E&P Opportunities GP, LLC.
  8.      Amended and Restated Administrative Services Agreement, effective as of August 21,
          2015, by and between Highland Capital Management, L.P., and Petrocap Partners II GP,
          LLC.
  9.      Office Lease, between Crescent Investors, L.P., and Highland Capital Management, L.P.
  10.     Paylocity Corporation Services Agreement, between Highland Capital Management,
          L.P., and Paylocity Corporation, dated November 19, 2012.
  11.     Electronic Trading Services Agreement, between SunTrust Robinson Humphrey Inc., and
          Highland Capital Management, L.P., dated February 6, 2019.
  12.     Letter Agreement, between FTI Consulting, Inc., and Highland Capital Management,
          L.P., dated November 19, 2018.
  13.     Administrative Services Agreement, dated January 1, 2018, between Highland Capital
          Management, L.P., and Liberty Life Assurance Company of Boston.
  14.     Electronic Communications: Customer Authorization & Indemnification, between
          Highland Capital Management, L.P., and The Bank of New York Mellon Corporation,
          dated August 9, 2016.
  15.     Letter Agreement, dated August 9, 2016, Electronic Access Terms and Conditions, by
          and between The Bank of New York Mellon Trust Company, N.A., and Highland Capital
          Management, L.P.
  16.     Shared Services Agreement by and between Highland HCF Advisor, Ltd., and Highland
          Capital Management, L.P., dated effective October 27, 2017.
  17.     Sub-Advisory Agreement, by and between Highland HCF Advisors, Ltd., and Highland
          Capital Management, dated effective October 27, 2017.



  DOCS_NY:41790.1 36027/002

                                                                                  002571
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-4
                        1606-1Filed
                              Filed01/22/21
                                    12/18/20 Entered
                                             Entered01/22/21
                                                     12/18/2016:20:31
                                                              17:56:15 Page
                                                                       Page73of
                                                                              of27
                                                                                 4
 Case 3:21-cv-00538-N Document 26-10 Filed 06/09/21 Page 67 of 215 PageID 5314



  18.     Collateral Management Agreement, dated November 2, 2006, by and between Highland
          Credit Opportunities CDO Ltd. and Highland Capital Management, L.P.
  19.     Management Agreement, dated November 15, 2007, between Highland Restoration
          Capital Partners, L.P., Highland Restoration Capital Partners Offshore, L.P., Highland
          Restoration Capital Partners Master L.P., Highland Restoration Capital Partners GP,
          LLC, and Highland Capital Management, L.P.
  20.     Investment Management Agreement, between Highland Capital Multi-Strategy Fund,
          L.P., and Highland Capital Management, L.P., dated July 31, 2006.
  21.     Investment Management Agreement, between Highland Capital Multi-Strategy Master
          Fund, L.P., and Highland Capital Management, L.P., dated July 31, 2006.
  22.     Management Agreement, dated August 22, 2007, between and among Highland Capital
          Management, L.P., and Walkers Fund Services Limited, as trustee of Highland Credit
          Opportunities Japanese Unit Trust.
  23.     Third Amended and Restated Investment Management Agreement, by and among
          Highland Multi Strategy Credit Fund, Ltd., Highland Multi Strategy Credit Fund, L.P.,
          and Highland Capital Management, L.P., dated November 1, 2013.
  24.     Investment Management Agreement, dated March 31, 2015, by and among Highland
          Select Equity Master Fund, L.P., Highland Select Equity Fund GP, L.P., and Highland
          Capital Management, L.P.
  25.     Amended and Restated Investment Management Agreement, dated February 27, 2017, by
          and among Highland Prometheus Master Fund L.P., Highland Prometheus Feeder Fund I,
          L.P., Highland Prometheus Feeder Fund II, L.P., Highland SunBridge GP, LLC, and
          Highland Capital Management, L.P.
  26.     Servicing Agreement, dated December 20, 2007, by and among Greenbriar CLO, Ltd.,
          and Highland Capital Management, L.P.
  27.     Investment Management Agreement, dated November 1, 2007, by and between Longhorn
          Credit Funding, LLC, and Highland Capital Management, L.P. (as amended)
  28.     Reference Portfolio Management Agreement, dated August 1, 2016, by and between
          Highland Capital Management, L.P., and Valhalla CLO, Ltd.
  29.     Collateral Servicing Agreement, dated December 20, 2006, by and among Highland Park
          CDO I, Ltd., and Highland Capital Management, L.P.
  30.     Portfolio Management Agreement, dated March 15, 2005, by and among Southfork CLO
          Ltd., and Highland Capital Management, L.P.
  31.     Amended and Restated Portfolio Management Agreement, dated November 30, 2005, by
          and among Jaspar CLO Ltd., and Highland Capital Management, L.P.
  32.     Servicing Agreement, dated May 31, 2007, by and among Westchester CLO, Ltd., and
          Highland Capital Management, L.P.
  33.     Servicing Agreement, dated May 10, 2006, by and among Rockwall CDO Ltd. and
          Highland Capital Management, L.P. (as amended)



  DOCS_NY:41790.1 36027/002                     2
                                                                                  002572
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-4
                        1606-1Filed
                              Filed01/22/21
                                    12/18/20 Entered
                                             Entered01/22/21
                                                     12/18/2016:20:31
                                                              17:56:15 Page
                                                                       Page84of
                                                                              of27
                                                                                 4
 Case 3:21-cv-00538-N Document 26-10 Filed 06/09/21 Page 68 of 215 PageID 5315



  34.     Portfolio Management Agreement, dated December 8, 2005, by and between Liberty
          CLO, Ltd., and Highland Capital Management, L.P.
  35.     Servicing Agreement, dated March 27, 2008, by and among Aberdeen Loan Funding,
          Ltd., and Highland Capital Management, L.P.
  36.     Servicing Agreement, dated May 9, 2007, by and among Rockwall CDO II Ltd. and
          Highland Capital Management, L.P.
  37.     Collateral Management Agreement, by and between, Highland Loan Funding V Ltd. and
          Highland Capital Management, L.P., dated August 1, 2001.
  38.     Collateral Management Agreement, dated August 18, 1999, by and between Highland
          Legacy Limited and Highland Capital Management, L.P.
  39.     Servicing Agreement, dated November 30, 2006, by and among Grayson CLO Ltd., and
          Highland Capital Management, L.P. (as amended)
  40.     Servicing Agreement, dated October 25, 2007, by and among Stratford CLO Ltd., and
          Highland Capital Management, L.P.
  41.     Servicing Agreement, dated August 3, 2006, by and among Red River CLO Ltd., and
          Highland Capital Management, L.P. (as amended)
  42.     Servicing Agreement, dated December 21, 2006, by and among Brentwood CLO, Ltd.,
          and Highland Capital Management, L.P.
  43.     Servicing Agreement, dated March 13, 2007, by and among Eastland CLO Ltd., and
          Highland Capital Management, L.P.
  44.     Portfolio Management, Agreement, dated October 13, 2005, by and among Gleneagles
          CLO, Ltd., and Highland Capital Management, L.P.
  45.     AT&T Managed Internet Service, between Highland Capital Management, L.P. and
          AT&T Corp., dated February 24, 2015.
  46.     ViaWest, Master Service Agreement, dated October 3, 2011, between Highland Capital
          Management, L.P. and ViaWest




  DOCS_NY:41790.1 36027/002                    3
                                                                               002573
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-4
                        1606-2Filed
                              Filed01/22/21
                                    12/18/20 Entered
                                             Entered01/22/21
                                                     12/18/2016:20:31
                                                              17:56:15 Page
                                                                       Page91of
                                                                              of27
                                                                                 8
 Case 3:21-cv-00538-N Document 26-10 Filed 06/09/21 Page 69 of 215 PageID 5316



                                 EXHIBIT J




                                                                    002574
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-2
                        1795-4 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:20:31 Page
                                                                        Page 210ofof8
                                         27 06/09/21 Page 70 of 215 PageID 5317
 Case 3:21-cv-00538-N Document 26-10 Filed



                        SENIOR EMPLOYEE STIPULATION AND TOLLING
                      AGREEMENT EXTENDING STATUTES OF LIMITATION

         This stipulation (the “Stipulation”) is entered into as of [___________], by and between
 [EMPLOYEE NAME] (the “Senior Employee”) and Highland Capital Management, L.P. (the
 “Debtor”). The Debtor and the Senior Employee are individually referred to as a “Party” and
 collectively as the “Parties”.

                                                      RECITALS

        WHEREAS, on October 16, 2019, the Debtor filed with the United States Bankruptcy
 Court for the District of Delaware, a voluntary petition for relief under chapter 11 of the
 Bankruptcy Code, which case was subsequently transferred to the Bankruptcy Court for the
 Northern District of Texas, Dallas Division (the “Bankruptcy Court”) and captioned In re
 Highland Capital Management, L.P., Case No. 19-34054-sgj11 (the “Chapter 11 Case”):

        WHEREAS, on October 29, 2019, the U.S. Trustee appointed the official committee of
 unsecured creditors (the “Committee”) in the Chapter 11 Case;

        WHEREAS, on November 13, 2020, the Debtor filed the Third Amended Plan of
 Reorganization of Highland Capital Management, L.P. (as may be amended, supplemented, or
 otherwise modified from time to time, the “Plan”): 1

        WHEREAS, prior to and during the course of the Chapter 11 Case, the Senior Employee
 was employed by the Debtor as its [___________] and in such role provided services to the
 Debtor;

         WHEREAS, the Senior Employee is owed for his services (i) certain amounts that were
 due to be paid to the Senior Employee for the partial year of 2018 in installments due on
 February 28, 2020 and August 31, 2020; and (ii) certain amounts that were due to the Senior
 Employee in respect of the 2017 Deferred Award that vested after three years on May 31, 2020
 ((i) and (ii), collectively, the “Earned Amounts”):

      WHEREAS, the Committee objected to the Senior Employee receiving the Earned
 Amounts during the Chapter 11 Case and the Earned Amounts, although earned, was not paid;

        WHEREAS, as of the date hereof, the total Earned Amounts through and including the
 date hereof owed to the Senior Employee is $ [___________];

         WHEREAS, the Senior Employee may have other prepetition and postpetition Claims
 against the Debtor in addition to the Earned Amounts (the “Other Employee Claims”) 2:


 1
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.

 2
   For the avoidance of doubt, the “Other Employee Claims” shall include all prepetition and postpetition Claims of
 the Senior Employee except for the Earned Amounts.




                                                             1                                         002575
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-2
                        1795-4 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:20:31 Page
                                                                        Page 311ofof8
                                         27 06/09/21 Page 71 of 215 PageID 5318
 Case 3:21-cv-00538-N Document 26-10 Filed



       WHEREAS, the Committee has alleged that certain causes of action against the Senior
 Employee may exist, which causes of action have been retained pursuant to the Plan (the
 “Causes of Action”):

       WHEREAS, the Plan provides for the release of such Causes of Action against the Senior
 Employee (the “Employee Release”):

         WHEREAS, the Employee Release is conditioned on the Senior Employee executing this
 Stipulation on or prior to the Effective Date of the Plan and reducing his Earned Amounts as set
 forth herein;

        WHEREAS, the Plan provides for the creation of the Claimant Trust and Litigation Sub-
 Trust and the appointment of the Claimant Trust Oversight Committee (the “CTOC”) to oversee
 such entities;

         NOW, THEREFORE, in consideration of the mutual promises set forth herein, each of
 the Parties stipulates and agrees as follows:

                1.      Covenant Not to Sue. In consideration of the Senior Employee’s
 agreement to toll the statutes of limitation with respect to any Causes of Action that can be
 asserted against him and to waive a portion of the Earned Amounts otherwise due to the Senior
 Employee, the Debtor and any of its successors or assigns, including the Claimant Trust or the
 Litigation Sub-Trust (collectively, the “HCMLP Parties”) agree not to initiate or commence any
 lawsuit, action or proceeding for the purpose of prosecuting any Causes of Action against the
 Senior Employee from the date of this Stipulation until the earlier of (a) thirty calendar days after
 the Notice Date and (b) the Dissolution Date (each as defined below) (such date, the
 “Termination Date”). This Stipulation shall expire upon the Termination Date and shall
 thereafter be of no further force and effect; provided, however, that the termination of this
 Stipulation shall not affect the treatment of the Earned Amounts set forth in Section 5 hereof or
 in the Plan.

                2.      Non-Compliance: Vesting.

                        a.   As set forth in the Plan, the Senior Employee acknowledges and
 agrees that the Employee Release will be deemed null and void and of no force and effect (1) if
 there is more than one member of the CTOC who does not represent entities holding a Disputed
 or Allowed Claim (the “Independent Members”), the Claimant Trustee and the Independent
 Members by majority vote determine or (2) if there is only one Independent Member, the
 Independent Member after discussion with the Claimant Trustee, determines (in each case after
 discussing with the full CTOC) that such Employee (regardless of whether the Employee is then
 currently employed by the Debtor, the Reorganized Debtor, or the Claimant Trustee):

                               (1)     sues, attempts to sue, or threatens or works with or assists
 any entity or person to sue, attempt to sue, or threaten the Reorganized Debtor, the Claimant
 Trust, the Litigation Sub-Trust, or any of their respective employees or agents, or any Released
 Party on or in connection with any claim or cause of action arising prior to the Effective Date,

                                (2)    has taken any action that, impairs or harms the value of the



                                                  2                                    002576
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-2
                        1795-4 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:20:31 Page
                                                                        Page 412ofof8
                                         27 06/09/21 Page 72 of 215 PageID 5319
 Case 3:21-cv-00538-N Document 26-10 Filed



 Claimant Trust Assets or the Reorganized Debtor Assets,

                               (3)     has violated the confidentiality provisions of Section 4
 below, or

                               (4)     (x) upon the request of the Claimant Trustee, has failed to
 provide reasonable assistance in good faith to the Claimant Trustee or the Reorganized Debtor
 with respect to (i) the monetization of the Claimant Trust Assets or Reorganized Debtor Assets,
 as applicable, or (ii) the resolution of Claims, or (y) has taken any action that impedes or
 frustrates the Claimant Trustee or the Reorganized Debtor with respect to any of the foregoing.
 If such determination under this Section 2a is made, the Claimant Trustee will deliver a notice of
 non-compliance with the Plan (the “Notice”) to the Senior Employee. Such Notice will be
 effective when deemed delivered pursuant to Section 8.h hereof (the “Notice Date”).

                        b.     Notwithstanding anything herein to the contrary, Employee
 Release will vest and all Causes of Action that may or could be brought against the Senior
 Employee will be indefeasibly released solely to the extent set forth in Article IX.D of the Plan
 so long as the Notice Date does not occur on or before the date that the Claimant Trust is
 dissolved (such date, the “Dissolution Date”).

                         c.     Notwithstanding anything to the contrary in this Stipulation or any
 other document, Senior Employee expressly reserves the right to take all actions necessary to
 pursue enforcement and payment of the Other Employee Claims, and such actions shall not
 violate the terms of this Stipulation; provided, that, for the avoidance of doubt, nothing in this
 Stipulation shall prejudice the rights of the Debtor, or any of the Debtor’s successor in interests
 under the Plan, to object to or otherwise challenge any Other Employee Claims. Additionally,
 this Agreement does not affect or impair Senior Employee’s rights, if any, to seek
 indemnification from any party, including, without limitation, the Debtor, any HCMLP Parties,
 or any other affiliates thereof nor does it affect or impair the right of the Debtor, or any of the
 Debtor’s successor in interests under the Plan, to challenge such request.

                 3.      Tolling of Statutes of Limitation. In consideration of the HCMLP Parties’
 “Covenant Not to Sue” (set forth in Section 1 hereof), the Senior Employee agrees that the
 statute of limitation applicable to any Cause of Action is hereby tolled as of, and extended from,
 the date of this Stipulation through and including the Termination Date (the “Tolling Period”).
 The Tolling Period shall be excluded from any calculation of any statute of limitations period
 applicable to any Cause of Action that may be brought by the HCMLP Parties against the Senior
 Employee. The Senior Employee acknowledges that he will be estopped from arguing that this
 Stipulation is ineffective to extend the time within which the HCMLP Parties must commence an
 action to pursue any Cause of Action.

                4.     Confidentiality. In further consideration of the HCMLP Parties’
 “Covenant Not to Sue” (set forth in Section 1 hereof), the Senior Employee agrees that, in
 addition to existing obligations to maintain all business sensitive information concerning the
 HCMLP Parties in strictest confidence, each Senior Employee further agrees to keep all
 discussions, information and observations including, but not limited to, attorney-client privileged
 or work product information (collectively “Confidential Information”) relating to the activities or




                                                 3                                   002577
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-2
                        1795-4 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:20:31 Page
                                                                        Page 513ofof8
                                         27 06/09/21 Page 73 of 215 PageID 5320
 Case 3:21-cv-00538-N Document 26-10 Filed



 planned activities of the HCMLP Parties strictly confidential. Each Senior Employee covenants
 and represents that it will not discuss such Confidential Information with anyone, other than the
 Senior Employee’s personal attorney, the Claimant Trustee, or its respective representatives.

                5.      Earned Amounts.

                         a.     The Senior Employee has agreed to forfeit a percentage of his in
 consideration for the Employee Release and acknowledges that such agreement is an integral
 part of this Stipulation. The Senior Employee hereby agrees that (i) the Earned Amounts will be
 treated as an Allowed Class 7 (Convenience Claim) under the Plan and, to the extent required,
 will reduce his Earned Amounts as required to qualify for such treatment, (ii) the Senior
 Employee will receive the treatment provided to other Allowed Class 7 (Convenience Claims),
 (iii) the Earned Amounts will be further reduced by 40% (the “Reduced Amount”), and (iv) the
 Reduced Amount will be forever waived and released. Except as set forth herein, nothing herein
 will prejudice or otherwise impact any Other Employee Claim, or prevent the Senior Employee
 from prosecuting, pursuing, or enforcing any Other Employee Claim.

                         b.      For the avoidance of doubt, although the Employee Release can be
 nullified as set forth in Section 2, any such nullification will have no effect on the treatment of
 the Senior Employee’s Earned Amounts pursuant to this Section 5.

                6.      Effective Date. The Parties acknowledge and agree that this Stipulation
 and the Parties’ obligations hereunder are conditioned in all respects on the approval of the Plan
 by the Bankruptcy Court and the occurrence of the Effective Date of the Plan. If, for any reason,
 the Plan is not approved by the Bankruptcy Court or the Effective Date does not occur, this
 Stipulation will be null and void and of no force and effect.

                7.      Plan Support. The Senior Employee agrees that he will use commercially
 reasonable efforts to assist the Debtor in confirmation of the Plan and vote any Claims in favor
 of the Plan.

                8.      Miscellaneous.

                      a.      Counterparts. This Stipulation may be signed in counterparts and
 such signatures may be delivered by facsimile or other electronic means.

                     b.      Binding Effect. This Stipulation shall inure to the benefit of, and
 be binding upon, any and all successors-in-interests, assigns, and legal representatives, of any
 Party.

                       c.      Authority. Each Party to this Stipulation and each person executing
 this document on behalf of any Party to this Stipulation warrants and represents that he, she, or it
 has the power and authority to execute, deliver and perform its obligations under this Stipulation.

                     d.     Entire Agreement. This Stipulation sets forth the entire agreement
 between the Parties with respect to the subject matter hereof and supersedes all prior and
 contemporaneous written and oral agreements and discussions. This Stipulation may only be
 amended by an agreement in writing signed by the Parties.




                                                  4                                   002578
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-2
                        1795-4 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:20:31 Page
                                                                        Page 614ofof8
                                         27 06/09/21 Page 74 of 215 PageID 5321
 Case 3:21-cv-00538-N Document 26-10 Filed



                        e.     No Waiver and Reservation of Rights. Except as otherwise
 provided herein, nothing in this Stipulation shall be, or deemed to be, a waiver of any rights,
 remedies, or privileges of any of the Parties. Except as otherwise provided herein, this
 Stipulation is without prejudice to any Party’s rights, privileges and remedies under applicable
 law, whether at law or in equity, and each Party hereby reserves all of such rights, privileges and
 remedies under applicable law.

                        f.      No Admission of Liability. The Parties acknowledge that there is a
 bona fide dispute with respect to the Causes of Action. Nothing in this Agreement will imply an
 admission of liability, fault or wrongdoing by the Senior Employee and the execution of this
 Agreement does not constitute an admission of liability, fault, or wrongdoing on the part of the
 Senior Employee.

                       g.     No Waiver If Breach. The Parties agree that no breach of any
 provision hereof can be waived except in writing. The waiver of a breach of any provision hereof
 shall not be deemed a waiver of any other breach of any provision hereof.

                        h.     Notice. Each notice and other communication hereunder will be in
 writing and will be sent by email and delivered or mailed by registered mail, receipt requested,
 and will be deemed to have been given on the date of its delivery, if delivered by email, and on
 the fifth full business day following the date of the mailing, if mailed to each of the Parties
 thereto at the following respective addresses or such other address as may be subsequently
 specified in writing by any Party and delivered to all other Parties pursuant to this Section:

  Senior Employee

  [___________]
  [___________]
  [___________]
  [___________]
  Email: [___________]

  With a copy to:

  Attorneys for Senior Employee

  [___________]
  [___________]
  [___________]
  [___________]
  Email: [___________]

  HCMLP

  Highland Capital Management, L.P
  [___________]
  [___________]
  Attention: James P. Seery, Jr.




                                                 5                                   002579
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-2
                        1795-4 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:20:31 Page
                                                                        Page 715ofof8
                                         27 06/09/21 Page 75 of 215 PageID 5322
 Case 3:21-cv-00538-N Document 26-10 Filed



  Telephone No.: [___________]
  Email: [___________]

  With a copy to:

  Attorneys for HCMLP

  [___________]
  [___________]
  [___________]
  [___________]
  Email: [___________]

                         i.     Advice of Counsel. Each of the Parties represents that such Party
 has: (a) been adequately represented by independent legal counsel of its own choice, throughout
 all of the negotiations that preceded the execution of this Stipulation; (b) executed this
 Stipulation upon the advice of such counsel; (c) read this Stipulation, and understands and
 assents to all the terms and conditions contained herein without any reservations; and (d) had the
 opportunity to have this Stipulation and all the terms and conditions contained herein explained
 by independent counsel, who has answered any and all questions asked of such counsel, or which
 could have been asked of such counsel, including, but not limited to, with regard to the meaning
 and effect of any of the provisions of this Agreement.

                       j.      Severability. Any provision hereof which is prohibited or
 unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such
 prohibition or unenforceability without invalidating the remaining provisions hereof, and any
 such prohibition or unenforceability in any jurisdiction shall not invalidate or render
 unenforceable such provisions in another jurisdiction.

                       k.      Governing Law: Venue. The Parties agree that this Agreement will
 be governed by and will be construed according to the laws of the State of Texas without regard
 to conflict-of-law principles. Each of the Parties hereby submits to the jurisdiction of the
 Bankruptcy Court with respect to any disputes arising from or out of this Agreement.

                                     [Remainder of Page Blank]




                                                   6                                    002580
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-2
                        1795-4 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:20:31 Page
                                                                        Page 816ofof8
                                         27 06/09/21 Page 76 of 215 PageID 5323
 Case 3:21-cv-00538-N Document 26-10 Filed



 IT IS HEREBY AGREED.

                                       HIGHLAND CAPITAL MANAGEMENT, L.P.

                                       By:
                                       Name:
                                       Its:

                                       SENIOR EMPLOYEE

                                       By:
                                       Name:
                                       Its:




 DOCS_NY:41454.10 36027/002

                                                                       002581
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1606-3
                         1795-4Filed
                                Filed12/18/20
                                      01/22/21 Entered
                                                Entered12/18/20
                                                        01/22/2117:56:15
                                                                 16:20:31 Page
                                                                           Page117
                                                                                 of of
                                                                                    11
 Case 3:21-cv-00538-N Document 26-10 Filed27 06/09/21 Page 77 of 215 PageID 5324



                                  EXHIBIT K




                                                                        002582
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1606-3
                         1795-4Filed
                                Filed12/18/20
                                      01/22/21 Entered
                                                Entered12/18/20
                                                        01/22/2117:56:15
                                                                 16:20:31 Page
                                                                           Page218
                                                                                 of of
                                                                                    11
 Case 3:21-cv-00538-N Document 26-10 Filed27 06/09/21 Page 78 of 215 PageID 5325




                       SENIOR EMPLOYEE STIPULATION AND TOLLING
                     AGREEMENT EXTENDING STATUTES OF LIMITATION

        This stipulation (the “Stipulation”) is entered into as of [___________], by and between
[EMPLOYEE NAME] (the “Senior Employee”) and Highland Capital Management, L.P. (the
“Debtor”). The Debtor and the Senior Employee are individually referred to as a “Party” and
collectively as the “Parties”.

                                                     RECITALS

       WHEREAS, on October 16, 2019, the Debtor filed with the United States Bankruptcy
Court for the District of Delaware, a voluntary petition for relief under chapter 11 of the
Bankruptcy Code, which case was subsequently transferred to the Bankruptcy Court for the
Northern District of Texas, Dallas Division (the “Bankruptcy Court”) and captioned In re
Highland Capital Management, L.P., Case No. 19-34054-sgj11 (the “Chapter 11 Case”);:

       WHEREAS, on October 29, 2019, the U.S. Trustee appointed the official committee of
unsecured creditors (the “Committee”) in the Chapter 11 Case;

       WHEREAS, on November 13, 2020, the Debtor filed the Third Amended Plan of
Reorganization of Highland Capital Management, L.P. (as may be amended, supplemented, or
otherwise modified from time to time, the “Plan”);:1

       WHEREAS, prior to and during the course of the Chapter 11 Case, the Senior Employee
was employed by the Debtor as its [___________] and in such role provided services to the
Debtor;

        WHEREAS, the Senior Employee was compensatedis owed for his services in part
through(i) certain deferred compensationamounts that was requiredwere due to be paid to the
Senior Employee on [_______] (the “Deferred Compensation”); for the partial year of 2018 in
installments due on February 28, 2020 and August 31, 2020; and (ii) certain amounts that were
due to the Senior Employee in respect of the 2017 Deferred Award that vested after three years
on May 31, 2020 ((i) and (ii), collectively, the “Earned Amounts”):

     WHEREAS, the Committee objected to the Senior Employee receiving the Deferred
CompensationEarned Amounts during the Chapter 11 Case and the Deferred
CompensationEarned Amounts, although earned, was not paid;

       WHEREAS, as of the date hereof, the total Deferred CompensationEarned Amounts
through and including the date hereof owed to the Senior Employee is $ [___________];

       WHEREAS, the Senior Employee may have other prepetition and postpetition Claims
against the Debtor in addition to the Deferred CompensationEarned Amounts (the “Other



1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.




                                                                                                         002583
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1606-3
                         1795-4Filed
                                Filed12/18/20
                                      01/22/21 Entered
                                                Entered12/18/20
                                                        01/22/2117:56:15
                                                                 16:20:31 Page
                                                                           Page319
                                                                                 of of
                                                                                    11
 Case 3:21-cv-00538-N Document 26-10 Filed27 06/09/21 Page 79 of 215 PageID 5326



  Employee Claims”); 2:

         WHEREAS, the Committee has alleged that certain causes of action against the Senior
  Employee may exist, which causes of action have been retained pursuant to the Plan (the “Causes
  of Action”); :

        WHEREAS, the Plan provides for the release of such Causes of Action against the Senior
  Employee (the “Employee Release”); :

          WHEREAS, the Employee Release is conditioned on the Senior Employee executing this
  Stipulation on or prior to the Effective Date of the Plan and reducing his Deferred
  CompensationEarned Amounts as set forth herein;

         WHEREAS, the Plan provides for the creation of the Claimant Trust and Litigation Sub-
  Trust and the appointment of the Claimant Trust Oversight Committee (the “CTOC”) to oversee
  such entities;

          NOW, THEREFORE, in consideration of the mutual promises set forth herein, each of
  the Parties stipulates and agrees as follows:

                  1.      Covenant Not to Sue. In consideration of the Senior Employee’s
  agreement to toll the statutes of limitation with respect to any Causes of Action that can be
  asserted against him and to waive a portion of the Deferred CompensationEarned Amounts
  otherwise due to the Senior Employee, the Debtor and any of its successors or assigns, including
  the Claimant Trust or the Litigation Sub-Trust (collectively, the “HCMLP Parties”) agree not to
  initiate or commence any lawsuit, action or proceeding for the purpose of prosecuting any Causes
  of Action against the Senior Employee from the date of this Stipulation until the earlier of (a)
  thirty calendar days after the Notice Date and (b) the Dissolution Date (each as defined below)
  (such date, the “Termination Date”). This Stipulation shall expire upon the Termination Date
  and shall thereafter be of no further force and effect; provided, however, that the termination of
  this Stipulation shall not affect the treatment of the Deferred CompensationEarned Amounts set
  forth in Section 5 hereof or in the Plan.

                      2.       Non-Compliance;: Vesting.

                         a.   As set forth in the Plan, the Senior Employee acknowledges and
  agrees that the Employee Release will be deemed null and void and of no force and effect (1) if
  there is more than one member of the CTOC who does not represent entities holding a Disputed
  or Allowed Claim (the “Independent Members”), the Claimant Trustee and the Independent
  Members by majority vote determine or (2) if there is only one Independent Member, the
  Independent Member after discussion with the Claimant Trustee, determines (in each case after
  discussing with the full CTOC) that such Employee (regardless of whether the Employee is then
  currently employed by the Debtor, the Reorganized Debtor, or the Claimant Trustee):

                                        (1)      sues, attempts to sue, or threatens or works with or assists

  2
      For the avoidance of doubt, the “Other Employee Claims” shall include all prepetition and postpetition Claims of
      the Senior Employee except for the Earned Amounts.




                                                                                                        002584
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1606-3
                         1795-4Filed
                                Filed12/18/20
                                      01/22/21 Entered
                                                Entered12/18/20
                                                        01/22/2117:56:15
                                                                 16:20:31 Page
                                                                           Page420
                                                                                 of of
                                                                                    11
 Case 3:21-cv-00538-N Document 26-10 Filed27 06/09/21 Page 80 of 215 PageID 5327



  any entity or person to sue, attempt to sue, or threaten the Reorganized Debtor, the Claimant
  Trust, the Litigation Sub-Trust, or any of their respective employees or agents, or any Released
  Party on or in connection with any claim or cause of action arising prior to the Effective Date,

                               (2)    has taken any action that, impairs or harms the value of the
  Claimant Trust Assets or the Reorganized Debtor Assets,

                                (3)     has violated the confidentiality provisions of Section 4
  below, or

                                (4)     (x) upon the request of the Claimant Trustee, has failed to
  provide reasonable assistance in good faith to the Claimant Trustee or the Reorganized Debtor
  with respect to (i) the monetization of the Claimant Trust Assets or Reorganized Debtor Assets,
  as applicable, or (ii) the resolution of Claims, or (y) has taken any action that impedes or
  frustrates the Claimant Trustee or the Reorganized Debtor with respect to any of the foregoing.
  If such determination under this Section 2a is made, the Claimant Trustee will deliver a notice of
  non-compliance with the Plan (the “Notice”) to the Senior Employee. Such Notice will be
  effective when deemed delivered pursuant to Section 8.h hereof (the “Notice Date”).

                         b.     Notwithstanding anything herein to the contrary, Employee
  Release will vest and all Causes of Action that may or could be brought against the Senior
  Employee will be indefeasibly released solely to the extent set forth in Article IX.D of the Plan
  so long as the Notice Date does not occur on or before the date that the Claimant Trust is
  dissolved (such date, the “Dissolution Date”).

                         c.      Notwithstanding anything to the contrary in this Stipulation or any
  other document, Senior Employee expressly reserves the right to take all actions necessary to
  pursue enforcement and payment of the Other Employee Claims, and such actions shall not
  violate the terms of this Stipulation; provided, that, for the avoidance of doubt, nothing in this
  Stipulation shall prejudice the rights of the Debtor, or any of the Debtor’s successor in interests
  under the Plan, to object to or otherwise challenge any Other Employee Claims. Additionally,
  this Agreement does not affect or impair Senior Employee’s rights, if any, to seek
  indemnification from any party, including, without limitation, the Debtor, any HCMLP Parties,
  or any other affiliates thereof nor does it affect or impair the right of the Debtor, or any of the
  Debtor’s successor in interests under the Plan, to challenge such request.

                  3.      Tolling of Statutes of Limitation. In consideration of the HCMLP Parties’
  “Covenant Not to Sue” (set forth in Section 1 hereof), the Senior Employee agrees that the statute
  of limitation applicable to any Cause of Action is hereby tolled as of, and extended from, the date
  of this Stipulation through and including the Termination Date (the “Tolling Period”). The
  Tolling Period shall be excluded from any calculation of any statute of limitations period
  applicable to any Cause of Action that may be brought by the HCMLP Parties against the Senior
  Employee. The Senior Employee acknowledges that he will be estopped from arguing that this
  Stipulation is ineffective to extend the time within which the HCMLP Parties must commence an
  action to pursue any Cause of Action.

                 4.     Confidentiality.    In further consideration of the HCMLP Parties’




                                                                                      002585
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1606-3
                         1795-4Filed
                                Filed12/18/20
                                      01/22/21 Entered
                                                Entered12/18/20
                                                        01/22/2117:56:15
                                                                 16:20:31 Page
                                                                           Page521
                                                                                 of of
                                                                                    11
 Case 3:21-cv-00538-N Document 26-10 Filed27 06/09/21 Page 81 of 215 PageID 5328



  “Covenant Not to Sue” (set forth in Section 1 hereof), the Senior Employee agrees that, in
  addition to existing obligations to maintain all business sensitive information concerning the
  HCMLP Parties in strictest confidence, each Senior Employee further agrees to keep all
  discussions, information and observations including, but not limited to, attorney-client privileged
  or work product information (collectively “Confidential Information”) relating to the activities or
  planned activities of the HCMLP Parties strictly confidential. Each Senior Employee covenants
  and represents that it will not discuss such Confidential Information with anyone, other than the
  Senior Employee’s personal attorney, the Claimant Trustee, or its respective representatives.

                 5.      Deferred Compensation. Earned Amounts.

                        a.      The Senior Employee has agreed to forfeit a percentage of his
  Deferred Compensation in consideration for the Employee Release and acknowledges that such
  agreement is an integral part of this Stipulation. The Senior Employee hereby agrees that (i) the
  Deferred CompensationEarned Amounts will be treated as an Allowed Class 7 (Convenience
  Claim) under the Plan and, to the extent required, will reduce his Deferred CompensationEarned
  Amounts as required to qualify for such treatment, (ii) the Senior Employee will receive the
  treatment provided to other Allowed Class 7 (Convenience Claims), (iii) the Deferred
  CompensationEarned Amounts will be further reduced by 40% (the “Reduced Amount”), and
  (iv) the Reduced Amount will be forever waived and released. Except as set forth herein,
  nothing herein will prejudice or otherwise impact any Other Employee Claim, or prevent the
  Senior Employee from prosecuting or, pursuing, or enforcing any Other Employee Claim.

                           b.     For the avoidance of doubt, although the Employee Release can be
  nullified as set forth in Section 2,2, any such nullification will have no effect on the treatment of
  the Senior Employee’s Deferred CompensationEarned Amounts pursuant to this Section 5.5.

                 6.      Effective Date. The Parties acknowledge and agree that this Stipulation
  and the Parties’ obligations hereunder are conditioned in all respects on the approval of the Plan
  by the Bankruptcy Court and the occurrence of the Effective Date of the Plan. If, for any reason,
  the Plan is not approved by the Bankruptcy Court or the Effective Date does not occur, this
  Stipulation will be null and void and of no force and effect.

                 7.      Plan Support. The Senior Employee agrees that he will use commercially
  reasonable efforts to assist the Debtor in confirmation of the Plan and vote any Claims in favor of
  the Plan.

                 8.      Miscellaneous.

                       a.      Counterparts. This Stipulation may be signed in counterparts and
  such signatures may be delivered by facsimile or other electronic means.

                      b.      Binding Effect. This Stipulation shall inure to the benefit of, and
  be binding upon, any and all successors-in-interests, assigns, and legal representatives, of any
  Party.

                       c.     Authority. Each Party to this Stipulation and each person
  executing this document on behalf of any Party to this Stipulation warrants and represents that



                                                                                        002586
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1606-3
                         1795-4Filed
                                Filed12/18/20
                                      01/22/21 Entered
                                                Entered12/18/20
                                                        01/22/2117:56:15
                                                                 16:20:31 Page
                                                                           Page622
                                                                                 of of
                                                                                    11
 Case 3:21-cv-00538-N Document 26-10 Filed27 06/09/21 Page 82 of 215 PageID 5329



  he, she, or it has the power and authority to execute, deliver and perform its obligations under
  this Stipulation.

                      d.     Entire Agreement. This Stipulation sets forth the entire agreement
  between the Parties with respect to the subject matter hereof and supersedes all prior and
  contemporaneous written and oral agreements and discussions. This Stipulation may only be
  amended by an agreement in writing signed by the Parties.

                        e.      No Waiver and Reservation of Rights. Except as otherwise
  provided herein, nothing in this Stipulation shall be, or deemed to be, a waiver of any rights,
  remedies, or privileges of any of the Parties. Except as otherwise provided herein, this
  Stipulation is without prejudice to any Party’s rights, privileges and remedies under applicable
  law, whether at law or in equity, and each Party hereby reserves all of such rights, privileges and
  remedies under applicable law.

                         f.      No Admission of Liability. The Parties acknowledge that there is a
  bona fide dispute with respect to the Causes of Action. Nothing in this Agreement will imply an
  admission of liability, fault or wrongdoing by the Senior Employee and the execution of this
  Agreement does not constitute an admission of liability, fault, or wrongdoing on the part of the
  Senior Employee.

                         g.    No Waiver If Breach. The Parties agree that no breach of any
  provision hereof can be waived except in writing. The waiver of a breach of any provision
  hereof shall not be deemed a waiver of any other breach of any provision hereof.

                         h.     Notice. Each notice and other communication hereunder will be in
  writing and will be sent by email and delivered or mailed by registered mail, receipt requested,
  and will be deemed to have been given on the date of its delivery, if delivered by email, and on
  the fifth full business day following the date of the mailing, if mailed to each of the Parties
  thereto at the following respective addresses or such other address as may be subsequently
  specified in writing by any Party and delivered to all other Parties pursuant to this Section:

         Senior Employee                                   HCMLP

         [_____]                                           Highland Capital Management, L.P.
                                                           [_____]
         [_____]
                                                           [_____]
         [_____]                                           Attention: James P. Seery, Jr.
                                                           Telephone No.: [_____]
         Email: [_____]                                    E-mail: [_____]



                        i.

   Senior Employee




                                                                                      002587
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1606-3
                         1795-4Filed
                                Filed12/18/20
                                      01/22/21 Entered
                                                Entered12/18/20
                                                        01/22/2117:56:15
                                                                 16:20:31 Page
                                                                           Page723
                                                                                 of of
                                                                                    11
 Case 3:21-cv-00538-N Document 26-10 Filed27 06/09/21 Page 83 of 215 PageID 5330



   [___________]
   [___________]
   [___________]
   [___________]
   Email: [___________]

   With a copy to:

   Attorneys for Senior Employee

   [___________]
   [___________]
   [___________]
   [___________]
   Email: [___________]

   HCMLP

   Highland Capital Management, L.P
   [___________]
   [___________]
   Attention: James P. Seery, Jr.
   Telephone No.: [___________]
   Email: [___________]

   With a copy to:

   Attorneys for HCMLP

   [___________]
   [___________]
   [___________]
   [___________]
   Email: [___________]

                          j.     Advice of Counsel. Each of the Parties represents that such Party
  has: (a) been adequately represented by independent legal counsel of its own choice, throughout
  all of the negotiations that preceded the execution of this Stipulation; (b) executed this
  Stipulation upon the advice of such counsel; (c) read this Stipulation, and understands and
  assents to all the terms and conditions contained herein without any reservations; and (d) had the
  opportunity to have this Stipulation and all the terms and conditions contained herein explained
  by independent counsel, who has answered any and all questions asked of such counsel, or which
  could have been asked of such counsel, including, but not limited to, with regard to the meaning
  and effect of any of the provisions of this Agreement.

                        k.      Severability. Any provision hereof which is prohibited or
  unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such
  prohibition or unenforceability without invalidating the remaining provisions hereof, and any



                                                                                         002588
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1606-3
                         1795-4Filed
                                Filed12/18/20
                                      01/22/21 Entered
                                                Entered12/18/20
                                                        01/22/2117:56:15
                                                                 16:20:31 Page
                                                                           Page824
                                                                                 of of
                                                                                    11
 Case 3:21-cv-00538-N Document 26-10 Filed27 06/09/21 Page 84 of 215 PageID 5331



  such prohibition or unenforceability in any jurisdiction shall not invalidate or render
  unenforceable such provisions in another jurisdiction.

                          l.     Governing Law;: Venue. The Parties agree that this Agreement
  will be governed by and will be construed according to the laws of the State of Texas without
  regard to conflict-of-law principles. Each of the Parties hereby submits to the jurisdiction of the
  Bankruptcy Court with respect to any disputes arising from or out of this Agreement.

                                     [Remainder of Page Blank]




                                                                                      002589
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1606-3
                         1795-4Filed
                                Filed12/18/20
                                      01/22/21 Entered
                                                Entered12/18/20
                                                        01/22/2117:56:15
                                                                 16:20:31 Page
                                                                           Page925
                                                                                 of of
                                                                                    11
 Case 3:21-cv-00538-N Document 26-10 Filed27 06/09/21 Page 85 of 215 PageID 5332




                                                                        002590
Case 19-34054-sgj11 Doc 1795-4
                        1606-3 Filed 01/22/21
                                     12/18/20 Entered 01/22/21
                                                      12/18/20 16:20:31
                                                               17:56:15 Page 26
                                                                             10 of
Case 3:21-cv-00538-N Document 26-10 Filed11 06/09/21 Page 86 of 215 PageID 5333
                                         27



 IT IS HEREBY AGREED.

                                     HIGHLAND CAPITAL MANAGEMENT, L.P.

                                     By:
                                     Name:
                                     Its:


                                     SENIOR EMPLOYEE

                                     By:
                                     Name:
                                     Its:




 DOCS_NY:41454.10 36027/002

                                                                     002591
Case 19-34054-sgj11 Doc 1795-4
                        1606-3 Filed 01/22/21
                                     12/18/20 Entered 01/22/21
                                                      12/18/20 16:20:31
                                                               17:56:15 Page 27
                                                                             11 of
Case 3:21-cv-00538-N Document 26-10 Filed11 06/09/21 Page 87 of 215 PageID 5334
                                         27




    Document comparison by Workshare 9.5 on Friday, December 18, 2020 6:30:29
    PM
    Input:
    Document 1 ID       PowerDocs://DOCS_NY/41454/6
                        DOCS_NY-#41454-v6-Highland_-_Senior_Employee_Stip
    Description
                        ulation
    Document 2 ID       PowerDocs://DOCS_NY/41454/10
                        DOCS_NY-#41454-v10-Highland_-_Senior_Employee_Sti
    Description
                        pulation
    Rendering set       Standard

    Legend:
    Insertion
    Deletion
    Moved from
    Moved to
    Style change
    Format change
    Moved deletion
    Inserted cell
    Deleted cell
    Moved cell
    Split/Merged cell
    Padding cell

    Statistics:
                        Count
    Insertions                              71
    Deletions                               44
    Moved from                               0
    Moved to                                 0
    Style change                             0
    Format changed                           0
    Total changes                          115




                                                                     002592
Case 19-34054-sgj11 Doc 1795-5
                        1656 Filed
                               Filed
                                   01/04/21
                                     01/22/21 Entered
                                               Entered01/04/21
                                                        01/22/21
                                                               18:21:37
                                                                 16:20:31 Page
                                                                            Page 1 of
                                                                                    1 of
                                                                                       4
                                                              Docket #1656 Date Filed: 01/04/2021
                                        145 06/09/21 Page 88
Case 3:21-cv-00538-N Document 26-10 Filed                        of 215 PageID 5335



 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
 Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
 Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760

 HAYWARD & ASSOCIATES PLLC
 Melissa S. Hayward
 Texas Bar No. 24044908
 MHayward@HaywardFirm.com
 Zachery Z. Annable
 Texas Bar No. 24053075
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, TX 75231
 Tel: (972) 755-7100
 Fax: (972) 755-7110

 Counsel for the Debtor and Debtor-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                              )
 In re:                                                       )   Chapter 11
                                                              )
 HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                              )
                                  Debtor.                     )
                                                              )


             DEBTOR’S NOTICE OF FILING OF PLAN SUPPLEMENT TO THE
             FIFTH AMENDED PLAN OF REORGANIZATION OF HIGHLAND
                          CAPITAL MANAGEMENT, L.P.

          PLEASE TAKE NOTICE that, on November 13, 2020, Highland Capital Management,

 L.P., the above-captioned debtor and debtor-in-possession (the “Debtor”), filed the Debtor’s

 1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
 address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



 DOCS_NY:41894.1 36027/002                                              ¨1¤}HV5!$                  &H«
                                                                            1934054210104000000000006
                                                                                               002593
                                                                                     Dondero Ex. 5
Case 19-34054-sgj11 Doc 1795-5
                        1656 Filed
                               Filed
                                   01/04/21
                                     01/22/21 Entered
                                               Entered01/04/21
                                                        01/22/21
                                                               18:21:37
                                                                 16:20:31 Page
                                                                           Page2 of
                                                                                 2 of
                                                                                    4
                                        145 06/09/21 Page 89 of 215 PageID 5336
Case 3:21-cv-00538-N Document 26-10 Filed



 Notice of Filing of Supplement to Third Amended Plan of Reorganization of Highland Capital

 Management, L.P. [Docket No. 1389] (the “Initial Supplement”).           The Initial Supplement

 included Exhibits A-H to the Third Amended Plan of Reorganization of Highland Capital

 Management, L.P., dated November 13, 2020 [Docket No. 1383] (the “Third Amended Plan”).

         PLEASE TAKE NOTICE that, on November 24, 2020, the Debtor filed the Fifth

 Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No. 1472] (the

 “Plan”).

         PLEASE TAKE NOTICE that Exhibits A-H to the Third Amended Plan are Exhibits

 A-H to the Plan (as such exhibits may be amended as set forth herein).

         PLEASE TAKE NOTICE that, on December 18, 2020, the Debtor filed the Debtor’s

 Notice of Filing of Supplement to the Fifth Amended Plan of Reorganization of Highland Capital

 Management, L.P., [Docket No. 1606] (the “Second Supplement”). The Second Supplement

 included Exhibits I-K to the Plan.

         PLEASE TAKE NOTICE that the Debtor hereby files the documents included herewith

 as Exhibits L-P (collectively, the “Plan Supplement”) supplementing the Plan.

                  Exhibit L:   Amended Schedule of Retained Causes of Action

                  Exhibit M:   Amended Form of Claimant Trust Agreement

                  Exhibit N:   Redline of Form of Claimant Trust Agreement

                  Exhibit O:   Amended Form of Litigation Trust Agreement

                  Exhibit P:   Redline of Form of Litigation Trust Agreement

         PLEASE TAKE FURTHER NOTICE that this Notice of Filing of Plan Supplement to

 the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (the “Notice

 of Plan Supplement”) is being served on parties-in-interest without the Plan Supplement



                                                2
 DOCS_NY:41894.1 36027/002

                                                                                   002594
Case 19-34054-sgj11 Doc 1795-5
                        1656 Filed
                               Filed
                                   01/04/21
                                     01/22/21 Entered
                                               Entered01/04/21
                                                        01/22/21
                                                               18:21:37
                                                                 16:20:31 Page
                                                                           Page3 of
                                                                                 3 of
                                                                                    4
                                        145 06/09/21 Page 90 of 215 PageID 5337
Case 3:21-cv-00538-N Document 26-10 Filed



 attached. Any party-in-interest wishing to obtain copies of the Plan or the Plan Supplement may

 do so by contacting the Debtor’s Solicitation Agent, KCC, at (i) 1-877-573-3984 (toll free) or 1-

 310-751-1829 (if international) or by email at HighlandInfo@kccllc.com, or (ii) viewing such

 documents by accessing them online at https://kccllc.net/HCMLP. The documents are also

 available on the Court’s website: www.txnb.uscourts.gov. Please note that a PACER password

 and login are needed to access documents on the Court’s website.

                        [REMAINDER OF PAGE INTENTIONALLY BLANK]




                                                3
 DOCS_NY:41894.1 36027/002

                                                                                    002595
Case 19-34054-sgj11 Doc 1795-5
                        1656 Filed
                               Filed
                                   01/04/21
                                     01/22/21 Entered
                                               Entered01/04/21
                                                        01/22/21
                                                               18:21:37
                                                                 16:20:31 Page
                                                                           Page4 of
                                                                                 4 of
                                                                                    4
                                        145 06/09/21 Page 91 of 215 PageID 5338
Case 3:21-cv-00538-N Document 26-10 Filed



  Dated: January 4, 2021.              PACHULSKI STANG ZIEHL & JONES LLP

                                       Jeffrey N. Pomerantz (CA Bar No.143717)
                                       Ira D. Kharasch (CA Bar No. 109084)
                                       Gregory V. Demo (NY Bar No. 5371992)
                                       10100 Santa Monica Boulevard, 13th Floor
                                       Los Angeles, CA 90067
                                       Telephone: (310) 277-6910
                                       Facsimile: (310) 201-0760
                                       Email: jpomerantz@pszjlaw.com
                                       ikharasch@pszjlaw.com
                                       gdemo@pszjlaw.com

                                       -and-

                                       HAYWARD & ASSOCIATES PLLC

                                       /s/ Zachery Z. Annable
                                       Melissa S. Hayward
                                       Texas Bar No. 24044908
                                       Zachery Z. Annable
                                       Texas Bar No. 24053075
                                       ZAnnable@HaywardFirm.com
                                       10501 N. Central Expy, Ste. 106
                                       Dallas, Texas 75231
                                       Tel: (972) 755-7100
                                       Fax: (972) 755-7110

                                       Counsel for the Debtor and Debtor-in-Possession




                                         4
 DOCS_NY:41894.1 36027/002

                                                                           002596
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-1
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page1 5ofof18
                                         145 06/09/21 Page 92 of 215 PageID 5339
 Case 3:21-cv-00538-N Document 26-10 Filed



                                   EXHIBIT L




                                                                         002597
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-1
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page2 6ofof18
                                         145 06/09/21 Page 93 of 215 PageID 5340
 Case 3:21-cv-00538-N Document 26-10 Filed



                                   Schedule of Causes of Action

  The Causes of Action shall include, without limitation, any cause of action based on the
  following:

  breach of fiduciary duties, breach of duty of care, breach of duty of loyalty, usurpation of
  corporate opportunities, breach of implied covenant of good faith and fair dealing, conversion,
  misappropriation of assets, misappropriation of trade secrets, unfair competition, breach of
  contract, breach of warranty, fraud, constructive fraud, negligence, gross negligence, fraudulent
  conveyance, fraudulent transfer, fraudulent misrepresentation, negligent misrepresentation,
  fraudulent concealment, fraudulent inducement, tortious interference, quantum meruit, unjust
  enrichment, abuse of process, alter ego, substantive consolidation, recharacterization, business
  disparagement, indemnity, claims for recovery of distributions or dividends, claims for
  indemnification, promissory estoppel, quasi-contract claims, any counterclaims, equitable
  subordination, avoidance actions provided for under sections 544 or 547 of the Bankruptcy
  Code, claims brought under state law, claims brought under federal law, claims under any
  common-law theory of tort or law or equity, and any claims similar in nature to the foregoing
  claims.

  The Causes of Action shall include, without limitation, any cause of action against the following
  persons and entities:

  James Dondero, Mark Okada, Grant Scott, John Honis, any current or former insider of the
  Debtor, the Dugaboy Investment Trust, Charitable DAF Holdco, Ltd, Hunter Mountain
  Investment Trust, Nexbank Capital, Inc. Highland Capital Management Services, Inc., NexPoint
  Advisors GP, LLC, NexPoint Advisors, L.P., Strand Advisors XVI, Inc., Highland Capital
  Management Fund Advisors, L.P., NexAnnuity Holdings, Inc., the entities listed on the attached
  Annex 1 hereto, any current or former employee of the Debtor, and any entity directly or
  indirectly owned, controlled, or operated for the benefit of the foregoing persons or entities.

  The Causes of Action shall include, without limitation, any cause of action arising from the
  following transactions:

  The transfer of ownership interests in the Debtor to Hunter Mountain Investment Trust, the
  creation or transfer of any notes receivable from the Debtor or from any entity related to the
  Debtor, the creation or transfer of assets to or from any charitable foundation or trust, the
  formation, performance, or breach of any contract for the Debtor to provide investment
  management, support services, or any other services, and the distribution of assets or cash from
  the Debtor to partners of the Debtor.




                                                                                     002598
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-1
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page3 7ofof18
                                         145 06/09/21 Page 94 of 215 PageID 5341
 Case 3:21-cv-00538-N Document 26-10 Filed



                                              Annex 1

  11 Estates Lane, LLC                              Acis CLO Value Fund II Charitable DAF Ltd.
  1110 Waters, LLC                                  Acis CMOA Trust
  140 Albany, LLC                                   Advisors Equity Group LLC
  1525 Dragon, LLC                                  Alamo Manhattan Hotel I, LLC
  17720 Dickerson, LLC                              (Third Party)
  1905 Wylie LLC                                    Allenby, LLC
  2006 Milam East Partners GP, LLC                  Allisonville RE Holdings, LLC
  2006 Milam East Partners, L.P.                    AM Uptown Hotel, LLC
  201 Tarrant Partners, LLC                         Apex Care, L.P
  2014 Corpus Weber Road LLC                        Asbury Holdings, LLC (fka HCSLR
  2325 Stemmons HoldCo, LLC                         Camelback Investors (Delaware), LLC)
  2325 Stemmons Hotel Partners, LLC                 Ascendant Advisors
  2325 Stemmons TRS, Inc.                           Atlas IDF GP, LLC
  300 Lamar, LLC                                    Atlas IDF, LP
  3409 Rosedale, LLC                                BB Votorantim Highland Infrastructure, LLC
  3801 Maplewood, LLC                               BDC Toys Holdco, LLC
  3801 Shenandoah, L.P.                             Beacon Mountain, LLC
  3820 Goar Park LLC                                Bedell Trust Ireland Limited (Charitable trust
  400 Seaman, LLC                                   account)
  401 Ame, L.P.                                     Ben Roby (third party)
  4201 Locust, L.P.                                 BH Equities, LLC
  4312 Belclaire, LLC                               BH Heron Pointe, LLC
  5833 Woodland, L.P.                               BH Hollister, LLC
  5906 DeLoache, LLC                                BH Willowdale Manager, LLC
  5950 DeLoache, LLC                                Big Spring Partners, LLC
  7758 Ronnie, LLC                                  Blair Investment Partners, LLC
  7759 Ronnie, LLC                                  Bloomdale, LLC
  AA Shotguns, LLC                                  Brave Holdings III Inc.
  Aberdeen Loan Funding, Ltd.                       Brentwood CLO, Ltd.
  Acis CLO 2017-7 Ltd                               Brentwood Investors Corp.
  Acis CLO Management GP, LLC                       Brian Mitts
  Acis CLO Management GP, LLC (fka Acis             Bristol Bay Funding Ltd.
  CLO Opportunity Funds GP, LLC)                    Bristol Bay Funding, Ltd.
  Acis CLO Management Holdings, L.P.                BVP Property, LLC
  Acis CLO Management Intermediate Holdings         C-1 Arbors, Inc.
  I, LLC                                            C-1 Cutter's Point, Inc.
  Acis CLO Management Intermediate Holdings         C-1 Eaglecrest, Inc.
  II, LLC                                           C-1 Silverbrook, Inc.
  Acis CLO Management, LLC (fka Acis CLO            Cabi Holdco GP, LLC
  Opportunity Funds SLP, LLC)                       Cabi Holdco I, Ltd
  Acis CLO Trust                                    Cabi Holdco I, Ltd.




                                                                                      002599
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-1
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page4 8ofof18
                                         145 06/09/21 Page 95 of 215 PageID 5342
 Case 3:21-cv-00538-N Document 26-10 Filed


  Cabi Holdco, L.P.                            deKooning, Ltd.
  California Public Employees' Retirement      DFA/BH Autumn Ridge, LLC
  System                                       Dolomiti, LLC
  Camelback Residential Investors, LLC         DrugCrafters, L.P.
  Camelback Residential Investors, LLC         Dugaboy Investment Trust
  (fka Sevilla Residential Partners, LLC)      Dugaboy Management, LLC
  Camelback Residential Partners, LLC          Dugaboy Project Management GP, LLC
  Capital Real Estate - Latitude, LLC          Eagle Equity Advisors, LLC
  Castle Bio Manager, LLC                      Eames, Ltd.
  Castle Bio, LLC                              Eastland CLO, Ltd.
  CG Works, Inc.                               Eastland Investors Corp.
  CG Works, Inc.                               EDS Legacy Heliport, LLC
  (fka Common Grace Ventures, Inc.)            EDS Legacy Partners Owner, LLC
  Charitable DAF Fund, L.P.                    EDS Legacy Partners, LLC
  Charitable DAF GP, LLC                       Empower Dallas Foundation, Inc.
  Charitable DAF HoldCo, Ltd                   ENA 41, LLC
  Charitable DAF HoldCo, Ltd.                  Entegra Strat Superholdco, LLC
  Claymore Holdings, LLC                       Entegra-FRO Holdco, LLC
  CLO HoldCo, Ltd                              Entegra-FRO Superholdco, LLC
  CLO Holdco, Ltd.                             Entegra-HOCF Holdco, LLC
  Corbusier, Ltd.                              Entegra-NHF Holdco, LLC
  Cornerstone Healthcare Group Holding, Inc.   Entegra-NHF Superholdco, LLC
  Corpus Weber Road Member LLC                 Entegra-RCP Holdco, LLC
  CP Equity Hotel Owner, LLC                   Estates on Maryland Holdco, LLC
  CP Equity Land Owner, LLC                    Estates on Maryland Owners SM, Inc.
  CP Equity Owner, LLC                         Estates on Maryland Owners, LLC
  CP Hotel TRS, LLC                            Estates on Maryland, LLC
  CP Land Owner, LLC                           Falcon E&P Four Holdings, LLC
  CP Tower Owner, LLC                          Falcon E&P One, LLC
  CRE - Lat, LLC                               Falcon E&P Opportunities Fund, L.P.
  Credit Suisse, Cayman Islands Branch         Falcon E&P Opportunities GP, LLC
  Crossings 2017 LLC                           Falcon E&P Royalty Holdings, LLC
  Crown Global Insurance Company (third        Falcon E&P Six, LLC
  party)                                       Falcon E&P Two, LLC
  Dallas Cityplace MF SPE Owner LLC            Falcon Four Midstream, LLC
  Dallas Lease and Finance, L.P.               Falcon Four Upstream, LLC
  Dana Scott Breault                           Falcon Incentive Partners GP, LLC
  James Dondero
  Reese Avry Dondero                           Falcon Incentive Partners, LP
  Jameson Drue Dondero                         Falcon Six Midstream, LLC
                                               Flamingo Vegas Holdco, LLC (fka Cabi
  Dana Sprong (Third Party)                    Holdco, LLC)
  David c. Hopson                              Four Rivers Co-Invest GP, LLC
  De Kooning, Ltd.                             Four Rivers Co-Invest, L.P.




                                                                               002600
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-1
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page5 9ofof18
                                         145 06/09/21 Page 96 of 215 PageID 5343
 Case 3:21-cv-00538-N Document 26-10 Filed


  FRBH Abbington SM, Inc.                         Gardens of Denton II, L.P.
  FRBH Abbington, LLC                             Gardens of Denton III, L.P.
  FRBH Arbors, LLC                                Gleneagles CLO, Ltd.
  FRBH Beechwood SM, Inc.                         Goverannce RE, Ltd.
  FRBH Beechwood, LLC                             Governance Re, Ltd.
  FRBH C1 Residential, LLC                        Governance, Ltd.
  FRBH Courtney Cove SM, Inc.                     Grant Scott
  FRBH Courtney Cove, LLC                         Grant Scott, Trustee of The SLHC Trust
  FRBH CP, LLC                                    Grayson CLO, Ltd.
  FRBH Duck Creek, LLC                            Grayson Investors Corp.
  FRBH Eaglecrest, LLC                            Greater Kansas City Community Foundation
  FRBH Edgewater JV, LLC                          (third party)
  FRBH Edgewater Owner, LLC                       Greenbriar CLO, Ltd.
  FRBH Edgewater SM, Inc.                         Greg Busseyt
  FRBH JAX-TPA, LLC                               Gunwale LLC
  FRBH Nashville Residential, LLC                 Gunwale, LLC
  FRBH Regatta Bay, LLC                           Hakusan, LLC
  FRBH Sabal Park SM, Inc.                        Hammark Holdings LLC
  FRBH Sabal Park, LLC                            Hampton Ridge Partners, LLC
  FRBH Silverbrook, LLC                           Harbourvest Entities
  FRBH Timberglen, LLC                            Harko, LLC
  FRBH Willow Grove SM, Inc.                      Harry Bookey/Pam Bookey (third party)
  FRBH Willow Grove, LLC                          Haverhill Acquisition Co., LLC
  FRBH Woodbridge SM, Inc.                        Haygood, LLC
  FRBH Woodbridge, LLC                            HB 2015 Family LP (third party)
  Freedom C1 Residential, LLC                     HCBH 11611 Ferguson, LLC
  Freedom Duck Creek, LLC                         HCBH Buffalo Pointe II, LLC
  Freedom Edgewater, LLC                          HCBH Buffalo Pointe III, LLC
  Freedom JAX-TPA Residential, LLC                HCBH Buffalo Pointe, LLC
  Freedom La Mirage, LLC                          HCBH Hampton Woods SM, Inc.
  Freedom LHV LLC                                 HCBH Hampton Woods, LLC
  Freedom Lubbock LLC                             HCBH Overlook SM, Inc.
  Freedom Miramar Apartments, LLC                 HCBH Overlook, LLC
  Freedom Sandstone, LLC                          HCBH Rent Investors, LLC
  Freedom Willowdale, LLC                         HCMS Falcon GP, LLC
  Fundo de Investimento em Direitos Creditorios   HCMS Falcon, L.P.
  BB Votorantim Highland Infraestrutura           HCO Holdings, LLC
  G&E Apartment REIT The Heights at Olde          HCOF Preferred Holdings, L.P.
  Towne, LLC                                      HCOF Preferred Holdings, LP
  G&E Apartment REIT The Myrtles at Olde          HCOF Preferred Holdings, Ltd.
  Towne, LLC                                      HCRE 1775 James Ave, LLC
  GAF REIT, LLC                                   HCRE Addison TRS, LLC
  GAF Toys Holdco, LLC




                                                                                002601
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-1
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page610
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 97 of 215 PageID 5344


  HCRE Addison, LLC (fka HWS Addison, LLC)    HFP CDO Construction Corp.
                                              HFP GP, LLC
  HCRE Hotel Partner, LLC (fka HCRE HWS       HFRO Sub, LLC
  Partner, LLC)                               Hibiscus HoldCo, LLC
  HCRE Las Colinas TRS, LLC                   Highland - First Foundation Income Fund
  HCRE Las Colinas, LLC (fka HWS Las          Highland 401(k) Plan
  Colinas, LLC)                               Highland 401K Plan
  HCRE Plano TRS, LLC                         Highland Argentina Regional Opportunity
  HCRE Plano, LLC (fka HWS Plano, LLC)        Fund GP, LLC
  HCREF-I Holding Corp.                       Highland Argentina Regional Opportunity
  HCREF-II Holding Corp.                      Fund, L.P.
  HCREF-III Holding Corp.                     Highland Argentina Regional Opportunity
  HCREF-IV Holding Corp.                      Fund, Ltd.
  HCREF-IX Holding Corp.                      Highland Argentina Regional Opportunity
  HCREF-V Holding Corp.                       Master Fund, L.P.
  HCREF-VI Holding Corp.                      Highland Brasil, LLC
  HCREF-VII Holding Corp.                     Highland Capital Brasil Gestora de Recursos
  HCREF-VIII Holding Corp.                    (fka Highland Brasilinvest Gestora de
  HCREF-XI Holding Corp.                      Recursos, LTDA; fka HBI Consultoria
                                              Empresarial, LTDA)
  HCREF-XII Holding Corp.
  HCREF-XIII Holding Corp.                    Highland Capital Management (Singapore) Pte
  HCREF-XIV Holding Corp.                     Ltd
  HCREF-XV Holding Corp.                      Highland Capital Management AG
  HCSLR Camelback Investors (Cayman), Ltd.    Highland Capital Management AG
  HCSLR Camelback, LLC                        (Highland Capital Management SA)
  HCT Holdco 2 Ltd.                           (Highland Capital Management Ltd)
  HCT Holdco 2, Ltd.                          Highland Capital Management Fund Advisors,
  HE 41, LLC                                  L.P.
  HE Capital 232 Phase I Property, LLC        Highland Capital Management Fund Advisors,
  HE Capital 232 Phase I, LLC                 L.P. (fka Pyxis Capital, L.P.)
  HE Capital Asante, LLC                      Highland Capital Management Korea Limited
  HE Capital Fox Trails, LLC                  Highland Capital Management Latin America,
  HE Capital KR, LLC                          L.P.
  HE Capital, LLC                             Highland Capital Management LP Retirement
  HE CLO Holdco, LLC                          Plan and Trust
  HE Mezz Fox Trails, LLC                     Highland Capital Management Multi-Strategy
  HE Mezz KR, LLC                             Insurance Dedicated Fund, L.P.
  HE Peoria Place Property, LLC               Highland Capital Management Real Estate
  HE Peoria Place, LLC                        Holdings I, LLC
  Heron Pointe Investors, LLC                 Highland Capital Management Real Estate
  Hewett's Island CLO I-R, Ltd.               Holdings II, LLC
  HFP Asset Funding II, Ltd.                  Highland Capital Management Services, Inc.
  HFP Asset Funding III, Ltd.                 Highland Capital Management, L.P.




                                                                              002602
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-1
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page711
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 98 of 215 PageID 5345


  Highland Capital Management, L.P. Charitable    Highland Credit Opportunities CDO Asset
  Fund                                            Holdings, L.P.
  Highland Capital Management, L.P.               Highland Credit Opportunities CDO
  Retirement Plan and Trust                       Financing, LLC
  Highland Capital Management, L.P., as trustee   Highland Credit Opportunities CDO, Ltd.
  of Acis CMOA Trust and nominiee for and on      Highland Credit Opportunities Holding
  behalf of Highland CLO Assets Holdings          Corporation
  Limited
                                                  Highland Credit Opportunities Japanese Feeder
  Highland Capital Management, L.P., as trustee   Sub-Trust
  of Highland Latin America Trust and nominee     Highland Credit Opportunities Japanese Unit
  for and on behalf of Highland Latin America     Trust (Third Party)
  LP, Ltd.
                                                  Highland Credit Strategies Fund, L.P.
  Highland Capital Management, L.P., as trustee   Highland Credit Strategies Fund, Ltd.
  of Highland Latin America Trust and nominiee    Highland Credit Strategies Holding
  for and on behalf of Highland Latin America     Corporation
  LP, Ltd.                                        Highland Credit Strategies Holding
                                                  Corporation
  Highland Capital Management, LP
  Highland Capital Management, LP Charitable      Highland Credit Strategies Master Fund, L.P.
  Fund                                            Highland Dallas Foundation, Inc.
  Highland Capital Multi-Strategy Fund, LP        Highland Dynamic Income Fund GP, LLC
  Highland Capital of New York, Inc.              Highland Dynamic Income Fund GP, LLC (fka
                                                  Highland Capital Loan GP, LLC)
  Highland Capital Special Allocation, LLC
  Highland CDO Holding Company                    Highland Dynamic Income Fund, L.P.
  Highland CDO Opportunity Fund GP, L.P.          Highland Dynamic Income Fund, L.P.
                                                  (fka Highland Capital Loan Fund, L.P.)
  Highland CDO Opportunity Fund, L.P.
  Highland CDO Opportunity Fund, Ltd.             Highland Dynamic Income Fund, Ltd.
  Highland CDO Opportunity GP, LLC                Highland Dynamic Income Fund, Ltd.
                                                  (fka Highland Loan Fund, Ltd.)
  Highland CDO Opportunity Master Fund, L.P.
  Highland CDO Trust                              Highland Dynamic Income Master Fund, L.P.
  Highland CLO 2018-1, Ltd.                       Highland Dynamic Income Master Fund, L.P.
                                                  (fka Highland Loan Master Fund, L.P.)
  Highland CLO Assets Holdings Limited
  Highland CLO Funding, Ltd.                      Highland Employee Retention Assets LLC
  Highland CLO Funding, Ltd.                      Highland Energy Holdings, LLC
  Highland CLO Funding, Ltd. (fka Acis Loan       Highland Energy MLP Fund (fka Highland
  Funding, Ltd.)                                  Energy and Materials Fund)
  Highland CLO Gaming Holdings, LLC               Highland Equity Focus Fund, L.P.
  Highland CLO Holdings Ltd.                      Highland ERA Management, LLC
  Highland CLO Holdings, Ltd. (as of 12.19.17)    Highland eSports Private Equity Fund
  Highland CLO Management Ltd.                    Highland Financial Corp.
  Highland CLO Trust                              Highland Financial Partners, L.P.
  Highland Credit Opportunities CDO Asset         Highland Fixed Income Fund
  Holdings GP, Ltd.                               Highland Flexible Income UCITS Fund
                                                  Highland Floating Rate Fund




                                                                                   002603
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-1
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page812
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 99 of 215 PageID 5346


  Highland Floating Rate Opportunites Fund       Highland Multi Strategy Credit Fund, L.P. (fka
  Highland Floating Rate Opportunities Fund      Highland Credit Opportunities Fund, L.P., fka
  Highland Fund Holdings, LLC                    Highland Credit Opportunities CDO, L.P.)
  Highland Funds I
  Highland Funds II                              Highland Multi Strategy Credit Fund, Ltd.
  Highland Funds III                             Highland Multi Strategy Credit Fund, Ltd. (fka
  Highland GAF Chemical Holdings, LLC            Highland Credit Opportunities Fund, Ltd.)
  Highland General Partner, LP                   Highland Multi Strategy Credit GP, LLC
  Highland Global Allocation Fund                Highland Multi Strategy Credit GP, LLC (fka
  Highland Global Allocation Fund                Highland Credit Opportunities CDO GP, LLC)
  (fka Highland Global Allocation Fund II)
  Highland GP Holdings, LLC                      Highland Multi-Strategy Fund GP, LLC
  Highland HCF Advisor Ltd.                      Highland Multi-Strategy Fund GP, LP
  Highland HCF Advisor, Ltd., as Trustee for     Highland Multi-Strategy IDF GP, LLC
  and on behalf of Acis CLO Trust, as nominee    Highland Multi-Strategy Master Fund, L.P.
  for and on behalf of Highland CLO Funding,     Highland Multi-Strategy Master Fund, LP
  Ltd. (as of 3.29.18)
                                                 Highland Multi-Strategy Onshore Master
  Highland Healthcare Equity Income and          SubFund II, LLC
  Growth Fund                                    Highland Multi-Strategy Onshore Master
  Highland iBoxx Senior Loan ETF                 Subfund, LLC
  Highland Income Fund                           Highland Opportunistic Credit Fund
  Highland Income Fund (fka Highland             Highland Park CDO 1, Ltd.
  Floating Rate Opportunities Fund)              Highland Park CDO I, Ltd.
  Highland Kansas City Foundation, Inc.          Highland Premier Growth Equity Fund
  Highland Latin America Consulting, Ltd.        Highland Premium Energy & Materials Fund
  Highland Latin America GP, Ltd.                Highland Prometheus Feeder Fund I, L.P.
  Highland Latin America LP, Ltd.                Highland Prometheus Feeder Fund I, LP
  Highland Latin America Trust                   Highland Prometheus Feeder Fund II, L.P.
  Highland Legacy Limited                        Highland Prometheus Feeder Fund II, LP
  Highland LF Chemical Holdings, LLC             Highland Prometheus Master Fund, L.P.
  Highland Loan Funding V, LLC                   Highland Receivables Finance I, LLC
  Highland Loan Funding V, Ltd.                  Highland Restoration Capital Partners GP,
  Highland Long/Short Equity Fund                LLC
  Highland Long/Short Healthcare Fund            Highland Restoration Capital Partners Master,
  Highland Marcal Holding, Inc.                  L.P.
  Highland Merger Arbitrage Fund                 Highland Restoration Capital Partners
  Highland Multi Strategy Credit Fund GP, L.P.   Offshore, L.P.
  Highland Multi Strategy Credit Fund GP, L.P.   Highland Restoration Capital Partners, L.P.
  (fka Highland Credit Opportunities CDO GP,     Highland Santa Barbara Foundation, Inc.
  L.P.)                                          Highland Select Equity Fund GP, L.P.
  Highland Multi Strategy Credit Fund, L.P.      Highland Select Equity Fund, L.P.
                                                 Highland Select Equity GP, LLC
                                                 Highland Select Equity Master Fund, L.P.




                                                                                  002604
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-1
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page913
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 100 of 215 PageID 5347


  Highland Small-Cap Equity Fund                John R. Sears, Jr.
  Highland Socially Responsible Equity Fund     Karisopolis, LLC
  Highland Socially Responsible Equity Fund     Keelhaul LLC
  (fka Highland Premier Growth Equity Fund)     KHM Interests, LLC (third party)
                                                Kuilima Montalban Holdings, LLC
  Highland Special Opportunities Holding        Kuilima Resort Holdco, LLC
  Company                                       KV Cameron Creek Owner, LLC
  Highland SunBridge GP, LLC                    Lakes at Renaissance Park Apartments
  Highland Tax-Exempt Fund                      Investors, L.P.
  Highland TCI Holding Company, LLC             Lakeside Lane, LLC
  Highland Total Return Fund                    Landmark Battleground Park II, LLC
  Highland’s Roads Land Holding Company,        Lane Britain
  LLC                                           Larry K. Anders
  Hirst, Ltd.                                   LAT Battleground Park, LLC
  HMCF PB Investors, LLC                        LAT Briley Parkway, LLC
  HMx2 Investment Trust                         Lautner, Ltd.
  (Matt McGraner)                               Leawood RE Holdings, LLC
  Hockney, Ltd.                                 Liberty Cayman Holdings, Ltd.
  HRT North Atlanta, LLC                        Liberty CLO Holdco, Ltd.
  HRT Timber Creek, LLC                         Liberty CLO, Ltd.
  HRTBH North Atlanta, LLC                      Liberty Sub, Ltd.
  HRTBH Timber Creek, LLC                       Long Short Equity Sub, LLC
  Huber Funding LLC                             Longhorn Credit Funding LLC
  Hunter Mountain Investment Trust              Longhorn Credit Funding LLC - A
  HWS Investors Holdco, LLC                     Longhorn Credit Funding LLC - B
  Internal Investors                            Longhorn Credit Funding LLC (LHB)
  Intertrust                                    Longhorn Credit Funding, LLC
  James D. Dondero                              Lurin Real Estate Holdings V, LLC
  Reese Avry Dondero                            Maple Avenue Holdings, LLC
  Jameson Drue Dondero                          MaplesFS Limited
  James Dondero                                 Marc C. Manzo
  James Dondero and Mark Okada                  Mark and Pam Okada Family Trust - Exempt
  James Dondero                                 Descendants' Trust
  Reese Avry Dondero                            Mark and Pam Okada Family Trust - Exempt
  Jameson Drue Dondero                          Trust #2
  Japan Trustee Services Bank, Ltd.             Mark and Pamela Okada Family Trust -
  Jasper CLO, Ltd.                              Exempt Descendants' Trust
  Jewelry Ventures I, LLC                       Mark and Pamela Okada Family Trust -
  JMIJM, LLC                                    Exempt Descendants' Trust #2
  Joanna E. Milne Irrevocable Trust dated Nov   Mark and Pamela Okada Family Trust -
  25 1998 (third party)                         Exempt Trust #2
  John Honis                                    Mark K. Okada
  John L. Holt, Jr.                             Mark Okada




                                                                               002605
Case 19-34054-sgj11 Doc 1795-5
                        1656-1 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 14
                                                                             10 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          18 06/09/21 Page 101 of 215 PageID 5348


 Mark Okada and Pam Okada                        NexPoint CR F/H DST, LLC
 Mark Okada and Pam Okada, as joint owners       NexPoint Credit Strategies Fund
 Mark Okada/Pamela Okada                         NexPoint Discount Strategies Fund
 Markham Fine Jewelers, L.P.                     (fka NexPoint Discount Yield Fund)
 Markham Fine Jewelers, LP                       NexPoint DRIP
 Matt McGraner                                   NexPoint Energy and Materials Opportunities
 Meritage Residential Partners, LLC              Fund (fka NexPoint Energy Opportunities
 MGM Studios HoldCo, Ltd.                        Fund)
 Michael Rossi                                   NexPoint Event-Driven Fund
 ML CLO XIX Sterling (Cayman), Ltd.              (fkaNexPoint Merger Arbitrage Fund)
 N/A                                             NexPoint Flamingo DST
 Nancy Dondero                                   NexPoint Flamingo Investment Co, LLC
 NCI Apache Trail LLC                            NexPoint Flamingo Leaseco, LLC
 NCI Assets Holding Company LLC                  NexPoint Flamingo Manager, LlC
 NCI Country Club LLC                            NexPoint Flamingo Property Manager, LlC
 NCI Fort Worth Land LLC                         NexPoint Healthcare Opportunities Fund
 NCI Front Beach Road LLC                        NexPoint Hospitality Trust
 NCI Minerals LLC                                NexPoint Hospitality, Inc.
 NCI Royse City Land LLC                         NexPoint Hospitality, LLC
 NCI Stewart Creek LLC                           NexPoint Insurance Distributors, LLC
 NCI Storage, LLC                                NexPoint Insurance Solutions GP, LLC
 Neil Labatte                                    NexPoint Insurance Solutions GP, LLC
 Neutra, Ltd.                                    (fka Highland Capital Insurance Solutions GP,
 New Jersey Tissue Company Holdco, LLC           LLC)
 (fka Marcal Paper Mills Holding Company,        NexPoint Insurance Solutions, L.P.
 LLC)                                            (fka Highland Capital Insurance Solutions,
 NexAnnuity Holdings, Inc.                       L.P.)
 NexBank Capital Trust I                         NexPoint Latin American Opportunities Fund
 NexBank Capital, Inc.                           NexPoint Legacy 22, LLC
 NexBank Land Advisors, Inc.                     NexPoint Lincoln Porte Equity, LLC
 NexBank Securities Inc.                         NexPoint Lincoln Porte Manager, LLC
 NexBank Securities, Inc.                        NexPoint Lincoln Porte, LLC
                                                 (fka NREA Lincoln Porte, LLC)
 NexBank SSB                                     NexPoint Multifamily Capital Trust, Inc.
 NexBank Title, Inc.                             NexPoint Multifamily Capital Trust, Inc.
 (dba NexVantage Title Services)                 (fka NexPoint Multifamily Realty Trust, Inc.,
 NexBank, SSB                                    fka Highland Capital Realty Trust, Inc.)
 NexPoint Advisors GP, LLC                       NexPoint Multifamily Operating Partnership,
 NexPoint Advisors, L.P.                         L.P.
 NexPoint Capital REIT, LLC                      NexPoint Peoria, LLC
 NexPoint Capital, Inc.                          NexPoint Polo Glen DST
 NexPoint Capital, Inc. (fka NexPoint Capital,   NexPoint Polo Glen Holdings, LLC
 LLC)                                            NexPoint Polo Glen Investment Co, LLC




                                                                                   002606
Case 19-34054-sgj11 Doc 1795-5
                        1656-1 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 15
                                                                             11 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          18 06/09/21 Page 102 of 215 PageID 5349


 NexPoint Polo Glen Leaseco, LLC                  NexPoint Strategic Income Fund
 NexPoint Polo Glen Manager, LLC                  (fka NexPoint Opportunistic Credit Fund, fka
 NexPoint RE Finance Advisor GP, LLC              NexPoint Distressed Strategies Fund)
 NexPoint RE Finance Advisor, L.P.                NexPoint Strategic Opportunities Fund
 NexPoint Real Estate Advisors GP, LLC            NexPoint Strategic Opportunities Fund
 NexPoint Real Estate Advisors II, L.P.           (fka NexPoint Credit Strategies Fund)
 NexPoint Real Estate Advisors II, L.P.           NexPoint Texas Multifamily Portfolio DST
 NexPoint Real Estate Advisors III, L.P.          (fka NREA Southeast Portfolio Two, DST)
 NexPoint Real Estate Advisors IV, L.P.           NexPoint WLIF I Borrower, LLC
 NexPoint Real Estate Advisors V, L.P.            NexPoint WLIF I, LLC
 NexPoint Real Estate Advisors VI, L.P.           NexPoint WLIF II Borrower, LLC
 NexPoint Real Estate Advisors VII GP, LLC        NexPoint WLIF II, LLC
 NexPoint Real Estate Advisors VII, L.P.          NexPoint WLIF III Borrower, LLC
 NexPoint Real Estate Advisors VIII, L.P.         NexPoint WLIF III, LLC
 NexPoint Real Estate Advisors, L.P.              NexPoint WLIF, LLC (Series I)
 NexPoint Real Estate Capital, LLC                NexPoint WLIF, LLC (Series II)
 NexPoint Real Estate Capital, LLC (fka           NexPoint WLIF, LLC (Series III)
 Highland Real Estate Capital, LLC, fka           NexStrat LLC
 Highland Multifamily Credit Fund, LLC)           NexVest, LLC
 NexPoint Real Estate Finance OP GP, LLC          NexWash LLC
 NexPoint Real Estate Finance Operating           NFRO REIT Sub, LLC
 Partnership, L.P.                                NFRO TRS, LLC
 NexPoint Real Estate Finance, Inc.               NHF CCD, Inc.
 NexPoint Real Estate Opportunities, LLC          NHT 2325 Stemmons, LLC
 NexPoint Real Estate Opportunities, LLC (fka     NHT Beaverton TRS, LLC
 Freedom REIT LLC)                                (fka NREA Hotel TRS, Inc.)
 NexPoint Real Estate Partners, LLC               NHT Beaverton, LLC
 (fka HCRE Partners, LLC)                         NHT Bend TRS, LLC
 NexPoint Real Estate Partners, LLC (fka          NHT Bend, LLC
 HCRE Partners, LLC)                              NHT Destin TRS, LLC
 NexPoint Real Estate Strategies Fund             NHT Destin, LLC
 NexPoint Residential Trust Inc.                  NHT DFW Portfolio, LLC
 NexPoint Residential Trust Operating             NHT Holdco, LLC
 Partnership GP, LLC                              NHT Holdings, LLC
 NexPoint Residential Trust Operating             NHT Intermediary, LLC
 Partnership, L.P.                                NHT Nashville TRS, LLC
 NexPoint Residential Trust Operating             NHT Nashville, LLC
 Partnership, L.P.                                NHT Olympia TRS, LLC
 NexPoint Residential Trust, Inc.                 NHT Olympia, LLC
 NexPoint Securities, Inc.                        NHT Operating Partnership GP, LLC
 (fka Highland Capital Funds Distributor, Inc.)   NHT Operating Partnership II, LLC
 (fka Pyxis Distributors, Inc.)                   NHT Operating Partnership, LLC
                                                  NHT Salem, LLC




                                                                                  002607
Case 19-34054-sgj11 Doc 1795-5
                        1656-1 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 16
                                                                             12 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          18 06/09/21 Page 103 of 215 PageID 5350


 NHT SP Parent, LLC                         NREA Hidden Lake Investment Co, LLC
 NHT SP TRS, LLC                            NREA Hue Investors, LLC
 NHT SP, LLC                                NREA Keystone Investors, LLC
 NHT Tigard TRS, LLC                        NREA Meritage Inc.
 NHT Tigard, LLC                            NREA Meritage Investment Co, LLC
 NHT TRS, Inc.                              NREA Meritage Leaseco, LLC
 NHT Uptown, LLC                            NREA Meritage Manager, LLC
 NHT Vancouver TRS, LLC                     NREA Meritage Property Manager, LLC
 NHT Vancouver, LLC                         NREA Meritage, DST
 NLA Assets LLC                             NREA Oaks Investors, LLC
 NMRT TRS, Inc.                             NREA Retreat Investment Co, LLC
 NREA Adair DST Manager, LLC                NREA Retreat Leaseco, LLC
 NREA Adair Investment Co, LLC              NREA Retreat Manager, LLC
 NREA Adair Joint Venture, LLC              NREA Retreat Property Manager, LLC
 NREA Adair Leaseco Manager, LLC            NREA Retreat, DST
 NREA Adair Leaseco, LLC                    NREA SE MF Holdings LLC
 NREA Adair Property Manager LLC            NREA SE MF Holdings, LLC
 NREA Adair, DST                            NREA SE MF Investment Co, LLC
 NREA Ashley Village Investors, LLC         NREA SE MF Investment Co, LLC
 NREA Cameron Creek Investors, LLC          NREA SE Multifamily LLC
 NREA Cityplace Hue Investors, LLC          NREA SE Multifamily, LLC
 NREA Crossing Investors LLC                NREA SE One Property Manager, LLC
 NREA Crossings Investors, LLC              NREA SE Three Property Manager, LLC
 NREA Crossings Ridgewood Coinvestment,     NREA SE Two Property Manager, LLC
 LLC (fka NREA Crossings Ridgewood          NREA SE1 Andros Isles Leaseco, LLC
 Investors, LLC)                            NREA SE1 Andros Isles Manager, LLC
 NREA DST Holdings, LLC                     NREA SE1 Andros Isles, DST
 NREA El Camino Investors, LLC              (Converted from DK Gateway Andros, LLC)
 NREA Estates Inc.                          NREA SE1 Arborwalk Leaseco, LLC
 NREA Estates Investment Co, LLC            NREA SE1 Arborwalk Manager, LLC
 NREA Estates Leaseco, LLC                  NREA SE1 Arborwalk, DST
 NREA Estates Manager, LLC                  (Converted from MAR Arborwalk, LLC)
 NREA Estates Property Manager, LLC         NREA SE1 Towne Crossing Leaseco, LLC
 NREA Estates, DST                          NREA SE1 Towne Crossing Manager, LLC
 NREA Gardens DST Manager LLC               NREA SE1 Towne Crossing, DST
 NREA Gardens DST Manager, LLC              (Converted from Apartment REIT Towne
 NREA Gardens Investment Co, LLC            Crossing, LP)
 NREA Gardens Leaseco Manager, LLC          NREA SE1 Walker Ranch Leaseco, LLC
 NREA Gardens Leaseco, LLC                  NREA SE1 Walker Ranch Manager, LLC
 NREA Gardens Property Manager, LLC         NREA SE1 Walker Ranch, DST
 NREA Gardens Springing LLC                 (Converted from SOF Walker Ranch Owner,
 NREA Gardens Springing Manager, LLC        L.P.)
 NREA Gardens, DST                          NREA SE2 Hidden Lake Leaseco, LLC




                                                                         002608
Case 19-34054-sgj11 Doc 1795-5
                        1656-1 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 17
                                                                             13 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          18 06/09/21 Page 104 of 215 PageID 5351


 NREA SE2 Hidden Lake Manager, LLC           NREA VB III LLC
 NREA SE2 Hidden Lake, DST                   NREA VB IV LLC
 NREA SE2 Hidden Lake, DST                   NREA VB Pledgor I LLC
 (Converted from SOF Hidden Lake SA Owner,   NREA VB Pledgor I, LLC
 L.P.)                                       NREA VB Pledgor II LLC
 NREA SE2 Vista Ridge Leaseco, LLC           NREA VB Pledgor II, LLC
 NREA SE2 Vista Ridge Manager, LLC           NREA VB Pledgor III LLC
 NREA SE2 Vista Ridge, DST                   NREA VB Pledgor III, LLC
 NREA SE2 Vista Ridge, DST                   NREA VB Pledgor IV LLC
 (Converted from MAR Vista Ridge, L.P.)      NREA VB Pledgor IV, LLC
 NREA SE2 West Place Leaseco, LLC            NREA VB Pledgor V LLC
 NREA SE2 West Place Manager, LLC            NREA VB Pledgor V, LLC
 NREA SE2 West Place, DST                    NREA VB Pledgor VI LLC
 (Converted from Landmark at West Place,     NREA VB Pledgor VI, LLC
 LLC)                                        NREA VB Pledgor VII LLC
 NREA SE3 Arboleda Leaseco, LLC              NREA VB Pledgor VII, LLC
 NREA SE3 Arboleda Manager, LLC              NREA VB SM, Inc.
 NREA SE3 Arboleda, DST                      NREA VB V LLC
 (Converted from G&E Apartment REIT          NREA VB VI LLC
 Arboleda, LLC)                              NREA VB VII LLC
 NREA SE3 Fairways Leaseco, LLC              NREA Vista Ridge Investment Co, LLC
 NREA SE3 Fairways Manager, LLC              NREC AR Investors, LLC
 NREA SE3 Fairways, DST                      NREC BM Investors, LLC
 (Converted from MAR Fairways, LLC)          NREC BP Investors, LLC
 NREA SE3 Grand Oasis Leaseco, LLC           NREC Latitude Investors, LLC
 NREA SE3 Grand Oasis Manager, LLC           NREC REIT Sub, Inc.
 NREA SE3 Grand Oasis, DST                   NREC TRS, Inc.
 (Converted from Landmark at Grand Oasis,    NREC WW Investors, LLC
 LP)                                         NREF OP I Holdco, LLC
 NREA Southeast Portfolio One Manager, LLC   NREF OP I SubHoldco, LLC
 NREA Southeast Portfolio One, DST           NREF OP I, L.P.
 NREA Southeast Portfolio One, DST           NREF OP II Holdco, LLC
 NREA Southeast Portfolio Three Manager,     NREF OP II SubHoldco, LLC
 LLC                                         NREF OP II, L.P.
 NREA Southeast Portfolio Three, DST         NREF OP IV REIT Sub TRS, LLC
 NREA Southeast Portfolio Three, DST         NREF OP IV REIT Sub, LLC
 NREA Southeast Portfolio Two Manager, LLC   NREF OP IV, L.P.
 NREA Southeast Portfolio Two, DST           NREO NW Hospitality Mezz, LLC
 NREA Southeast Portfolio Two, LLC           NREO NW Hospitality, LLC
 NREA SOV Investors, LLC                     NREO Perilune, LLC
 NREA Uptown TRS, LLC                        NREO SAFStor Investors, LLC
 NREA VB I LLC                               NREO TRS, Inc.
 NREA VB II LLC                              NRESF REIT Sub, LLC




                                                                          002609
Case 19-34054-sgj11 Doc 1795-5
                        1656-1 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 18
                                                                             14 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          18 06/09/21 Page 105 of 215 PageID 5352


 NXRT Abbington, LLC                        NXRT Steeplechase, LLC
 NXRT Atera II, LLC                         NXRT Stone Creek, LLC
 NXRT Atera, LLC                            NXRT Summers Landing GP, LLC
 NXRT AZ2, LLC                              NXRT Summers Landing LP, LLC
 NXRT Barrington Mill, LLC                  NXRT Torreyana, LLC
 NXRT Bayberry, LLC                         NXRT Vanderbilt, LLC
 NXRT Bella Solara, LLC                     NXRT West Place, LLC
 NXRT Bella Vista, LLC                      NXRTBH AZ2, LLC
 NXRT Bloom, LLC                            NXRTBH Barrington Mill Owner, LLC
 NXRT Brandywine GP I, LLC                  NXRTBH Barrington Mill SM, Inc.
 NXRT Brandywine GP I, LLC                  NXRTBH Barrington Mill, LLC
 NXRT Brandywine GP II, LLC                 NXRTBH Bayberry, LLC
 NXRT Brandywine GP II, LLC                 NXRTBH Cityview, LLC
 NXRT Brandywine LP, LLC                    NXRTBH Colonnade, LLC
 NXRT Brandywine LP, LLC                    NXRTBH Cornerstone Owner, LLC
 NXRT Brentwood Owner, LLC                  NXRTBH Cornerstone SM, Inc.
 NXRT Brentwood, LLC                        NXRTBH Cornerstone, LLC
 NXRT Cedar Pointe Tenant, LLC              NXRTBH Dana Point SM, Inc.
 NXRT Cedar Pointe, LLC                     NXRTBH Dana Point, LLC
 NXRT Cityview, LLC                         NXRTBH Foothill SM, Inc.
 NXRT Cornerstone, LLC                      NXRTBH Foothill, LLC
 NXRT Crestmont, LLC                        NXRTBH Heatherstone SM, Inc.
 NXRT Crestmont, LLC                        NXRTBH Heatherstone, LLC
 NXRT Enclave, LLC                          NXRTBH Hollister Tenant, LLC
 NXRT Glenview, LLC                         NXRTBH Hollister, LLC
 NXRT H2 TRS, LLC                           NXRTBH Madera SM, Inc.
 NXRT Heritage, LLC                         NXRTBH Madera, LLC
 NXRT Hollister TRS LLC                     NXRTBH McMillan, LLC
 NXRT Hollister, LLC                        NXRTBH North Dallas 3, LLC
 NXRT LAS 3, LLC                            NXRTBH Old Farm II, LLC
 NXRT Master Tenant, LLC                    NXRTBH Old Farm Tenant, LLC
 NXRT Nashville Residential, LLC            NXRTBH Old Farm, LLC
 NXRT Nashville Residential, LLC (fka       NXRTBH Radbourne Lake, LLC
 Freedom Nashville Residential, LLC)        NXRTBH Rockledge, LLC
 NXRT North Dallas 3, LLC                   NXRTBH Sabal Palms, LLC
 NXRT Old Farm, LLC                         NXRTBH Steeplechase, LLC
 NXRT Pembroke Owner, LLC                   (dba Southpoint Reserve at Stoney Creek)-VA
 NXRT Pembroke, LLC                         NXRTBH Stone Creek, LLC
 NXRT PHX 3, LLC                            NXRTBH Vanderbilt, LLC
 NXRT Radbourne Lake, LLC                   NXRTBH Versailles SM, Inc.
 NXRT Rockledge, LLC                        NXRTBH Versailles, LLC
 NXRT Sabal Palms, LLC                      Oak Holdco, LLC
 NXRT SM, Inc.                              Oaks CGC, LLC




                                                                           002610
Case 19-34054-sgj11 Doc 1795-5
                        1656-1 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 19
                                                                             15 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          18 06/09/21 Page 106 of 215 PageID 5353


 Okada Family Revocable Trust                     Quest, IRA, Inc. FBO Joshua N. Terry, IRA
 Oldenburg, Ltd.                                  #1467711
 Pam Capital Funding GP Co. Ltd.                  RADCO - Bay Meadows, LLLP
 Pam Capital Funding, L.P.                        RADCO - Bay Park, LLLP
 PamCo Cayman Ltd.                                RADCO NREC Bay Meadows Holdings, LLC
 Park West 1700 Valley View Holdco, LLC           RADCO NREC Bay Park Holdings, LLC
 Park West 2021 Valley View Holdco, LLC           Ramarim, LLC
 Park West Holdco, LLC                            Rand Advisors Series I Insurance Fund
 Park West Portfolio Holdco, LLC                  Rand Advisors Series II Insurance Fund
 Participants of Highland 401K Plan               Rand Advisors, LLC
 Patrick Willoughby-McCabe                        Rand PE Fund I, L.P.
 PCMG Trading Partners XXIII, L.P.                Rand PE Fund I, L.P. - Series 1
 PCMG Trading Partners XXIII, LP                  Rand PE Fund Management, LLC
 PDK Toys Holdco, LLC                             Rand PE Holdco, LLC
 Pear Ridge Partners, LLC                         Realdania
 Penant Management GP, LLC                        Red River CLO, Ltd.
 Penant Management LP                             Red River Investors Corp.
 PensionDanmark Holding A/S                       Riverview Partners SC, LLC
 PensionDanmark                                   Rockwall CDO II Ltd.
 Pensionsforsikringsaktieselskab                  Rockwall CDO II, Ltd.
 Peoria Place Development, LLC                    Rockwall CDO, Ltd.
 (30% cash contributions - profit participation   Rockwall Investors Corp.
 only)                                            Rothko, Ltd.
 Perilune Aero Equity Holdings One, LLC           RTT Bella Solara, LLC
 Perilune Aviation LLC                            RTT Bloom, LLC
 PetroCap Incentive Holdings III. L.P.            RTT Financial, Inc.
 PetroCap Incentive Partners II GP, LLC           RTT Hollister, LLC
 PetroCap Incentive Partners II, L.P.             RTT Rockledge, LLC
 PetroCap Incentive Partners III GP, LLC          RTT Torreyana, LLC
 PetroCap Incentive Partners III, LP              SALI Fund Partners, LLC
 PetroCap Management Company LLC                  San Diego County Employees Retirement
                                                  Association
 PetroCap Partners II GP, LLC
 PetroCap Partners II, L.P.                       Sandstone Pasadena Apartments, LLC
 PetroCap Partners III GP, LLC                    Sandstone Pasadena, LLC
 PetroCap Partners III, L.P.                      Santa Barbara Foundation (third party)
 Pharmacy Ventures I, LLC                         Saturn Oil & Gas LLC
 Pharmacy Ventures II, LLC                        SBC Master Pension Trust
 Pollack, Ltd.                                    Scott Matthew Siekielski
 Powderhorn, LLC                                  SE Battleground Park, LLC
 PWM1 Holdings, LLC                               SE Battleground Park, LLC
 PWM1, LLC                                        SE Glenview, LLC
 Quest IRA, Inc FBO Jennifer G. Terry, IRA        SE Governors Green Holdings, L.L.C.
 #1467511




                                                                                   002611
Case 19-34054-sgj11 Doc 1795-5
                        1656-1 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 20
                                                                             16 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          18 06/09/21 Page 107 of 215 PageID 5354


 SE Governors Green Holdings, L.L.C.            SE Oak Mill II REIT, LLC
 (fka SCG Atlas Governors Green Holdings,       SE Oak Mill II REIT, LLC (fka SCG Atlas Oak
 L.L.C.)                                        Mill II REIT, L.L.C.)
 SE Governors Green I, LLC                      SE Oak Mill II, LLC
 SE Governors Green II, LLC                     SE Oak Mill II, LLC
 SE Governors Green II, LLC                     SE Quail Landing, LLC
 SE Governors Green REIT, L.L.C.                SE River Walk, LLC
 SE Governors Green REIT, L.L.C.                SE Riverwalk, LLC
 (fka SCG Atlas Governors Green REIT, L.L.C.)   SE SM, Inc.
                                                SE Stoney Ridge Holdings, L.L.C. (fka SCG
 SE Governors Green, LLC                        Atlas Stoney Ridge Holdings, L.L.C.)
 (fka SCG Atlas Governors Green, L.L.C.)        SE Stoney Ridge Holdings, LLC
 SE Gulfstream Isles GP, LLC                    SE Stoney Ridge I, LLC
 SE Gulfstream Isles GP, LLC                    SE Stoney Ridge I, LLC
 SE Gulfstream Isles LP, LLC                    SE Stoney Ridge II, LLC
 SE Gulfstream Isles LP, LLC                    SE Stoney Ridge II, LLC
 SE Heights at Olde Towne, LLC                  SE Stoney Ridge REIT, L.L.C. (fka SCG Atlas
 SE Heights at Olde Towne, LLC                  Stoney Ridge REIT, L.L.C.)
 SE Lakes at Renaissance Park GP I, LLC         SE Stoney Ridge REIT, LLC
 SE Lakes at Renaissance Park GP II, LLC        SE Stoney Ridge, LLC (fka SCG Atlas Stoney
 SE Lakes at Renaissance Park GP II, LLC        Ridge, L.L.C.)
 SE Lakes at Renaissance Park LP, LLC           SE Victoria Park, LLC
 SE Lakes at Renaissance Park LP, LLC           SE Victoria Park, LLC
 SE Multifamily Holdings LLC                    Sentinel Re Holdings, Ltd.
 SE Multifamily Holdings, LLC                   Sentinel Reinsurance Ltd.
 SE Multifamily REIT Holdings LLC               SFH1, LLC
 SE Myrtles at Olde Towne, LLC                  SFR WLIF I, LLC
 SE Myrtles at Olde Towne, LLC                  (fka NexPoint WLIF I, LLC)
 SE Oak Mill I Holdings, LLC                    SFR WLIF II, LLC
 SE Oak Mill I Holdings, LLC (fka SCG Atlas     (NexPoint WLIF II, LLC)
 Oak Mill I Holdings, L.L.C.)                   SFR WLIF III, LLC
 SE Oak Mill I Owner, LLC (fka SCG Atlas        (NexPoint WLIF III, LLC)
 Oak Mill I, L.L.C.)                            SFR WLIF Manager, LLC
 SE Oak Mill I REIT, LLC                        (NexPoint WLIF Manager, LLC)
 SE Oak Mill I REIT, LLC (fka SCG Atlas Oak     SFR WLIF, LLC
 Mill I REIT, L.L.C.)                           (NexPoint WLIF, LLC)
 SE Oak Mill I, LLC                             SFR WLIF, LLC Series I
 SE Oak Mill I, LLC                             SFR WLIF, LLC Series II
 SE Oak Mill II Holdings, LLC                   SFR WLIF, LLC Series III
 SE Oak Mill II Holdings, LLC (fka SCG Atlas    SH Castle BioSciences, LLC
 Oak Mill II Holdings, L.L.C.)                  Small Cap Equity Sub, LLC
 SE Oak Mill II Owner, LLC (fka SCG Atlas       Socially Responsible Equity Sub, LLC
 Oak Mill II, L.L.C.)                           SOF Brandywine I Owner, L.P.




                                                                               002612
Case 19-34054-sgj11 Doc 1795-5
                        1656-1 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 21
                                                                             17 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          18 06/09/21 Page 108 of 215 PageID 5355


 SOF Brandywine II Owner, L.P.                    The Mark and Pamela Okada Family Trust -
 SOF-X GS Owner, L.P.                             Exempt Trust #2
 Southfork Cayman Holdings, Ltd.                  The Ohio State Life Insurance Company
 Southfork CLO, Ltd.                              The Okada Family Foundation, Inc.
 Specialty Financial Products Designated          The Okada Insurance Rabbi Trust
 Activity Company (fka Specialty Financial        The SLHC Trust
 Products Limited)                                The Trustees of Columbia University in the
 Spiritus Life, Inc.                              City of New York
 SRL Sponsor LLC                                  The Twentysix Investment Trust
 SRL Whisperwod LLC                               (Third Party Investor)
 SRL Whisperwood Member LLC                       Thomas A. Neville
 SRL Whisperwood Venture LLC                      Thread 55, LLC
 SSB Assets LLC                                   Tihany, Ltd.
 Starck, Ltd.                                     Todd Travers
 Stemmons Hospitality, LLC                        Tranquility Lake Apartments Investors, L.P.
 Steve Shin                                       Tuscany Acquisition, LLC
 Stonebridge Capital, Inc.                        Uptown at Cityplace Condominium
 Stonebridge-Highland Healthcare Private          Association, Inc.
 Equity Fund                                      US Gaming OpCo, LLC
 Strand Advisors III, Inc.                        US Gaming SPV, LLC
 Strand Advisors IV, LLC                          US Gaming, LLC
 Strand Advisors IX, LLC                          Valhalla CLO, Ltd.
 Strand Advisors V, LLC                           VB GP LLC
 Strand Advisors XIII, LLC                        VB Holding, LLC
 Strand Advisors XVI, Inc.                        VB One, LLC
 Strand Advisors, Inc.                            VB OP Holdings LLC
 Stratford CLO, Ltd.                              VBAnnex C GP, LLC
 Summers Landing Apartment Investors, L.P.        VBAnnex C Ohio, LLC
 Term Loan B                                      VBAnnex C, LP
 (10% cash contributions - profit participation   Ventoux Capital, LLC
 only)                                            (Matt Goetz)
 The Dallas Foundation                            VineBrook Annex B, L.P.
 The Dallas Foundation (third party)              VineBrook Annex I, L.P.
 The Dondero Insurance Rabbi Trust                VineBrook Homes Merger Sub II LLC
 The Dugaboy Investment Trust                     VineBrook Homes Merger Sub LLC
 The Dugaboy Investment Trust U/T/A Dated         VineBrook Homes OP GP, LLC
 Nov 15, 2010                                     VineBrook Homes Operating Partnership, L.P.
 The Get Good Non-Exempt Trust No. 1              VineBrook Homes Trust, Inc.
 The Get Good Non-Exempt Trust No. 2              VineBrook Partners I, L.P.
 The Get Good Trust                               VineBrook Partners II, L.P.
 The Mark and Pamela Okada Family Trust -         VineBrook Properties, LLC
 Exempt Descendants' Trust                        Virginia Retirement System
                                                  Vizcaya Investment, LLC




                                                                                   002613
Case 19-34054-sgj11 Doc 1795-5
                        1656-1 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 22
                                                                             18 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          18 06/09/21 Page 109 of 215 PageID 5356


 Wake LV Holdings II, Ltd.
 Wake LV Holdings, Ltd.
 Walter Holdco GP, LLC
 Walter Holdco I, Ltd.
 Walter Holdco, L.P.
 Warhol, Ltd.
 Warren Chang
 Westchester CLO, Ltd.
 William L. Britain
 Wright Ltd.
 Wright, Ltd.
 Yellow Metal Merchants, Inc.




                                                                     002614
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-2
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page123
                                                                                 of of
                                                                                    38
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 110 of 215 PageID 5357



                                  EXHIBIT M




                                                                        002615
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-2
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page224
                                                                                 of of
                                                                                    38
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 111 of 215 PageID 5358
                                                                             DRAFT


                                   CLAIMANT TRUST AGREEMENT

         This Claimant Trust Agreement, effective as of                 , 2021 (as may be amended,
  supplemented, or otherwise modified in accordance with the terms hereof, this “Agreement”), by
  and among Highland Capital Management, L.P. (as debtor and debtor-in-possession, the
  “Debtor”), as settlor, and James P. Seery, Jr., as trustee (the “Claimant Trustee”), and [____] as
  Delaware trustee (the “Delaware Trustee,” and together with the Debtor and the Claimant
  Trustee, the “Parties”) for the benefit of the Claimant Trust Beneficiaries entitled to the Claimant
  Trust Assets.

                                                    RECITALS

          WHEREAS, on October 16, 2019, Highland Capital Management, L.P. filed with the
  United States Bankruptcy Court for the District of Delaware, a voluntary petition for relief under
  chapter 11 of the Bankruptcy Code, which case was subsequently transferred to the Bankruptcy
  Court for the Northern District of Texas, Dallas Division (the “Bankruptcy Court”) and
  captioned In re Highland Capital Management, L.P., Case No. 19-34054-sgj11 (the “Chapter 11
  Case”);

         WHEREAS, on November 24, 2020, the Debtor filed the Fifth Amended Plan of
  Reorganization of Highland Capital Management, L.P. [Docket No. 1472] (as may be amended,
  supplemented, or otherwise modified from time to time, the “Plan”), 1 which was confirmed by
  the Bankruptcy Court on                 , 2021, pursuant to the Findings of Fact and Order
  Confirming Plan of Reorganization for the Debtor [Docket No. •] (the “Confirmation Order”);

           WHEREAS, this Agreement, including all exhibits hereto, is the “Claimant Trust
  Agreement” described in the Plan and shall be executed on or before the Effective Date in order
  to facilitate implementation of the Plan; and

          WHEREAS, pursuant to the Plan and Confirmation Order, the Claimant Trust Assets are
  to be transferred to the Claimant Trust (each as defined herein) created and evidenced by this
  Agreement so that (i) the Claimant Trust Assets can be held in a trust for the benefit of the
  Claimant Trust Beneficiaries entitled thereto in accordance with Treasury Regulation Section
  301.7701-4(d) for the objectives and purposes set forth herein and in the Plan; (ii) the Claimant
  Trust Assets can be monetized; (iii) the Claimant Trust will transfer Estate Claims to the
  Litigation Sub-Trust to be prosecuted, settled, abandoned, or resolved as may be determined by
  the Litigation Trustee in accordance with the terms of the Litigation Sub-Trust Agreement, for
  the benefit of the Claimant Trust; (iv) proceeds of the Claimant Trust Assets, including Estate
  Claims, may be distributed to the Claimant Trust Beneficiaries 2 in accordance with the Plan;
  (v) the Claimant Trustee can resolve Disputed Claims as set forth herein and in the Plan; and
  1
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Plan.

  2
      For the avoidance of doubt, and as set forth in the Plan, Holders of Class A Limited Partnership Interests and
      Class B/C Limited Partnership Interests will be Claimant Trust Beneficiaries only upon certification by the
      Claimant Trustee that the Holders of such Claims have been paid indefeasibly in full plus, to the extent
      applicable, post-petition interest in accordance with the terms and conditions set forth herein and in the Plan.




                                                                                                     002616
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-2
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page325
                                                                                 of of
                                                                                    38
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 112 of 215 PageID 5359



  (vi) administrative services relating to the activities of the Claimant Trust and relating to the
  implementation of the Plan can be performed by the Claimant Trustee.

                                   DECLARATION OF TRUST

           NOW, THEREFORE, in order to declare the terms and conditions hereof, and in
  consideration of the premises and mutual agreements herein contained, the confirmation of the
  Plan and of other good and valuable consideration, the receipt and sufficiency of which are
  hereby acknowledged, the Debtor, the Claimant Trustee, and the Delaware Trustee have
  executed this Agreement for the benefit of the Claimant Trust Beneficiaries entitled to share in
  the Claimant Trust Assets and, at the direction of such Claimant Trust Beneficiaries as provided
  for in the Plan.

          TO HAVE AND TO HOLD unto the Claimant Trustee and his successors or assigns in
  trust, under and subject to the terms and conditions set forth herein and for the benefit of the
  Claimant Trust Beneficiaries, and for the performance of and compliance with the terms hereof
  and of the Plan; provided, however, that upon termination of the Claimant Trust in accordance
  with Article IX hereof, this Claimant Trust Agreement shall cease, terminate, and be of no
  further force and effect, unless otherwise specifically provided for herein.

         IT IS FURTHER COVENANTED AND DECLARED that the Claimant Trust Assets are
  to be strictly held and applied by the Claimant Trustee subject to the specific terms set forth
  below.


                                    DEFINITION AND TERMS

          1.1     Certain Definitions. Unless the context shall otherwise require and except as
  contained in this Section 1.1 or as otherwise defined herein, the capitalized terms used herein
  shall have the respective meanings assigned thereto in the “Definitions,” Section 1.1 of the Plan
  or if not defined therein, shall have the meanings assigned thereto in the applicable Section of the
  Plan. For all purposes of this Agreement, the following terms shall have the following
  meanings:

               (a)    “Acis” means collectively, Acis Capital Management, L.P. and Acis
  Capital Management GP, LLP.

                 (b)     “Bankruptcy Court” has the meaning set forth in the Recitals hereof.

                  (c)     “Cause” means (i) a Person’s willful failure to perform his material duties
  hereunder (which material duties shall include, without limitation, with respect to a Member, or
  to the extent applicable, the Claimant Trustee, regular attendance at regularly scheduled meetings
  of the Oversight Board), which is not remedied within 30 days of notice; (ii) a Person’s
  commission of an act of fraud, theft, or embezzlement during the performance of his or her
  duties hereunder; (iii) a Person’s conviction of a felony (other than a felony that does not involve
  fraud, theft, embezzlement, or jail time) with all appeals having been exhausted or appeal periods
  lapsed; or (iv) a Person’s gross negligence, bad faith, willful misconduct, or knowing violation of
  law in the performance of his or her duties hereunder.


                                                   2
                                                                                       002617
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-2
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page426
                                                                                 of of
                                                                                    38
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 113 of 215 PageID 5360



                 (d)    “Claimant Trust Agreement” means this Agreement.

                (e)     “Claimant Trustee” means James P. Seery, Jr., as the initial “Claimant
  Trustee” hereunder and as defined in the Plan, and any successor Claimant Trustee that may be
  appointed pursuant to the terms of this Agreement.

                 (f)     “Claimant Trust” means the “Highland Claimant Trust” established in
  accordance with the Delaware Statutory Trust Act and Treasury Regulation Section 301.7701-
  4(d) pursuant to this Agreement.

                   (g)     “Claimant Trust Assets” means (i) other than the Reorganized Debtor
  Assets (which are expressly excluded from this definition), all other Assets of the Estate,
  including, but not limited to, all Causes of Action, Available Cash, any proceeds realized or
  received from such Assets, all rights of setoff, recoupment, and other defenses with respect,
  relating to, or arising from such Assets, (ii) any Assets transferred by the Reorganized Debtor to
  the Claimant Trust on or after the Effective Date, (iii) the limited partnership interests in the
  Reorganized Debtor, and (iv) the ownership interests in New GP LLC. For the avoidance of
  doubt, any Causes of Action that, for any reason, are not capable of being transferred to the
  Claimant Trust shall constitute Reorganized Debtor Assets.

                 (h)     “Claimant Trust Beneficiaries” means the Holders of Allowed General
  Unsecured Claims, Holders of Allowed Subordinated Claims, and, only upon certification by the
  Claimant Trustee that the Holders of such Claims have been paid indefeasibly in full plus, to the
  extent applicable, post-petition interest at the federal judgment rate in accordance with the terms
  and conditions set forth herein, Holders of Allowed Class B/C Limited Partnership Interests, and
  Holders of Allowed Class A Limited Partnership Interests.

                 (i)    “Claimant Trust Expense Cash Reserve” means $[•] million in Cash to be
  funded pursuant to the Plan into a bank account of the Claimant Trust on or before the Effective
  Date for the purpose of paying Claimant Trust Expenses in accordance herewith.

                 (j)     “Claimant Trust Expenses” means the costs, expenses, liabilities and
  obligations incurred by the Claimant Trust and/or the Claimant Trustee in administering and
  conducting the affairs of the Claimant Trust, and otherwise carrying out the terms of the
  Claimant Trust and the Plan on behalf of the Claimant Trust, including without any limitation,
  any taxes owed by the Claimant Trust, and the fees and expenses of the Claimant Trustee and
  professional persons retained by the Claimant Trust or Claimant Trustee in accordance with this
  Agreement.

                (k)    “Committee Member” means a Member who is/was also a member of the
  Creditors’ Committee.

                 (l)    “Conflicted Member” has the meaning set forth in Section 4.6(c) hereof.

                (m)    “Contingent Trust Interests” means the contingent interests in the
  Claimant Trust to be distributed to Holders of Class A Limited Partnership Interests and Class
  B/C Limited Partnership Interests in accordance with the Plan.



                                                  3
                                                                                      002618
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-2
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page527
                                                                                 of of
                                                                                    38
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 114 of 215 PageID 5361



                (n)    “Creditors’ Committee” means the Official Committee of Unsecured
  Creditors appointed pursuant to section 1102 of the Bankruptcy Code in the Chapter 11 Case,
  comprised of Acis, Meta-e Discovery, the Redeemer Committee and UBS.

                (o)     “Delaware Statutory Trust Act” means the Delaware Statutory Trust Act
  12 Del C. §3801, et seq. as amended from time to time.

                (p)     “Delaware Trustee” has the meaning set forth in the introduction hereof.

                 (q)    “Disability” means as a result of the Claimant Trustee’s or a Member’s
  incapacity due to physical or mental illness as determined by an accredited physician or
  psychologist, as applicable, selected by the Claimant Trustee or the Member, as applicable, the
  Claimant Trustee or such Member has been substantially unable to perform his or her duties
  hereunder for three (3) consecutive months or for an aggregate of 180 days during any period of
  twelve (12) consecutive months.

                (r)     “Disinterested Members” has the meaning set forth in Section 4.1 hereof.

                 (s)    “Disputed Claims Reserve” means the reserve account to be opened by the
  Claimant Trust on or after the Effective Date and funded in an initial amount determined by the
  Claimant Trustee [(in a manner consistent with the Plan and with the consent of a simple
  majority of the Oversight Board)] to be sufficient to pay Disputed Claims under the Plan.

                (t)     “Employees” means the employees of the Debtor set forth in the Plan
  Supplement.

                  (u)    “Employee Claims” means any General Unsecured Claim held by an
  Employee other than the Claims of the Senior Employees subject to stipulations (provided such
  stipulations are executed by any such Senior Employee of the Debtor prior to the Effective Date).

                (v)    “Estate Claims” has the meaning given to it in Exhibit A to the Notice of
  Final Term Sheet [Docket No. 354].

                (w)     “Equity Trust Interests” has the meaning given to it in Section 5.1(c)
  hereof.

                (x)     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

                 (y)   “General Unsecured Claim Trust Interests” means interests in the
  Claimant Trust to be distributed to Holders of Allowed Class 8 General Unsecured Claims
  (including Disputed General Unsecured Claims that are subsequently Allowed) in accordance
  with the Plan.

               (z)    “GUC Beneficiaries” means the Claimant Trust Beneficiaries who hold
  General Unsecured Claim Trust Interests.

                (aa)    “GUC Payment Certification” has the meaning given to it in Section 5.1(c)
  hereof.


                                                 4
                                                                                     002619
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-2
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page628
                                                                                 of of
                                                                                    38
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 115 of 215 PageID 5362



                 (bb) “HarbourVest” means, collectively, HarbourVest 2017 Global Fund, L.P.,
  HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX Investment, L.P., HV
  International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and HarbourVest Partners,
  L.P.

                 (cc)   “Investment Advisers Act” means the Investment Advisers Act of 1940, as
  amended.

                 (dd)   “Investment Company Act” means the Investment Company Act of 1940,
  as amended.

                (ee) “Litigation Sub-Trust” means the sub-trust created pursuant to the
  Litigation Sub-Trust Agreement, which shall hold the Claimant Trust Assets that are Estate
  Claims and investigate, litigate, and/or settle the Estate Claims for the benefit of the Claimant
  Trust.

                  (ff)   “Litigation Sub-Trust Agreement” means the litigation sub-trust
  agreement to be entered into by and between the Claimant Trustee and Litigation Trustee
  establishing and setting forth the terms and conditions of the Litigation Sub-Trust and governing
  the rights and responsibilities of the Litigation Trustee.

                  (gg) “Litigation Trustee” means Marc S. Kirschner, and any successor
  Litigation Trustee that may be appointed pursuant to the terms of the Litigation Sub-Trust
  Agreement, who shall be responsible for investigating, litigating, and settling the Estate Claims
  for the benefit of the Claimant Trust in accordance with the terms and conditions set forth in the
  Litigation Sub-Trust Agreement.

                (hh) “Managed Funds” means Highland Multi-Strategy Credit Fund, L.P.,
  Highland Restoration Capital Partners, L.P., and any other investment vehicle managed by the
  Debtor pursuant to an Executory Contract assumed pursuant to the Plan; provided, however, that
  the Highland Select Equity Fund, L.P. (and its direct and indirect subsidiaries) will not be
  considered a Managed Fund for purposes hereof.

                (ii)    “Material Claims” means the Claims asserted by UBS, Patrick Hagaman
  Daugherty, Integrated Financial Associates, Inc., and the Employees.

                 (jj)   “Member” means a Person that is member of the Oversight Board.

                 (kk)   “New GP LLC” means the general partner of the Reorganized Debtor.

                 (ll)   “Oversight Board” means the board comprised of five (5) Members
  established pursuant to the Plan and Article III of this Agreement to oversee the Claimant
  Trustee’s performance of his duties and otherwise serve the functions set forth in this Agreement
  and those of the “Claimant Trust Oversight Committee” described in the Plan. Subject to the
  terms of this Agreement, the initial Members of the Oversight Board shall be: (i) Eric Felton, as
  representative of the Redeemer Committee; (ii) Josh Terry, as representative of Acis; (iii)
  Elizabeth Kozlowski, as representative of UBS; (iv) Paul McVoy, as representative of Meta-e
  Discovery; and (v) David Pauker.


                                                  5
                                                                                      002620
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-2
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page729
                                                                                 of of
                                                                                    38
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 116 of 215 PageID 5363



                 (mm) “Plan” has the meaning set forth in the Recitals hereof.

                 (nn) “Privileges” means the Debtor’s rights, title and interests in and to any
  privilege or immunity attaching to any documents or communications (whether written or oral)
  associated with any of the Estate Claims or Employee Claims, including, without limitation, to,
  attorney-client privilege and work-product privilege as defined in Rule 502(g) of the Federal
  Rules of Evidence; provided, however, that “Privileges” shall not include the work-product
  privilege of any non-Employee attorney or attorneys that has not been previously shared with the
  Debtor or any of its employees and the work-product privilege shall remain with the non-
  Employee attorney or attorneys who created such work product so long as it has not been
  previously shared with the Debtor or any of its employees, or otherwise waived.

                 (oo)    “PSZJ” means Pachulski Stang Ziehl & Jones LLP.

               (pp)      “Redeemer Committee” means the Redeemer Committee of the Highland
  Crusader Fund.

                 (qq)    “Registrar” has the meaning given to it in Section 5.3(a) hereof.

                  (rr)   “Reorganized Debtor Assets” means any limited and general partnership
  interests held by the Debtor, the management of the Managed Funds and those Causes of Action
  (including, without limitation, claims for breach of fiduciary duty), that, for any reason, are not
  capable of being transferred to the Claimant Trust. For the avoidance of doubt, “Reorganized
  Debtor Assets” includes any partnership interests or shares of Managed Funds held by the Debtor
  but does not include the underlying portfolio assets held by the Managed Funds.

                 (ss)    “Securities Act” means the Securities Act of 1933, as amended.

                (tt)   “Subordinated Beneficiaries” means the Claimant Trust Beneficiaries who
  hold Subordinated Claim Trust Interests.

                (uu) “Subordinated Claim Trust Interests” means the subordinated interests in
  the Claimant Trust to be distributed to Holders of Allowed Class 9 Subordinated Claims in
  accordance with the Plan.

                 (vv)    “TIA” means the Trust Indenture Act of 1939, as amended.

                 (ww) “Trust Interests” means collectively the General Unsecured Claim Trust
  Interests, Subordinated Claim Trust Interests, and Equity Trust Interests.

                 (xx)    “Trust Register” has the meaning given to it in Section 5.3(b) hereof.

                 (yy)    “Trustees” means collectively the Claimant Trustee and Delaware Trustee.

                 (zz)    “UBS” means collectively UBS Securities LLC and UBS AG London
  Branch.

                 (aaa)   “WilmerHale” Wilmer Cutler Pickering Hale & Dorr LLP.


                                                   6
                                                                                       002621
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-2
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page830
                                                                                 of of
                                                                                    38
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 117 of 215 PageID 5364



          1.2     General Construction. As used in this Agreement, the masculine, feminine and
  neuter genders, and the plural and singular numbers shall be deemed to include the others in all
  cases where they would apply. “Includes” and “including” are not limiting and “or” is not
  exclusive. References to “Articles,” “Sections” and other subdivisions, unless referring
  specifically to the Plan or provisions of the Bankruptcy Code, the Bankruptcy Rules, or other
  law, statute or regulation, refer to the corresponding Articles, Sections and other subdivisions of
  this Agreement, and the words “herein,” “hereafter” and words of similar import refer to this
  Agreement as a whole and not to any particular Article, Section, or subdivision of this
  Agreement. Amounts expressed in dollars or following the symbol “$” shall be deemed to be in
  United States dollars. References to agreements or instruments shall be deemed to refer to such
  agreements or instruments as the same may be amended, supplemented, or otherwise modified in
  accordance with the terms thereof.

        1.3     Incorporation of the Plan. The Plan is hereby incorporated into this Agreement
  and made a part hereof by this reference.


                       ESTABLISHMENT OF THE CLAIMANT TRUST

         2.1     Creation of Name of Trust.

                (a)    The Claimant Trust is hereby created as a statutory trust under the
  Delaware Statutory Trust Act and shall be called the “Highland Claimant Trust.” The Claimant
  Trustee shall be empowered to conduct all business and hold all property constituting the
  Claimant Trust Assets in such name in accordance with the terms and conditions set forth herein.

                  (b)     The Trustees shall cause to be executed and filed in the office of the
  Secretary of State of the State of Delaware the Certificate of Trust and agree to execute, acting
  solely in their capacity as Trustees, such certificates as may from time to time be required under
  the Delaware Statutory Trust Act or any other Delaware law.




                                                  7
                                                                                      002622
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-2
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page931
                                                                                 of of
                                                                                    38
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 118 of 215 PageID 5365



         2.2     Objectives.

                  (a)    The Claimant Trust is established for the purpose of satisfying Allowed
  General Unsecured Claims and Allowed Subordinated Claims (and only to the extent provided
  herein, Allowed Class A Limited Partnership Interests and Class B/C Limited Partnership
  Interests) under the Plan, by monetizing the Claimant Trust Assets transferred to it and making
  distributions to the Claimant Trust Beneficiaries. The Claimant Trust shall not continue or
  engage in any trade or business except to the extent reasonably necessary to monetize and
  distribute the Claimant Trust Assets consistent with this Agreement and the Plan and act as sole
  member and manager of New GP LLC. The Claimant Trust shall provide a mechanism for (i)
  the monetization of the Claimant Trust Assets and (ii) the distribution of the proceeds thereof,
  net of all claims, expenses, charges, liabilities, and obligations of the Claimant Trust, to the
  Claimant Trust Beneficiaries in accordance with the Plan. In furtherance of this distribution
  objective, the Claimant Trust will, from time to time, prosecute and resolve objections to certain
  Claims and Interests as provided herein and in the Plan.

                (b)      It is intended that the Claimant Trust be classified for federal income tax
  purposes as a “liquidating trust” within the meaning of section 301.7701-4(d) of the Treasury
  Regulations. In furtherance of this objective, the Claimant Trustee shall, in his business
  judgment, make continuing best efforts to (i) dispose of or monetize the Claimant Trust Assets
  and resolve Claims, (ii) make timely distributions, and (iii) not unduly prolong the duration of
  the Claimant Trust, in each case in accordance with this Agreement.

         2.3     Nature and Purposes of the Claimant Trust.

                  (a)     The Claimant Trust is organized and established as a trust for the purpose
  of monetizing the Claimant Trust Assets and making distributions to Claimant Trust
  Beneficiaries in a manner consistent with “liquidating trust” status under Treasury Regulation
  Section 301.7701-4(d). The Claimant Trust shall retain all rights to commence and pursue all
  Causes of Action of the Debtor other than (i) Estate Claims, which shall be assigned to and
  commenced and pursued by the Litigation Trustee pursuant to the terms of the Litigation Sub-
  Trust Agreement, and (ii) Causes of Action constituting Reorganized Debtor Assets, if any,
  which shall be commenced and pursued by the Reorganized Debtor at the direction of the
  Claimant Trust as sole member of New GP LLC pursuant to the terms of the Reorganized
  Limited Partnership Agreement. The Claimant Trust and Claimant Trustee shall have and retain,
  and, as applicable, assign and transfer to the Litigation Sub-Trust and Litigation Trustee, any and
  all rights, defenses, cross-claims and counter-claims held by the Debtor with respect to any
  Claim as of the Petition Date. On and after the date hereof, in accordance with and subject to the
  Plan, the Claimant Trustee shall have the authority to (i) compromise, settle or otherwise resolve,
  or withdraw any objections to Claims against the Debtor, provided, however, the Claimant
  Trustee shall only have the authority to compromise or settle any Employee Claim with the
  unanimous consent of the Oversight Board and in the absence of unanimous consent, any such
  Employee Claim shall be transferred to the Litigation Sub-Trust and be litigated, comprised,
  settled, or otherwise resolved exclusively by the Litigation Trustee and (ii) compromise, settle, or
  otherwise resolve any Disputed Claims without approval of the Bankruptcy Court, which
  authority may be shared with or transferred to the Litigation Trustee in accordance with the
  terms of the Litigation Sub-Trust Agreement. For the avoidance of doubt, the Claimant Trust,


                                                   8
                                                                                       002623
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 32
                                                                             10 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 119 of 215 PageID 5366



 pursuant to section 1123(b)(3)(B) of the Bankruptcy Code and applicable state trust law, is
 appointed as the successor-in-interest to, and representative of, the Debtor and its Estate for the
 retention, enforcement, settlement, and adjustment of all Claims other than Estate Claims, the
 Employee Claims, and those Claims constituting Reorganized Debtor Assets.

               (b)     The Claimant Trust shall be administered by the Claimant Trustee, in
 accordance with this Agreement, for the following purposes:

                       (i)   to manage and monetize the Claimant Trust Assets in an
 expeditious but orderly manner with a view towards maximizing value within a reasonable time
 period;

                        (ii)    to litigate and settle Claims in Class 8 and Class 9 (other than the
 Employee Claims, which shall be litigated and/or settled by the Litigation Trustee if the
 Oversight Board does not unanimously approve of any proposed settlement of such Employee
 Claim by the Claimant Trustee) and any of the Causes of Action included in the Claimant Trust
 Assets (including any cross-claims and counter-claims); provided, however, that Estate Claims
 transferred to the Litigation Sub-Trust shall be litigated and settled by the Litigation Trustee
 pursuant to the terms of the Litigation Sub-Trust Agreement;

                      (iii) to distribute net proceeds of the Claimant Trust Assets to the
 Claimant Trust Beneficiaries;

                        (iv)   to distribute funds from the Disputed Claims Reserve to Holders of
 Trust Interests or to the Reorganized Debtor for distribution to Holders of Disputed Claims in
 each case in accordance with the Plan from time to time as any such Holder’s Disputed Claim
 becomes an Allowed Claim under the Plan;

                       (v)     to distribute funds to the Litigation Sub-Trust at the direction the
 Oversight Board;

                         (vi)    to serve as the limited partner of, and to hold the limited
 partnership interests in, the Reorganized Debtor;

                      (vii) to serve as the sole member and manager of New GP LLC, the
 Reorganized Debtor’s general partner;

                       (viii) to oversee the management and monetization of the Reorganized
 Debtor Assets pursuant to the terms of the Reorganized Limited Partnership Agreement, in its
 capacity as the sole member and manager of New GP LLC pursuant to the terms of the New GP
 LLC Documents, all with a view toward maximizing value in a reasonable time in a manner
 consistent with the Reorganized Debtor’s fiduciary duties as investment adviser to the Managed
 Funds; and

                       (ix)   to perform any other functions and take any other actions provided
 for or permitted by this Agreement and the Plan, and in any other agreement executed by the
 Claimant Trustee.



                                                 9
                                                                                     002624
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 33
                                                                             11 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 120 of 215 PageID 5367



        2.4     Transfer of Assets and Rights to the Claimant Trust; Litigation Sub-Trust.

                 (a)    On the Effective Date, pursuant to the Plan, the Debtor shall irrevocably
 transfer, assign, and deliver, and shall be deemed to have transferred, assigned, and delivered, all
 Claimant Trust Assets and related Privileges held by the Debtor to the Claimant Trust free and
 clear of all Claims, Interests, Liens, and other encumbrances, and liabilities, except as provided
 in the Plan and this Agreement. To the extent certain assets comprising the Claimant Trust
 Assets, because of their nature or because such assets will accrue or become transferable
 subsequent to the Effective Date, and cannot be transferred to, vested in, and assumed by the
 Claimant Trust on such date, such assets shall be considered Reorganized Debtor Assets, which
 may be subsequently transferred to the Claimant Trust by the Reorganized Debtor consistent
 with the terms of the Reorganized Limited Partnership Agreement after such date.

                 (b)    On or as soon as practicable after the Effective Date, the Claimant Trust
 shall irrevocably transfer, assign, and deliver, and shall be deemed to have transferred, assigned,
 and delivered, all Estate Claims and related Privileges held by the Claimant Trust to the
 Litigation Sub-Trust Trust free and clear of all Claims, Interests, Liens, and other encumbrances,
 and liabilities, except as provided in the Plan, this Agreement, and the Litigation Sub-Trust
 Agreement. Following the transfer of such Privileges, the Litigation Trustee shall have the
 power to waive the Privileges being so assigned and transferred.

                  (c)    On or before the Effective Date, and continuing thereafter, the Debtor or
 Reorganized Debtor, as applicable, shall provide (i) for the Claimant Trustee’s and Litigation
 Trustee’s reasonable access to all records and information in the Debtor’s and Reorganized
 Debtor’s possession, custody or control, (ii) that all Privileges related to the Claimant Trust
 Assets shall transfer to and vest exclusively in the Claimant Trust (except for those Privileges
 that will be transferred and assigned to the Litigation Sub-Trust in respect of the Estate Claims),
 and (iii) subject to Section 3.12(c), the Debtor and Reorganized Debtor shall preserve all records
 and documents (including all electronic records or documents), including, but not limited to, the
 Debtor’s file server, email server, email archiving system, master journal, SharePoint, Oracle E-
 Business Suite, Advent Geneva, Siepe database, Bloomberg chat data, and any backups of the
 foregoing, until such time as the Claimant Trustee, with the consent of the Oversight Board and,
 if pertaining to any of the Estate Claims, the Litigation Trustee, directs the Reorganized Debtor,
 as sole member of its general partner, that such records are no longer required to be preserved.
 For the purposes of transfer of documents, the Claimant Trust or Litigation Sub-Trust, as
 applicable, is an assignee and successor to the Debtor in respect of the Claimant Trust Assets and
 Estate Claims, respectively, and shall be treated as such in any review of confidentiality
 restrictions in requested documents.

                 (d)    Until the Claimant Trust terminates pursuant to the terms hereof, legal title
 to the Claimant Trust Assets (other than Estate Claims) and all property contained therein shall
 be vested at all times in the Claimant Trust as a separate legal entity, except where applicable
 law in any jurisdiction requires title to any part of the Claimant Trust Assets to be vested in the
 Claimant Trustee, in which case title shall be deemed to be vested in the Claimant Trustee, solely
 in his capacity as Claimant Trustee. For purposes of such jurisdictions, the term Claimant Trust,
 as used herein, shall be read to mean the Claimant Trustee.



                                                 10
                                                                                      002625
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 34
                                                                             12 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 121 of 215 PageID 5368



        2.5    Principal Office. The principal office of the Claimant Trust shall be maintained
 by the Claimant Trustee at the following address:[                            ].

        2.6     Acceptance. The Claimant Trustee accepts the Claimant Trust imposed by this
 Agreement and agrees to observe and perform that Claimant Trust, on and subject to the terms
 and conditions set forth herein and in the Plan.

         2.7    Further Assurances. The Debtor, Reorganized Debtor, and any successors thereof
 will, upon reasonable request of the Claimant Trustee, execute, acknowledge and deliver such
 further instruments and do such further acts as may be necessary or proper to transfer to the
 Claimant Trustee any portion of the Claimant Trust Assets intended to be conveyed hereby and
 in the Plan in the form and manner provided for hereby and in the Plan and to vest in the
 Claimant Trustee the powers, instruments or funds in trust hereunder.

        2.8     Incidents of Ownership. The Claimant Trust Beneficiaries shall be the sole
 beneficiaries of the Claimant Trust and the Claimant Trustee shall retain only such incidents of
 ownership as are necessary to undertake the actions and transactions authorized herein.


                                         THE TRUSTEES

         3.1     Role. In furtherance of and consistent with the purpose of the Claimant Trust, the
 Plan, and this Agreement, the Claimant Trustee, subject to the terms and conditions contained
 herein, in the Plan, and in the Confirmation Order, shall serve as Claimant Trustee with respect
 to the Claimant Trust Assets for the benefit of the Claimant Trust Beneficiaries and maintain,
 manage, and take action on behalf of the Claimant Trust.

        3.2     Authority.

                (a)    In connection with the administration of the Claimant Trust, in addition to
 any and all of the powers enumerated elsewhere herein, the Claimant Trustee shall, in an
 expeditious but orderly manner, monetize the Claimant Trust Assets, make timely distributions
 and not unduly prolong the duration of the Claimant Trust. The Claimant Trustee shall have the
 power and authority and is authorized to perform any and all acts necessary and desirable to
 accomplish the purposes of this Agreement and the provisions of the Plan and the Confirmation
 Order relating to the Claimant Trust, within the bounds of this Agreement, the Plan, the
 Confirmation Order, and applicable law. The Claimant Trustee will monetize the Claimant Trust
 Assets with a view toward maximizing value in a reasonable time.

                 (b)    The Claimant Trustee, subject to the limitations set forth in Section 3.3 of
 this Agreement shall have the right to prosecute, defend, compromise, adjust, arbitrate, abandon,
 estimate, or otherwise deal with and settle any and all Claims and Causes of Action that are part
 of the Claimant Trust Assets, other than the Estate Claims transferred to the Litigation Sub-Trust,
 as the Claimant Trustee determines is in the best interests of the Claimant Trust; provided,
 however, that if the Claimant Trustee proposes a settlement of an Employee Claim and does not
 obtain unanimous consent of the Oversight Board of such settlement, such Employee Claim shall
 be transferred to the Litigation Sub-Trust for the Litigation Trustee to litigate. To the extent that
 any action has been taken to prosecute, defend, compromise, adjust, arbitrate, abandon, or


                                                  11
                                                                                       002626
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 35
                                                                             13 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 122 of 215 PageID 5369



 otherwise deal with and settle any such Claims and Causes of Action prior to the Effective Date,
 on the Effective Date the Claimant Trustee shall be substituted for the Debtor in connection
 therewith in accordance with Rule 25 of the Federal Rules of Civil Procedure, made applicable
 by Rule 7025 of the Federal Rules of Bankruptcy Procedure, and the caption with respect to such
 pending action shall be changed to the following “[Claimant Trustee], not individually but solely
 as Claimant Trustee for the Claimant Trust, et al. v. [Defendant]”.

               (c)    Subject in all cases to any limitations contained herein, in the
 Confirmation Order, or in the Plan, the Claimant Trustee shall have the power and authority to:

                          (i)   solely as required by Section 2.4(c), hold legal title to any and all
 rights of the Claimant Trust and Beneficiaries in or arising from the Claimant Trust Assets,
 including collecting and receiving any and all money and other property belonging to the
 Claimant Trust and the right to vote or exercise any other right with respect to any claim or
 interest relating to the Claimant Trust Assets in any case under the Bankruptcy Code and receive
 any distribution with respect thereto;

                      (ii)    open accounts for the Claimant Trust and make distributions of
 Claimant Trust Assets in accordance herewith;

                       (iii) as set forth in Section 3.11, exercise and perform the rights,
 powers, and duties held by the Debtor with respect to the Claimant Trust Assets (other than
 Estate Claims), including the authority under section 1123(b)(3) of the Bankruptcy Code, and
 shall be deemed to be acting as a representative of the Debtor’s Estate with respect to the
 Claimant Trust Assets, including with respect to the sale, transfer, or other disposition of the
 Claimant Trust Assets;

                      (iv)   settle or resolve any Claims in Class 8 and Class 9 other than the
 Material Claims and any Equity Interests;

                        (v)     sell or otherwise monetize any publicly-traded asset for which
 there is a marketplace and any other assets (other than the Other Assets (as defined below))
 valued less than or equal to $3,000,000 (over a thirty-day period);

                        (vi)   upon the direction of the Oversight Board, fund the Litigation Sub-
 Trust on the Effective Date and as necessary thereafter;

                        (vii) exercise and perform the rights, powers, and duties arising from
 the Claimant Trust’s role as sole member of New GP LLC, and the role of New GP LLC, as
 general partner of the Reorganized Debtor, including the management of the Managed Funds;

                      (viii) protect and enforce the rights to the Claimant Trust Assets by any
 method deemed appropriate, including by judicial proceedings or pursuant to any applicable
 bankruptcy, insolvency, moratorium or similar law and general principles of equity;

                        (ix)   obtain reasonable insurance coverage with respect to any liabilities
 and obligations of the Trustees, Litigation Trustee, and the Members of the Oversight Board
 solely in their capacities as such, in the form of fiduciary liability insurance, a directors and


                                                 12
                                                                                      002627
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 36
                                                                             14 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 123 of 215 PageID 5370



 officers policy, an errors and omissions policy, or otherwise. The cost of any such insurance
 shall be a Claimant Trust Expense and paid by the Claimant Trustee from the Claimant Trust
 Assets;

                          (x)    without further order of the Bankruptcy Court, but subject to the
 terms of this Agreement, employ various consultants, third-party service providers, and other
 professionals, including counsel, tax advisors, consultants, brokers, investment bankers,
 valuation counselors, and financial advisors, as the Claimant Trustee deems necessary to aid him
 in fulfilling his obligations under this Agreement; such consultants, third-party service providers,
 and other professionals shall be retained pursuant to whatever fee arrangement the Claimant
 Trustee deems appropriate, including contingency fee arrangements and any fees and expenses
 incurred by such professionals engaged by the Claimant Trustee shall be Claimant Trust
 Expenses and paid by the Claimant Trustee from the Claimant Trust Assets;

                        (xi)   retain and approve compensation arrangements of an independent
 public accounting firm to perform such reviews and/or audits of the financial books and records
 of the Claimant Trust as may be required by this Agreement, the Plan, the Confirmation Order,
 and applicable laws and as may be reasonably and appropriate in Claimant Trustee’s discretion.
 Subject to the foregoing, the Claimant Trustee may commit the Claimant Trust to, and shall pay,
 such independent public accounting firm reasonable compensation for services rendered and
 reasonable and documented out-of-pocket expenses incurred, and all such compensation and
 reimbursement shall be paid by the Claimant Trustee from Claimant Trust Assets;

                        (xii) prepare and file (A) tax returns for the Claimant Trust treating the
 Claimant Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a), (B) an
 election pursuant to Treasury Regulation 1.468B-9(c) to treat the Disputed Claims Reserve as a
 disputed ownership fund, in which case the Claimant Trustee will file federal income tax returns
 and pay taxes for the Disputed Claim Reserve as a separate taxable entity, or (C) any periodic or
 current reports that may be required under applicable law;

                        (xiii) prepare and send annually to the Beneficiaries, in accordance with
 the tax laws, a separate statement stating a Beneficiary’s interest in the Claimant Trust and its
 share of the Claimant Trust’s income, gain, loss, deduction or credit, and to instruct all such
 Beneficiaries to report such items on their federal tax returns;

                       (xiv) to the extent applicable, assert, enforce, release, or waive any
 attorney-client communication, attorney work product or other Privilege or defense on behalf of
 the Claimant Trust (including as to any Privilege that the Debtor held prior to the Effective
 Date), including to provide any information to insurance carriers that the Claimant Trustee
 deems necessary to utilize applicable insurance coverage for any Claim or Claims;

                       (xv) subject to Section 3.4, invest the proceeds of the Claimant Trust
 Assets and all income earned by the Claimant Trust, pending any distributions in short-term
 certificates of deposit, in banks or other savings institutions, or other temporary, liquid
 investments, such as Treasury bills;




                                                 13
                                                                                      002628
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 37
                                                                             15 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 124 of 215 PageID 5371



                       (xvi) request any appropriate tax determination with respect to the
 Claimant Trust, including a determination pursuant to section 505 of the Bankruptcy Code;

                      (xvii) take or refrain from taking any and all actions the Claimant Trustee
 reasonably deems necessary for the continuation, protection, and maximization of the value of
 the Claimant Trust Assets consistent with purposes hereof;

                        (xviii) take all steps and execute all instruments and documents necessary
 to effectuate the purpose of the Claimant Trust and the activities contemplated herein and in the
 Confirmation Order and the Plan, and take all actions necessary to comply with the Confirmation
 Order, the Plan, and this Agreement and the obligations thereunder and hereunder;

                     (xix) exercise such other powers and authority as may be vested in or
 assumed by the Claimant Trustee by any Final Order;

                       (xx) evaluate and determine strategy with respect to the Claimant Trust
 Assets, and hold, pursue, prosecute, adjust, arbitrate, compromise, release, settle or abandon the
 Claimant Trust Assets on behalf of the Claimant Trust; and

                        (xxi) with respect to the Claimant Trust Beneficiaries, perform all duties
 and functions of the Distribution Agent as set forth in the Plan, including distributing Cash from
 the Disputed Claims Reserve, solely on account of Disputed Class 1 through Class 7 Claims that
 were Disputed as of the Effective Date, but become Allowed, to the Reorganization Debtor such
 that the Reorganized Debtor can satisfy its duties and functions as Distribution Agent with
 respect to Claims in Class 1 through Class 7 (the foregoing subparagraphs (i)-(xxi) being
 collectively, the “Authorized Acts”).

               (d)     The Claimant Trustee and the Oversight Committee will enter into an
 agreement as soon as practicable after the Effective Date concerning the Claimant Trustee’s
 authority with respect to certain other assets, including certain portfolio company assets (the
 “Other Assets”).

                (e)     The Claimant Trustee has the power and authority to act as trustee of the
 Claimant Trust and perform the Authorized Acts through the date such Claimant Trustee resigns,
 is removed, or is otherwise unable to serve for any reason.

        3.3     Limitation of Authority.

                (a)    Notwithstanding anything herein to the contrary, the Claimant Trust and
 the Claimant Trustee shall not (i) be authorized to engage in any trade or business, (ii) take any
 actions inconsistent with the management of the Claimant Trust Assets as are required or
 contemplated by applicable law, the Confirmation Order, the Plan, and this Agreement, (iii) take
 any action in contravention of the Confirmation Order, the Plan, or this Agreement, or (iv) cause
 New GP LLC to cause the Reorganized Debtor to take any action in contravention of the Plan,
 Plan Documents or the Confirmation Order.

                (b)      Notwithstanding anything herein to the contrary, and in no way limiting
 the terms of the Plan, the Claimant Trustee must receive the consent by vote of a simple majority


                                                14
                                                                                    002629
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 38
                                                                             16 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 125 of 215 PageID 5372



 of the Oversight Board pursuant to the notice and quorum requirements set forth in Section 4.5
 herein, in order to:

                       (i)     terminate or extend the term of the Claimant Trust;

                       (ii)    prosecute, litigate, settle or otherwise resolve any of the Material
 Claims;

                        (iii) except otherwise set forth herein, sell or otherwise monetize any
 assets that are not Other Assets, including Reorganized Debtor Assets (other than with respect to
 the Managed Funds), that are valued greater than $3,000,000 (over a thirty-day period);

                         (iv) except for cash distributions made in accordance with the terms of
 this Agreement, make any cash distributions to Claimant Trust Beneficiaries in accordance with
 Article IV of the Plan;

                       (v)    except for any distributions made in accordance with the terms of
 this Agreement, make any distributions from the Disputed Claims Reserve to Holders of
 Disputed Claims after such time that such Holder’s Claim becomes an Allowed Claim under the
 Plan;

                       (vi)   reserve or retain any cash or cash equivalents in an amount
 reasonably necessary to meet claims and contingent liabilities (including Disputed Claims and
 any indemnification obligations that may arise under Section 8.2 of this Agreement), to maintain
 the value of the Claimant Trust Assets, or to fund ongoing operations and administration of the
 Litigation Sub-Trust;

                       (vii)   borrow as may be necessary to fund activities of the Claimant
 Trust;

                    (viii) determine whether the conditions under Section 5.1(c) of this
 Agreement have been satisfied such that a certification should be filed with the Bankruptcy
 Court;

                     (ix)   invest the Claimant Trust Assets, proceeds thereof, or any income
 earned by the Claimant Trust (for the avoidance of doubt, this shall not apply to investment
 decisions made by the Reorganized Debtor or its subsidiaries solely with respect to Managed
 Funds);

                       (x)     change the compensation of the Claimant Trustee;

                         (xi)   subject to ARTICLE X, make structural changes to the Claimant
 Trust or take other actions to minimize any tax on the Claimant Trust Assets; and

                       (xii) retain counsel, experts, advisors, or any other professionals;
 provided, however, the Claimant Trustee shall not be required to obtain the consent of the
 Oversight Board for the retention of (i) PSZJ, WilmerHale, or Development Specialists, Inc. and



                                                15
                                                                                     002630
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 39
                                                                             17 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 126 of 215 PageID 5373



 (ii) any other professional whose expected fees and expenses are estimated at less than or equal
 to $200,000.

                (c)     [Reserved.]

         3.4    Investment of Cash. The right and power of the Claimant Trustee to invest the
 Claimant Trust Assets, the proceeds thereof, or any income earned by the Claimant Trust, with
 majority approval of the Oversight Board, shall be limited to the right and power to invest in
 such Claimant Trust Assets only in Cash and U.S. Government securities as defined in section
 29(a)(16) of the Investment Company Act; provided, however that (a) the scope of any such
 permissible investments shall be further limited to include only those investments that a
 “liquidating trust” within the meaning of Treasury Regulation Section 301.7701-4(d), may be
 permitted to hold, pursuant to the Treasury Regulations, or any modification in the Internal
 Revenue Service (“IRS”) guidelines, whether set forth in IRS rulings, other IRS
 pronouncements, or otherwise, (b) the Claimant Trustee may retain any Claimant Trust Assets
 received that are not Cash only for so long as may be required for the prompt and orderly
 monetization or other disposition of such assets, and (c) the Claimant Trustee may expend the
 assets of the Claimant Trust (i) as reasonably necessary to meet contingent liabilities (including
 indemnification and similar obligations) and maintain the value of the assets of the Claimant
 Trust during the pendency of this Claimant Trust, (ii) to pay Claimant Trust Expenses (including,
 but not limited to, any taxes imposed on the Claimant Trust and reasonable attorneys’ fees and
 expenses in connection with litigation), and (iii) to satisfy other liabilities incurred or assumed by
 the Claimant Trust (or to which the assets are otherwise subject) in accordance with the Plan or
 this Agreement).

        3.5    Binding Nature of Actions. All actions taken and determinations made by the
 Claimant Trustee in accordance with the provisions of this Agreement shall be final and binding
 upon any and all Beneficiaries.

        3.6     Term of Service. The Claimant Trustee shall serve as the Claimant Trustee for
 the duration of the Claimant Trust, subject to death, resignation or removal.

         3.7     Resignation. The Claimant Trustee may resign as Claimant Trustee of the
 Claimant Trust by an instrument in writing delivered to the Bankruptcy Court and Oversight
 Board at least thirty (30) days before the proposed effective date of resignation. The Claimant
 Trustee shall continue to serve as Claimant Trustee after delivery of the Claimant Trustee’s
 resignation until the proposed effective date of such resignation, unless the Claimant Trustee and
 a simple majority of the Oversight Board consent to an earlier effective date, which earlier
 effective date shall be no earlier than the date of appointment of a successor Claimant Trustee in
 accordance with Section 3.9 hereof becomes effective.

        3.8     Removal.

               (a)     The Claimant Trustee may be removed by a simple majority vote of the
 Oversight Board for Cause for Cause immediately upon notice thereof, or without Cause upon 60
 days’ prior written notice. Upon the removal of the Claimant Trustee pursuant hereto, the
 Claimant Trustee will resign, or be deemed to have resigned, from any role or position he or she



                                                  16
                                                                                        002631
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 40
                                                                             18 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 127 of 215 PageID 5374



 may have at New GP LLC or the Reorganized Debtor effective upon the expiration of the
 foregoing 60 day period unless the Claimant Trustee and a simple majority of the Oversight
 Board agree otherwise.

                (b)   To the extent there is any dispute regarding the removal of a Claimant
 Trustee (including any dispute relating to any compensation or expense reimbursement due
 under this Agreement) the Bankruptcy Court shall retain jurisdiction to consider and adjudicate
 such dispute. Notwithstanding the foregoing, the Claimant Trustee will continue to serve as the
 Claimant Trustee after his removal until the earlier of (i) the time when a successor Claimant
 Trustee will become effective in accordance with Section 3.9 of this Agreement or (ii) such date
 as the Bankruptcy Court otherwise orders.

        3.9     Appointment of Successor.

                 (a)    Appointment of Successor. In the event of a vacancy by reason of the
 death or Disability (in the case of a Claimant Trustee that is a natural person), dissolution (in the
 case of a Claimant Trustee that is not a natural person), or removal of the Claimant Trustee, or
 prospective vacancy by reason of resignation, a successor Claimant Trustee shall be selected by a
 simple majority vote of the Oversight Board. If Members of the Oversight Board are unable to
 secure a majority vote, the Bankruptcy Court will determine the successor Claimant Trustee on
 motion of the Members. If a final decree has been entered closing the Chapter 11 Case, the
 Claimant Trustee may seek to reopen the Chapter 11 Case for the limited purpose of determining
 the successor Claimant Trustee, and the costs for such motion and costs related to re-opening the
 Chapter 11 Case shall be paid by the Claimant Trust. The successor Claimant Trustee shall be
 appointed as soon as practicable, but in any event no later than sixty (60) days after the
 occurrence of the vacancy or, in the case of resignation, on the effective date of the resignation
 of the then acting Claimant Trustee.

                 (b)    Vesting or Rights in Successor Claimant Trustee. Every successor
 Claimant Trustee appointed hereunder shall execute, acknowledge, and deliver to the Claimant
 Trust, the exiting Claimant Trustee, the Oversight Board, and file with the Bankruptcy Court, an
 instrument accepting such appointment subject to the terms and provisions hereof. The
 successor Claimant Trustee, without any further act, deed, or conveyance shall become vested
 with all the rights, powers, trusts and duties of the exiting Claimant Trustee, except that the
 successor Claimant Trustee shall not be liable for the acts or omissions of the retiring Claimant
 Trustee. In no event shall the retiring Claimant Trustee be liable for the acts or omissions of the
 successor Claimant Trustee.

                 (c)    Interim Claimant Trustee. During any period in which there is a vacancy
 in the position of Claimant Trustee, the Oversight Board shall appoint one of its Members to
 serve as the interim Claimant Trustee (the “Interim Trustee”) until a successor Claimant Trustee
 is appointed pursuant to Section 3.9(a). The Interim Trustee shall be subject to all the terms and
 conditions applicable to a Claimant Trustee hereunder. Such Interim Trustee shall not be limited
 in any manner from exercising any rights or powers as a Member of the Oversight Board merely
 by such Person’s appointment as Interim Trustee.




                                                  17
                                                                                       002632
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 41
                                                                             19 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 128 of 215 PageID 5375



         3.10 Continuance of Claimant Trust. The death, resignation, or removal of the
 Claimant Trustee shall not operate to terminate the Claimant Trust created by this Agreement or
 to revoke any existing agency (other than any agency of the Claimant Trustee as the Claimant
 Trustee) created pursuant to the terms of this Agreement or invalidate any action taken by the
 Claimant Trustee. In the event of the resignation or removal of the Claimant Trustee, the
 Claimant Trustee shall promptly (i) execute and deliver, by the effective date of resignation or
 removal, such documents, instruments, records, and other writings as may be reasonably
 requested by his successor to effect termination of the exiting Claimant Trustee’s capacity under
 this Agreement and the conveyance of the Claimant Trust Assets then held by the exiting
 Claimant Trustee to the successor Claimant Trustee; (ii) deliver to the successor Claimant
 Trustee all non-privileged documents, instruments, records, and other writings relating to the
 Claimant Trust as may be in the possession or under the control of the exiting Claimant Trustee,
 provided, the exiting Claimant Trustee shall have the right to make and retain copies of such
 documents, instruments, records and other writings delivered to the successor Claimant Trustee
 and the cost of making such copies shall be a Claimant Trust Expense to be paid by the Claimant
 Trust; and (iii) otherwise assist and cooperate in effecting the assumption of the exiting Claimant
 Trustee’s obligations and functions by his successor, provided the fees and expenses of such
 assistance and cooperation shall be paid to the exiting Claimant Trustee by the Claimant Trust.
 The exiting Claimant Trustee shall irrevocably appoint the successor Claimant Trustee as his
 attorney-in-fact and agent with full power of substitution for it and its name, place and stead to
 do any and all acts that such exiting Claimant Trustee is obligated to perform under this
 Section 3.10.

         3.11 Claimant Trustee as “Estate Representative”. The Claimant Trustee will be the
 exclusive trustee of the Claimant Trust Assets for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C.
 § 6012(b)(3), as well as the representative of the Estate appointed pursuant to section
 1123(b)(3)(B) of the Bankruptcy Code (the “Estate Representative”) with respect to the Claimant
 Trust Assets, with all rights and powers attendant thereto, in addition to all rights and powers
 granted in the Plan and in this Agreement; provided that all rights and powers as representative
 of the Estate pursuant to section 1123(b)(3)(B) shall be transferred to the Litigation Trustee in
 respect of the Estate Claims and the Employee Claims. The Claimant Trustee will be the
 successor-in-interest to the Debtor with respect to any action pertaining to the Claimant Trust
 Assets, which was or could have been commenced by the Debtor prior to the Effective Date,
 except as otherwise provided in the Plan or Confirmation Order. All actions, claims, rights or
 interest constituting Claimant Trust Assets are preserved and retained and may be enforced, or
 assignable to the Litigation Sub-Trust, by the Claimant Trustee as an Estate Representative.

        3.12    Books and Records.

                (a)    The Claimant Trustee shall maintain in respect of the Claimant Trust and
 the Claimant Trust Beneficiaries books and records reflecting Claimant Trust Assets in its
 possession and the income of the Claimant Trust and payment of expenses, liabilities, and claims
 against or assumed by the Claimant Trust in such detail and for such period of time as may be
 necessary to enable it to make full and proper accounting in respect thereof. Such books and
 records shall be maintained as reasonably necessary to facilitate compliance with the tax
 reporting requirements of the Claimant Trust and the requirements of Article VII herein. Except
 as otherwise provided herein, nothing in this Agreement requires the Claimant Trustee to file any


                                                 18
                                                                                     002633
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 42
                                                                             20 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 129 of 215 PageID 5376



 accounting or seek approval of any court with respect to the administration of the Claimant
 Trust, or as a condition for managing any payment or distribution out of the Claimant Trust
 Assets.

                 (b)    The Claimant Trustee shall provide quarterly reporting to the Oversight
 Board and Claimant Trust Beneficiaries of (i) the status of the Claimant Trust Assets, (ii) the
 balance of Cash held by the Claimant Trust (including in each of the Claimant Trust Expense
 Reserve and Disputed Claim Reserve), (iii) the determination and any re-determination, as
 applicable, of the total amount allocated to the Disputed Claim Reserve, (iv) the status of
 Disputed Claims and any resolutions thereof, (v) the status of any litigation, including the pursuit
 of the Causes of Action, (vi) the Reorganized Debtor’s performance, and (vii) operating
 expenses; provided, however, that the Claimant Trustee may, with respect to any Member of the
 Oversight Board or Claimant Trust Beneficiary, redact any portion of such reports that relate to
 such Entity’s Claim or Equity Interest, as applicable and any reporting provided to Claimant
 Trust Beneficiaries may be subject to such Claimant Trust Beneficiary’s agreement to maintain
 confidentiality with respect to any non-public information.

                 (c)     The Claimant Trustee may dispose some or all of the books and records
 maintained by the Claimant Trustee at the later of (i) such time as the Claimant Trustee
 determines, with the unanimous consent of the Oversight Board, that the continued possession or
 maintenance of such books and records is no longer necessary for the benefit of the Claimant
 Trust, or (ii) upon the termination and winding up of the Claimant Trust under Article IX of this
 Agreement; provided, however, the Claimant Trustee shall not dispose of any books and records
 related to the Estate Claims or Employee Claims without the consent of the Litigation Trustee.
 Notwithstanding the foregoing, the Claimant Trustee shall cause the Reorganized Debtor and its
 subsidiaries to retain such books and records, and for such periods, as are required to be retained
 pursuant to Section 204-2 of the Investment Advisers Act or any other applicable laws, rules, or
 regulations.

        3.13    Compensation and Reimbursement; Engagement of Professionals.

                (a)     Compensation and Expenses.

                        (i)    Compensation. As compensation for any services rendered by the
 Claimant Trustee in connection with this Agreement, the Claimant Trustee shall receive
 compensation, including any severance, as agreed to by the Claimant Trustee and the Committee,
 if agreed upon prior to the Effective Date, or the Oversight Board if agreed upon on or after the
 Effective Date.

                       (ii)    Expense Reimbursements. All reasonable out-of-pocket expenses
 of the Claimant Trustee in the performance of his or her duties hereunder, shall be reimbursed as
 Claimant Trust Expenses paid by the Claimant Trust.

                (b)     Professionals.

                      (i)    Engagement of Professionals. The Claimant Trustee shall engage
 professionals from time to time in conjunction with the services provided hereunder. The



                                                 19
                                                                                      002634
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 43
                                                                             21 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 130 of 215 PageID 5377



 Claimant Trustee’s engagement of such professionals shall be approved by a majority of the
 Oversight Board as set forth in Section 3.3(b) hereof.

                       (ii)    Fees and Expenses of Professionals. The Claimant Trustee shall
 pay the reasonable fees and expenses of any retained professionals as Claimant Trust Expenses.

         3.14 Reliance by Claimant Trustee. Except as otherwise provided herein, the Claimant
 Trustee may rely, and shall be fully protected in acting or refraining from acting, on any
 resolution, statement, certificate, instrument, opinion, report, notice, request, consent, order or
 other instrument or document that the Claimant Trustee has no reason to believe to be other than
 genuine and to have been signed or presented by the proper party or parties or, in the case of
 facsimiles, to have been sent by the proper party or parties, and the Claimant Trustee may
 conclusively rely as to the truth of the statements and correctness of the opinions or direction
 expressed therein. The Claimant Trustee may consult with counsel and other professionals, and
 any advice of such counsel or other professionals shall constitute full and complete authorization
 and protection in respect of any action taken or not taken by the Claimant Trustee in accordance
 therewith. The Claimant Trustee shall have the right at any time to seek instructions from the
 Bankruptcy Court, or any other court of competent jurisdiction concerning the Claimant Trust
 Assets, this Agreement, the Plan, or any other document executed in connection therewith, and
 any such instructions given shall be full and complete authorization in respect of any action
 taken or not taken by the Claimant Trustee in accordance therewith. The Claimant Trust shall
 have the right to seek Orders from the Bankruptcy Court as set forth in Article IX of the Plan.

        3.15 Commingling of Claimant Trust Assets. The Claimant Trustee shall not
 commingle any of the Claimant Trust Assets with his or her own property or the property of any
 other Person.

         3.16 Delaware Trustee. The Delaware Trustee shall have the power and authority, and
 is hereby authorized and empowered, to (i) accept legal process served on the Claimant Trust in
 the State of Delaware; and (ii) execute any certificates that are required to be executed under the
 Statutory Trust Act and file such certificates in the office of the Secretary of State of the State of
 Delaware, and take such action or refrain from taking such action under this Agreement as may
 be directed in a writing delivered to the Delaware Trustee by the Claimant Trustee; provided,
 however, that the Delaware Trustee shall not be required to take or to refrain from taking any
 such action if the Delaware Trustee shall believe, or shall have been advised by counsel, that
 such performance is likely to involve the Delaware Trustee in personal liability or to result in
 personal liability to the Delaware Trustee, or is contrary to the terms of this Agreement or of any
 document contemplated hereby to which the Claimant Trust or the Delaware Trustee is or
 becomes a party or is otherwise contrary to law. The Parties agree not to instruct the Delaware
 Trustee to take any action or to refrain from taking any action that is contrary to the terms of this
 Agreement or of any document contemplated hereby to which the Claimant Trust or the
 Delaware Trustee is or becomes party or that is otherwise contrary to law. Other than as
 expressly provided for in this Agreement, the Delaware Trustee shall have no duty or power to
 take any action for or on behalf of the Claimant Trust.




                                                  20
                                                                                        002635
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 44
                                                                             22 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 131 of 215 PageID 5378




                                  THE OVERSIGHT BOARD

         4.1    Oversight Board Members. The Oversight Board will be comprised of five (5)
 Members appointed to serve as the board of managers of the Claimant Trust, at least two (2) of
 which shall be disinterested Members selected by the Creditors’ Committee (such disinterested
 members, the “Disinterested Members”). The initial Members of the Oversight Board will be
 representatives of Acis, the Redeemer Committee, Meta-e Discovery, UBS, and David Pauker.
 David Pauker and Paul McVoy, the representative of Meta-e Discovery, shall serve as the initial
 Disinterested Board Members; provided, however, that if the Plan is confirmed with the
 Convenience Class or any other convenience class supported by the Creditors’ Committee, Meta-
 E Discovery and its representative will resign on the Effective Date or as soon as practicable
 thereafter and be replaced in accordance with Section 4.10 hereof..

        4.2     Authority and Responsibilities.

                 (a)   The Oversight Board shall, as and when requested by either of the
 Claimant Trustee and Litigation Trustee, or when the Members otherwise deem it to be
 appropriate or as is otherwise required under the Plan, the Confirmation Order, or this
 Agreement, consult with and advise the Claimant Trustee and Litigation Trustee as to the
 administration and management of the Claimant Trust and the Litigation Sub-Trust, as
 applicable, in accordance with the Plan, the Confirmation Order, this Agreement, and Litigation
 Sub-Trust Agreement (as applicable) and shall have the other responsibilities and powers as set
 forth herein. As set forth in the Plan, the Confirmation Order, and herein, the Oversight Board
 shall have the authority and responsibility to oversee, review, and govern the activities of the
 Claimant Trust, including the Litigation Sub-Trust, and the performance of the Claimant Trustee
 and Litigation Trustee, and shall have the authority to remove the Claimant Trustee in
 accordance with Section 3.7 hereof or the Litigation Trustee in accordance with the terms of the
 Litigation Sub-Trust Agreement; provided, however, that the Oversight Board may not direct
 either Claimant Trustee and Litigation Trustee to act inconsistently with their respective duties
 under this Agreement (including without limitation as set in Section 4.2(e) below), the Litigation
 Sub-Trust Agreement, the Plan, the Confirmation Order, or applicable law.

               (b)     The Oversight Board shall also (i) monitor and oversee the administration
 of the Claimant Trust and the Claimant Trustee’s performance of his or her responsibilities under
 this Agreement, (ii) as more fully set forth in the Litigation Sub-Trust Agreement, approve
 funding to the Litigation Sub-Trust, monitor and oversee the administration of the Litigation
 Sub-Trust and the Litigation Trustee’s performance of his responsibilities under the Litigation
 Sub-Trust Agreement, and (iii) perform such other tasks as are set forth herein, in the Litigation
 Sub-Trust Agreement, and in the Plan.

                (c)   The Claimant Trustee shall consult with and provide information to the
 Oversight Board in accordance with and pursuant to the terms of the Plan, the Confirmation
 Order, and this Agreement to enable the Oversight Board to meet its obligations hereunder.

               (d)    Notwithstanding any provision of this Agreement to the contrary, the
 Claimant Trustee shall not be required to (i) obtain the approval of any action by the Oversight


                                                  21
                                                                                     002636
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 45
                                                                             23 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 132 of 215 PageID 5379



 Board to the extent that the Claimant Trustee, in good faith, reasonably determines, based on the
 advice of legal counsel, that such action is required to be taken by applicable law, the Plan, the
 Confirmation Order, or this Agreement or (ii) follow the directions of the Oversight Board to
 take any action the extent that the Claimant Trustee, in good faith, reasonably determines, based
 on the advice of legal counsel, that such action is prohibited by applicable law the Plan, the
 Confirmation Order, or this Agreement.

                 (e)      Notwithstanding provision of this Agreement to the contrary, with respect
 to the activities of the Reorganized Debtor in its capacity as an investment adviser (and
 subsidiaries of the Reorganized Debtor that serve as general partner or in an equivalent capacity)
 to any Managed Funds, the Oversight Board shall not make investment decisions or otherwise
 participate in the investment decision making process relating to any such Managed Funds, nor
 shall the Oversight Board or any member thereof serve as a fiduciary to any such Managed
 Funds. It is agreed and understood that investment decisions made by the Reorganized Debtor
 (or its subsidiary entities) with respect to Managed Funds shall be made by the Claimant Trustee
 in his capacity as an officer of the Reorganized Debtor and New GP LLC and/or such persons
 who serve as investment personnel of the Reorganized Debtor from time to time, and shall be
 subject to the fiduciary duties applicable to such entities and persons as investment adviser to
 such Managed Funds.

         4.3     Fiduciary Duties. The Oversight Board (and each Member in its capacity as such)
 shall have fiduciary duties to the Claimant Trust Beneficiaries consistent with the fiduciary
 duties that the members of the Creditors’ Committee have to unsecured creditors and shall
 exercise its responsibilities accordingly; provided, however, that the Oversight Board shall not
 owe fiduciary obligations to any Holders of Class A Limited Partnership Interests or Class B/C
 Limited Partnership Interests until such Holders become Claimant Trust Beneficiaries in
 accordance with Section 5.1(c) hereof; provided, further, that the Oversight Board shall not owe
 fiduciary obligations to a Holder of an Equity Trust Interest if such Holder is named as a
 defendant in any of the Causes of Action, including Estate Claims, in their capacities as such, it
 being the intent that the Oversight Board’s fiduciary duties are to maximize the value of the
 Claimant Trust Assets, including the Causes of Action. In all circumstances, the Oversight
 Board shall act in the best interests of the Claimant Trust Beneficiaries and in furtherance of the
 purpose of the Claimant Trust. Notwithstanding anything to the contrary contained in this
 Agreement, the foregoing shall not eliminate the implied contractual covenant of good faith and
 fair dealing.

         4.4     Meetings of the Oversight Board. Meetings of the Oversight Board are to be held
 as necessary to ensure the operation of the Claimant Trust but in no event less often than
 quarterly. Special meetings of the Oversight Board may be held whenever and wherever called
 for by the Claimant Trustee or any Member; provided, however, that notice of any such meeting
 shall be duly given in writing no less than 48 hours prior to such meeting (such notice
 requirement being subject to any waiver by the Members in the minutes, if any, or other
 transcript, if any, of proceedings of the Oversight Board). Unless the Oversight Board decides
 otherwise (which decision shall rest in the reasonable discretion of the Oversight Board), the
 Claimant Trustee, and each of the Claimant Trustee’s designated advisors may, but are not
 required to, attend meetings of the Oversight Board.



                                                 22
                                                                                     002637
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 46
                                                                             24 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 133 of 215 PageID 5380



         4.5    Unanimous Written Consent. Any action required or permitted to be taken by the
 Oversight Board in a meeting may be taken without a meeting if the action is taken by
 unanimous written consents describing the actions taken, signed by all Members and recorded.
 If any Member informs the Claimant Trustee (via e-mail or otherwise) that he or she objects to
 the decision, determination, action, or inaction proposed to be made by unanimous written
 consent, the Claimant Trustee must use reasonable good faith efforts to schedule a meeting on
 the issue to be set within 48 hours of the request or as soon thereafter as possible on which all
 members of the Oversight Board are available in person or by telephone. Such decision,
 determination, action, or inaction must then be made pursuant to the meeting protocols set forth
 herein.

        4.6     Manner of Acting.

                 (a)     A quorum for the transaction of business at any meeting of the Oversight
 Board shall consist of at least three Members (including no less than one (1) Disinterested
 Member); provided that if the transaction of business at a meeting would constitute a direct or
 indirect conflict of interest for the Redeemer Committee, Acis, and/or UBS, at least two
 Disinterested Members must be present for there to be a quorum. Except as set forth in Sections
 3.3(c), 4.9(a), 5.2, 5.4, 6.1, 9.1, and 10, herein, the majority vote of the Members present at a
 duly called meeting at which a quorum is present throughout shall be the act of the Oversight
 Board except as otherwise required by law or as provided in this Agreement. Any or all of the
 Members may participate in a regular or special meeting by, or conduct the meeting through the
 use of, conference telephone, video conference, or similar communications equipment by means
 of which all Persons participating in the meeting may hear each other, in which case any required
 notice of such meeting may generally describe the arrangements (rather than or in addition of the
 place) for the holding hereof. Any Member participating in a meeting by this means is deemed
 to be present in person at the meeting. Voting (including on negative notice) may be conducted
 by electronic mail or individual communications by the applicable Trustee and each Member.

                 (b)     Any Member who is present and entitled to vote at a meeting of the
 Oversight Board when action is taken is deemed to have assented to the action taken, subject to
 the requisite vote of the Oversight Board, unless (i) such Member objects at the beginning of the
 meeting (or promptly upon his/her arrival) to holding or transacting business at the meeting; (ii)
 his/her dissent or abstention from the action taken is entered in the minutes of the meeting; or
 (iii) he/she delivers written notice (including by electronic or facsimile transmission) of his/her
 dissent or abstention to the Oversight Board before its adjournment. The right of dissent or
 abstention is not available to any Member of the Oversight Board who votes in favor of the
 action taken.

                (c)     Prior to a vote on any matter or issue or the taking of any action with
 respect to any matter or issue, each Member shall report to the Oversight Board any conflict of
 interest such Member has or may have with respect to the matter or issue at hand and fully
 disclose the nature of such conflict or potential conflict (including, without limitation, disclosing
 any and all financial or other pecuniary interests that such Member may have with respect to or
 in connection with such matter or issue, other than solely as a holder of Trust Interests). A
 Member who, with respect to a matter or issue, has or who may have a conflict of interest
 whereby such Member’s interests are adverse to the interests of the Claimant Trust shall be


                                                  23
                                                                                       002638
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 47
                                                                             25 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 134 of 215 PageID 5381



 deemed a “Conflicted Member” who shall not be entitled to vote or take part in any action with
 respect to such matter or issue. In the event of a Conflicted Member, the vote or action with
 respect to such matter or issue giving rise to such conflict shall be undertaken only by Members
 who are not Conflicted Members and, notwithstanding anything contained herein to the contrary,
 the affirmative vote of only a majority of the Members who are not Conflicted Members shall be
 required to approve of such matter or issue and the same shall be the act of the Oversight Board.

                (d)     Each of Acis, the Redeemer Committee, and UBS shall be deemed
 “Conflicted Members” with respect to any matter or issue related to or otherwise affecting any of
 their respective Claim(s) (a “Committee Member Claim Matter”). A unanimous vote of the
 Disinterested Members shall be required to approve of or otherwise take action with respect to
 any Committee Member Claim Matter and, notwithstanding anything herein to the contrary, the
 same shall be the act of the Oversight Board.

         4.7    Tenure of the Members of the Oversight Board. The authority of the Members of
 the Oversight Board will be effective as of the Effective Date and will remain and continue in
 full force and effect until the Claimant Trust is terminated in accordance with Article X hereof.
 The Members of the Oversight Board will serve until such Member’s successor is duly appointed
 or until such Member’s earlier death or resignation pursuant to Section 4.7 below, or removal
 pursuant to Section 4.8 below.

         4.8     Resignation. A Member of the Oversight Board may resign by giving not less
 than 90 days prior written notice thereof to the Claimant Trustee and other Members. Such
 resignation shall become effective on the earlier to occur of (i) the day specified in such notice
 and (ii) the appointment of a successor in accordance with Section 4.9 below.

         4.9    Removal. A majority of the Oversight Board may remove any Member for Cause
 or Disability. If any Committee Member has its Claim disallowed in its entirety the
 representative of such entity will immediately be removed as a Member without the requirement
 for a vote and a successor will be appointed in the manner set forth herein. Notwithstanding the
 foregoing, upon the termination of the Claimant Trust, any or all of the Members shall be
 deemed to have resigned.

        4.10    Appointment of a Successor Member.

                 (a)    In the event of a vacancy on the Oversight Board (whether by removal,
 death, or resignation), a new Member may be appointed to fill such position by the remaining
 Members acting unanimously; provided, however, that any vacancy resulting from the removal,
 resignation, or death of a Disinterested Member may only be filled by a disinterested Person
 unaffiliated with any Claimant or constituency in the Chapter 11 Case; provided, further, that if
 an individual serving as the representative of a Committee Member resigns from its role as
 representative, such resignation shall not be deemed resignation of the Committee Member itself
 and such Committee Member shall have the exclusive right to designate its replacement
 representative for the Oversight Board. The appointment of a successor Member will be further
 evidenced by the Claimant Trustee’s filing with the Bankruptcy Court (to the extent a final
 decree has not been entered) and posting on the Claimant Trustee’s website a notice of




                                                24
                                                                                     002639
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 48
                                                                             26 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 135 of 215 PageID 5382



 appointment, at the direction of the Oversight Board, which notice will include the name,
 address, and telephone number of the successor Member.

                (b)    Immediately upon the appointment of any successor Member, the
 successor Member shall assume all rights, powers, duties, authority, and privileges of a Member
 hereunder and such rights and privileges will be vested in and undertaken by the successor
 Member without any further act. A successor Member will not be liable personally for any act or
 omission of a predecessor Member.

                (c)      Every successor Member appointed hereunder shall execute,
 acknowledge, and deliver to the Claimant Trustee and other Members an instrument accepting
 the appointment under this Agreement and agreeing to be bound thereto, and thereupon the
 successor Member without any further act, deed, or conveyance, shall become vested with all
 rights, powers, trusts, and duties of a Member hereunder.

         4.11 Compensation and Reimbursement of Expenses. Unless determined by the
 Oversight Board, no Member shall be entitled to compensation in connection with his or her
 service to the Oversight Board; provided, however, that a Disinterested Member shall be
 compensated in a manner and amount initially set by the other Members and as thereafter
 amended from time to time by agreement between the Oversight Board and the Disinterested
 Member. Notwithstanding the foregoing, the Claimant Trustee will reimburse the Members for
 all reasonable and documented out-of-pocket expenses incurred by the Members in connection
 with the performance of their duties hereunder (which shall not include fees, costs, and expenses
 of legal counsel).

         4.12 Confidentiality. Each Member shall, during the period that such Member serves
 as a Member under this Agreement and following the termination of this Agreement or following
 such Member’s removal or resignation, hold strictly confidential and not use for personal gain
 any material, non-public information of or pertaining to any Person to which any of the Claimant
 Trust Assets relates or of which such Member has become aware in the Member’s capacity as a
 Member (“Confidential Trust Information”), except as otherwise required by law. For the
 avoidance of doubt, a Member’s Affiliates, employer, and employer’s Affiliates (and collectively
 with such Persons’ directors, officers, partners, principals and employees, “Member Affiliates”)
 shall not be deemed to have received Confidential Trust Information solely due to the fact that a
 Member has received Confidential Trust Information in his or her capacity as a Member of the
 Oversight Board and to the extent that (a) a Member does not disclose any Confidential Trust
 Information to a Member Affiliate, (b) the business activities of such Member Affiliates are
 conducted without reference to, and without use of, Confidential Trust Information, and (c) no
 Member Affiliate is otherwise directed to take, or takes on behalf of a Member or Member
 Affiliate, any actions that are contrary to the terms of this Section 4.11.


                                      TRUST INTERESTS

        5.1    Claimant Trust Interests.




                                                25
                                                                                    002640
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 49
                                                                             27 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 136 of 215 PageID 5383



               (a)    General Unsecured Claim Trust Interests. On the date hereof, or on the
 date such Claim becomes Allowed under the Plan, the Claimant Trust shall issue General
 Unsecured Claim Trust Interests to Holders of Allowed Class 8 General Unsecured Claims (the
 “GUC Beneficiaries”). The Claimant Trustee shall allocate to each Holder of an Allowed Class
 8 General Unsecured Claim a General Unsecured Claim Trust Interest equal to the ratio that the
 amount of each Holder’s Allowed Class 8 Claim bears to the total amount of the Allowed Class
 8 Claims. The General Unsecured Claim Trust Interests shall be entitled to distributions from
 the Claimant Trust Assets in accordance with the terms of the Plan and this Agreement.

                (b)    Subordinated Claim Trust Interests. On the date hereof, or on the date
 such Claim becomes Allowed under the Plan, the Claimant Trust shall issue Subordinated Claim
 Trust Interests to Holders of Class 9 Subordinated Claims (the “Subordinated Beneficiaries”).
 The Claimant Trustee shall allocate to each Holder of an Allowed Class 9 Subordinated Claim a
 Subordinated Claim Trust Interest equal to the ratio that the amount of each Holder’s Allowed
 Class 9 Claim bears to the total of amount of the Allowed Class 9. The Subordinated Trust
 Interests shall be subordinated in right and priority to the General Unsecured Claim Trust
 Interests. The Subordinated Beneficiaries shall only be entitled to distributions from the
 Claimant Trust Assets after each GUC Beneficiary has been repaid in full with applicable
 interest on account of such GUC Beneficiary’s Allowed General Unsecured Claim, and all
 Disputed General Unsecured Claims have been resolved, in accordance with the terms of the
 Plan and this Agreement.

                 (c)     Contingent Trust Interests. On the date hereof, or on the date such Interest
 becomes Allowed under the Plan, the Claimant Trust shall issue Contingent Interests to Holders
 of Allowed Class 10 Class B/C Limited Partnership Interests and Holders of Allowed Class 11
 Class A Limited Partnership Interests (collectively, the “Equity Holders”). The Claimant Trustee
 shall allocate to each Holder of Allowed Class 10 Class B/C Limited Partnership Interests and
 each Holder of Allowed Class 11 Class A Limited Partnership Interests a Contingent Trust
 Interest equal to the ratio that the amount of each Holder’s Allowed Class 10 or Class 11 Interest
 bears to the total amount of the Allowed Class 10 or Class 11 Interests, as applicable, under the
 Plan. Contingent Trust Interests shall not vest, and the Equity Holders shall not have any rights
 under this Agreement, unless and until the Claimant Trustee files with the Bankruptcy Court a
 certification that all GUC Beneficiaries have been paid indefeasibly in full, including, to the
 extent applicable, all accrued and unpaid post-petition interest consistent with the Plan and all
 Disputed Claims have been resolved (the “GUC Payment Certification”). Equity Holders will
 only be deemed “Beneficiaries” under this Agreement upon the filing of a GUC Payment
 Certification with the Bankruptcy Court, at which time the Contingent Trust Interests will vest
 and be deemed “Equity Trust Interests.” The Equity Trust Interests shall be subordinated in right
 and priority to Subordinated Trust Interests, and distributions on account thereof shall only be
 made if and when Subordinated Beneficiaries have been repaid in full on account of such
 Subordinated Beneficiary’s Allowed Subordinated Claim, in accordance with the terms of the
 Plan, the Confirmation Order, and this Agreement. The Equity Trust Interests distributed to
 Allowed Holders of Class A Limited Partnership Interests shall be subordinated to the Equity
 Trust Interests distributed to Allowed Holders of Class B/C Limited Partnership Interests.

       5.2     Interests Beneficial Only. The ownership of the beneficial interests in the
 Claimant Trust shall not entitle the Claimant Trust Beneficiaries to any title in or to the Claimant


                                                 26
                                                                                      002641
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 50
                                                                             28 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 137 of 215 PageID 5384



 Trust Assets (which title shall be vested in the Claimant Trust) or to any right to call for a
 partition or division of the Claimant Trust Assets or to require an accounting. No Claimant Trust
 Beneficiary shall have any governance right or other wright to direct Claimant Trust activities.

         5.3    Transferability of Trust Interests. No transfer, assignment, pledge, hypothecation,
 or other disposition of a Trust Interest may be effected until (i) such action is unanimously
 approved by the Oversight Board, (ii) the Claimant Trustee and Oversight Board have received
 such legal advice or other information that they, in their sole and absolute discretion, deem
 necessary to assure that any such disposition shall not cause the Claimant Trust to be subject to
 entity-level taxation for U.S. federal income tax purposes, and (iii) either (x) the Claimant
 Trustee and Oversight Board, acting unanimously, have received such legal advice or other
 information that they, in their sole and absolute discretion, deem necessary or appropriate to
 assure that any such disposition shall not (a) require the Claimant Trust to comply with the
 registration and/or reporting requirements of the Securities Act, the Exchange Act, the TIA, or
 the Investment Company Act or (b) cause any adverse effect under the Investment Advisers Act,
 or (y) the Oversight Board, acting unanimously, has determined, in its sole and absolute
 discretion, to cause the Claimant Trust to become a public reporting company and/or make
 periodic reports under the Exchange Act (provided that it is not required to register under the
 Investment Company Act or register its securities under the Securities Act) to enable such
 disposition to be made. In the event that any such disposition is allowed, the Oversight Board
 and the Claimant Trustee may add such restrictions upon such disposition and other terms of this
 Agreement as are deemed necessary or appropriate by the Claimant Trustee, with the advice of
 counsel, to permit or facilitate such disposition under applicable securities and other laws.

        5.4     Registry of Trust Interests.

                 (a)     Registrar. The Claimant Trustee shall appoint a registrar, which may be
 the Claimant Trustee (the “Registrar”), for the purpose of recording ownership of the Trust
 Interests as provided herein. The Registrar, if other than the Claimant Trustee, shall be an
 institution or person acceptable to the Oversight Board. For its services hereunder, the Registrar,
 unless it is the Claimant Trustee, shall be entitled to receive reasonable compensation from the
 Claimant Trust as a Claimant Trust Expense.

                (b)       Trust Register. The Claimant Trustee shall cause to be kept at the office
 of the Registrar, or at such other place or places as shall be designated by the Registrar from time
 to time, a registry of the Claimant Trust Beneficiaries and the Equity Holders (the “Trust
 Register”), which shall be maintained pursuant to such reasonable regulations as the Claimant
 Trustee and the Registrar may prescribe.

                (c)     Access to Register by Beneficiaries. The Claimant Trust Beneficiaries
 and their duly authorized representatives shall have the right, upon reasonable prior written
 notice to the Claimant Trustee, and in accordance with reasonable regulations prescribed by the
 Claimant Trustee, to inspect and, at the expense of the Claimant Trust Beneficiary make copies
 of the Trust Register, in each case for a purpose reasonable and related to such Claimant Trust
 Beneficiary’s Trust Interest.




                                                 27
                                                                                      002642
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 51
                                                                             29 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 138 of 215 PageID 5385



         5.5     Exemption from Registration. The Parties hereto intend that the rights of the
 Claimant Trust Beneficiaries arising under this Claimant Trust shall not be “securities” under
 applicable laws, but none of the Parties represent or warrant that such rights shall not be
 securities or shall not be entitled to exemption from registration under the applicable securities
 laws. The Oversight Board, acting unanimously, and Claimant Trustee may amend this
 Agreement in accordance with Article IX hereof to make such changes as are deemed necessary
 or appropriate with the advice of counsel, to ensure that the Claimant Trust is not subject to
 registration and/or reporting requirements of the Securities Act, the Exchange Act, the TIA, or
 the Investment Company Act. The Trust Interests shall not have consent or voting rights or
 otherwise confer on the Claimant Trust Beneficiaries any rights similar to the rights of a
 shareholder of a corporation in respect of any actions taken or to be taken, or decisions made or
 to be made, by the Oversight Board and/or the Claimant Trustee under this Agreement.

         5.6     Absolute Owners. The Claimant Trustee may deem and treat the Claimant Trust
 Beneficiary of record as determined pursuant to this Article 5 as the absolute owner of such Trust
 Interests for the purpose of receiving distributions and payment thereon or on account thereof
 and for all other purposes whatsoever.

        5.7     Effect of Death, Incapacity, or Bankruptcy. The death, incapacity, or bankruptcy
 of any Claimant Trust Beneficiary during the term of the Claimant Trust shall not (i) entitle the
 representatives or creditors of the deceased Beneficiary to any additional rights under this
 Agreement, or (ii) otherwise affect the rights and obligations of any of other Claimant Trust
 Beneficiary under this Agreement.

         5.8    Change of Address. Any Claimant Trust Beneficiary may, after the Effective
 Date, select an alternative distribution address by providing notice to the Claimant Trustee
 identifying such alternative distribution address. Such notification shall be effective only upon
 receipt by the Claimant Trustee. Absent actual receipt of such notice by the Claimant Trustee,
 the Claimant Trustee shall not recognize any such change of distribution address.

        5.9     Standing. No Claimant Trust Beneficiary shall have standing to direct the
 Claimant Trustee to do or not to do any act or to institute any action or proceeding at law or in
 equity against any party upon or with respect to the Claimant Trust Assets. No Claimant Trust
 Beneficiary shall have any direct interest in or to any of the Claimant Trust Assets.

        5.10    Limitations on Rights of Claimant Trust Beneficiaries.

                (a)   The Claimant Trust Beneficiaries shall have no rights other than those set
 forth in this Agreement, the Confirmation Order, or the Plan (including any Plan Supplement
 documents incorporated therein).

                (b)     In any action taken by a Claimant Trust Beneficiary against the Claimant
 Trust, a current or former Trustee, or a current or former Member, in their capacity as such, the
 prevailing party will be entitled to reimbursement of attorneys’ fees and other costs; provided,
 however, that any fees and costs shall be borne by the Claimant Trust on behalf of any such
 Trustee or Member, as set forth herein.




                                                28
                                                                                     002643
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 52
                                                                             30 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 139 of 215 PageID 5386



                (c)     A Claimant Trust Beneficiary who brings any action against the Claimant
 Trust, a current or former Trustee, or a current or former Member, in their capacity as such, may
 be required by order of the Bankruptcy Court to post a bond ensuring that the full costs of a legal
 defense can be reimbursed. A request for such bond can be made by the Claimant Trust or by
 Claimant Trust Beneficiaries constituting in the aggregate at least 50% of the most senior class
 of Claimant Trust Interests.

                (d)    Any action brought by a Claimant Trust Beneficiary must be brought in
 the United States Bankruptcy Court for the Northern District of Texas. Claimant Trust
 Beneficiaries are deemed to have waived any right to a trial by jury

                 (e)    The rights of Claimant Trust Beneficiaries to bring any action against the
 Claimant Trust, a current or former Trustee, or current or former Member, in their capacity as
 such, shall not survive the final distribution by the Claimant Trust.


                                         DISTRIBUTIONS

        6.1     Distributions.

                (a)      Notwithstanding anything to the contrary contained herein, the Claimant
 Trustee shall distribute to holders of Trust Interests at least annually the Cash on hand net of any
 amounts that (a) are reasonably necessary to maintain the value of the Claimant Trust Assets
 pending their monetization or other disposition during the term of the Claimant Trust, (b) are
 necessary to pay or reserve for reasonably incurred or anticipated Claimant Trust Expenses and
 any other expenses incurred by the Claimant Trust (including, but not limited to, any taxes
 imposed on or payable by the Claimant Trustee with respect to the Claimant Trust Assets), (c)
 are necessary to pay or reserve for the anticipated costs and expenses of the Litigation Sub-Trust,
 (d) are necessary to satisfy or reserve for other liabilities incurred or anticipated by the Claimant
 Trustee in accordance with the Plan and this Agreement (including, but not limited to,
 indemnification obligations and similar expenses), (e) are necessary to maintain the Disputed
 Claims Reserve, and (f) are necessary to pay Allowed Claims in Class 1 through Class 7.
 Notwithstanding anything to the contrary contained in this paragraph, the Claimant Trustee shall
 exercise reasonable efforts to make initial distributions within six months of the Effective Date,
 and the Oversight Board may not prevent such initial distributions unless upon a unanimous vote
 of the Oversight Board. The Claimant Trustee may otherwise distribute all Claimant Trust
 Assets on behalf of the Claimant Trust in accordance with this Agreement and the Plan at such
 time or times as the Claimant Trustee is directed by the Oversight Board.

               (b)     At the request of the Reorganized Debtor, subject in all respects to the
 provisions of this Agreement, the Claimant Trustee shall distribute Cash to the Reorganized
 Debtor, as Distribution Agent with respect to Claims in Class 1 through 7, sufficient to satisfy
 Allowed Claims in Class 1 through Class 7.

                (c)     All proceeds of Claimant Trust Assets shall be distributed in accordance
 with the Plan and this Agreement.




                                                  29
                                                                                       002644
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 53
                                                                             31 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 140 of 215 PageID 5387



         6.2    Manner of Payment or Distribution. All distributions made by the Claimant
 Trustee on behalf of the Claimant Trust to the Claimant Trust Beneficiaries shall be payable by
 the Claimant Trustee directly to the Claimant Trust Beneficiaries of record as of the twentieth
 (20th) day prior to the date scheduled for the distribution, unless such day is not a Business Day,
 then such date or the distribution shall be the following Business Day, but such distribution shall
 be deemed to have been completed as of the required date.

         6.3      Delivery of Distributions. All distributions under this Agreement to any Claimant
 Trust Beneficiary shall be made, as applicable, at the address of such Claimant Trust Beneficiary
 (a) as set forth on the Schedules filed with the Bankruptcy Court or (b) on the books and records
 of the Debtor or their agents, as applicable, unless the Claimant Trustee has been notified in
 writing of a change of address pursuant to Section 5.6 hereof.

        6.4    Disputed Claims Reserves. There will be no distributions under this Agreement
 or the Plan on account of Disputed Claims pending Allowance. The Claimant Trustee will
 maintain a Disputed Claims Reserve as set forth in the Plan and will make distributions from the
 Disputed Claims Reserve as set forth in the Plan.

         6.5     Undeliverable Distributions and Unclaimed Property.             All undeliverable
 distributions and unclaimed property shall be treated in the manner set forth in the Plan.

         6.6     De Minimis Distributions. Distributions with a value of less than $100 will be
 treated in accordance with the Plan.

        6.7    United States Claimant Trustee Fees and Reports. After the Effective Date, the
 Claimant Trust shall pay as a Claimant Trust Expense, all fees incurred under 28 U.S.C.
 § 1930(a)(6) by reason of the Claimant Trust’s disbursements until the Chapter 11 Case is
 closed. After the Effective Date, the Claimant Trust shall prepare and serve on the Office
 of the United States Trustee such quarterly disbursement reports for the Claimant Trust as
 required by the Office of the United States Trustee Office for as long as the Chapter 11
 Case remains open.


                                         TAX MATTERS

        7.1     Tax Treatment and Tax Returns.

                 (a)     It is intended for the initial transfer of the Claimant Trust Assets to the
 Claimant Trust to be treated as a grantor trust for federal income tax purposes (and foreign, state,
 and local income tax purposes where applicable) as if the Debtor transferred the Claimant Trust
 Assets (other than the amounts set aside in the Disputed Claim Reserve, if the Claimant Trustee
 makes the election described below) to the Claimant Trust Beneficiaries and then, immediately
 thereafter, the Claimant Trust Beneficiaries transferred the Claimant Trust Assets to the Claimant
 Trust. Consistent with such treatment, (i) it is intended that the Claimant Trust will be treated as
 a grantor trust for federal income tax purposes (and foreign, state, and local income tax purposes
 where applicable), (ii) it is intended that the Claimant Trust Beneficiaries will be treated as the
 grantors of the Claimant Trust and owners of their respective share of the Claimant Trust Assets
 for federal income tax purposes (and foreign, state, and local income tax purposes where


                                                 30
                                                                                      002645
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 54
                                                                             32 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 141 of 215 PageID 5388



 applicable). The Claimant Trustee shall file all federal income tax returns (and foreign, state,
 and local income tax returns where applicable) for the Claimant Trust as a grantor trust pursuant
 to Treasury Regulation Section 1.671-4(a).

                (b)    The Claimant Trustee shall determine the fair market value of the
 Claimant Trust Assets as of the Effective Date and notify the applicable Beneficiaries of such
 valuation, and such valuation shall be used consistently by all parties for all federal income tax
 purposes.

               (c)   The Claimant Trustee may file an election pursuant to Treasury
 Regulation 1.468B-9(c) to treat the Disputed Claims Reserve as a disputed ownership fund, in
 which case the Claimant Trustee will file federal income tax returns and pay taxes for the
 Disputed Claim Reserve as a separate taxable entity.

         7.2     Withholding. The Claimant Trustee may withhold from any amount distributed
 from the Claimant Trust to any Claimant Trust Beneficiary such sum or sums as are required to
 be withheld under the income tax laws of the United States or of any state or political
 subdivision thereof. Any amounts withheld pursuant hereto shall be deemed to have been
 distributed to and received by the applicable Beneficiary. As a condition to receiving any
 distribution from the Claimant Trust, the Claimant Trustee may require that the Beneficiary
 provide such holder’s taxpayer identification number and such other information and
 certification as may be deemed necessary for the Claimant Trustee to comply with applicable tax
 reporting and withholding laws. If a Beneficiary fails to comply with such a request within one
 year, such distribution shall be deemed an unclaimed distribution and treated in accordance with
 Section 6.5(b) of this Agreement.


                      STANDARD OF CARE AND INDEMNIFICATION

         8.1    Standard of Care. None of the Claimant Trustee, acting in his capacity as the
 Claimant Trustee or in any other capacity contemplated by this Agreement or the Plan, the
 Delaware Trustee, acting in its capacity as Delaware Trustee, the Oversight Board, or any current
 or any individual Member, solely in their capacity as Members of the Oversight Board, shall be
 personally liable to the Claimant Trust or to any Person (including any Claimant Trust
 Beneficiary) in connection with the affairs of the Claimant Trust, unless it is ultimately
 determined by order of the Bankruptcy Court or other court of competent jurisdiction that the
 acts or omissions of any such Claimant Trustee, Delaware Trustee, Oversight Board, or Member
 constituted fraud, willful misconduct, or gross negligence. The employees, agents and
 professionals retained by the Claimant Trust, the Claimant Trustee, Delaware Trustee, Oversight
 Board, or individual Member shall not be personally liable to the Claimant Trust or any other
 Person in connection with the affairs of the Claimant Trust, unless it is ultimately determined by
 order of the Bankruptcy Court or other court of competent jurisdiction that such acts or
 omissions by such employee, agent, or professional constituted willful fraud, willful misconduct
 or gross negligence. None of the Claimant Trustee, Delaware Trustee, Oversight Board, or any
 Member shall be personally liable to the Claimant Trust or to any Person for the acts or
 omissions of any employee, agent or professional of the Claimant Trust or Claimant Trustee
 taken or not taken in good faith reliance on the advice of professionals or, as applicable, with the


                                                 31
                                                                                      002646
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 55
                                                                             33 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 142 of 215 PageID 5389



 approval of the Bankruptcy Court, unless it is ultimately determined by order of the Bankruptcy
 Court or other court of competent jurisdiction that the Claimant Trustee, Delaware Trustee,
 Oversight Board, or Member acted with gross negligence or willful misconduct in the selection,
 retention, or supervision of such employee, agent or professional of the Claimant Trust.

         8.2     Indemnification. The Claimant Trustee (including each former Claimant
 Trustee), Delaware Trustee, Oversight Board, and all past and present Members (collectively, in
 their capacities as such, the “Indemnified Parties”) shall be indemnified by the Claimant Trust
 against and held harmless by the Claimant Trust from any losses, claims, damages, liabilities or
 expenses (including, without limitation, attorneys’ fees, disbursements, and related expenses) to
 which the Indemnified Parties may become subject in connection with any action, suit,
 proceeding or investigation brought or threatened against any of the Indemnified Parties in their
 capacity as Claimant Trustee, Delaware Trustee, Oversight Board, or Member, or in connection
 with any matter arising out of or related to the Plan, this Agreement, or the affairs of the
 Claimant Trust, unless it is ultimately determined by order of the Bankruptcy Court or other
 court of competent jurisdiction that the Indemnified Party’s acts or omissions constituted willful
 fraud, willful misconduct, or gross negligence. If the Indemnified Party becomes involved in
 any action, proceeding, or investigation in connection with any matter arising out of or in
 connection with the Plan, this Agreement or the affairs of the Claimant Trust for which an
 indemnification obligation could arise, the Indemnified Party shall promptly notify the Claimant
 Trustee and/or Oversight Board, as applicable; provided, however, that the failure of an
 Indemnified Party to promptly notify the Claimant Trustee and/or Oversight Board of an
 indemnification obligation will not excuse the Claimant Trust from indemnifying the
 Indemnified Party unless such delay has caused the Claimant Trust material harm. The Claimant
 Trust shall pay, advance or otherwise reimburse on demand of an Indemnified Party the
 Indemnified Party’s reasonable legal and other defense expenses (including, without limitation,
 the cost of any investigation and preparation and attorney fees, disbursements, and other
 expenses related to any claim that has been brought or threatened to be brought) incurred in
 connection therewith or in connection with enforcing his or her rights under this Section 8.2 as a
 Claimant Trust Expense, and the Claimant Trust shall not refuse to make any payments to the
 Indemnified Party on the assertion that the Indemnified Party engaged in willful misconduct or
 acted in bad faith; provided that the Indemnified Party shall be required to repay promptly to the
 Claimant Trust the amount of any such advanced or reimbursed expenses paid to the Indemnified
 Party to the extent that it shall be ultimately determined by Final Order that the Indemnified
 Party engaged in willful fraud, misconduct, or negligence in connection with the affairs of the
 Claimant Trust with respect to which such expenses were paid; provided, further, that any such
 repayment obligation shall be unsecured and interest free. The Claimant Trust shall indemnify
 and hold harmless the employees, agents and professionals of the Claimant Trust and
 Indemnified Parties to the same extent as provided in this Section 8.2 for the Indemnified Parties.
 For the avoidance of doubt, the provisions of this Section 8.2 shall remain available to any
 former Claimant Trustee, Delaware Trustee, or Member or the estate of any decedent Claimant
 Trustee or Member, solely in their capacities as such. The indemnification provided hereby shall
 be a Claimant Trust Expense and shall not be deemed exclusive of any other rights to which the
 Indemnified Party may now or in the future be entitled to under the Plan or any applicable
 insurance policy. The failure of the Claimant Trust to pay or reimburse an Indemnified Party as
 required under this Section 8.2 shall constitute irreparable harm to the Indemnified Party and
 such Indemnified Party shall be entitled to specific performance of the obligations herein.


                                                 32
                                                                                     002647
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 56
                                                                             34 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 143 of 215 PageID 5390



         8.3   No Personal Liability. Except as otherwise provided herein, neither of the
 Trustees nor Members of the Oversight Board shall be subject to any personal liability
 whatsoever, whether in tort, contract, or otherwise, to any Person in connection with the affairs
 of the Claimant Trust to the fullest extent provided under Section 3803 of the Delaware Statutory
 Trust Act, and all Persons asserting claims against the Claimant Trustee, Litigation Trustee, or
 any Members, or otherwise asserting claims of any nature in connection with the affairs of the
 Claimant Trust, shall look solely to the Claimant Trust Assets for satisfaction of any such claims.

         8.4    Other Protections. To the extent applicable and not otherwise addressed herein,
 the provisions and protections set forth in Article IX of the Plan will apply to the Claimant Trust,
 the Claimant Trustee, the Litigation Trustee, and the Members.


                                         TERMINATION

          9.1    Duration. The Trustees, the Claimant Trust, and the Oversight Board shall be
 discharged or dissolved, as the case may be, at such time as: (a) the Litigation Trustee
 determines that the pursuit of Estate Claims is not likely to yield sufficient additional proceeds to
 justify further pursuit of such Estate Claims, (b) the Claimant Trustee determines that the pursuit
 of Causes of Action (other than Estate Claims) is not likely to yield sufficient additional
 proceeds to justify further pursuit of such Causes of Action, (c) the Clamant Trustee determines
 that the pursuit of sales of other Claimant Trust Assets is not likely to yield sufficient additional
 proceeds to justify further pursuit of such sales of Claimant Trust Assets, (d) all objections to
 Disputed Claims and Equity Interests are fully resolved, (e) the Reorganized Debtor is dissolved,
 and (f) all Distributions required to be made by the Claimant Trustee to the Claimant Trust
 Beneficiaries under the Plan have been made, but in no event shall the Claimant Trust be
 dissolved later than three years from the Effective Date unless the Bankruptcy Court, upon
 motion made within the six-month period before such third anniversary (and, in the event of
 further extension, by order of the Bankruptcy Court, upon motion made at least six months
 before the end of the preceding extension), determines that a fixed period extension (not to
 exceed two years, together with any prior extensions) is necessary to facilitate or complete the
 recovery on, and liquidation of, the Claimant Trust Assets.

         9.2     Distributions in Kind. Upon dissolution of the Claimant Trust, any remaining
 Claimant Trust Assets that exceed the amounts required to be paid under the Plan will be
 transferred (in the sole discretion of the Claimant Trustee) in Cash or in-kind to the Holders of
 the Claimant Trust Interests as provided in the Claimant Trust Agreement.

        9.3    Continuance of the Claimant Trustee for Winding Up. After dissolution of the
 Claimant Trust and for purpose of liquidating and winding up the affairs of the Claimant Trust,
 the Claimant Trustee shall continue to act as such until the Claimant Trustee’s duties have been
 fully performed. Prior to the final distribution of all remaining Claimant Trust Assets, the
 Claimant Trustee shall be entitled to reserve from such assets any and all amounts required to
 provide for the Claimant Trustee’s own costs and expenses, including a reserve to fund any
 potential indemnification or similar obligations of the Claimant Trust, until such time as the
 winding up of the Claimant Trust is completed. Upon the dissolution of the Claimant Trust and
 completion of the winding up of the assets, liabilities and affairs of the Claimant Trust pursuant


                                                  33
                                                                                       002648
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 57
                                                                             35 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 144 of 215 PageID 5391



 to the Delaware Statutory Trust Act, the Claimant Trustee shall file a certificate of cancellation
 with the State of Delaware to terminate the Claimant Trust pursuant to Section 3810 of the
 Delaware Statutory Trust Act (such date upon which the certificate of cancellation is filed shall
 be referred to as the “Termination Date”). Upon the Termination date, the Claimant Trustee
 shall retain for a period of two (2) years, as a Claimant Trust Expense, the books, records,
 Claimant Trust Beneficiary lists, and certificated and other documents and files that have been
 delivered to or created by the Claimant Trustee. At the Claimant Trustee’s discretion, all of such
 records and documents may, but need not, be destroyed at any time after two (2) years from the
 Termination Date.

        9.4    Termination of Duties. Except as otherwise specifically provided herein, upon
 the Termination Date of the Claimant Trust, the Claimant Trustee, the Oversight Board and its
 Members shall have no further duties or obligations hereunder.

         9.5    No Survival. The rights of Claimant Trust Beneficiaries hereunder shall not
 survive the Termination Date, provided that such Claimant Trust Beneficiaries are provided with
 notice of such Termination Date.


                                AMENDMENTS AND WAIVER

        The Claimant Trustee, with the consent of a simple majority of the Oversight Board, may
 amend this Agreement to correct or clarify any non-material provisions. This Agreement may
 not otherwise be amended, supplemented, otherwise modified, or waived in any respect except
 by an instrument in writing signed by the Claimant Trustee and with the unanimous approval of
 the Oversight Board, and the approval of the Bankruptcy Court, after notice and a hearing;
 provided that the Claimant Trustee must provide the Oversight Board with prior written notice of
 any non-material amendments, supplements, modifications, or waivers of this Agreement.


                                      MISCELLANEOUS

        11.1 Trust Irrevocable. Except as set forth in this Agreement, establishment of the
 Claimant Trust by this Agreement shall be irrevocable and shall not be subject to revocation,
 cancellation or rescission by the Claimant Trust Beneficiaries.

        11.2 Bankruptcy of Claimant Trust Beneficiaries. The dissolution, termination,
 bankruptcy, insolvency or other similar incapacity of any Claimant Trust Beneficiary shall not
 permit any creditor, trustee, or any other Claimant Trust Beneficiary to obtain possession of, or
 exercise legal or equitable remedies with respect to, the Claimant Trust Assets.

       11.3 Claimant Trust Beneficiaries have No Legal Title to Claimant Trust Assets. No
 Claimant Trust Beneficiary shall have legal title to any part of the Claimant Trust Assets.

        11.4 Agreement for Benefit of Parties Only. Nothing herein, whether expressed or
 implied, shall be construed to give any Person other than the Claimant Trustee, Oversight Board,
 and the Claimant Trust Beneficiaries any legal or equitable right, remedy or claim under or in



                                                34
                                                                                     002649
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 58
                                                                             36 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 145 of 215 PageID 5392



 respect of this Agreement. The Claimant Trust Assets shall be held for the sole and exclusive
 benefit of the Claimant Trust Beneficiaries.

         11.5 Notices. All notices, directions, instructions, confirmations, consents and requests
 required or permitted by the terms hereof shall, unless otherwise specifically provided herein, be
 in writing and shall be sent by first class mail, facsimile, overnight mail or in the case of mailing
 to a non-United States address, air mail, postage prepaid, addressed to:

                (a)     If to the Claimant Trustee:

                                Claimant Trustee
                                c/o [insert contact info for Claimant Trustee]

                With a copy to:

                                Pachulski Stang Ziehl & Jones LLP
                                10100 Santa Monica Blvd, 13th Floor
                                Los Angeles, CA 90067
                                Attn: Jeffrey Pomerantz (jpomerantz@pszjlaw.com)
                                       Ira Kharasch (ikharasch@pszjlaw.com)
                                       Gregory Demo (gdemo@pszjlaw.com)

        Notice mailed shall be effective on the date mailed or sent. Any Person may change the
 address at which it is to receive notices under this Agreement by furnishing written notice
 pursuant to the provisions of this Section 11.5 to the entity to be charged with knowledge of such
 change.

         11.6 Severability. Any provision hereof which is prohibited or unenforceable in any
 jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or
 unenforceability without invalidating the remaining provisions hereof, and any such prohibition
 or unenforceability in any jurisdiction shall not invalidate or render unenforceable such
 provisions in another jurisdiction.

        11.7 Counterparts. This Agreement may be executed by the parties hereto in separate
 counterparts, each of which when so executed and delivered shall be an original, but all such
 counterparts shall together constitute but one and the same instrument.

        11.8 Binding Effect, etc. All covenants and agreements contained herein shall be
 binding upon, and inure to the benefit of, the Claimant Trust, the Claimant Trustee, and the
 Claimant Trust Beneficiaries, and their respective successors and assigns. Any notice, direction,
 consent, waiver or other instrument or action by any Claimant Trust Beneficiary shall bind its
 successors and assigns.

       11.9 Headings; References. The headings of the various Sections herein are for
 convenience of reference only and shall not define or limit any of the terms or provisions hereof.




                                                  35
                                                                                       002650
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 59
                                                                             37 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 146 of 215 PageID 5393



        11.10 Governing Law. This Agreement shall in all respects be governed by, and
 construed in accordance with the laws of the State of Delaware, including all matters of
 constructions, validity and performance.

        11.11 Consent to Jurisdiction. Each of the parties hereto consents and submits to the
 exclusive jurisdiction of the Bankruptcy Court for any action or proceeding instituted for the
 enforcement and construction of any right, remedy, obligation, or liability arising under or by
 reason of this Agreement or the Plan.

          11.12 Transferee Liabilities. The Claimant Trust shall have no liability for, and the
 Claimant Trust Assets shall not be subject to, any claim arising by, through or under the Debtor
 except as expressly set forth in the Plan or in this Agreement. In no event shall the Claimant
 Trustee or the Claimant Trust Beneficiaries have any personal liability for such claims. If any
 liability shall be asserted against the Claimant Trust or the Claimant Trustee as the transferee of
 the Claimant Trust Assets on account of any claimed liability of, through or under the Debtor or
 Reorganized Debtor, the Claimant Trustee may use such part of the Claimant Trust Assets as
 may be necessary to contest any such claimed liability and to pay, compromise, settle or
 discharge same on terms reasonably satisfactory to the Claimant Trustee as a Claimant Trust
 Expense.

                             [Remainder of Page Intentionally Blank]




                                                 36
                                                                                     002651
Case 19-34054-sgj11 Doc 1795-5
                        1656-2 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 60
                                                                             38 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          38 06/09/21 Page 147 of 215 PageID 5394



         IN WITNESS HEREOF, the parties hereto have caused this Claimant Trust Agreement to
 be duly executed by their respective officers thereunto duly authorized on the day and year first
 written above.

                                             Highland Capital Management, L.P.



                                             By:
                                                     James P. Seery, Jr.
                                                     Chief Executive Officer and
                                                     Chief Restructuring Officer

                                             Claimant Trustee


                                             By:
                                                     James P. Seery, Jr., not individually but
                                             solely in his capacity as the Claimant Trustee




                                                37
                                                                                     002652
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-3
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page161
                                                                                 of of
                                                                                    39
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 148 of 215 PageID 5395



                                  EXHIBIT N




                                                                        002653
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-3
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page262
                                                                                 of of
                                                                                    39
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 149 of 215 PageID 5396
                                                                           DRAFT


                                     CLAIMANT TRUST AGREEMENT

        This Claimant Trust Agreement, effective as of                     , 20202021 (as may be
amended, supplemented, or otherwise modified in accordance with the terms hereof, this
“Agreement”), by and among Highland Capital Management, L.P. (as debtor and
debtor-in-possession, the “Debtor”), as settlor, and James P. Seery, Jr., as trustee (the “Claimant
Trustee”), and [____] as Delaware trustee (the “Delaware Trustee,” and together with the Debtor
and the Claimant Trustee, the “Parties”) for the benefit of the Claimant Trust Beneficiaries
entitled to the Claimant Trust Assets.

                                                     RECITALS

       WHEREAS, on October 16, 2019, Highland Capital Management, L.P. filed with the
United States Bankruptcy Court for the District of Delaware, a voluntary petition for relief under
chapter 11 of the Bankruptcy Code, which case was subsequently transferred to the Bankruptcy
Court for the Northern District of Texas, Dallas Division (the “Bankruptcy Court”) and captioned
In re Highland Capital Management, L.P., Case No. 19-34054-sgj11 (the “Chapter 11 Case”);

       WHEREAS, on November 13,24, 2020, the Debtor filed the ThirdFifth Amended Plan of
Reorganization of Highland Capital Management, L.P. [Docket No. •1472] (as may be amended,
supplemented, or otherwise modified from time to time, the “Plan”),1 [which was confirmed by
the Bankruptcy Court on                 , 20202021, pursuant to the Findings of Fact and Order
Confirming Plan of Reorganization for the Debtor [Docket No. •] (the “Confirmation Order”)];

         WHEREAS, this Agreement, including all exhibits hereto, is the “Claimant Trust
Agreement” described in the Plan and shall be executed on or before the Effective Date in order
to facilitate implementation of the Plan; and

        WHEREAS, pursuant to the Plan and Confirmation Order, the Claimant Trust Assets are
to be transferred to the Claimant Trust (each as defined herein) created and evidenced by this
Agreement so that (i) the Claimant Trust Assets can be held in a trust for the benefit of the
Claimant Trust Beneficiaries entitled thereto in accordance with Treasury Regulation Section
301.7701-4(d) for the objectives and purposes set forth herein and in the Plan; (ii) the Claimant
Trust Assets can be monetized; (iii) the Claimant Trust will transfer Estate Claims to the
Litigation Sub-Trust to be prosecuted, settled, abandoned, or resolved as may be determined by
the Litigation Trustee in accordance with the terms of the Litigation Sub-Trust Agreement, for
the benefit of the Claimant Trust; (iv) proceeds of the Claimant Trust Assets, including Estate
Claims, may be distributed to the Claimant Trust Beneficiaries2 in accordance with the Plan; (v)
the Claimant Trustee can resolve Disputed Claims as set forth herein and in the Plan; and (vi)
administrative services relating to the activities of the Claimant Trust and relating to the
implementation of the Plan can be performed by the Claimant Trustee.

1
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.
2
      For the avoidance of doubt, and as set forth in the Plan, Holders of Class A Limited Partnership Interests and Class
    B/C Limited Partnership Interests will be Claimant Trust Beneficiaries only upon certification by the Claimant
    Trustee that the Holders of such Claims have been paid indefeasibly in full plus, to the extent applicable,
    post-petition interest in accordance with the terms and conditions set forth herein and in the Plan.




                                                                                                          002654
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-3
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page363
                                                                                 of of
                                                                                    39
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 150 of 215 PageID 5397



                                   DECLARATION OF TRUST

          NOW, THEREFORE, in order to declare the terms and conditions hereof, and in
  consideration of the premises and mutual agreements herein contained, the confirmation of the
  Plan and of other good and valuable consideration, the receipt and sufficiency of which are
  hereby acknowledged, the Debtor, the Claimant Trustee, and the Delaware Trustee have executed
  this Agreement for the benefit of the Claimant Trust Beneficiaries entitled to share in the
  Claimant Trust Assets and, at the direction of such Claimant Trust Beneficiaries as provided for
  in the Plan.

          TO HAVE AND TO HOLD unto the Claimant Trustee and his successors or assigns in
  trust, under and subject to the terms and conditions set forth herein and for the benefit of the
  Claimant Trust Beneficiaries, and for the performance of and compliance with the terms hereof
  and of the Plan; provided, however, that upon termination of the Claimant Trust in accordance
  with Article IX hereof, this Claimant Trust Agreement shall cease, terminate, and be of no further
  force and effect, unless otherwise specifically provided for herein.

         IT IS FURTHER COVENANTED AND DECLARED that the Claimant Trust Assets are
  to be strictly held and applied by the Claimant Trustee subject to the specific terms set forth
  below.

                                         ARTICLE I.
                                    DEFINITION AND TERMS

          1.1     Certain Definitions. Unless the context shall otherwise require and except as
  contained in this Section 1.1 or as otherwise defined herein, the capitalized terms used herein
  shall have the respective meanings assigned thereto in the “Definitions,” Section 1.1 of the Plan
  or if not defined therein, shall have the meanings assigned thereto in the applicable Section of the
  Plan. For all purposes of this Agreement, the following terms shall have the following meanings:

               (a)    “Acis” means collectively, Acis Capital Management, L.P. and Acis
  Capital Management GP, LLP.

                 (b)     “Bankruptcy Court” has the meaning set forth in the Recitals hereof.

                  (c)     “Cause” means (i) a Person’s willful failure to perform his material duties
  hereunder (which material duties shall include, without limitation, with respect to a Member, or
  to the extent applicable, the Claimant Trustee, regular attendance at regularly scheduled meetings
  of the Oversight Board), which is not remedied within 30 days of notice; (ii) a Person’s
  commission of an act of fraud, theft, or embezzlement during the performance of his or her duties
  hereunder; (iii) a Person’s conviction of a felony (other than a felony that does not involve fraud,
  theft, embezzlement, or jail time) with all appeals having been exhausted or appeal periods
  lapsed; or (iv) a Person’s gross negligence, bad faith, willful misconduct, or knowing violation of
  law in the performance of his or her duties hereunder.

                 (d)     “Claimant Trust Agreement” means this Agreement.




  2
                                                                                       002655
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-3
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page464
                                                                                 of of
                                                                                    39
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 151 of 215 PageID 5398



                (e)     “Claimant Trustee” means James P. Seery, Jr., as the initial “Claimant
  Trustee” hereunder and as defined in the Plan, and any successor Claimant Trustee that may be
  appointed pursuant to the terms of this Agreement.

                (f)    “Claimant Trust” means the “Highland Claimant Trust” established in
  accordance with the Delaware Statutory Trust Act and Treasury Regulation Section
  301.7701-4(d) pursuant to this Agreement.

                  (g)      “Claimant Trust Assets” means (i) other than the Reorganized Debtor
  Assets (which are expressly excluded from this definition), all other Assets of the Estate,
  including, but not limited to, all Causes of Action, Available Cash, any proceeds realized or
  received from such Assets, all rights of setoff, recoupment, and other defenses with respect,
  relating to, or arising from such Assets, (ii) any Assets transferred by the Reorganized Debtor to
  the Claimant Trust on or after the Effective Date, (iii) the limited partnership interests in the
  Reorganized Debtor, and (iv) the ownership interests in New GP LLC. For the avoidance of
  doubt, any Causes of Action that, for any reason, are not capable of being transferred to the
  Claimant Trust shall constitute Reorganized Debtor Assets.

                 (h)     “Claimant Trust Beneficiaries” means the Holders of Allowed General
  Unsecured Claims, Holders of Allowed Subordinated Claims, and, only upon certification by the
  Claimant Trustee that the Holders of such Claims have been paid indefeasibly in full plus, to the
  extent applicable, post-petition interest at the federal judgment rate in accordance with the terms
  and conditions set forth herein, Holders of Allowed Class B/C Limited Partnership Interests, and
  Holders of Allowed Class A Limited Partnership Interests.

                 (i)    “Claimant Trust Expense Cash Reserve” means $[•] million in Cash to be
  funded pursuant to the Plan into a bank account of the Claimant Trust on or before the Effective
  Date for the purpose of paying Claimant Trust Expenses in accordance herewith.

                 (j)        “Claimant Trust Expenses” means the costs, expenses, liabilities and
  obligations incurred by the Claimant Trust and/or the Claimant Trustee in administering and
  conducting the affairs of the Claimant Trust, and otherwise carrying out the terms of the
  Claimant Trust and the Plan on behalf of the Claimant Trust, including without any limitation,
  any taxes owed by the Claimant Trust, and the fees and expenses of the Claimant Trustee and
  professional persons retained by the Claimant Trust or Claimant Trustee in accordance with
  Article [3.13(b)] of this Agreement.

                (k)    “Committee Member” means a Member who is/was also a member of the
  Creditors’ Committee.

                 (l)    “Conflicted Member” has the meaning set forth in Section 4.6(c) hereof.

                (m)    “Contingent Trust Interests” means the contingent interests in the
  Claimant Trust to be distributed to Holders of Class A Limited Partnership Interests and Class
  B/C Limited Partnership Interests in accordance with the Plan.




  3
                                                                                      002656
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-3
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page565
                                                                                 of of
                                                                                    39
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 152 of 215 PageID 5399



                (n)    “Creditors’ Committee” means the Official Committee of Unsecured
  Creditors appointed pursuant to section 1102 of the Bankruptcy Code in the Chapter 11 Case,
  comprised of Acis, Meta-e Discovery, the Redeemer Committee and UBS.

                (o)     “Delaware Statutory Trust Act” means the Delaware Statutory Trust Act
  12 Del C. §3801, et seq. as amended from time to time.

                 (p)   “Delaware Trustee” has the meaning set forth in the introduction hereof.

                 (q)     “Disability” means as a result of the Claimant Trustee’s or a Member’s
  incapacity due to physical or mental illness as determined by an accredited physician or
  psychologist, as applicable, selected by the Claimant Trustee or the Member, as applicable, the
  Claimant Trustee or such Member has been substantially unable to perform his or her duties
  hereunder for three (3) consecutive months or for an aggregate of 180 days during any period of
  twelve (12) consecutive months.

                 (r)   “Disinterested Members” has the meaning set forth in Section 4.1 hereof.

                 (s)    “Disputed Claims Reserve” means the reserve account to be opened by the
  Claimant Trust on or after the Effective Date and funded in an initial amount determined by the
  Claimant Trustee [(in a manner consistent with the Plan and with the consent of a simple
  majority of the Oversight Board)] to be sufficient to pay Disputed Claims under the Plan.

                 (t)   [“Employees” means the employees of the Debtor set forth in the Plan
  Supplement.]

                 (u)    [“Employee Claims” means any General Unsecured Claim held by an
  Employee other than the Claims of the Senior Employees subject to stipulations (provided such
  stipulations are executed by employeesany such Senior Employee of the Debtor prior to the
  Effective Date).]

                (v)    “Estate Claims” has the meaning given to it in Exhibit A to the Notice of
  Final Term Sheet [Docket No. 354].

                 (w)   “Equity Trust Interests” has the meaning given to it in Section 5.1(c)
  hereof.

                 (x)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.

                 (y)   “General Unsecured Claim Trust Interests” means interests in the
  Claimant Trust to be distributed to Holders of Allowed Class 8 General Unsecured Claims
  (including Disputed General Unsecured Claims that are subsequently Allowed) in accordance
  with the Plan.

               (z)    “GUC Beneficiaries” means the Claimant Trust Beneficiaries who hold
  General Unsecured Claim Trust Interests.




  4
                                                                                   002657
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-3
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page666
                                                                                 of of
                                                                                    39
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 153 of 215 PageID 5400



                 (aa)   “GUC Payment Certification” has the meaning given to it in Section 5.1(c)
  hereof.

                 (bb) “HarbourVest” means, collectively, HarbourVest 2017 Global Fund, L.P.,
  HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX Investment, L.P., HV
  International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and HarbourVest Partners,
  L.P.

                 (cc)   “Investment Advisers Act” means the Investment Advisers Act of 1940, as
  amended.

                 (dd)   “Investment Company Act” means the Investment Company Act of 1940,
  as amended.

                (ee) “Litigation Sub-Trust” means the sub-trust created pursuant to the
  Litigation Sub-Trust Agreement, which shall hold the Claimant Trust Assets that are Estate
  Claims and investigate, litigate, and/or settle the Estate Claims for the benefit of the Claimant
  Trust.

                  (ff)    “Litigation Sub-Trust Agreement” means the litigation sub-trust agreement
  to be entered into by and between the Claimant Trustee and Litigation Trustee establishing and
  setting forth the terms and conditions of the Litigation Sub-Trust and governing the rights and
  responsibilities of the Litigation Trustee.

                  (gg) “Litigation Trustee” means Marc S. Kirschner, and any successor
  Litigation Trustee that may be appointed pursuant to the terms of the Litigation Sub-Trust
  Agreement, who shall be responsible for investigating, litigating, and settling the Estate Claims
  for the benefit of the Claimant Trust in accordance with the terms and conditions set forth in the
  Litigation Sub-Trust Agreement.

                (hh) “Managed Funds” means Highland Multi-Strategy Credit Fund, L.P.,
  Highland Restoration Capital Partners, L.P., and any other investment vehicle managed by the
  Debtor pursuant to an Executory Contract assumed pursuant to the Plan; provided, however, that
  the Highland Select Equity Fund, L.P. (and its direct and indirect subsidiaries) will not be
  considered a Managed Fund for purposes hereof.

               (ii)  “Material Claims” means the Claims asserted by UBS, HarbourVest,
  Patrick Hagaman Daugherty, and Integrated Financial Associates, Inc., and the Employees.
  [TBD: Employee Claims]

                 (jj)   “Member” means a Person that is member of the Oversight Board.

                 (kk)   “New GP LLC” means the general partner of the Reorganized Debtor.

                 (ll)   “Oversight Board” means the board comprised of five (5) Members
  established pursuant to the Plan and Article III of this Agreement to oversee the Claimant
  Trustee’s performance of his duties and otherwise serve the functions set forth in this Agreement
  and those of the “Claimant Trust Oversight Committee” described in the Plan. Subject to the


  5
                                                                                      002658
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-3
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page767
                                                                                 of of
                                                                                    39
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 154 of 215 PageID 5401



  terms of this Agreement, the initial Members of the Oversight Board shall be: (i) Eric Felton, as
  representative of the Redeemer Committee; (ii) Josh Terry, as representative of Acis; (iii)
  Elizabeth Kozlowski, as representative of UBS; (iv) Paul McVoy, as representative of Meta-e
  Discovery; and (v) David Pauker.

                 (mm) (ll) “Plan” has the meaning set forth in the Recitals hereof.

                 (nn) (mm) “Privileges” means all of the Debtor’s rights, title and interests in
  and to any privilege or immunity attaching to any documents or communications (whether
  written or oral) associated with any of the Causes of ActionEstate Claims or Employee Claims,
  including, but not limitedwithout limitation, to, attorney-client privilege and work-product
  privilege as defined in Rule 502(g) of the Federal Rules of Evidence[; provided, however, that
  “Privileges” shall not include the work-product privilege of any non-Employee attorney or
  attorneys that has not been previously shared with the Debtor or any of its employees and the
  work-product privilege shall remain with the non-Employee attorney or attorneys who created
  such work product] so long as it has not been previously shared with the Debtor or any of its
  employees, or otherwise waived.

                 (oo)    “PSZJ” means Pachulski Stang Ziehl & Jones LLP.

               (pp) (nn) “Redeemer Committee” means the Redeemer Committee of the
  Highland Crusader Fund.

                 (qq)    (oo) “Registrar” has the meaning given to it in Section 5.3(a) hereof.

                 (rr)   (pp) “Reorganized Debtor Assets” means any limited and general
  partnership interests held by the Debtor, the management of the Managed Funds and those
  Causes of Action (including, without limitation, claims for breach of fiduciary duty), that, for any
  reason, are not capable of being transferred to the Claimant Trust. For the avoidance of doubt,
  “Reorganized Debtor Assets” includes any partnership interests or shares of Managed Funds held
  by the Debtor but does not include the underlying portfolio assets held by the Managed Funds.

                 (ss)    (qq) “Securities Act” means the Securities Act of 1933, as amended.

               (tt)   (rr) “Subordinated Beneficiaries” means the Claimant Trust Beneficiaries
  who hold Subordinated Claim Trust Interests.

                (uu) (ss) “Subordinated Claim Trust Interests” means the subordinated interests
  in the Claimant Trust to be distributed to Holders of Allowed Class 9 Subordinated Claims in
  accordance with the Plan.

                 (vv)    (tt) “TIA” means the Trust Indenture Act of 1939, as amended.

                  (ww) (uu) “Trust Interests” means collectively the General Unsecured Claim
  Trust Interests, Subordinated Claim Trust Interests, and Equity Trust Interests.

                 (xx)    (vv) “Trust Register” has the meaning given to it in Section 5.3(b) hereof.



  6
                                                                                       002659
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-3
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page868
                                                                                 of of
                                                                                    39
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 155 of 215 PageID 5402



                 (yy)    (ww) “Trustees” means collectively the Claimant Trustee and Delaware
  Trustee.

                 (zz)    (xx) “UBS” means collectively UBS Securities LLC and UBS AG London
  Branch.

                 (aaa)   “WilmerHale” Wilmer Cutler Pickering Hale & Dorr LLP.

          1.2     General Construction. As used in this Agreement, the masculine, feminine and
  neuter genders, and the plural and singular numbers shall be deemed to include the others in all
  cases where they would apply. “Includes” and “including” are not limiting and “or” is not
  exclusive. References to “Articles,” “Sections” and other subdivisions, unless referring
  specifically to the Plan or provisions of the Bankruptcy Code, the Bankruptcy Rules, or other
  law, statute or regulation, refer to the corresponding Articles, Sections and other subdivisions of
  this Agreement, and the words “herein,” “hereafter” and words of similar import refer to this
  Agreement as a whole and not to any particular Article, Section, or subdivision of this
  Agreement. Amounts expressed in dollars or following the symbol “$” shall be deemed to be in
  United States dollars. References to agreements or instruments shall be deemed to refer to such
  agreements or instruments as the same may be amended, supplemented, or otherwise modified in
  accordance with the terms thereof.

        1.3     Incorporation of the Plan. The Plan is hereby incorporated into this Agreement
  and made a part hereof by this reference.

                                     ARTICLE II.
                         ESTABLISHMENT OF THE CLAIMANT TRUST

         2.1     Creation of Name of Trust.

                (a)    The Claimant Trust is hereby created as a statutory trust under the
  Delaware Statutory Trust Act and shall be called the “Highland Claimant Trust.” The Claimant
  Trustee shall be empowered to conduct all business and hold all property constituting the
  Claimant Trust Assets in such name in accordance with the terms and conditions set forth herein.

                  (b)     The Trustees shall cause to be executed and filed in the office of the
  Secretary of State of the State of Delaware the Certificate of Trust and agree to execute, acting
  solely in their capacity as Trustees, such certificates as may from time to time be required under
  the Delaware Statutory Trust Act or any other Delaware law.

         2.2     Objectives.

                  (a)    The Claimant Trust is established for the purpose of satisfying Allowed
  General Unsecured Claims and Allowed Subordinated Claims (and only to the extent provided
  herein, Allowed Class A Limited Partnership Interests and Class B/C Limited Partnership
  Interests) under the Plan, by monetizing the Claimant Trust Assets transferred to it and making
  distributions to the Claimant Trust Beneficiaries. The Claimant Trust shall not continue or
  engage in any trade or business except to the extent reasonably necessary to monetize and
  distribute the Claimant Trust Assets consistent with this Agreement and the Plan and act as sole


  7
                                                                                      002660
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1656-3
                         1795-5Filed
                                Filed01/04/21
                                      01/22/21 Entered
                                                Entered01/04/21
                                                        01/22/2118:21:37
                                                                 16:20:31 Page
                                                                           Page969
                                                                                 of of
                                                                                    39
 Case 3:21-cv-00538-N Document 26-10 Filed145 06/09/21 Page 156 of 215 PageID 5403



  member and manager of New GP LLC. The Claimant Trust shall provide a mechanism for (i)
  the monetization of the Claimant Trust Assets and (ii) the distribution of the proceeds thereof,
  net of all claims, expenses, charges, liabilities, and obligations of the Claimant Trust, to the
  Claimant Trust Beneficiaries in accordance with the Plan. In furtherance of this distribution
  objective, the Claimant Trust will, from time to time, prosecute and resolve objections to certain
  Claims and Interests as provided herein and in the Plan.

                 (b)     It is intended that the Claimant Trust be classified for federal income tax
  purposes as a “liquidating trust” within the meaning of section 301.7701-4(d) of the Treasury
  Regulations. In furtherance of this objective, the Claimant Trustee shall, in his business
  judgment, make continuing best efforts to (i) dispose of or monetize the Claimant Trust Assets
  and resolve Claims, (ii) make timely distributions, and (iii) not unduly prolong the duration of the
  Claimant Trust, in each case in accordance with this Agreement.

         2.3     Nature and Purposes of the Claimant Trust.

                   (a)     The Claimant Trust is organized and established as a trust for the purpose
  of monetizing the Claimant Trust Assets and making distributions to Claimant Trust
  Beneficiaries in a manner consistent with “liquidating trust” status under Treasury Regulation
  Section 301.7701-4(d). The Claimant Trust shall retain all rights to commence and pursue all
  Causes of Action of the Debtor other than (i) Estate Claims, which shall be assigned to and
  commenced and pursued by the Litigation Trustee pursuant to the terms of the Litigation
  Sub-Trust Agreement, and (ii) Causes of Action constituting Reorganized Debtor Assets, if any,
  which shall be commenced and pursued by the Reorganized Debtor at the direction of the
  Claimant Trust as sole member of New GP LLC pursuant to the terms of the Reorganized
  Limited Partnership Agreement. The Claimant Trust and Claimant Trustee shall have and retain,
  and, as applicable, assign and transfer to the Litigation Sub-Trust and Litigation Trustee, any and
  all rights, defenses, cross-claims and counter-claims held by the Debtor with respect to any Claim
  as of the Petition Date. On and after the date hereof, in accordance with and subject to the Plan,
  the Claimant Trustee shall have the authority to (i) compromise, settle or otherwise resolve, or
  withdraw any objections to Claims against the Debtor [(except for the Employee Claims, which
  shall, provided, however, the Claimant Trustee shall only have the authority to compromise or
  settle any Employee Claim with the unanimous consent of the Oversight Board and in the
  absence of unanimous consent, any such Employee Claim shall be transferred to the Litigation
  Sub-Trust and be litigated, comprised, settled, or otherwise resolved exclusively by the Litigation
  Trustee)] and to(ii) compromise, settle, or otherwise resolve any Disputed Claims without
  approval of the Bankruptcy Court, which authority may be shared with or transferred to the
  Litigation Trustee in accordance with the terms of the Litigation Sub-Trust Agreement. For the
  avoidance of doubt, the Claimant Trust, pursuant to section 1123(b)(3)(B) of the Bankruptcy
  Code and applicable state trust law, is appointed as the successor-in-interest to, and
  representative of, the Debtor and its Estate for the retention, enforcement, settlement, and
  adjustment of all Claims other than Estate Claims[, the Employee Claims,] and those Claims
  constituting Reorganized Debtor Assets.

                (b)     The Claimant Trust shall be administered by the Claimant Trustee, in
  accordance with this Agreement, for the following purposes:



  8
                                                                                       002661
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 70
                                                                             10 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 157 of 215 PageID 5404



                       (i)   to manage and monetize the Claimant Trust Assets in an
 expeditious but orderly manner with a view towards maximizing value within a reasonable time
 period;

                        (ii)    to litigate and settle Claims in Class 8 and Class 9 (other than the
 Employee Claims, which shall be litigated and/or settled by the Litigation Trustee if the
 Oversight Board does not unanimously approve of any proposed settlement of such Employee
 Claim by the Claimant Trustee) and any of the Causes of Action included in the Claimant Trust
 Assets (including any cross-claims and counter-claims); provided, however, that Estate Claims
 transferred to the Litigation Sub-Trust shall be litigated and settled by the Litigation Trustee
 pursuant to the terms of the Litigation Sub-Trust Agreement;

                      (iii) to distribute net proceeds of the Claimant Trust Assets to the
 Claimant Trust Beneficiaries;

                         (iv)   to distribute funds from the Disputed Claims Reserve to Holders of
 Trust Interests or to the Reorganized Debtor for distribution to Holders of Disputed in Claims in
 each case in accordance with the Plan from time to time as any such Holder’s Disputed Claim
 becomes an Allowed Claim under the Plan;

                        (v)    to distribute funds to the Litigation Sub-Trust at the direction the
 Oversight Board;

                         (vi)    to serve as the limited partner of, and to hold the limited
 partnership interests in, the Reorganized Debtor;

                      (vii) to serve as the sole member and manager of New GP LLC, the
 Reorganized Debtor’s general partner;

                       (viii) to oversee the management and monetization of the Reorganized
 Debtor Assets pursuant to the terms of the Reorganized Limited Partnership Agreement, in its
 capacity as the sole member and manager of New GP LLC pursuant to the terms of the New GP
 LLC Documents, all with a view toward maximizing value in a reasonable time in a manner
 consistent with the Reorganized Debtor’s fiduciary duties as investment adviser to the Managed
 Funds; and

                       (ix)   to perform any other functions and take any other actions provided
 for or permitted by this Agreement and the Plan, and in any other agreement executed by the
 Claimant Trustee.

        2.4     Transfer of Assets and Rights to the Claimant Trust; Litigation Sub-Trust.

                 (a)    On the Effective Date, pursuant to the Plan, the Debtor shall irrevocably
 transfer, assign, and deliver, and shall be deemed to have transferred, assigned, and delivered, all
 Claimant Trust Assets and related Privileges held by the Debtor to the Claimant Trust free and
 clear of all Claims, Interests, Liens, and other encumbrances, and liabilities, except as provided
 in the Plan and this Agreement. To the extent certain assets comprising the Claimant Trust
 Assets, because of their nature or because such assets will accrue or become transferable


  9
                                                                                      002662
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 71
                                                                             11 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 158 of 215 PageID 5405



 subsequent to the Effective Date, and cannot be transferred to, vested in, and assumed by the
 Claimant Trust on such date, such assets shall be considered Reorganized Debtor Assets, which
 may be subsequently transferred to the Claimant Trust by the Reorganized Debtor consistent with
 the terms of the Reorganized Limited Partnership Agreement after such date.

                 (b)    On or as soon as practicable after the Effective Date, the Claimant Trust
 shall irrevocably transfer, assign, and deliver, and shall be deemed to have transferred, assigned,
 and delivered, all Estate Claims and related Privileges held by the Claimant Trust to the
 Litigation Sub-Trust Trust free and clear of all Claims, Interests, Liens, and other encumbrances,
 and liabilities, except as provided in the Plan, this Agreement, and the Litigation Sub-Trust
 Agreement. Following the transfer of such Privileges, the Litigation Trustee shall have the
 power to waive the Privileges being so assigned and transferred.

                 (c)     On or before the Effective Date, and continuing thereafter, the Debtor or
 Reorganized Debtor, as applicable, shall provide (i) for the Claimant Trustee’s and Litigation
 Trustee’s reasonable access to all records and information in the Debtor’s and Reorganized
 Debtor’s possession that relate to the Claimant Trust Assets and Estate Claims, custody or
 control, (ii) that all Privileges related to the Claimant Trust Assets shall transfer to and vest
 exclusively in the Claimant Trust (except for those Privileges that will be transferred and
 assigned to the Litigation Sub-Trust in respect of the Estate Claims), and (iii) subject to Section
 3.12(c), the Debtor and Reorganized Debtor shall preserve all records and documents (including
 all electronic records or documents), including, but not limited to, the Debtor’s file server, email
 server, email archiving system, master journal, SharePoint, Oracle E-Business Suite, Advent
 Geneva, Siepe database, Bloomberg chat data, and any backups of the foregoing, until such time
 as the Claimant Trustee, [with the consent of the Oversight Board and, if pertaining to any of the
 Estate Claims, the Litigation Trustee,] directs the Reorganized Debtor, as sole member of its
 general partner, that such records are no longer required to be preserved. For the purposes of
 transfer of documents, the Claimant Trust or Litigation Sub-Trust, as applicable, is an assignee
 and successor to the Debtor in respect of the Claimant Trust Assets and Estate Claims,
 respectively, and shall be treated as such in any review of confidentiality restrictions in requested
 documents.

                 (d)     Until the Claimant Trust terminates pursuant to the terms hereof, legal title
 to the Claimant Trust Assets (other than Estate Claims) and all property contained therein shall
 be vested at all times in the Claimant Trust as a separate legal entity, except where applicable law
 in any jurisdiction requires title to any part of the Claimant Trust Assets to be vested in the
 Claimant Trustee, in which case title shall be deemed to be vested in the Claimant Trustee, solely
 in his capacity as Claimant Trustee. For purposes of such jurisdictions, the term Claimant Trust,
 as used herein, shall be read to mean the Claimant Trustee.

        2.5    Principal Office. The principal office of the Claimant Trust shall be maintained
 by the Claimant Trustee at the following address:[                            ].

        2.6     Acceptance. The Claimant Trustee accepts the Claimant Trust imposed by this
 Agreement and agrees to observe and perform that Claimant Trust, on and subject to the terms
 and conditions set forth herein and in the Plan.



 10
                                                                                       002663
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 72
                                                                             12 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 159 of 215 PageID 5406



         2.7    Further Assurances. The Debtor, Reorganized Debtor, and any successors thereof
 will, upon reasonable request of the Claimant Trustee, execute, acknowledge and deliver such
 further instruments and do such further acts as may be necessary or proper to transfer to the
 Claimant Trustee any portion of the Claimant Trust Assets intended to be conveyed hereby and in
 the Plan in the form and manner provided for hereby and in the Plan and to vest in the Claimant
 Trustee the powers, instruments or funds in trust hereunder.

        2.8     Incidents of Ownership. The Claimant Trust Beneficiaries shall be the sole
 beneficiaries of the Claimant Trust and the Claimant Trustee shall retain only such incidents of
 ownership as are necessary to undertake the actions and transactions authorized herein.

                                          ARTICLE III.
                                         THE TRUSTEES

         3.1     Role. In furtherance of and consistent with the purpose of the Claimant Trust, the
 Plan, and this Agreement, the Claimant Trustee, subject to the terms and conditions contained
 herein, in the Plan, and in the Confirmation Order, shall serve as Claimant Trustee with respect
 to the Claimant Trust Assets for the benefit of the Claimant Trust Beneficiaries and maintain,
 manage, and take action on behalf of the Claimant Trust.

        3.2     Authority.

                (a)    In connection with the administration of the Claimant Trust, in addition to
 any and all of the powers enumerated elsewhere herein, the Claimant Trustee shall, in an
 expeditious but orderly manner, monetize the Claimant Trust Assets, make timely distributions
 and not unduly prolong the duration of the Claimant Trust. The Claimant Trustee shall have the
 power and authority and is authorized to perform any and all acts necessary and desirable to
 accomplish the purposes of this Agreement and the provisions of the Plan and the Confirmation
 Order relating to the Claimant Trust, within the bounds of this Agreement, the Plan, the
 Confirmation Order, and applicable law. The Claimant Trustee will monetize the Claimant Trust
 Assets with a view toward maximizing value in a reasonable time.

                 (b)    The Claimant Trustee, subject to the limitations set forth in Section 3.3 of
 this Agreement shall have the right to prosecute, defend, compromise, adjust, arbitrate, abandon,
 estimate, or otherwise deal with and settle any and all Claims and Causes of Action that are part
 of the Claimant Trust Assets, other than the [Employee Claims and] Estate Claims transferred to
 the Litigation Sub-Trust, if any, as the Claimant Trustee determines is in the best interests of the
 Claimant Trust; provided, however, that if the Claimant Trustee proposes a settlement of an
 Employee Claim and does not obtain unanimous consent of the Oversight Board of such
 settlement, such Employee Claim shall be transferred to the Litigation Sub-Trust for the
 Litigation Trustee to litigate. To the extent that any action has been taken to prosecute, defend,
 compromise, adjust, arbitrate, abandon, or otherwise deal with and settle any such Claims and
 Causes of Action prior to the Effective Date, on the Effective Date the Claimant Trustee shall be
 substituted for the Debtor in connection therewith in accordance with Rule 25 of the Federal
 Rules of Civil Procedure, made applicable by Rule 7025 of the Federal Rules of Bankruptcy
 Procedure, and the caption with respect to such pending action shall be changed to the following



 11
                                                                                      002664
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 73
                                                                             13 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 160 of 215 PageID 5407



 “[Claimant Trustee], not individually but solely as Claimant Trustee for the Claimant Trust, et al.
 v. [Defendant]”.

               (c)    Subject in all cases to any limitations contained herein, in the
 Confirmation Order, or in the Plan, the Claimant Trustee shall have the power and authority to:

                          (i)   solely as required by Section 2.4(c), hold legal title to any and all
 rights of the Claimant Trust and Beneficiaries in or arising from the Claimant Trust Assets,
 including collecting and receiving any and all money and other property belonging to the
 Claimant Trust and the right to vote or exercise any other right with respect to any claim or
 interest relating to the Claimant Trust Assets in any case under the Bankruptcy Code and receive
 any distribution with respect thereto;

                      (ii)    open accounts for the Claimant Trust and make distributions of
 Claimant Trust Assets in accordance herewith;

                       (iii) as set forth in Section 3.11, exercise and perform the rights,
 powers, and duties held by the Debtor with respect to the Claimant Trust Assets (other than
 Estate Claims), including the authority under section 1123(b)(3) of the Bankruptcy Code, and
 shall be deemed to be acting as a representative of the Debtor’s Estate with respect to the
 Claimant Trust Assets, including with respect to the sale, transfer, or other disposition of the
 Claimant Trust Assets;

                      (iv)   settle or resolve any Claims in Class 8 and Class 9 other than the
 Material Claims and any Equity Interests;

                        (v)     sell or otherwise monetize any publicly-traded asset for which
 there is a marketplace and any other assets (other than the Other Assets (as defined below))
 valued less than or equal to $[3,000,000] (over a thirty-day period);

                       (vi)   upon the direction of the Oversight Board, fund the Litigation
 Sub-Trust on the Effective Date and as necessary thereafter;

                       (vii) exercise and perform the rights, powers, and duties arising from the
 Claimant Trust’s role as sole member of New GP LLC, and the role of New GP LLC, as general
 partner of the Reorganized Debtor, including the management of the Managed Funds;

                      (viii) protect and enforce the rights to the Claimant Trust Assets by any
 method deemed appropriate, including by judicial proceedings or pursuant to any applicable
 bankruptcy, insolvency, moratorium or similar law and general principles of equity;

                        (ix)   obtain reasonable insurance coverage with respect to any liabilities
 and obligations of the Trustees, Litigation Trustee, and the Members of the Oversight Board
 solely in their capacities as such, in the form of fiduciary liability insurance, a directors and
 officers policy, an errors and omissions policy, or otherwise. The cost of any such insurance
 shall be a Claimant Trust Expense and paid by the Claimant Trustee from the Claimant Trust
 Assets;



 12
                                                                                      002665
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 74
                                                                             14 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 161 of 215 PageID 5408



                          (x)    without further order of the Bankruptcy Court, but subject to the
 terms of this Agreement, employ various consultants, third-party service providers, and other
 professionals, including counsel, tax advisors, consultants, brokers, investment bankers,
 valuation counselors, and financial advisors, as the Claimant Trustee deems necessary to aid him
 in fulfilling his obligations under this Agreement; such consultants, third-party service providers,
 and other professionals shall be retained pursuant to whatever fee arrangement the Claimant
 Trustee deems appropriate, including contingency fee arrangements and any fees and expenses
 incurred by such professionals engaged by the Claimant Trustee shall be Claimant Trust
 Expenses and paid by the Claimant Trustee from the Claimant Trust Assets;

                        (xi)   retain and approve compensation arrangements of an independent
 public accounting firm to perform such reviews and/or audits of the financial books and records
 of the Claimant Trust as may be required by this Agreement, the Plan, the Confirmation Order,
 and applicable laws and as may be reasonably and appropriate in Claimant Trustee’s discretion.
 Subject to the foregoing, the Claimant Trustee may commit the Claimant Trust to, and shall pay,
 such independent public accounting firm reasonable compensation for services rendered and
 reasonable and documented out-of-pocket expenses incurred, and all such compensation and
 reimbursement shall be paid by the Claimant Trustee from Claimant Trust Assets;

                        (xii) prepare and file (A) tax returns for the Claimant Trust treating the
 Claimant Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a), (B) an
 election pursuant to Treasury Regulation 1.468B-9(c) to treat the Disputed Claims Reserve as a
 disputed ownership fund, in which case the Claimant Trustee will file federal income tax returns
 and pay taxes for the Disputed Claim Reserve as a separate taxable entity, or (C) any periodic or
 current reports that may be required under applicable law;

                        (xiii) prepare and send annually to the Beneficiaries, in accordance with
 the tax laws, a separate statement stating a Beneficiary’s interest in the Claimant Trust and its
 share of the Claimant Trust’s income, gain, loss, deduction or credit, and to instruct all such
 Beneficiaries to report such items on their federal tax returns;

                        (xiv) to the extent applicable, assert, enforce, release, or waive any
 attorney-client communication, attorney work product or other Privilege or defense on behalf of
 the Claimant Trust (including as to any Privilege that the Debtor held prior to the Effective Date),
 including to provide any information to insurance carriers that the Claimant Trustee deems
 necessary to utilize applicable insurance coverage for any Claim or Claims;

                       (xv) subject to Section 3.4, invest the proceeds of the Claimant Trust
 Assets and all income earned by the Claimant Trust, pending any distributions in short-term
 certificates of deposit, in banks or other savings institutions, or other temporary, liquid
 investments, such as Treasury bills;

                       (xvi) request any appropriate tax determination with respect to the
 Claimant Trust, including a determination pursuant to section 505 of the Bankruptcy Code;




 13
                                                                                      002666
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 75
                                                                             15 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 162 of 215 PageID 5409



                      (xvii) take or refrain from taking any and all actions the Claimant Trustee
 reasonably deems necessary for the continuation, protection, and maximization of the value of
 the Claimant Trust Assets consistent with purposes hereof;

                        (xviii) take all steps and execute all instruments and documents necessary
 to effectuate the purpose of the Claimant Trust and the activities contemplated herein and in the
 Confirmation Order and the Plan, and take all actions necessary to comply with the Confirmation
 Order, the Plan, and this Agreement and the obligations thereunder and hereunder;

                     (xix) exercise such other powers and authority as may be vested in or
 assumed by the Claimant Trustee by any Final Order;

                       (xx) evaluate and determine strategy with respect to the Claimant Trust
 Assets, and hold, pursue, prosecute, adjust, arbitrate, compromise, release, settle or abandon the
 Claimant Trust Assets on behalf of the Claimant Trust; and

                        (xxi) with respect to the Claimant Trust Beneficiaries, perform all duties
 and functions of the Distribution Agent as set forth in the Plan, including distributing Cash from
 the Disputed Claims Reserve, solely on account of Disputed Class 1 through Class 7 Claims that
 were Disputed as of the Effective Date, but become Allowed, to the Reorganization Debtor such
 that the Reorganized Debtor can satisfy its duties and functions as Distribution Agent with
 respect to Claims in Class 1 through Class 7 (the foregoing subparagraphs (i)-(xviixxi) being
 collectively, the “Authorized Acts”).

               (d)     The Claimant Trustee and the Oversight Committee will enter into an
 agreement as soon as practicable after the Effective Date concerning the Claimant Trustee’s
 authority with respect to certain other assets, including certain portfolio company assets (the
 “Other Assets”).

                (e)     The Claimant Trustee has the power and authority to act as trustee of the
 Claimant Trust and perform the Authorized Acts through the date such Claimant Trustee resigns,
 is removed, or is otherwise unable to serve for any reason.

        3.3     Limitation of Authority.

                (a)    Notwithstanding anything herein to the contrary, the Claimant Trust and
 the Claimant Trustee shall not (i) be authorized to engage in any trade or business, (ii) take any
 actions inconsistent with the management of the Claimant Trust Assets as are required or
 contemplated by applicable law, the Confirmation Order, the Plan, and this Agreement, (iii) take
 any action in contravention of the Confirmation Order, the Plan, or this Agreement, or (iv) cause
 New GP LLC to cause the Reorganized Debtor to take any action in contravention of the Plan,
 Plan Documents or the Confirmation Order.

                 (b)     Notwithstanding anything herein to the contrary, and in no way limiting
 the terms of the Plan, the Claimant Trustee must receive the consent by vote of a simple majority
 of the Oversight Board pursuant to the notice and quorum requirements set forth in Section 4.5
 herein, in order to:



 14
                                                                                     002667
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 76
                                                                             16 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 163 of 215 PageID 5410



                       (i)     terminate or extend the term of the Claimant Trust;

                       (ii)    prosecute, litigate, settle or otherwise resolve any of the Material
 Claims;

                        (iii) except otherwise set forth herein, sell or otherwise monetize any
 assets that are not Other Assets, including Reorganized Debtor Assets (other than with respect to
 the Managed Funds), that are valued greater than $[3,000,000] (over a thirty-day period);

                         (iv) except for cash distributions made in accordance with the terms of
 this Agreement, make any cash distributions to Claimant Trust Beneficiaries in accordance with
 Article IV of the Plan;

                       (v)    except for any distributions made in accordance with the terms of
 this Agreement, make any distributions from the Disputed Claims Reserve to Holders of
 Disputed Claims after such time that such Holder’s Claim becomes an Allowed Claim under the
 Plan;

                       (vi)   reserve or retain any cash or cash equivalents in an amount
 reasonably necessary to meet claims and contingent liabilities, (including Disputed Claims and
 any indemnification obligations that may arise under Section 8.2 of this Agreement), to maintain
 the value of the Claimant Trust Assets, or to fund ongoing operations and administration of the
 Litigation Sub-Trust;

                       (vii)   borrow as may be necessary to fund activities of the Claimant
 Trust;

                    (viii) determine whether the conditions under Section 5.1(c) of this
 Agreement have been satisfied such that a certification should be filed with the Bankruptcy
 Court;

                     (ix)   invest the Claimant Trust Assets, proceeds thereof, or any income
 earned by the Claimant Trust (for the avoidance of doubt, this shall not apply to investment
 decisions made by the Reorganized Debtor or its subsidiaries solely with respect to Managed
 Funds);

                       (x)     change the compensation of the Claimant Trustee;

                         (xi)   subject to ARTICLE X, make structural changes to the Claimant
 Trust or take other actions to minimize any tax on the Claimant Trust Assets; and

                       (xii) retain counsel, experts, advisors, or any other professionals.
 [TBD]; provided, however, the Claimant Trustee shall not be required to obtain the consent of
 the Oversight Board for the retention of (i) PSZJ, WilmerHale, or Development Specialists, Inc.
 and (ii) any other professional whose expected fees and expenses are estimated at less than or
 equal to $200,000.

               (c)     [Reserved.]


 15
                                                                                     002668
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 77
                                                                             17 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 164 of 215 PageID 5411



         3.4    Investment of Cash. The right and power of the Claimant Trustee to invest the
 Claimant Trust Assets, the proceeds thereof, or any income earned by the Claimant Trust, with
 majority approval of the Oversight Board, shall be limited to the right and power to invest in
 such Claimant Trust Assets only in Cash and U.S. Government securities as defined in section
 29(a)(16) of the Investment Company Act; provided, however that (a) the scope of any such
 permissible investments shall be further limited to include only those investments that a
 “liquidating trust” within the meaning of Treasury Regulation Section 301.7701-4(d), may be
 permitted to hold, pursuant to the Treasury Regulations, or any modification in the Internal
 Revenue Service (“IRS”) guidelines, whether set forth in IRS rulings, other IRS pronouncements,
 or otherwise, (b) the Claimant Trustee may retain any Claimant Trust Assets received that are not
 Cash only for so long as may be required for the prompt and orderly monetization or other
 disposition of such assets, and (c) the Claimant Trustee may expend the assets of the Claimant
 Trust (i) as reasonably necessary to meet contingent liabilities (including indemnification and
 similar obligations) and maintain the value of the assets of the Claimant Trust during the
 pendency of this Claimant Trust, (ii) to pay Claimant Trust Expenses (including, but not limited
 to, any taxes imposed on the Claimant Trust and reasonable attorneys’ fees and expenses in
 connection with litigation), and (iii) to satisfy other liabilities incurred or assumed by the
 Claimant Trust (or to which the assets are otherwise subject) in accordance with the Plan or this
 Agreement).

        3.5    Binding Nature of Actions. All actions taken and determinations made by the
 Claimant Trustee in accordance with the provisions of this Agreement shall be final and binding
 upon any and all Beneficiaries.

        3.6     Term of Service. The Claimant Trustee shall serve as the Claimant Trustee for
 the duration of the Claimant Trust, subject to death, resignation or removal.

         3.7     Resignation. The Claimant Trustee may resign as Claimant Trustee of the
 Claimant Trust by an instrument in writing delivered to the Bankruptcy Court and Oversight
 Board at least thirty (30) days before the proposed effective date of resignation. The Claimant
 Trustee shall continue to serve as Claimant Trustee after delivery of the Claimant Trustee’s
 resignation until the proposed effective date of such resignation, unless the Claimant Trustee and
 a simple majority of the Oversight Board consent to an earlier effective date, which earlier
 effective date shall be no earlier than the date of appointment of a successor Claimant Trustee in
 accordance with Section 3.9 hereof becomes effective.

        3.8     Removal.

               (a)     The Claimant Trustee may be removed by a simple majority vote of the
 Oversight Board for Cause for Cause immediately upon notice thereof, or without Cause upon 60
 days’ prior written notice. Upon the removal of the Claimant Trustee pursuant hereto, the
 Claimant Trustee will resign, or be deemed to have resigned, from any role or position he or she
 may have at New GP LLC or the Reorganized Debtor effective upon the expiration of the
 foregoing 60 day period unless the Claimant Trustee and a simple majority of the Oversight
 Board agree otherwise.




 16
                                                                                    002669
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 78
                                                                             18 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 165 of 215 PageID 5412



                (b)    To the extent there is any dispute regarding the removal of a Claimant
 Trustee (including any dispute relating to any compensation or expense reimbursement due under
 this Agreement) the Bankruptcy Court shall retain jurisdiction to consider and adjudicate such
 dispute. Notwithstanding the foregoing, the Claimant Trustee will continue to serve as the
 Claimant Trustee after his removal until the earlier of (i) the time when a successor Claimant
 Trustee will become effective in accordance with Section 3.9 of this Agreement or (ii) such date
 as the Bankruptcy Court otherwise orders.

        3.9     Appointment of Successor.

                (a)     Appointment of Successor. In the event of a vacancy by reason of the
 death or Disability (in the case of a Claimant Trustee that is a natural person), dissolution (in the
 case of a Claimant Trustee that is not a natural person), or removal of the Claimant Trustee, or
 prospective vacancy by reason of resignation, a successor Claimant Trustee shall be selected by a
 simple majority vote of the Oversight Board. If Members of the Oversight Board are unable to
 secure a majority vote, the Bankruptcy Court will determine the successor Claimant Trustee on
 motion of the Members. If a final decree has been entered closing the Chapter 11 Case, the
 Claimant Trustee may seek to reopen the Chapter 11 Case for the limited purpose of determining
 the successor Claimant Trustee, and the costs for such motion and costs related to re-opening the
 Chapter 11 Case shall be paid by the Claimant Trust. The successor Claimant Trustee shall be
 appointed as soon as practicable, but in any event no later than sixty (60) days after the
 occurrence of the vacancy or, in the case of resignation, on the effective date of the resignation of
 the then acting Claimant Trustee.

                 (b)    Vesting or Rights in Successor Claimant Trustee. Every successor
 Claimant Trustee appointed hereunder shall execute, acknowledge, and deliver to the Claimant
 Trust, the exiting Claimant Trustee, the Oversight Board, and file with the Bankruptcy Court, an
 instrument accepting such appointment subject to the terms and provisions hereof. The successor
 Claimant Trustee, without any further act, deed, or conveyance shall become vested with all the
 rights, powers, trusts and duties of the exiting Claimant Trustee, except that the successor
 Claimant Trustee shall not be liable for the acts or omissions of the retiring Claimant Trustee. In
 no event shall the retiring Claimant Trustee be liable for the acts or omissions of the successor
 Claimant Trustee.

                 (c)    Interim Claimant Trustee. During any period in which there is a vacancy
 in the position of Claimant Trustee, the Oversight Board shall appoint one of its Members to
 serve as the interim Claimant Trustee (the “Interim Trustee”) until a successor Claimant Trustee
 is appointed pursuant to Section 3.9(a). The Interim Trustee shall be subject to all the terms and
 conditions applicable to a Claimant Trustee hereunder. Such Interim Trustee shall not be limited
 in any manner from exercising any rights or powers as a Member of the Oversight Board merely
 by such Person’s appointment as Interim Trustee.

        3.10 Continuance of Claimant Trust. The death, resignation, or removal of the
 Claimant Trustee shall not operate to terminate the Claimant Trust created by this Agreement or
 to revoke any existing agency (other than any agency of the Claimant Trustee as the Claimant
 Trustee) created pursuant to the terms of this Agreement or invalidate any action taken by the
 Claimant Trustee. In the event of the resignation or removal of the Claimant Trustee, the


 17
                                                                                       002670
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 79
                                                                             19 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 166 of 215 PageID 5413



 Claimant Trustee shall promptly (i) execute and deliver, by the effective date of resignation or
 removal, such documents, instruments, records, and other writings as may be reasonably
 requested by his successor to effect termination of the exiting Claimant Trustee’s capacity under
 this Agreement and the conveyance of the Claimant Trust Assets then held by the exiting
 Claimant Trustee to the successor Claimant Trustee; (ii) deliver to the successor Claimant
 Trustee all non-privileged documents, instruments, records, and other writings relating to the
 Claimant Trust as may be in the possession or under the control of the exiting Claimant Trustee,
 provided, the exiting Claimant Trustee shall have the right to make and retain copies of such
 documents, instruments, records and other writings delivered to the successor Claimant Trustee
 and the cost of making such copies shall be a Claimant Trust Expense to be paid by the Claimant
 Trust; and (iii) otherwise assist and cooperate in effecting the assumption of the exiting Claimant
 Trustee’s obligations and functions by his successor, provided the fees and expenses of such
 assistance and cooperation shall be paid to the exiting Claimant Trustee by the Claimant Trust.
 The exiting Claimant Trustee shall irrevocably appoint the successor Claimant Trustee as his
 attorney-in-fact and agent with full power of substitution for it and its name, place and stead to
 do any and all acts that such exiting Claimant Trustee is obligated to perform under this Section
 3.10.

         3.11 Claimant Trustee as “Estate Representative”. The Claimant Trustee will be the
 exclusive trustee of the Claimant Trust Assets for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C.
 § 6012(b)(3), as well as the representative of the Estate appointed pursuant to section
 1123(b)(3)(B) of the Bankruptcy Code (the “Estate Representative”) with respect to the Claimant
 Trust Assets, with all rights and powers attendant thereto, in addition to all rights and powers
 granted in the Plan and in this Agreement; provided that all rights and powers as representative
 of the Estate pursuant to section 1123(b)(3)(B) shall be transferred to the Litigation Trustee in
 respect of the Estate Claims[ and the Employee Claims]. The Claimant Trustee will be the
 successor-in-interest to the Debtor with respect to any action pertaining to the Claimant Trust
 Assets, which was or could have been commenced by the Debtor prior to the Effective Date,
 except as otherwise provided in the Plan or Confirmation Order. All actions, claims, rights or
 interest constituting Claimant Trust Assets are preserved and retained and may be enforced, or
 assignable to the Litigation Sub-Trust, by the Claimant Trustee as an Estate Representative.

        3.12    Books and Records.

                (a)    The Claimant Trustee shall maintain in respect of the Claimant Trust and
 the Claimant Trust Beneficiaries books and records reflecting Claimant Trust Assets in its
 possession and the income of the Claimant Trust and payment of expenses, liabilities, and claims
 against or assumed by the Claimant Trust in such detail and for such period of time as may be
 necessary to enable it to make full and proper accounting in respect thereof. Such books and
 records shall be maintained as reasonably necessary to facilitate compliance with the tax
 reporting requirements of the Claimant Trust and the requirements of Article [VII] herein.
 Except as otherwise provided herein, nothing in this Agreement requires the Claimant Trustee to
 file any accounting or seek approval of any court with respect to the administration of the
 Claimant Trust, or as a condition for managing any payment or distribution out of the Claimant
 Trust Assets.




 18
                                                                                     002671
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 80
                                                                             20 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 167 of 215 PageID 5414



                 (b)    The Claimant Trustee shall provide [quarterly] reporting to the Oversight
 Board [and Claimant Trust Beneficiaries] of (i) the status of the Claimant Trust Assets, (ii) the
 balance of Cash held by the Claimant Trust (including in each of the Claimant Trust Expense
 Reserve and Disputed Claim Reserve), (iii) the determination and any re-determination, as
 applicable, of the total amount allocated to the Disputed Claim Reserve, (iv) the status of
 Disputed Claims and any resolutions thereof, (v) the status of any litigation, including the pursuit
 of the Causes of Action, (vi) the Reorganized Debtor’s performance, and (vii) operating
 expenses; provided, however, that the Claimant Trustee may, with respect to any Member of the
 Oversight Board or Claimant Trust Beneficiary, redact any portion of such reports that relate to
 such Entity’s Claim or Equity Interest, as applicable and any reporting provided to Claimant
 Trust Beneficiaries may be subject to such Claimant Trust Beneficiary’s agreement to maintain
 confidentiality with respect to any non-public information.

                 (c)     The Claimant Trustee may dispose some or all of the books and records
 maintained by the Claimant Trustee at the later of (i) such time as the Claimant Trustee
 determines, with the [unanimous consent] of the Oversight Board, that the continued possession
 or maintenance of such books and records is no longer necessary for the benefit of the Claimant
 Trust, or (ii) upon the termination and winding up of the Claimant Trust under Article IX of this
 Agreement; provided, however, the Claimant Trustee shall not dispose of any books and records
 related to the Estate Claims or Employee Claims without the consent of the Litigation Trustee.
 Notwithstanding the foregoing, the Claimant Trustee shall cause the Reorganized Debtor and its
 subsidiaries to retain such books and records, and for such periods, as are required to be retained
 pursuant to Section 204-2 of the Investment Advisers Act or any other applicable laws, rules, or
 regulations.

        3.13    Compensation and Reimbursement; Engagement of Professionals.

                (a)     Compensation and Expenses.

                        (i)    Compensation. [As compensation for any services rendered by the
 Claimant Trustee in connection with this Agreement, the Claimant Trustee shall receive
 compensation, including any severance, as agreed to by the Claimant Trustee and the Committee,
 if agreed upon prior to the Effective Date, or the Oversight Board if agreed upon on or after the
 Effective Date.]

                       (ii)    Expense Reimbursements. All reasonable out-of-pocket expenses
 of the Claimant Trustee in the performance of his or her duties hereunder, shall be reimbursed as
 Claimant Trust Expenses paid by the Claimant Trust.

                (b)     Professionals.

                       (i)     Engagement of Professionals. The Claimant Trustee shall engage
 professionals from time to time in conjunction with the services provided hereunder. The
 Claimant Trustee’s engagement of such professionals shall be approved by a majority of the
 Oversight Board as set forth in Section 3.3(b) hereof.




 19
                                                                                      002672
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 81
                                                                             21 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 168 of 215 PageID 5415



                       (ii)    Fees and Expenses of Professionals. The Claimant Trustee shall
 pay the reasonable fees and expenses of any retained professionals as Claimant Trust Expenses.

         3.14 Reliance by Claimant Trustee. Except as otherwise provided herein, the Claimant
 Trustee may rely, and shall be fully protected in acting or refraining from acting, on any
 resolution, statement, certificate, instrument, opinion, report, notice, request, consent, order or
 other instrument or document that the Claimant Trustee has no reason to believe to be other than
 genuine and to have been signed or presented by the proper party or parties or, in the case of
 facsimiles, to have been sent by the proper party or parties, and the Claimant Trustee may
 conclusively rely as to the truth of the statements and correctness of the opinions or direction
 expressed therein. The Claimant Trustee may consult with counsel and other professionals, and
 any advice of such counsel or other professionals shall constitute full and complete authorization
 and protection in respect of any action taken or not taken by the Claimant Trustee in accordance
 therewith. The Claimant Trustee shall have the right at any time to seek instructions from the
 Bankruptcy Court, or any other court of competent jurisdiction concerning the Claimant Trust
 Assets, this Agreement, the Plan, or any other document executed in connection therewith, and
 any such instructions given shall be full and complete authorization in respect of any action taken
 or not taken by the Claimant Trustee in accordance therewith. The Claimant Trust shall have the
 right to seek Orders from the Bankruptcy Court as set forth in Article IX of the Plan.

        3.15 Commingling of Claimant Trust Assets. The Claimant Trustee shall not
 commingle any of the Claimant Trust Assets with his or her own property or the property of any
 other Person.

         3.16 Delaware Trustee. The Delaware Trustee shall have the power and authority, and
 is hereby authorized and empowered, to (i) accept legal process served on the Claimant Trust in
 the State of Delaware; and (ii) execute any certificates that are required to be executed under the
 Statutory Trust Act and file such certificates in the office of the Secretary of State of the State of
 Delaware, and take such action or refrain from taking such action under this Agreement as may
 be directed in a writing delivered to the Delaware Trustee by the Claimant Trustee; provided,
 however, that the Delaware Trustee shall not be required to take or to refrain from taking any
 such action if the Delaware Trustee shall believe, or shall have been advised by counsel, that
 such performance is likely to involve the Delaware Trustee in personal liability or to result in
 personal liability to the Delaware Trustee, or is contrary to the terms of this Agreement or of any
 document contemplated hereby to which the Claimant Trust or the Delaware Trustee is or
 becomes a party or is otherwise contrary to law. The Parties agree not to instruct the Delaware
 Trustee to take any action or to refrain from taking any action that is contrary to the terms of this
 Agreement or of any document contemplated hereby to which the Claimant Trust or the
 Delaware Trustee is or becomes party or that is otherwise contrary to law. Other than as
 expressly provided for in this Agreement, the Delaware Trustee shall have no duty or power to
 take any action for or on behalf of the Claimant Trust.

                                        ARTICLE IV.
                                   THE OVERSIGHT BOARD

      4.1    Oversight Board Members. The Oversight Board will be comprised of five (5)
 Members appointed to serve as the board of managers of the Claimant Trust, at least two (2) of


 20
                                                                                        002673
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 82
                                                                             22 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 169 of 215 PageID 5416



 which shall be disinterested Members selected by the Creditors’ Committee (such disinterested
 members, the “Disinterested Members”). The initial Members of the Oversight Board will be
 representatives of Acis, the Redeemer Committee, Meta-e Discovery, UBS, and David Pauker.
 David Pauker and Paul McVoy, the representative of Meta-e Discovery, shall serve as the initial
 Disinterested Board Members; provided, however, that if the Plan is confirmed with the
 Convenience Class or any other convenience class supported by the Creditors’ Committee,
 Meta-E Discovery and its representative will resign on the Effective Date or as soon as
 practicable thereafter and be replaced in accordance with Section 4.10 hereof..

        4.2     Authority and Responsibilities.

                 (a)   The Oversight Board shall, as and when requested by either of the
 Claimant Trustee and Litigation Trustee, or when the Members otherwise deem it to be
 appropriate or as is otherwise required under the Plan, the Confirmation Order, or this
 Agreement, consult with and advise the Claimant Trustee and Litigation Trustee as to the
 administration and management of the Claimant Trust and the Litigation Sub-Trust, as
 applicable, in accordance with the Plan, the Confirmation Order, this Agreement, and Litigation
 Sub-Trust Agreement (as applicable) and shall have the other responsibilities and powers as set
 forth herein. As set forth in the Plan, the Confirmation Order, and herein, the Oversight Board
 shall have the authority and responsibility to oversee, review, and govern the activities of the
 Claimant Trust, including the Litigation Sub-Trust, and the performance of the Claimant Trustee
 and Litigation Trustee, and shall have the authority to remove the Claimant Trustee in
 accordance with Section 3.7 hereof or the Litigation Trustee in accordance with the terms of the
 Litigation Sub-Trust Agreement; provided, however, that the Oversight Board may not direct
 either Claimant Trustee and Litigation Trustee to act inconsistently with their respective duties
 under this Agreement (including without limitation as set in Section 4.2(e) below), the Litigation
 Sub-Trust Agreement, the Plan, the Confirmation Order, or applicable law.

               (b)     The Oversight Board shall also (i) monitor and oversee the administration
 of the Claimant Trust and the Claimant Trustee’s performance of his or her responsibilities under
 this Agreement, (ii) as more fully set forth in the Litigation Sub-Trust Agreement, approve
 funding to the Litigation Sub-Trust, monitor and oversee the administration of the Litigation
 Sub-Trust and the Litigation Trustee’s performance of his responsibilities under the Litigation
 Sub-Trust Agreement, and (iii) perform such other tasks as are set forth herein, in the Litigation
 Sub-Trust Agreement, and in the Plan.

                (c)   The Claimant Trustee shall consult with and provide information to the
 Oversight Board in accordance with and pursuant to the terms of the Plan, the Confirmation
 Order, and this Agreement to enable the Oversight Board to meet its obligations hereunder.

                (d)    Notwithstanding any provision of this Agreement to the contrary, the
 Claimant Trustee shall not be required to (i) obtain the approval of any action by the Oversight
 Board to the extent that the Claimant Trustee, in good faith, reasonably determines, based on the
 advice of legal counsel, that such action is required to be taken by applicable law, the Plan, the
 Confirmation Order, or this Agreement or (ii) follow the directions of the Oversight Board to
 take any action the extent that the Claimant Trustee, in good faith, reasonably determines, based



 21
                                                                                     002674
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 83
                                                                             23 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 170 of 215 PageID 5417



 on the advice of legal counsel, that such action is prohibited by applicable law the Plan, the
 Confirmation Order, or this Agreement.

                 (e)      Notwithstanding provision of this Agreement to the contrary, with respect
 to the activities of the Reorganized Debtor in its capacity as an investment adviser (and
 subsidiaries of the Reorganized Debtor that serve as general partner or in an equivalent capacity)
 to any Managed Funds, the Oversight Board shall not make investment decisions or otherwise
 participate in the investment decision making process relating to any such Managed Funds, nor
 shall the Oversight Board or any member thereof serve as a fiduciary to any such Managed
 Funds. It is agreed and understood that investment decisions made by the Reorganized Debtor
 (or its subsidiary entities) with respect to Managed Funds shall be made by the Claimant Trustee
 in his capacity as an officer of the Reorganized Debtor and New GP LLC and/or such persons
 who serve as investment personnel of the Reorganized Debtor from time to time, and shall be
 subject to the fiduciary duties applicable to such entities and persons as investment adviser to
 such Managed Funds.

         4.3     Fiduciary Duties. The Oversight Board (and each Member in its capacity as such)
 shall have fiduciary duties to the Claimant Trust Beneficiaries consistent with the fiduciary duties
 that the members of the Creditors’ Committee have to unsecured creditors and shall exercise its
 responsibilities accordingly; provided, however, that the Oversight Board shall not owe fiduciary
 obligations to any Holders of Class A Limited Partnership Interests or Class B/C Limited
 Partnership Interests until such Holders become Claimant Trust Beneficiaries in accordance with
 Section 5.1(c) hereof; provided, further, that the Oversight Board shall not owe fiduciary
 obligations to a Holder of an Equity Trust Interest if such Holder is named as a defendant in any
 of the Causes of Action, including Estate Claims, in their capacities as such, it being the intent
 that the Oversight Board’s fiduciary duties are to maximize the value of the Claimant Trust
 Assets, including the Causes of Action. In all circumstances, the Oversight Board shall act in the
 best interests of the Claimant Trust Beneficiaries and in furtherance of the purpose of the
 Claimant Trust. Notwithstanding anything to the contrary contained in this Agreement, the
 foregoing shall not eliminate the implied contractual covenant of good faith and fair dealing.

         4.4     Meetings of the Oversight Board. Meetings of the Oversight Board are to be held
 as necessary to ensure the operation of the Claimant Trust but in no event less often than
 quarterly. Special meetings of the Oversight Board may be held whenever and wherever called
 for by the Claimant Trustee or any Member; provided, however, that notice of any such meeting
 shall be duly given in writing no less than 48 hours prior to such meeting (such notice
 requirement being subject to any waiver by the Members in the minutes, if any, or other
 transcript, if any, of proceedings of the Oversight Board). Unless the Oversight Board decides
 otherwise (which decision shall rest in the reasonable discretion of the Oversight Board), the
 Claimant Trustee, and each of the Claimant Trustee’s designated advisors may, but are not
 required to, attend meetings of the Oversight Board.

        4.5     Unanimous Written Consent. Any action required or permitted to be taken by the
 Oversight Board in a meeting may be taken without a meeting if the action is taken by unanimous
 written consents describing the actions taken, signed by all Members and recorded. If any
 Member informs the Claimant Trustee (via e-mail or otherwise) that he or she objects to the
 decision, determination, action, or inaction proposed to be made by unanimous written consent,


 22
                                                                                      002675
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 84
                                                                             24 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 171 of 215 PageID 5418



 the Claimant Trustee must use reasonable good faith efforts to schedule a meeting on the issue to
 be set within 48 hours of the request or as soon thereafter as possible on which all members of
 the Oversight Board are available in person or by telephone. Such decision, determination,
 action, or inaction must then be made pursuant to the meeting protocols set forth herein.

        4.6     Manner of Acting.

                 (a)     A quorum for the transaction of business at any meeting of the Oversight
 Board shall consist of at least three Members (including no less than one (1) Disinterested
 Member); provided that if the transaction of business at a meeting would constitute a direct or
 indirect conflict of interest for the Redeemer Committee, Acis, and/or UBS, at least two
 Disinterested Members must be present for there to be a quorum. Except as set forth in Sections
 3.3(c), 4.9(a), 5.2, 5.4, 6.1, 9.1, and 10, herein, the majority vote of the Members present at a
 duly called meeting at which a quorum is present throughout shall be the act of the Oversight
 Board except as otherwise required by law or as provided in this Agreement. Any or all of the
 Members may participate in a regular or special meeting by, or conduct the meeting through the
 use of, conference telephone, video conference, or similar communications equipment by means
 of which all Persons participating in the meeting may hear each other, in which case any required
 notice of such meeting may generally describe the arrangements (rather than or in addition of the
 place) for the holding hereof. Any Member participating in a meeting by this means is deemed to
 be present in person at the meeting. Voting (including on negative notice) may be conducted by
 electronic mail or individual communications by the applicable Trustee and each Member.

                 (b)     Any Member who is present and entitled to vote at a meeting of the
 Oversight Board when action is taken is deemed to have assented to the action taken, subject to
 the requisite vote of the Oversight Board, unless (i) such Member objects at the beginning of the
 meeting (or promptly upon his/her arrival) to holding or transacting business at the meeting; (ii)
 his/her dissent or abstention from the action taken is entered in the minutes of the meeting; or
 (iii) he/she delivers written notice (including by electronic or facsimile transmission) of his/her
 dissent or abstention to the Oversight Board before its adjournment. The right of dissent or
 abstention is not available to any Member of the Oversight Board who votes in favor of the
 action taken.

                 (c)    Prior to a vote on any matter or issue or the taking of any action with
 respect to any matter or issue, each Member shall report to the Oversight Board any conflict of
 interest such Member has or may have with respect to the matter or issue at hand and fully
 disclose the nature of such conflict or potential conflict (including, without limitation, disclosing
 any and all financial or other pecuniary interests that such Member may have with respect to or in
 connection with such matter or issue, other than solely as a holder of Trust Interests). A Member
 who, with respect to a matter or issue, has or who may have a conflict of interest whereby such
 Member’s interests are adverse to the interests of the Claimant Trust shall be deemed a
 “Conflicted Member” who shall not be entitled to vote or take part in any action with respect to
 such matter or issue. In the event of a Conflicted Member, the vote or action with respect to such
 matter or issue giving rise to such conflict shall be undertaken only by Members who are not
 Conflicted Members and, notwithstanding anything contained herein to the contrary, the
 affirmative vote of only a majority of the Members who are not Conflicted Members shall be
 required to approve of such matter or issue and the same shall be the act of the Oversight Board.


 23
                                                                                       002676
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 85
                                                                             25 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 172 of 215 PageID 5419



                (d)     Each of Acis, the Redeemer Committee, and UBS shall be deemed
 “Conflicted Members” with respect to any matter or issue related to or otherwise affecting any of
 their respective Claim(s) (a “Committee Member Claim Matter”). A unanimous vote of the
 Disinterested Members shall be required to approve of or otherwise take action with respect to
 any Committee Member Claim Matter and, notwithstanding anything herein to the contrary, the
 same shall be the act of the Oversight Board.

         4.7    Tenure of the Members of the Oversight Board. The authority of the Members of
 the Oversight Board will be effective as of the Effective Date and will remain and continue in
 full force and effect until the Claimant Trust is terminated in accordance with Article X hereof.
 The Members of the Oversight Board will serve until such Member’s successor is duly appointed
 or until such Member’s earlier death or resignation pursuant to Section 4.7 below, or removal
 pursuant to Section 4.8 below.

         4.8     Resignation. A Member of the Oversight Board may resign by giving not less
 than [90 days] prior written notice thereof to the Claimant Trustee and other Members. Such
 resignation shall become effective on the earlier to occur of (i) the day specified in such notice
 and (ii) the appointment of a successor in accordance with Section 4.9 below.

         4.9    Removal. A majority of the Oversight Board may remove any Member for Cause
 or Disability. If any Committee Member has its Claim disallowed in its entirety the
 representative of such entity will immediately be removed as a Member without the requirement
 for a vote and a successor will be appointed in the manner set forth herein. Notwithstanding the
 foregoing, upon the termination of the Claimant Trust, any or all of the Members shall be
 deemed to have resigned.

        4.10    Appointment of a Successor Member.

                 (a)    In the event of a vacancy on the Oversight Board (whether by removal,
 death, or resignation), a new Member may be appointed to fill such position by the remaining
 Members acting unanimously; provided, however, that any vacancy resulting from the removal,
 resignation, or death of a Disinterested Member may only be filled by a disinterested Person
 unaffiliated with any Claimant or constituency in the Chapter 11 Case; provided, further, that if
 an individual serving as the representative of a Committee Member resigns from its role as
 representative, such resignation shall not be deemed resignation of the Committee Member itself
 and such Committee Member shall have the exclusive right to designate its replacement
 representative for the Oversight Board. The appointment of a successor Member will be further
 evidenced by the Claimant Trustee’s filing with the Bankruptcy Court (to the extent a final
 decree has not been entered) and posting on the Claimant Trustee’s website a notice of
 appointment, at the direction of the Oversight Board, which notice will include the name,
 address, and telephone number of the successor Member.

                (b)    Immediately upon the appointment of any successor Member, the
 successor Member shall assume all rights, powers, duties, authority, and privileges of a Member
 hereunder and such rights and privileges will be vested in and undertaken by the successor
 Member without any further act. A successor Member will not be liable personally for any act or
 omission of a predecessor Member.


 24
                                                                                     002677
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 86
                                                                             26 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 173 of 215 PageID 5420



                 (c)    Every successor Member appointed hereunder shall execute, acknowledge,
 and deliver to the Claimant Trustee and other Members an instrument accepting the appointment
 under this Agreement and agreeing to be bound thereto, and thereupon the successor Member
 without any further act, deed, or conveyance, shall become vested with all rights, powers, trusts,
 and duties of a Member hereunder.

         4.11 Compensation and Reimbursement of Expenses. [Unless determined by the
 Oversight Board, no Member shall be entitled to compensation in connection with his or her
 service to the Oversight Board; provided, however, that a Disinterested Member shall be
 compensated in a manner and amount initially set by the other Members and as thereafter
 amended from time to time by agreement between the Oversight Board and the Disinterested
 Member.]3 Notwithstanding the foregoing, the Claimant Trustee will reimburse the Members for
 all reasonable and documented out-of-pocket expenses incurred by the Members in connection
 with the performance of their duties hereunder (which shall not include fees, costs, and expenses
 of legal counsel).

         4.12 Confidentiality. Each Member shall, during the period that such Member serves
 as a Member under this Agreement and following the termination of this Agreement or following
 such Member’s removal or resignation, hold strictly confidential and not use for personal gain
 any material, non-public information of or pertaining to any Person to which any of the Claimant
 Trust Assets relates or of which such Member has become aware in the Member’s capacity as a
 Member (“Confidential Trust Information”), except as otherwise required by law. For the
 avoidance of doubt, a Member’s Affiliates, employer, and employer’s Affiliates (and collectively
 with such Persons’ directors, officers, partners, principals and employees, “Member Affiliates”)
 shall not be deemed to have received Confidential Trust Information solely due to the fact that a
 Member has received Confidential Trust Information in his or her capacity as a Member of the
 Oversight Board and to the extent that (a) a Member does not disclose any Confidential Trust
 Information to a Member Affiliate, (b) the business activities of such Member Affiliates are
 conducted without reference to, and without use of, Confidential Trust Information, and (c) no
 Member Affiliate is otherwise directed to take, or takes on behalf of a Member or Member
 Affiliate, any actions that are contrary to the terms of this Section 4.11.

                                              ARTICLE V.
                                            TRUST INTERESTS

           5.1     Claimant Trust Interests.

               (a)    General Unsecured Claim Trust Interests. On the date hereof, or on the
 date such Claim becomes Allowed under the Plan, the Claimant Trust shall issue General
 Unsecured Claim Trust Interests to Holders of Allowed Class 8 General Unsecured Claims (the
 “GUC Beneficiaries”). The Claimant Trustee shall allocate to each Holder of an Allowed Class
 8 General Unsecured Claim a General Unsecured Claim Trust Interest equal to the ratio that the
 amount of each Holder’s Allowed Class 8 Claim bears to the total amount of the Allowed Class 8
 Claims. The General Unsecured Claim Trust Interests shall be entitled to distributions from the
 Claimant Trust Assets in accordance with the terms of the Plan and this Agreement.

 3
      NTD: Compensation for Disinterested Member(s) to be discussed.


 25
                                                                                     002678
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 87
                                                                             27 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 174 of 215 PageID 5421



                (b)    Subordinated Claim Trust Interests. On the date hereof, or on the date
 such Claim becomes Allowed under the Plan, the Claimant Trust shall issue Subordinated Claim
 Trust Interests to Holders of Class 9 Subordinated Claims (the “Subordinated Beneficiaries”).
 The Claimant Trustee shall allocate to each Holder of an Allowed Class 9 Subordinated Claim a
 Subordinated Claim Trust Interest equal to the ratio that the amount of each Holder’s Allowed
 Class 9 Claim bears to the total of amount of the Allowed Class 9. The Subordinated Trust
 Interests shall be subordinated in right and priority to the General Unsecured Claim Trust
 Interests. The Subordinated Beneficiaries shall only be entitled to distributions from the
 Claimant Trust Assets after each GUC Beneficiary has been repaid in full with applicable interest
 on account of such GUC Beneficiary’s Allowed General Unsecured Claim, and all Disputed
 General Unsecured Claims have been resolved, in accordance with the terms of the Plan and this
 Agreement.

                 (c)     Contingent Trust Interests. On the date hereof, or on the date such Interest
 becomes Allowed under the Plan, the Claimant Trust shall issue Contingent Interests to Holders
 of Allowed Class 10 Class B/C Limited Partnership Interests and Holders of Allowed Class 11
 Class A Limited Partnership Interests (collectively, the “Equity Holders”). The Claimant Trustee
 shall allocate to each Holder of Allowed Class 10 Class B/C Limited Partnership Interests and
 each Holder of Allowed Class 11 Class A Limited Partnership Interests a Contingent Trust
 Interest equal to the ratio that the amount of each Holder’s Allowed Class 10 or Class 11 Interest
 bears to the total amount of the Allowed Class 10 or Class 11 Interests, as applicable, under the
 Plan. Contingent Trust Interests shall not vest, and the Equity Holders shall not have any rights
 under this Agreement, unless and until the Claimant Trustee files with the Bankruptcy Court a
 certification that all GUC Beneficiaries have been paid indefeasibly in full, including, to the
 extent applicable, all accrued and unpaid post-petition interest consistent with the Plan and all
 Disputed Claims have been resolved (the “GUC Payment Certification”). Equity Holders will
 only be deemed “Beneficiaries” under this Agreement upon the filing of a GUC Payment
 Certification with the Bankruptcy Court, at which time the Contingent Trust Interests will vest
 and be deemed “Equity Trust Interests.” The Equity Trust Interests shall be subordinated in right
 and priority to Subordinated Trust Interests, and distributions on account thereof shall only be
 made if and when Subordinated Beneficiaries have been repaid in full on account of such
 Subordinated Beneficiary’s Allowed Subordinated Claim, in accordance with the terms of the
 Plan, the Confirmation Order, and this Agreement. The Equity Trust Interests distributed to
 Allowed Holders of Class A Limited Partnership Interests shall be subordinated to the Equity
 Trust Interests distributed to Allowed Holders of Class B/C Limited Partnership Interests.

         5.2     Interests Beneficial Only. The ownership of the beneficial interests in the
 Claimant Trust shall not entitle the Claimant Trust Beneficiaries to any title in or to the Claimant
 Trust Assets (which title shall be vested in the Claimant Trust) or to any right to call for a
 partition or division of the Claimant Trust Assets or to require an accounting. No Claimant Trust
 Beneficiary shall have any governance right or other wright to direct Claimant Trust activities.

        5.3     Transferability of Trust Interests. No transfer, assignment, pledge, hypothecation,
 or other disposition of a Trust Interest may be effected until (i) such action is unanimously
 approved by the Oversight Board, (ii) the Claimant Trustee and Oversight Board have received
 such legal advice or other information that they, in their sole and absolute discretion, deem
 necessary to assure that any such disposition shall not cause the Claimant Trust to be subject to


 26
                                                                                      002679
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 88
                                                                             28 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 175 of 215 PageID 5422



 entity-level taxation for U.S. federal income tax purposes, and (iii) either (x) the Claimant
 Trustee and Oversight Board, acting unanimously, have received such legal advice or other
 information that they, in their sole and absolute discretion, deem necessary or appropriate to
 assure that any such disposition shall not (a) require the Claimant Trust to comply with the
 registration and/or reporting requirements of the Securities Act, the Exchange Act, the TIA, or
 the Investment Company Act or (b) cause any adverse effect under the Investment Advisers Act,
 or (y) the Oversight Board, acting unanimously, has determined, in its sole and absolute
 discretion, to cause the Claimant Trust to become a public reporting company and/or make
 periodic reports under the Exchange Act (provided that it is not required to register under the
 Investment Company Act or register its securities under the Securities Act) to enable such
 disposition to be made. In the event that any such disposition is allowed, the Oversight Board
 and the Claimant Trustee may add such restrictions upon such disposition and other terms of this
 Agreement as are deemed necessary or appropriate by the Claimant Trustee, with the advice of
 counsel, to permit or facilitate such disposition under applicable securities and other laws.

        5.4     Registry of Trust Interests.

                 (a)    Registrar. The Claimant Trustee shall appoint a registrar, which may be
 the Claimant Trustee (the “Registrar”), for the purpose of recording ownership of the Trust
 Interests as provided herein. The Registrar, if other than the Claimant Trustee, shall be an
 institution or person acceptable to the Oversight Board. For its services hereunder, the Registrar,
 unless it is the Claimant Trustee, shall be entitled to receive reasonable compensation from the
 Claimant Trust as a Claimant Trust Expense.

                (b)      Trust Register. The Claimant Trustee shall cause to be kept at the office
 of the Registrar, or at such other place or places as shall be designated by the Registrar from time
 to time, a registry of the Claimant Trust Beneficiaries and the Equity Holders (the “Trust
 Register”), which shall be maintained pursuant to such reasonable regulations as the Claimant
 Trustee and the Registrar may prescribe.

                (c)     Access to Register by Beneficiaries. The Claimant Trust Beneficiaries and
 their duly authorized representatives shall have the right, upon reasonable prior written notice to
 the Claimant Trustee, and in accordance with reasonable regulations prescribed by the Claimant
 Trustee, to inspect and, at the expense of the Claimant Trust Beneficiary make copies of the
 Trust Register, in each case for a purpose reasonable and related to such Claimant Trust
 Beneficiary’s Trust Interest.

         5.5     Exemption from Registration. The Parties hereto intend that the rights of the
 Claimant Trust Beneficiaries arising under this Claimant Trust shall not be “securities” under
 applicable laws, but none of the Parties represent or warrant that such rights shall not be
 securities or shall not be entitled to exemption from registration under the applicable securities
 laws. The Oversight Board, acting unanimously, and Claimant Trustee may amend this
 Agreement in accordance with Article IX hereof to make such changes as are deemed necessary
 or appropriate with the advice of counsel, to ensure that the Claimant Trust is not subject to
 registration and/or reporting requirements of the Securities Act, the Exchange Act, the TIA, or
 the Investment Company Act. The Trust Interests shall not have consent or voting rights or
 otherwise confer on the Claimant Trust Beneficiaries any rights similar to the rights of a


 27
                                                                                      002680
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 89
                                                                             29 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 176 of 215 PageID 5423



 shareholder of a corporation in respect of any actions taken or to be taken, or decisions made or
 to be made, by the Oversight Board and/or the Claimant Trustee under this Agreement.

          5.6    Absolute Owners. The Claimant Trustee may deem and treat the Claimant Trust
 Beneficiary of record as determined pursuant to this Article 5 as the absolute owner of such Trust
 Interests for the purpose of receiving distributions and payment thereon or on account thereof and
 for all other purposes whatsoever.

        5.7     Effect of Death, Incapacity, or Bankruptcy. The death, incapacity, or bankruptcy
 of any Claimant Trust Beneficiary during the term of the Claimant Trust shall not (i) entitle the
 representatives or creditors of the deceased Beneficiary to any additional rights under this
 Agreement, or (ii) otherwise affect the rights and obligations of any of other Claimant Trust
 Beneficiary under this Agreement.

         5.8    Change of Address. Any Claimant Trust Beneficiary may, after the Effective
 Date, select an alternative distribution address by providing notice to the Claimant Trustee
 identifying such alternative distribution address. Such notification shall be effective only upon
 receipt by the Claimant Trustee. Absent actual receipt of such notice by the Claimant Trustee,
 the Claimant Trustee shall not recognize any such change of distribution address.

        5.9     Standing. No Claimant Trust Beneficiary shall have standing to direct the
 Claimant Trustee to do or not to do any act or to institute any action or proceeding at law or in
 equity against any party upon or with respect to the Claimant Trust Assets. No Claimant Trust
 Beneficiary shall have any direct interest in or to any of the Claimant Trust Assets.

        5.10    [Limitations on Rights of Claimant Trust Beneficiaries.

                (a)   The Claimant Trust Beneficiaries shall have no rights other than those set
 forth in this Agreement, the Confirmation Order, or the Plan (including any Plan Supplement
 documents incorporated therein).

                (b)     In any action taken by a Claimant Trust Beneficiary against the Claimant
 Trust, a current or former Trustee, or a current or former Member, in their capacity as such, the
 prevailing party will be entitled to reimbursement of attorneys’ fees and other costs; provided,
 however, that any fees and costs required toshall be borne by the Claimant Trust on behalf of any
 such Trustee or Member, as set forth herein.

                (c)     A Claimant Trust Beneficiary who brings any action against the Claimant
 Trust, a current or former Trustee, or a current or former Member, in their capacity as such, may
 be required by order of the Bankruptcy Court to post a bond ensuring that the full costs of a legal
 defense can be reimbursed. A request for such bond can be made by the Claimant Trust or by
 Claimant Trust Beneficiaries constituting in the aggregate at least 50% of the most senior class of
 Claimant Trust Interests.

                (d)    Any action brought by a Claimant Trust Beneficiary must be brought in
 the United States Bankruptcy Court for the Northern District of Texas. Claimant Trust
 Beneficiaries are deemed to have waived any right to a trial by jury



 28
                                                                                     002681
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 90
                                                                             30 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 177 of 215 PageID 5424



                 (e)    The rights of Claimant Trust Beneficiaries to bring any action against the
 Claimant Trust, a current or former Trustee, or current or former Member, in their capacity as
 such, shall not survive the final distribution by the Claimant Trust.]

                                          ARTICLE VI.
                                         DISTRIBUTIONS

        6.1     Distributions.

                (a)      Notwithstanding anything to the contrary contained herein, the Claimant
 Trustee shall distribute to holders of Trust Interests at least annually the Cash on hand net of any
 amounts that (a) are reasonably necessary to maintain the value of the Claimant Trust Assets
 pending their monetization or other disposition during the term of the Claimant Trust, (b) are
 necessary to pay or reserve for reasonably incurred or anticipated Claimant Trust Expenses and
 any other expenses incurred by the Claimant Trust (including, but not limited to, any taxes
 imposed on or payable by the Claimant Trustee with respect to the Claimant Trust Assets), (c)
 are necessary to pay or reserve for the anticipated costs and expenses of the Litigation Sub-Trust,
 (d) are necessary to satisfy or reserve for other liabilities incurred or anticipated by the Claimant
 Trustee in accordance with the Plan and this Agreement (including, but not limited to,
 indemnification obligations and similar expenses), (e) are necessary to maintain the Disputed
 Claims Reserve, and (f) are necessary to pay Allowed Claims in Class 1 through Class 7.
 Notwithstanding anything to the contrary contained in this paragraph, the Claimant Trustee shall
 exercise reasonable efforts to make initial distributions within [six] months of the Effective Date,
 and the Oversight Board may not prevent such initial distributions unless upon a unanimous vote
 of the Oversight Board. The Claimant Trustee may otherwise distribute all Claimant Trust
 Assets on behalf of the Claimant Trust in accordance with this Agreement and the Plan at such
 time or times as the Claimant Trustee is directed by the Oversight Board.

               (b)     At the request of the Reorganized Debtor, subject in all respects to the
 provisions of this Agreement, the Claimant Trustee shall distribute Cash to the Reorganized
 Debtor, as Distribution Agent with respect to Claims in Class 1 through 7, sufficient to satisfy
 Allowed Claims in Class 1 through Class 7.

                (c)     All proceeds of Claimant Trust Assets shall be distributed in accordance
 with the Plan and this Agreement.

         6.2    Manner of Payment or Distribution. All distributions made by the Claimant
 Trustee on behalf of the Claimant Trust to the Claimant Trust Beneficiaries shall be payable by
 the Claimant Trustee directly to the Claimant Trust Beneficiaries of record [as of the twentieth
 (20th) day prior] to the date scheduled for the distribution, unless such day is not a Business Day,
 then such date or the distribution shall be the following Business Day, but such distribution shall
 be deemed to have been completed as of the required date.

         6.3      Delivery of Distributions. All distributions under this Agreement to any Claimant
 Trust Beneficiary shall be made, as applicable, at the address of such Claimant Trust Beneficiary
 (a) as set forth on the Schedules filed with the Bankruptcy Court or (b) on the books and records




 29
                                                                                       002682
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 91
                                                                             31 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 178 of 215 PageID 5425



 of the Debtor or their agents, as applicable, unless the Claimant Trustee has been notified in
 writing of a change of address pursuant to Section 5.6 hereof.

        6.4    Disputed Claims Reserves. There will be no distributions under this Agreement
 or the Plan on account of Disputed Claims pending Allowance. The Claimant Trustee will
 maintain a Disputed Claims Reserve as set forth in the Plan and will make distributions from the
 Disputed Claims Reserve as set forth in the Plan.

         6.5     Undeliverable Distributions and Unclaimed Property.             All undeliverable
 distributions and unclaimed property shall be treated in the manner set forth in the Plan.

         6.6     De Minimis Distributions. Distributions with a value of less than $100 will be
 treated in accordance with the Plan.

        6.7    United States Claimant Trustee Fees and Reports. After the Effective Date, the
 Claimant Trust shall pay as a Claimant Trust Expense, all fees incurred under 28 U.S.C. §
 1930(a)(6) by reason of the Claimant Trust’s disbursements until the Chapter 11 Case is
 closed. After the Effective Date, the Claimant Trust shall prepare and serve on the Office
 of the United States Trustee such quarterly disbursement reports for the Claimant Trust as
 required by the Office of the United States Trustee Office for as long as the Chapter 11
 Case remains open.

                                         ARTICLE VII.
                                         TAX MATTERS

        7.1     Tax Treatment and Tax Returns.

                 (a)     It is intended for the initial transfer of the Claimant Trust Assets to the
 Claimant Trust to be treated as a grantor trust for federal income tax purposes (and foreign, state,
 and local income tax purposes where applicable) as if the Debtor transferred the Claimant Trust
 Assets (other than the amounts set aside in the Disputed Claim Reserve, if the Claimant Trustee
 makes the election described below) to the Claimant Trust Beneficiaries and then, immediately
 thereafter, the Claimant Trust Beneficiaries transferred the Claimant Trust Assets to the Claimant
 Trust. Consistent with such treatment, (i) it is intended that the Claimant Trust will be treated as
 a grantor trust for federal income tax purposes (and foreign, state, and local income tax purposes
 where applicable), (ii) it is intended that the Claimant Trust Beneficiaries will be treated as the
 grantors of the Claimant Trust and owners of their respective share of the Claimant Trust Assets
 for federal income tax purposes (and foreign, state, and local income tax purposes where
 applicable), and (iii) the. The Claimant Trustee shall file all federal income tax returns (and
 foreign, state, and local income tax returns where applicable) for the Claimant Trust as a grantor
 trust pursuant to Treasury Regulation Section 1.671-4(a). The Claimant Trustee also will
 annually send to each Beneficiary, in accordance with the tax laws, a separate statement setting
 forth such holder's Beneficiary’s interest in the Claimant Trust and share of items of income,
 gain, loss, deduction or credit as relevant for U.S. federal income tax purposes for such
 Beneficiaries to use in preparing their U.S. federal income tax returns.




 30
                                                                                      002683
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 92
                                                                             32 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 179 of 215 PageID 5426



                (b)    The Claimant Trustee shall determine the fair market value of the
 Claimant Trust Assets as of the Effective Date and notify the applicable Beneficiaries of such
 valuation, and such valuation shall be used consistently by all parties for all federal income tax
 purposes.

                (c)     The Claimant Trustee may file an election pursuant to Treasury Regulation
 1.468B-9(c) to treat the Disputed Claims Reserve as a disputed ownership fund, in which case
 the Claimant Trustee will file federal income tax returns and pay taxes for the Disputed Claim
 Reserve as a separate taxable entity.

         7.2    Withholding. The Claimant Trustee may withhold from any amount distributed
 from the Claimant Trust to any Claimant Trust Beneficiary such sum or sums as are required to
 be withheld under the income tax laws of the United States or of any state or political subdivision
 thereof. Any amounts withheld pursuant hereto shall be deemed to have been distributed to and
 received by the applicable Beneficiary. As a condition to receiving any distribution from the
 Claimant Trust, the Claimant Trustee may require that the Beneficiary provide such holder’s
 taxpayer identification number and such other information and certification as may be deemed
 necessary for the Claimant Trustee to comply with applicable tax reporting and withholding laws.
 If a Beneficiary fails to comply with such a request within one year, such distribution shall be
 deemed an unclaimed distribution and treated in accordance with Section 6.5(b) of this
 Agreement.

                                 ARTICLE VIII.
                     STANDARD OF CARE AND INDEMNIFICATION

         8.1     Standard of Care. None of the Claimant Trustee, acting in his capacity as the
 Claimant Trustee or in any other capacity contemplated by this Agreement or the Plan, the
 Delaware Trustee, acting in its capacity as Delaware Trustee, the Oversight Board, or any current
 or any individual Member, solely in their capacity as Members of the Oversight Board, shall be
 personally liable to the Claimant Trust or to any Person (including any Claimant Trust
 Beneficiary) in connection with the affairs of the Claimant Trust, unless it is ultimately
 determined by order of the Bankruptcy Court or other court of competent jurisdiction that the
 acts or omissions of any such Claimant Trustee, Delaware Trustee, Oversight Board, or Member
 constituted fraud, willful misconduct, or gross negligence. The employees, agents and
 professionals retained by the Claimant Trust, the Claimant Trustee, or Delaware Trustee,
 Oversight Board, or individual Member shall not be personally liable to the Claimant Trust or
 any other Person in connection with the affairs of the Claimant Trust, unless it is ultimately
 determined by order of the Bankruptcy Court or other court of competent jurisdiction that such
 acts or omissions by such employee, agent, or professional constituted willful fraud, willful
 misconduct or gross negligence. None of the Claimant Trustee, Delaware Trustee, Oversight
 Board, or any Member shall be personally liable to the Claimant Trust or to any Person for the
 acts or omissions of any employee, agent or professional of the Claimant Trust or Claimant
 Trustee taken or not taken in good faith reliance on the advice of professionals or, as applicable,
 with the approval of the Bankruptcy Court, unless it is ultimately determined by order of the
 Bankruptcy Court or other court of competent jurisdiction that the Claimant Trustee, Delaware
 Trustee, Oversight Board, or Member acted with gross negligence or willful misconduct in the
 selection, retention, or supervision of such employee, agent or professional of the Claimant Trust.


 31
                                                                                     002684
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 93
                                                                             33 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 180 of 215 PageID 5427



         8.2      Indemnification. The Claimant Trustee (including each former Claimant Trustee),
 Delaware Trustee, Oversight Board, and all past and present Members (collectively, in their
 capacities as such, the “Indemnified Parties”) shall be indemnified by the Claimant Trust against
 and held harmless by the Claimant Trust from any losses, claims, damages, liabilities or expenses
 (including, without limitation, attorneys’ fees, disbursements, and related expenses) to which the
 Indemnified Parties may become subject in connection with any action, suit, proceeding or
 investigation brought or threatened against any of the Indemnified Parties in their capacity as
 Claimant Trustee, Delaware Trustee, Oversight Board, or Member, or in connection with any
 matter arising out of or related to the Plan, this Agreement, or the affairs of the Claimant Trust,
 unless it is ultimately determined by order of the Bankruptcy Court or other court of competent
 jurisdiction that the Indemnified Party’s acts or omissions constituted willful fraud, willful
 misconduct, or gross negligence. If the Indemnified Party becomes involved in any action,
 proceeding, or investigation in connection with any matter arising out of or in connection with
 the Plan, this Agreement or the affairs of the Claimant Trust for which an indemnification
 obligation could arise, the Indemnified Party shall promptly notify the Claimant Trustee and/or
 Oversight Board, as applicable; provided, however, that the failure of an Indemnified Party to
 promptly notify the Claimant Trustee and/or Oversight Board of an indemnification obligation
 will not excuse the Claimant Trust from indemnifying the Indemnified Party unless such delay
 has caused the Claimant Trust material harm. The Claimant Trust shall pay, advance or
 otherwise reimburse on demand of an Indemnified Party the Indemnified Party’s reasonable legal
 and other defense expenses (including, without limitation, the cost of any investigation and
 preparation and attorney fees, disbursements, and other expenses related to any claim that has
 been brought or threatened to be brought) incurred in connection therewith or in connection with
 enforcing his or her rights under this Section 8.2 as a Claimant Trust Expense, butand the
 Claimant Trust shall not refuse to make any payments to the Indemnified Party on the assertion
 that the Indemnified Party engaged in willful misconduct or acted in bad faith; provided that the
 Indemnified Party shall be required to repay promptly to the Claimant Trust the amount of any
 such advanced or reimbursed expenses paid to the Indemnified Party to the extent that it shall be
 ultimately determined by Final Order that the Indemnified Party engaged in willful fraud,
 misconduct, or negligence in connection with the affairs of the Claimant Trust with respect to
 which such expenses were paid; provided, further, that any such repayment obligation shall be
 unsecured and interest free. The Claimant Trust shall indemnify and hold harmless the
 employees, agents and professionals of the Claimant Trust and Indemnified Parties to the same
 extent as provided in this Section 8.2 for the Indemnified Parties. For the avoidance of doubt, the
 provisions of this Section 8.2 shall remain available to any former Claimant Trustee, Delaware
 Trustee, or Member or the estate of any decedent Claimant Trustee or Member, solely in their
 capacities as such. The indemnification provided hereby shall be a Claimant Trust Expense. and
 shall not be deemed exclusive of any other rights to which the Indemnified Party may now or in
 the future be entitled to under the Plan or any applicable insurance policy. The failure of the
 Claimant Trust to pay or reimburse an Indemnified Party as required under this Section 8.2 shall
 constitute irreparable harm to the Indemnified Party and such Indemnified Party shall be entitled
 to specific performance of the obligations herein.

         8.3   No Personal Liability. Except as otherwise provided herein, neither of the
 Trustees nor Members of the Oversight Board shall be subject to any personal liability
 whatsoever, whether in tort, contract, or otherwise, to any Person in connection with the affairs
 of the Claimant Trust to the fullest extent provided under Section 3803 of the Delaware Statutory


 32
                                                                                     002685
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 94
                                                                             34 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 181 of 215 PageID 5428



 Trust Act, and all Persons asserting claims against the Claimant Trustee, Litigation Trustee, or
 any Members, or otherwise asserting claims of any nature in connection with the affairs of the
 Claimant Trust, shall look solely to the Claimant Trust Assets for satisfaction of any such claims.

         8.4    Other Protections. To the extent applicable and not otherwise addressed herein,
 the provisions and protections set forth in Article IX of the Plan will apply to the Claimant Trust,
 the Claimant Trustee, the Litigation Trustee, and the Members.

                                          ARTICLE IX.
                                         TERMINATION

          9.1    Duration. The Trustees, the Claimant Trust, and the Oversight Board shall be
 discharged or dissolved, as the case may be, at such time as: (a) the Litigation Trustee
 determines that the pursuit of Estate Claims is not likely to yield sufficient additional proceeds to
 justify further pursuit of such Estate Claims, (b) the Claimant Trustee determines that the pursuit
 of Causes of Action (other than Estate Claims) is not likely to yield sufficient additional proceeds
 to justify further pursuit of such Causes of Action, (c) the Clamant Trustee determines that the
 pursuit of sales of other Claimant Trust Assets is not likely to yield sufficient additional proceeds
 to justify further pursuit of such sales of Claimant Trust Assets, (d) all objections to Disputed
 Claims and Equity Interests are fully resolved, (e) the Reorganized Debtor is dissolved, and (f) all
 Distributions required to be made by the Claimant Trustee to the Claimant Trust Beneficiaries
 under the Plan have been made, but in no event shall the Claimant Trust be dissolved later than
 three years from the Effective Date unless the Bankruptcy Court, upon motion made within the
 six-month period before such third anniversary (and, in the event of further extension, by order of
 the Bankruptcy Court, upon motion made at least six months before the end of the preceding
 extension), determines that a fixed period extension (not to exceed two years, together with any
 prior extensions, without a favorable letter ruling from the Internal Revenue Service or an
 opinion of counsel that any further extension would not adversely affect the status of the
 Claimant Trust as a liquidating trust for federal income tax purposes) is necessary to facilitate or
 complete the recovery on, and liquidation of, the Claimant Trust Assets[; provided, however, that
 each extension must be approved, upon a finding that the extension is necessary to facilitate or
 complete the recovery on, and liquidation of the Claimant Trust Assets, by the Bankruptcy Court
 within 6 months of the beginning of the extended term and no extension, together with any prior
 extensions, shall exceed three years [without a favorable letter ruling from the Internal Revenue
 Service or an opinion of counsel that any further extension would not adversely affect the status
 of the Claimant Trust as a liquidating trust for federal income tax purposes.].

         9.2     Distributions in Kind. Upon dissolution of the Claimant Trust, any remaining
 Claimant Trust Assets that exceed the amounts required to be paid under the Plan will be
 transferred (in the sole discretion of the Claimant Trustee) in Cash or in-kind to the Holders of
 the Claimant Trust Interests as provided in the Claimant Trust Agreement.

        9.3    Continuance of the Claimant Trustee for Winding Up. After dissolution of the
 Claimant Trust and for purpose of liquidating and winding up the affairs of the Claimant Trust,
 the Claimant Trustee shall continue to act as such until the Claimant Trustee’s duties have been
 fully performed. Prior to the final distribution of all remaining Claimant Trust Assets, the
 Claimant Trustee shall be entitled to reserve from such assets any and all amounts required to


 33
                                                                                       002686
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 95
                                                                             35 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 182 of 215 PageID 5429



 provide for the Claimant Trustee’s own costs and expenses, including a reserve to fund any
 potential indemnification or similar obligations of the Claimant Trust, until such time as the
 winding up of the Claimant Trust is completed. Upon the dissolution of the Claimant Trust and
 completion of the winding up of the assets, liabilities and affairs of the Claimant Trust pursuant
 to the Delaware Statutory Trust Act, the Claimant Trustee shall file a certificate of cancellation
 with the State of Delaware to terminate the Claimant Trust pursuant to Section 3810 of the
 Delaware Statutory Trust Act (such date upon which the certificate of cancellation is filed shall
 be referred to as the “Termination Date”). Upon the Termination date, the Claimant Trustee shall
 retain for a period of two (2) years, as a Claimant Trust Expense, the books, records, Claimant
 Trust Beneficiary lists, and certificated and other documents and files that have been delivered to
 or created by the Claimant Trustee. At the Claimant Trustee’s discretion, all of such records and
 documents may, but need not, be destroyed at any time after two (2) years from the Termination
 Date.

       9.4    Termination of Duties. Except as otherwise specifically provided herein, upon the
 Termination Date of the Claimant Trust, the Claimant Trustee, the Oversight Board and its
 Members shall have no further duties or obligations hereunder.

         9.5    No Survival. The rights of Claimant Trust Beneficiaries hereunder shall not
 survive the Termination Date, provided that such Claimant Trust Beneficiaries are provided with
 notice of such Termination Date.

                                     ARTICLE X.
                                AMENDMENTS AND WAIVER

         The Claimant Trustee, with the consent of a simple majority of the Oversight Board, may
 amend this Agreement to correct or clarify any non-material provisions. This Agreement may
 not otherwise be amended, supplemented, otherwise modified, or waived in any respect except
 by an instrument in writing signed by the Claimant Trustee and with [the unanimous approval] of
 the Oversight Board, and the approval of the Bankruptcy Court, after notice and a hearing;
 provided that the Claimant Trustee must provide the Oversight Board with prior written notice of
 any non-material amendments, supplements, modifications, or waivers of this Agreement.

                                         ARTICLE XI.
                                       MISCELLANEOUS

        11.1 Trust Irrevocable. Except as set forth in this Agreement, establishment of the
 Claimant Trust by this Agreement shall be irrevocable and shall not be subject to revocation,
 cancellation or rescission by the Claimant Trust Beneficiaries.

        11.2 Bankruptcy of Claimant Trust Beneficiaries. The dissolution, termination,
 bankruptcy, insolvency or other similar incapacity of any Claimant Trust Beneficiary shall not
 permit any creditor, trustee, or any other Claimant Trust Beneficiary to obtain possession of, or
 exercise legal or equitable remedies with respect to, the Claimant Trust Assets.

       11.3 Claimant Trust Beneficiaries have No Legal Title to Claimant Trust Assets. No
 Claimant Trust Beneficiary shall have legal title to any part of the Claimant Trust Assets.



 34
                                                                                     002687
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 96
                                                                             36 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 183 of 215 PageID 5430



         11.4 Agreement for Benefit of Parties Only. Nothing herein, whether expressed or
 implied, shall be construed to give any Person other than the Claimant Trustee, Oversight Board,
 and the Claimant Trust Beneficiaries any legal or equitable right, remedy or claim under or in
 respect of this Agreement. The Claimant Trust Assets shall be held for the sole and exclusive
 benefit of the Claimant Trust Beneficiaries.

         11.5 Notices. All notices, directions, instructions, confirmations, consents and requests
 required or permitted by the terms hereof shall, unless otherwise specifically provided herein, be
 in writing and shall be sent by first class mail, facsimile, overnight mail or in the case of mailing
 to a non-United States address, air mail, postage prepaid, addressed to:

                (a)     If to the Claimant Trustee:

                                Claimant Trustee
                                c/o [insert contact info for Claimant Trustee]

                With a copy to:

                                [insert contact for counsel to the Claimant Trustee].

                                Pachulski Stang Ziehl & Jones LLP
                                10100 Santa Monica Blvd, 13th Floor
                                Los Angeles, CA 90067
                                Attn: Jeffrey Pomerantz (jpomerantz@pszjlaw.com)
                                       Ira Kharasch (ikharasch@pszjlaw.com)
                                       Gregory Demo (gdemo@pszjlaw.com)

        Notice mailed shall be effective on the date mailed or sent. Any Person may change the
 address at which it is to receive notices under this Agreement by furnishing written notice
 pursuant to the provisions of this Section 11.5 to the entity to be charged with knowledge of such
 change.

         11.6 Severability. Any provision hereof which is prohibited or unenforceable in any
 jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or
 unenforceability without invalidating the remaining provisions hereof, and any such prohibition
 or unenforceability in any jurisdiction shall not invalidate or render unenforceable such
 provisions in another jurisdiction.

        11.7 Counterparts. This Agreement may be executed by the parties hereto in separate
 counterparts, each of which when so executed and delivered shall be an original, but all such
 counterparts shall together constitute but one and the same instrument.

        11.8 Binding Effect, etc. All covenants and agreements contained herein shall be
 binding upon, and inure to the benefit of, the Claimant Trust, the Claimant Trustee, and the
 Claimant Trust Beneficiaries, and their respective successors and assigns. Any notice, direction,
 consent, waiver or other instrument or action by any Claimant Trust Beneficiary shall bind its
 successors and assigns.



 35
                                                                                       002688
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 97
                                                                             37 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 184 of 215 PageID 5431



       11.9 Headings; References. The headings of the various Sections herein are for
 convenience of reference only and shall not define or limit any of the terms or provisions hereof.

        11.10 Governing Law. This Agreement shall in all respects be governed by, and
 construed in accordance with the laws of the State of Delaware, including all matters of
 constructions, validity and performance.

        11.11 Consent to Jurisdiction. Each of the parties hereto consents and submits to the
 exclusive jurisdiction of the Bankruptcy Court for any action or proceeding instituted for the
 enforcement and construction of any right, remedy, obligation, or liability arising under or by
 reason of this Agreement or the Plan.

          11.12 Transferee Liabilities. The Claimant Trust shall have no liability for, and the
 Claimant Trust Assets shall not be subject to, any claim arising by, through or under the Debtor
 except as expressly set forth in the Plan or in this Agreement. In no event shall the Claimant
 Trustee or the Claimant Trust Beneficiaries have any personal liability for such claims. If any
 liability shall be asserted against the Claimant Trust or the Claimant Trustee as the transferee of
 the Claimant Trust Assets on account of any claimed liability of, through or under the Debtor or
 Reorganized Debtor, the Claimant Trustee may use such part of the Claimant Trust Assets as
 may be necessary to contest any such claimed liability and to pay, compromise, settle or
 discharge same on terms reasonably satisfactory to the Claimant Trustee as a Claimant Trust
 Expense.

                             [Remainder of Page Intentionally Blank]




 36
                                                                                     002689
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 98
                                                                             38 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 185 of 215 PageID 5432




         IN WITNESS HEREOF, the parties hereto have caused this Claimant Trust Agreement to
 be duly executed by their respective officers thereunto duly authorized on the day and year first
 written above.

                                             Highland Capital Management, L.P.



                                             By:
                                                     James P. Seery, Jr.
                                                     Chief Executive Officer and
                                                     Chief Restructuring Officer

                                             Claimant Trustee


                                             By:
                                                     James P. Seery, Jr., not individually but
                                             solely in his capacity as the Claimant Trustee




 37
                                                                                     002690
Case 19-34054-sgj11 Doc 1795-5
                        1656-3 Filed 01/22/21
                                     01/04/21 Entered 01/22/21
                                                      01/04/21 16:20:31
                                                               18:21:37 Page 99
                                                                             39 of
Case 3:21-cv-00538-N Document 26-10 Filed145
                                          39 06/09/21 Page 186 of 215 PageID 5433




    Document comparison by Workshare 9.5 on Monday, January 04, 2021 6:47:25
    PM
    Input:
    Document 1 ID       PowerDocs://DOCS_NY/41280/5
                        DOCS_NY-#41280-v5-Highland_-_Claimant_Trust_Agree
    Description
                        ment
    Document 2 ID       PowerDocs://DOCS_NY/41280/9
                        DOCS_NY-#41280-v9-Highland_-_Claimant_Trust_Agree
    Description
                        ment
    Rendering set       Standard

    Legend:
    Insertion
    Deletion
    Moved from
    Moved to
    Style change
    Format change
    Moved deletion
    Inserted cell
    Deleted cell
    Moved cell
    Split/Merged cell
    Padding cell

    Statistics:
                        Count
    Insertions                              85
    Deletions                               86
    Moved from                               0
    Moved to                                 0
    Style change                             0
    Format changed                           0
    Total changes                          171




                                                                     002691
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-4
                        1795-5 Filed
                               Filed 01/04/21
                                     01/22/21 Entered
                                               Entered 01/04/21
                                                       01/22/21 18:21:37
                                                                16:20:31 Page
                                                                         Page 1100
                                                                                of 22
                                                                                   of
                                         145 06/09/21 Page 187 of 215 PageID 5434
 Case 3:21-cv-00538-N Document 26-10 Filed



                                  EXHIBIT O




                                                                       002692
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-4
                        1795-5 Filed
                               Filed 01/04/21
                                     01/22/21 Entered
                                               Entered 01/04/21
                                                       01/22/21 18:21:37
                                                                16:20:31 Page
                                                                         Page 2101
                                                                                of 22
                                                                                    of
                                         145 06/09/21 Page 188 of 215 PageID 5435
 Case 3:21-cv-00538-N Document 26-10 Filed
                                                                              Draft


                              LITIGATION SUB-TRUST AGREEMENT

          This Litigation Sub-Trust Agreement, effective as of                   , 2021 (as may be
  amended, supplemented, or otherwise modified in accordance with the terms hereof, this
  “Agreement”), by and among James P. Seery, Jr., as trustee of the Highland Claimant Trust
  (the “Claimant Trustee”), [____] as Delaware Trustee, and Marc S. Kirschner as trustee (the
  “Litigation Trustee,” and together with the Claimant Trustee [and Delaware Trustee], the
  “Parties”) of the Litigation Sub-Trust for the benefit of the Claimant Trust as sole Litigation Sub-
  Trust Beneficiary.

                                                  RECITALS

          WHEREAS, on October 16, 2019, Highland Capital Management, L.P. (the “Debtor”)
  filed with the United States Bankruptcy Court for the District of Delaware, a voluntary petition
  for relief under chapter 11 of the Bankruptcy Code, which case was subsequently transferred to
  the Bankruptcy Court for the Northern District of Texas, Dallas Division (the “Bankruptcy
  Court”) and captioned In re Highland Capital Management, L.P., Case No. 19-34054-sgj11 (the
  “Chapter 11 Case”);

         WHEREAS, on November 24, 2020, the Debtor filed the Fifth Amended Plan of
  Reorganization of Highland Capital Management, L.P. [Docket No. 1472] (as may be amended,
  supplemented, or otherwise modified from time to time, the “Plan”), 1 which was confirmed by
  the Bankruptcy Court on                 , 2021, pursuant to the Findings of Fact and Order
  Confirming Plan of Reorganization for the Debtor [Docket No. •] (the “Confirmation Order”);

           WHEREAS, this Agreement, including all exhibits hereto, is the “Litigation Sub-Trust
  Agreement” described in the Plan and shall be executed on or before the Effective Date in order
  to facilitate implementation of the Plan; and

           WHEREAS, pursuant to the Plan and Confirmation Order, the Litigation Sub-Trust
  Assets are hereby to be transferred by the Claimant Trust to the Litigation Sub-Trust (each as
  defined herein) created and evidenced by this Agreement so that (i) Estate Claims can be
  investigated, prosecuted, settled, abandoned, resolved, and otherwise monetized as may be
  determined by the Litigation Trustee in accordance with the terms of the Litigation Sub-Trust
  Agreement; (ii) proceeds of Estate Claims can be remitted to the Claimant Trust as Claimant
  Trust Assets for distribution to the Claimant Trust Beneficiaries (as defined in the Claimant Trust
  Agreement) in accordance with the Plan and Claimant Trust Agreement; (iii) the Litigation
  Trustee can investigate, litigate, settle, or otherwise resolve any Filed Claims relating to the
  Estate Claims, including the Employee Claims; and (iv) administrative services relating to the
  activities of the Litigation Sub-Trust can be performed by the Litigation Trustee.




  1
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Plan.




                                                                                                  002693
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-4
                        1795-5 Filed
                               Filed 01/04/21
                                     01/22/21 Entered
                                               Entered 01/04/21
                                                       01/22/21 18:21:37
                                                                16:20:31 Page
                                                                         Page 3102
                                                                                of 22
                                                                                   of
                                         145 06/09/21 Page 189 of 215 PageID 5436
 Case 3:21-cv-00538-N Document 26-10 Filed



                                   DECLARATION OF TRUST

         NOW, THEREFORE, in order to declare the terms and conditions hereof, and in
  consideration of the premises and mutual agreements herein contained, the confirmation of the
  Plan and of other good and valuable consideration, the receipt and sufficiency of which are
  hereby acknowledged, the Litigation Trustee and the Claimant Trustee have executed this
  Agreement for the benefit of the Claimant Trust as provided for in the Plan.

          TO HAVE AND TO HOLD unto the Litigation Trustee and his successors or assigns in
  trust, under and subject to the terms and conditions set forth herein and for the benefit of the
  Claimant Trust, and for the performance of and compliance with the terms hereof and of the
  Plan; provided, however, that upon termination of the Litigation Sub-Trust in accordance with
  Article IX hereof, this Litigation Trust Agreement shall cease, terminate, and be of no further
  force and effect, unless otherwise specifically provided for herein.

          IT IS FURTHER COVENANTED AND DECLARED that the Litigation Sub-Trust
  Assets are to be strictly held and applied by the Litigation Trustee subject to the specific terms
  set forth below.


                                    DEFINITION AND TERMS

          1.1     Certain Definitions. Unless the context shall otherwise require and except as
  contained in this Section 1.1 or as otherwise defined herein, the capitalized terms used herein
  shall have the respective meanings assigned thereto in the “Definitions,” Section 1.1 of the Plan
  or if not defined therein, shall have the meanings assigned thereto in the applicable Section of the
  Plan. For all purposes of this Agreement, the following terms shall have the following
  meanings:

                 (a)     “Bankruptcy Court” has the meaning set forth in the Recitals hereof.

                (b)    “Cause” means (i) a Person’s willful failure to perform his material duties
  hereunder (which material duties shall include, without limitation, regular attendance at regularly
  scheduled meetings of the Oversight Board), which is not remedied within 30 days of notice; (ii)
  a Person’s commission of an act of fraud, theft, or embezzlement during the performance of his
  or her duties hereunder; (iii) a Person’s conviction of a felony with all appeals having been
  exhausted or appeal periods lapsed; or (iv) a Person’s gross negligence, bad faith, willful
  misconduct, or knowing violation of law in the performance of his or her duties hereunder.

                 (c)    “Claimant Trust Agreement” means the Claimant Trust Agreement dated
  [___], 2021, by and between the Debtor, Claimant Trustee, and Delaware Trustee.

                (d)    “Claimant Trustee” means James P. Seery, Jr., as the initial “Claimant
  Trustee” under the Claimant Trust Agreement and as defined in the Plan, and any successor
  Claimant Trustee who may be appointed pursuant to the terms of the Claimant Trust Agreement.




                                                   2

                                                                                       002694
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-4
                        1795-5 Filed
                               Filed 01/04/21
                                     01/22/21 Entered
                                               Entered 01/04/21
                                                       01/22/21 18:21:37
                                                                16:20:31 Page
                                                                         Page 4103
                                                                                of 22
                                                                                   of
                                         145 06/09/21 Page 190 of 215 PageID 5437
 Case 3:21-cv-00538-N Document 26-10 Filed



                 (e)     “Claimant Trust” means the “Highland Claimant Trust” established in
  accordance with the Delaware Statutory Trust Act and Treasury Regulation Section 301.7701-
  4(d) pursuant to the Claimant Trust Agreement.

                (f)     “Delaware Statutory Trust Act” means the Delaware Statutory Trust Act
  12 Del C. §3801, et seq. as amended from time to time.

                 (g)    “Delaware Trustee” has the meaning set forth in the Claimant Trust
  Agreement.

                 (h)    “Disability” means as a result of the Litigation Trustee’s incapacity due to
  physical or mental illness as determined by an accredited physician or psychologist, as
  applicable, selected by the Litigation Trustee, the Litigation Trustee has been substantially
  unable to perform his or her duties hereunder for three (3) consecutive months or for an
  aggregate of 180 days during any period of twelve (12) consecutive months.

                (i)    “Estate Claims” has the meaning given to it in Exhibit A to the Notice of
  Final Term Sheet [Docket No. 354].

                 (j)    “Employee” means the employees of the Debtor set forth in the Plan
  Supplement.

                  (k)    “Employee Claims” means any General Unsecured Claim held by an
  Employee other than the Claims of the Senior Employees subject to stipulations (provided such
  stipulations are executed by any such Senior Employee of the Debtor prior to the Effective Date).

                (l)    “Litigation Sub-Trust” means the sub-trust created pursuant to this
  Agreement, and in accordance with the Delaware Statutory Trust Act and Treasury Regulation
  Section 301.7701-4(d).

                 (m)    “Litigation Sub-Trust Agreement” means this Agreement.

               (n)    “Litigation Sub-Trust Assets” means the Estate Claims and the Litigation
  Sub-Trust Expense Cash Reserve.

                 (o)    “Litigation Sub-Trust Beneficiary” means the Claimant Trust.

                 (p)    “Litigation Sub-Trust Expenses” means the costs, expenses, liabilities and
  obligations incurred by the Litigation Sub-Trust and/or the Litigation Trustee in administering
  and conducting the affairs of the Litigation Sub-Trust, and otherwise carrying out the terms of
  the Litigation Sub-Trust and the Plan on behalf of the Litigation Sub-Trust, including without
  any limitation, any taxes owed by the Litigation Sub-Trust, and the fees and expenses of the
  Litigation Trustee and professional persons retained by the Litigation Sub-Trust or Litigation
  Trustee in accordance with Article 3.12(b) of this Agreement.

                (q)   “Litigation Sub-Trust Expense Cash Reserve” means $[•] million in Cash
  to be funded by the Debtor or Reorganized Debtor, as applicable, pursuant to the Plan into a
  bank account of the Litigation Sub-Trust (or of the Claimant Trust for the benefit of the

                                                  3

                                                                                     002695
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-4
                        1795-5 Filed
                               Filed 01/04/21
                                     01/22/21 Entered
                                               Entered 01/04/21
                                                       01/22/21 18:21:37
                                                                16:20:31 Page
                                                                         Page 5104
                                                                                of 22
                                                                                   of
                                         145 06/09/21 Page 191 of 215 PageID 5438
 Case 3:21-cv-00538-N Document 26-10 Filed



  Litigation Sub-Trust) on or before the Effective Date for the purpose of paying Litigation Sub-
  Trust Expenses in accordance herewith.

                (r)     “Litigation Trustee” means Marc S. Kirschner as the initial “Litigation
  Trustee” hereunder and under the Plan, and any successor Litigation Trustee who may be
  appointed pursuant to the terms of this Agreement.

                 (s)    “Oversight Board” has the meaning set forth in the Claimant Trust
  Agreement.

                 (t)    “Plan” has the meaning set forth in the Recitals hereof.

                 (u)     “Privileges” means the Debtor’s rights, title and interests in and to any
  privilege or immunity attaching to any documents or communications (whether written or oral)
  associated with any of the Estate Claims or Employee Claims, including, without limitation, to,
  attorney-client privilege and work-product privilege as defined in Rule 502(g) of the Federal
  Rules of Evidence; provided, however, that “Privileges” shall not include the work-product
  privilege of any non-Employee attorney or attorneys that has not been previously shared with the
  Debtor or any of its employees and the work-product privilege shall remain with the non-
  Employee attorney or attorneys who created such work product so long as it has not been
  previously shared with the Debtor or any of its employees, or otherwise waived.

                 (v)    “Securities Act” means the Securities Act of 1933, as amended.

                 (w)    “TIA” means the Trust Indenture Act of 1939, as amended.

                (x)     “Trust Interests” means the trust interest(s) to be distributed to the
  Claimant Trust as the sole Litigation Sub-Trust Beneficiary.

                 (y)    “Trust Register” has the meaning given to it in Section 5.3(b) hereof.

          1.2     General Construction. As used in this Agreement, the masculine, feminine and
  neuter genders, and the plural and singular numbers shall be deemed to include the others in all
  cases where they would apply. “Includes” and “including” are not limiting and “or” is not
  exclusive. References to “Articles,” “Sections” and other subdivisions, unless referring
  specifically to the Plan or provisions of the Bankruptcy Code, the Bankruptcy Rules, or other
  law, statute or regulation, refer to the corresponding Articles, Sections and other subdivisions of
  this Agreement, and the words “herein,” “hereafter” and words of similar import refer to this
  Agreement as a whole and not to any particular Article, Section, or subdivision of this
  Agreement. Amounts expressed in dollars or following the symbol “$” shall be deemed to be in
  United States dollars. References to agreements or instruments shall be deemed to refer to such
  agreements or instruments as the same may be amended, supplemented, or otherwise modified in
  accordance with the terms thereof.

        1.3     Incorporation of the Plan. The Plan is hereby incorporated into this Agreement
  and made a part hereof by this reference.



                                                  4

                                                                                      002696
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-4
                        1795-5 Filed
                               Filed 01/04/21
                                     01/22/21 Entered
                                               Entered 01/04/21
                                                       01/22/21 18:21:37
                                                                16:20:31 Page
                                                                         Page 6105
                                                                                of 22
                                                                                   of
                                         145 06/09/21 Page 192 of 215 PageID 5439
 Case 3:21-cv-00538-N Document 26-10 Filed




                   ESTABLISHMENT OF THE LITIGATION SUB-TRUST

         2.1     Establishment of Sub-Trust.

                 (a)     The Parties, pursuant to the Plan and the Confirmation Order and in
  accordance with the applicable provisions of the Bankruptcy Code, hereby establish a statutory
  trust under the Delaware Statutory Trust Act on behalf of the Claimant Trust as the sole
  Litigation Sub-Trust Beneficiary, which shall be known as the “Highland Litigation Sub-Trust,”
  on the terms set forth herein. The Litigation Trustee may use this name in accordance with the
  terms and conditions set forth herein as the Litigation Trustee sees fit.

                  (b)    The Litigation Trustee shall cause to be executed and filed in the office of
  the Secretary of State of the State of Delaware the Certificate of Trust and agree to execute,
  acting solely in his capacity as Litigation Trustee, such certificates as may from time to time be
  required under the Delaware Statutory Trust Act or any other Delaware law.

          2.2     Nature and Purposes of the Litigation Sub-Trust. The Litigation Sub-Trust is
  organized and established as a trust for the purpose of monetizing the Estate Claims and making
  distributions to Litigation Sub-Trust Beneficiary in a manner consistent with “liquidating trust”
  status under Treasury Regulation Section 301.7701-4(d). The Litigation Sub-Trust shall serve as
  a mechanism for investigating, prosecuting, settling, resolving, and otherwise monetizing all
  Estate Claims and distributing the proceeds of such Estate Claims to the Claimant Trust in a
  timely fashion in accordance with the Plan, the Confirmation Order, and this Agreement. The
  Litigation Sub-Trust and Litigation Trustee shall have and retain any and all rights, defenses,
  cross-claims and counter-claims held by the Debtor with respect to any Estate Claim as of the
  Petition Date. Except as otherwise provided herein, the Litigation Sub-Trust shall have the sole
  responsibility for the pursuit and settlement of the Estate Claims, and, subject to the terms of the
  Claimant Trustee Agreement, the sole power and authority to allow or settle and compromise
  any Claims related to the Estate Claims, including, without limitation, Employee Claims. For the
  avoidance of doubt, the Litigation Sub-Trust, pursuant to section 1123(b)(3)(B) of the
  Bankruptcy Code and applicable state trust law, is appointed as the successor-in-interest to, and
  representative of, the Debtor and its Estate for the retention, enforcement, settlement, and
  adjustment of all Estate Claims and Employee Claims (in accordance with the terms of the
  Claimant Trust Agreement).

         2.3     Transfer of Assets and Rights to the Litigation Sub-Trust.

                  (a)    On or as soon as practicable after the Effective Date, the Claimant Trust
  shall automatically an irrevocably transfer, assign, and deliver, and shall be deemed to have
  transferred, assigned, and delivered, all Estate Claims, Employee Claims, and Privileges. For
  purposes of the transfer of documents, the Litigation Sub-Trust is an assignee and successor to
  the Debtor in respect of the Estate Claims and Employee Claims and shall be treated as such in
  any review of confidentiality restrictions in requested documents. For the avoidance of doubt,
  following the Effective Date, the Litigation Trustee shall have the power to waive the Privileges
  being so assigned and transferred.


                                                   5

                                                                                       002697
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-4
                        1795-5 Filed
                               Filed 01/04/21
                                     01/22/21 Entered
                                               Entered 01/04/21
                                                       01/22/21 18:21:37
                                                                16:20:31 Page
                                                                         Page 7106
                                                                                of 22
                                                                                   of
                                         145 06/09/21 Page 193 of 215 PageID 5440
 Case 3:21-cv-00538-N Document 26-10 Filed



                  (b)     Until the Litigation Sub-Trust terminates pursuant to the terms hereof,
  legal title to the Estate Claims shall be vested at all times in the Litigation Sub-Trust as a
  separate legal entity, except where applicable law in any jurisdiction requires title to any part of
  the Estate Claims to be vested in the Litigation Trustee, in which case title shall be deemed to be
  vested in the Litigation Trustee, solely in his capacity as Litigation Trustee. For purposes of
  such jurisdictions, the term Litigation Sub-Trust, as used herein, shall be read to mean the
  Litigation Trustee.

                 (c)     In accordance with section 1123(d) of the Bankruptcy Code, the Litigation
  Trustee may enforce all rights to commence and pursue, as appropriate, any and all Estate
  Claims after the Effective Date. No Person or entity may rely on the absence of a specific
  reference in the Plan to any Estate Claim against them as any indication that the Litigation
  Trustee will not pursue any and all available Estate Claims or objections against them. Unless
  any Estate Claim against a Person or Entity are expressly waived, relinquished, exculpated,
  released, compromised, or settled in the Plan or an order of the Bankruptcy Court, the Litigation
  Trustee expressly reserves all Estate Claims for later adjudication, and, therefore, no preclusion
  doctrine including the doctrine of res judicata, collateral, estoppel, issue preclusion, claim
  preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Estate
  Claims upon, after, or as a consequence of the Confirmation Order.

         2.4   Principal Office. The principal office of the Litigation Sub-Trust shall be
  maintained by the Litigation Trustee at the following address: Goldin Associates, a Teneo
  Company, 350 Fifth Avenue, New York, New York 10118.

          2.5    Acceptance. The Litigation Trustee accepts the Litigation Sub-Trust imposed by
  this Agreement and agrees to observe and perform that Litigation Sub-Trust, on and subject to
  the terms and conditions set forth herein and in the Plan.

          2.6    Further Assurances. The Claimant Trustee and any successors thereof will, upon
  reasonable request of the Litigation Trustee, execute, acknowledge and deliver such further
  instruments and do such further acts as may be necessary or proper to transfer to the Litigation
  Trustee any portion of the Claimant Trust Assets intended to be conveyed hereby and in the Plan
  in the form and manner provided for hereby and in the Plan and to vest in the Litigation Trustee
  the powers, instruments or funds in trust hereunder.

          2.7    Incidents of Ownership. The Claimant Trust shall be the sole beneficiary of the
  Litigation Sub-Trust and the Litigation Trustee shall retain only such incidents of ownership as
  are necessary to undertake the actions and transactions authorized herein.


                                  THE LITIGATION TRUSTEE

          3.1    Role. In furtherance of and consistent with the purpose of the Litigation Sub-
  Trust, the Plan, and this Agreement, the Litigation Trustee, subject to the terms and conditions
  contained herein, in the Plan, and in the Confirmation Order, shall serve as Litigation Trustee
  with respect to the Litigation Sub-Trust Assets for the benefit of the Litigation Sub-Trust
  Beneficiary and maintain, manage, and take action on behalf of the Litigation Sub-Trust.

                                                   6

                                                                                       002698
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-4
                        1795-5 Filed
                               Filed 01/04/21
                                     01/22/21 Entered
                                               Entered 01/04/21
                                                       01/22/21 18:21:37
                                                                16:20:31 Page
                                                                         Page 8107
                                                                                of 22
                                                                                   of
                                         145 06/09/21 Page 194 of 215 PageID 5441
 Case 3:21-cv-00538-N Document 26-10 Filed



         3.2     Authority.

                 (a)    In connection with the administration of the Litigation Sub-Trust, in
  addition to any and all of the powers enumerated elsewhere herein, the Litigation Trustee shall,
  in an expeditious but orderly manner, investigate, prosecute, settle, and otherwise resolve the
  Estate Claims. The Litigation Trustee shall have the power and authority and is authorized to
  perform any and all acts necessary and desirable to accomplish the purposes of this Agreement
  and the provisions of the Plan and the Confirmation Order relating to the Litigation Sub-Trust,
  within the bounds of this Agreement, the Plan, the Confirmation Order, and applicable law.

                 (b)      The Litigation Trustee, subject to the limitations set forth in Section 3.3 of
  this Agreement shall have the right to prosecute, defend, compromise, adjust, arbitrate, abandon,
  estimate, or otherwise deal with and settle any and all Estate Claims and Employee Claims (in
  accordance with the terms of the Claimant Trust Agreement). To the extent that any action has
  been taken to prosecute, defend, compromise, adjust, arbitrate, abandon, or otherwise deal with
  and settle any such Estate Claims or Employee Claims prior to the Effective Date, on the
  Effective Date the Litigation Trustee shall be substituted for the Debtor in connection therewith
  in accordance with Rule 25 of the Federal Rules of Civil Procedure, made applicable by Rule
  7025 of the Federal Rules of Bankruptcy Procedure, and the caption with respect to such pending
  action shall be changed to the following “Marc Kirschner, not individually but solely as
  Litigation Trustee for the Highland Litigation Sub-Trust, et al. v. [Defendant]”.

                (c)    Subject in all cases to any limitations contained herein, in the
  Confirmation Order, or in the Plan, the Litigation Trustee shall have the power and authority to:

                        (i)    hold legal title to any and all rights in or arising from the Litigation
  Sub-Trust Assets, including, but not limited to, the right to collect any and all money and other
  property belonging to the Litigation Sub-Trust (including any proceeds of the Litigation Sub-
  Trust Assets);

                         (ii)    perform the duties, exercise the powers, and asserts the rights of a
  trustee under sections 1123(b)(3)(B) of the Bankruptcy Code with respect to the Litigation Sub-
  Trust Assets, including the right to assert claims, defenses, offsets, and privileges;

                        (iii) subject to any approval of the Oversight Board that may be
  required under Section 3.3(b), protect and enforce the rights of the Litigation Sub-Trust with
  respect to any Litigation Sub-Trust Assets by any method deemed appropriate, including,
  without limitation, by judicial proceeds, or pursuant to any applicable bankruptcy, insolvency,
  moratorium, or similar law and general principles of equity;

                        (iv)   determine and satisfy any and all liabilities created, incurred, or
  assumed by the Litigation Sub-Trust;

                        (v)    subject to any approval of the Oversight Board that may be
  required under Section 3.3(b), investigate, analyze, compromise, adjust, arbitrate, mediate, sue
  on or defend, prosecute, abandon, dismiss, exercise rights, powers and privileges with respect to
  or otherwise deal with and settle, in accordance with the terms set forth in this Agreement, all


                                                    7

                                                                                         002699
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-4
                        1795-5 Filed
                               Filed 01/04/21
                                     01/22/21 Entered
                                               Entered 01/04/21
                                                       01/22/21 18:21:37
                                                                16:20:31 Page
                                                                         Page 9108
                                                                                of 22
                                                                                   of
                                         145 06/09/21 Page 195 of 215 PageID 5442
 Case 3:21-cv-00538-N Document 26-10 Filed



  Estate Claims, Employee Claims, or any other Causes of Action in favor of or against the
  Litigation Sub-Trust;

                        (vi)   with respect to any Estate Claim, avoid and recover transfers of the
  Debtor’s property as may be permitted by the Bankruptcy Code or applicable state law;

                         (vii) subject to applicable law, seek the examination of any Entity or
  Person with respect to the Estate Claims;

                        (viii) make all payments relating to the Litigation Sub-Trust Assets;

                         (ix)  assess, enforce, release, or waive any privilege or defense on
  behalf of the Litigation Sub-Trust, the Litigation Sub-Trust Assets, or the Litigation Sub-Trust
  Beneficiary, if applicable;

                        (x)    prepare, or have prepared, and file, if necessary, with the
  appropriate taxing authority any and all tax returns, information returns, and other required
  documents with respect to the Litigation Sub-Trust, and pay taxes properly payable by the
  Litigation Sub-Trust;

                          (xi)    if not otherwise covered by insurance coverage obtained by the
  Claimant Trust, obtain reasonable insurance coverage with respect to any liabilities and
  obligations of the Litigation Trustee, solely in his capacity as such, in the form of fiduciary
  liability insurance, a directors and officers policy, an errors and omissions policy, or otherwise.
  The cost of any such insurance shall be a Litigation Sub-Trust Expense and paid by the
  Litigation Trustee from the Litigation Sub-Trust Expense Reserve;

                        (xii) without further order of the Bankruptcy Court, but subject to the
  terms of this Agreement, employ various consultants, third-party service providers, and other
  professionals, including counsel, tax advisors, consultants, brokers, investment bankers,
  valuation counselors, and financial advisors, as the Litigation Trustee deems necessary to aid
  him in fulfilling his obligations under this Agreement; such consultants, third-party service
  providers, and other professionals shall be retained pursuant to whatever fee arrangement the
  Litigation Trustee deems appropriate, including contingency fee arrangements and any fees and
  expenses incurred by such professionals engaged by the Litigation Trustee shall be Litigation
  Sub-Trust Expenses and paid by the Litigation Trustee from the Litigation Sub-Trust Expense
  Cash Reserve;

                          (xiii) to the extent applicable, assert, enforce, release, or waive any
  Privilege or defense on behalf of the Litigation Sub-Trust (including as to any Privilege that the
  Debtor held prior to the Effective Date), including to provide any information to insurance
  carriers that the Litigation Trustee deems necessary to utilize applicable insurance coverage for
  any Claim or Claims;

                         (xiv) take all steps and execute all instruments and documents necessary
  to effectuate the purpose of the Litigation Sub-Trust and the activities contemplated herein and in
  the Confirmation Order and the Plan, and take all actions necessary to comply with the


                                                  8

                                                                                      002700
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-5
                        1656-4Filed
                              Filed01/22/21
                                    01/04/21 Entered
                                              Entered01/22/21
                                                      01/04/2116:20:31
                                                               18:21:37 Page
                                                                        Page109
                                                                             10 of
                                                                                of
                                        145
Case 3:21-cv-00538-N Document 26-10 Filed22 06/09/21 Page 196 of 215 PageID 5443



  Confirmation Order, the Plan, and this Agreement and the obligations thereunder and hereunder;
  and

                          (xv) exercise such other powers and authority as may be vested in or
  assumed by the Litigation Trustee by any Final Order (the foregoing subparagraphs (i)-(xv)
  being collectively, the “Authorized Acts”).

                 (d)     The Litigation Trustee has the power and authority to act as trustee of the
  Litigation Sub-Trust and perform the Authorized Acts through the date such Litigation Trustee
  resigns, is removed, or is otherwise unable to serve for any reason.

                  (e)    Any determinations by the Liquidation Trustee, under the direction of the
  Oversight Board, with respect to the amount or timing of settlement or other disposition of any
  Estate Claims settled in accordance with the terms of this Agreement shall be conclusive and
  binding on the Litigation Sub-Trust Beneficiary and all other parties of interest following the
  entry of an order of a court of competent jurisdiction approving such settlement or other
  disposition to the extent required or obtained.

         3.3     Limitation of Authority.

                 (a)     Notwithstanding anything herein to the contrary, the Litigation Sub-Trust
  and the Litigation Trustee shall not (i) be authorized to engage in any trade or business, (ii) take
  any actions inconsistent with the management of the Estate Claims as required or contemplated
  by applicable law, the Confirmation Order, the Plan, and this Agreement, or (iii) take any action
  in contravention of the Confirmation Order, the Plan, or this Agreement.

                  (b)    Notwithstanding anything herein to the contrary, and in no way limiting
  the terms of the Plan, the Litigation Trustee must receive the consent by vote of a simple
  majority of the Oversight Board pursuant to the notice and quorum requirements set forth in
  Section 4.5 of the Claimant Trust Agreement, in order to:

                         (i)    terminate or extend the term of the Litigation Sub-Trust;

                          (ii)     commence litigation with respect to any Estate Claims and, if
  applicable under the terms of the Claimant Trust Agreement, the Employee Claims, including,
  without limitation, to (x) litigate, resolve, or settle coverage and/or the liability of any insurer
  under any insurance policy or legal action related thereto, or (y) pursue avoidance, recovery, or
  similar remedies that may be brought under chapter 5 of the Bankruptcy Code or under similar or
  related state or federal statutes or common law, including fraudulent transfer law;

                        (iii) settle, dispose of, or abandon any Estate Claims (including any
  counterclaims to the extent such counterclaims are set off against the proceeds of any such Estate
  Claim);

                         (iv)  borrow funds as may be necessary to fund litigation or other costs
  of the Litigation Sub-Trust;



                                                   9

                                                                                       002701
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-5
                        1656-4Filed
                              Filed01/22/21
                                    01/04/21 Entered
                                              Entered01/22/21
                                                      01/04/2116:20:31
                                                               18:21:37 Page
                                                                        Page110
                                                                             11 of
                                                                                of
                                        145
Case 3:21-cv-00538-N Document 26-10 Filed22 06/09/21 Page 197 of 215 PageID 5444



                        (v)   reserve or retain any cash or cash equivalents in the Litigation Sub-
  Trust Cash Reserve in an amount reasonably necessary to meet claims and contingent liabilities;

                         (vi)    change the compensation of the Litigation Trustee; and

                         (vii)   retain counsel, experts, advisors, or any other professionals.

                 (c)     [Reserved]

          3.4    Binding Nature of Actions. All actions taken and determinations made by the
  Litigation Trustee in accordance with the provisions of this Agreement shall be final and binding
  upon the Litigation Sub-Trust Beneficiary.

         3.5     Term of Service. The Litigation Trustee shall serve as the Litigation Trustee for
  the duration of the Litigation Sub-Trust, subject to death, resignation or removal.

          3.6    Resignation. The Litigation Trustee may resign as trustee of the Litigation Sub-
  Trust by an instrument in writing delivered to the Bankruptcy Court and Oversight Board at least
  thirty (30) days before the proposed effective date of resignation. The Litigation Trustee shall
  continue to serve as Litigation Trustee after delivery of the Litigation Trustee’s resignation until
  the proposed effective date of such resignation, unless the Litigation Trustee and a [simple
  majority] of the Oversight Board consent to an earlier effective date, which earlier effective date
  shall be no earlier than the date of appointment of a successor Litigation Trustee in accordance
  with Section 3.8 hereof becomes effective.

         3.7     Removal.

                 (a)    The Litigation Trustee may be removed by a [simple majority] vote of the
  Oversight Board for Cause, immediately upon notice thereof, or without Cause, upon [60 days’]
  prior written notice.

                 (b)     To the extent there is any dispute regarding the removal of a Litigation
  Trustee (including any dispute relating to any compensation or expense reimbursement due
  under this Agreement) the Bankruptcy Court shall retain jurisdiction to consider and adjudicate
  such dispute. Notwithstanding the foregoing, the Litigation Trustee will continue to serve as the
  Litigation Trustee after his removal until the earlier of (i) the time when a successor Litigation
  Trustee will become effective in accordance with Section 3.8 of this Agreement or (ii) such date
  as the Bankruptcy Court otherwise orders.

         3.8     Appointment of Successor.

                 (a)     Appointment of Successor. In the event of a vacancy by reason of the
  death, Disability, or removal of the Litigation Trustee, or prospective vacancy by reason of
  resignation, a successor Litigation Trustee shall be selected by a [simple majority] vote of the
  Oversight Board. If Members of the Oversight Board are unable to secure a majority vote, the
  Bankruptcy Court will determine the successor Litigation Trustee on motion of the Members. If
  a final decree has been entered closing the Chapter 11 Case, the Litigation Trustee may seek to
  reopen the Chapter 11 Case for the limited purpose of determining the successor Litigation

                                                   10

                                                                                        002702
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-5
                        1656-4Filed
                              Filed01/22/21
                                    01/04/21 Entered
                                              Entered01/22/21
                                                      01/04/2116:20:31
                                                               18:21:37 Page
                                                                        Page111
                                                                             12 of
                                                                                of
                                        145
Case 3:21-cv-00538-N Document 26-10 Filed22 06/09/21 Page 198 of 215 PageID 5445



  Trustee, and the costs for such motion and costs related to re-opening the Chapter 11 Case shall
  be paid by the Litigation Sub-Trust, or the Claimant Trust on behalf of the Litigation Sub-Trust.
  The successor Litigation Trustee shall be appointed as soon as practicable, but in any event no
  later than sixty (60) days after the occurrence of the vacancy or, in the case of resignation, on the
  effective date of the resignation of the then acting Litigation Trustee.

                  (b)     Vesting or Rights in Successor Litigation Trustee. Every successor
  Litigation Trustee appointed hereunder shall execute, acknowledge, and deliver to the Litigation
  Sub-Trust, the Claimant Trustee, the exiting Litigation Trustee, the Oversight Board, and file
  with the Bankruptcy Court, an instrument accepting such appointment subject to the terms and
  provisions hereof. The successor Litigation Trustee, without any further act, deed, or
  conveyance shall become vested with all the rights, powers, trusts and duties of the exiting
  Litigation Trustee except that the successor Litigation Trustee shall not be liable for the acts or
  omissions of the retiring Litigation Trustee. In no event shall the retiring Litigation Trustee be
  liable for the acts or omissions of the successor Litigation Trustee.

                  (c)     Interim Litigation Trustee. During any period in which there is a vacancy
  in the position of Litigation Trustee, the Oversight Board shall appoint one of its Members or the
  Claimant Trustee to serve as the interim Litigation Trustee (the “Interim Trustee”) until a
  successor Litigation Trustee is appointed pursuant to Section 3.8(a). The Interim Trustee shall
  be subject to all the terms and conditions applicable to a Litigation Trustee hereunder. Such
  Interim Trustee shall not be limited in any manner from exercising any rights or powers as a
  Member of the Oversight Board or Claimant Trustee, as applicable, merely by such Person’s
  appointment as Interim Trustee.

          3.9     Continuance of Litigation Sub-Trust. The death, resignation, or removal of the
  Litigation Trustee shall not operate to terminate the Litigation Sub-Trust created by this
  Agreement or to revoke any existing agency (other than any agency of the Litigation Trustee as
  the Litigation Trustee) created pursuant to the terms of this Agreement or invalidate any action
  taken by the Litigation Trustee. In the event of the resignation or removal of the Litigation
  Trustee, the Litigation Trustee shall promptly (i) execute and deliver, by the effective date of
  resignation or removal, such documents, instruments, records, and other writings as may be
  reasonably requested by his successor to effect termination of the exiting Litigation Trustee’s
  capacity under this Agreement and the conveyance of the Estate Claims then held by the exiting
  Litigation Trustee to the successor Litigation Trustee; (ii) deliver to the successor Litigation
  Trustee all non-privileged documents, instruments, records, and other writings relating to the
  Litigation Sub-Trust as may be in the possession or under the control of the exiting Litigation
  Trustee, provided, the exiting Litigation Trustee shall have the right to make and retain copies of
  such documents, instruments, records and other writings delivered to the successor Litigation
  Trustee and the cost of making such copies shall be a Litigation Sub-Trust Expense to be paid by
  the Litigation Sub-Trust; and (iii) otherwise assist and cooperate in effecting the assumption of
  the exiting Litigation Trustee’s obligations and functions by his successor, provided the fees and
  expenses of such assistance and cooperation shall be paid to the exiting Litigation Trustee by the
  Litigation Sub-Trust. The exiting Litigation Trustee shall irrevocably appoint the successor
  Litigation Trustee as his attorney-in-fact and agent with full power of substitution for it and its
  name, place and stead to do any and all acts that such exiting Litigation Trustee is obligated to
  perform under this Section 3.9.

                                                   11

                                                                                        002703
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-5
                        1656-4Filed
                              Filed01/22/21
                                    01/04/21 Entered
                                              Entered01/22/21
                                                      01/04/2116:20:31
                                                               18:21:37 Page
                                                                        Page112
                                                                             13 of
                                                                                of
                                        145
Case 3:21-cv-00538-N Document 26-10 Filed22 06/09/21 Page 199 of 215 PageID 5446



          3.10 Litigation Trustee as “Estate Representative”. The Litigation Trustee will be the
  exclusive trustee of the Litigation Sub-Trust Assets, for purposes of 31 U.S.C. § 3713(b) and 26
  U.S.C. § 6012(b)(3), as well as the representative of the Estate appointed pursuant to section
  1123(b)(3)(B) of the Bankruptcy Code (the “Estate Representative”) with respect to the Estate
  Claims, with all rights and powers attendant thereto, in addition to all rights and powers granted
  in the Plan and in this Agreement. The Litigation Trustee will be the successor-in-interest to the
  Debtor with respect to any action pertaining to the Estate Claims, which was or could have been
  commenced by the Debtor prior to the Effective Date, except as otherwise provided in the Plan
  or Confirmation Order. All actions, claims, rights or interests constituting or relating to Estate
  Claims are preserved and retained and may be enforced by the Litigation Trustee as an Estate
  Representative.

         3.11    Books and Records.

                 (a)     The Litigation Trustee shall maintain, in respect of the Litigation Sub-
  Trust and the Claimant Trust, books and records pertinent to Estate Claims in its possession and
  the income of the Litigation Sub-Trust and payment of expenses, liabilities, and claims against or
  assumed by the Litigation Sub-Trust in such detail and for such period of time as may be
  necessary to enable it to make full and proper accounting in respect thereof. Such books and
  records shall be maintained as reasonably necessary to facilitate compliance with the tax
  reporting requirements of the Litigation Sub-Trust and the requirements of Article VII herein.
  Except as otherwise provided herein, nothing in this Agreement requires the Litigation Trustee to
  file any accounting or seek approval of any court with respect to the administration of the
  Litigation Sub-Trust, or as a condition for managing any payment or distribution out of the
  Litigation Sub-Trust. Notwithstanding the foregoing, the Litigation Trustee shall to retain such
  books and records, and for such periods, with respect to any Reorganized Debtor Assets as are
  required to be retained pursuant to Section 204-2 of the Investment Advisers Act or any other
  applicable laws, rules, or regulations.

                  (b)    The Litigation Trustee may dispose some or all of the books and records
  maintained by the Litigation Trustee at the later of (i) such time as the Litigation Trustee
  determines, with the unanimous consent of the Oversight Board, that the continued possession or
  maintenance of such books and records is no longer necessary for the benefit of the Litigation
  Sub-Trust, including with respect to the Estate Claims, or (ii) upon the termination and winding
  up of the Litigation Sub-Trust under Article IX of this Agreement.

         3.12    Reports.

                  (a)    Financial and Status Reports. The fiscal year of the Litigation Sub-Trust
  shall be the calendar year. Within 90 days after the end of each calendar year during the term of
  the Litigation Sub-Trust, and within 45 days after the end of each calendar quarter during (other
  than the fourth quarter) the term of the Litigation Sub-Trust and as soon as practicable upon
  termination of the Litigation Sub-Trust, the Litigation Trustee shall make available upon request
  to the Oversight Board or Litigation Sub-Trust Beneficiary appearing on its records as of the end
  of such period or such date of termination, a written report including: (i) unaudited financial
  statements of the Litigation Sub-Trust for such period, and, if the end of a calendar year, an
  unaudited report (which may be prepared by an independent certified public accountant

                                                 12

                                                                                     002704
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-5
                        1656-4Filed
                              Filed01/22/21
                                    01/04/21 Entered
                                              Entered01/22/21
                                                      01/04/2116:20:31
                                                               18:21:37 Page
                                                                        Page113
                                                                             14 of
                                                                                of
                                        145
Case 3:21-cv-00538-N Document 26-10 Filed22 06/09/21 Page 200 of 215 PageID 5447



  employed by the Litigation Trustee) reflecting the result of such agreed-upon procedures relating
  to the financial accounting administration of the Litigation Sub-Trust as proposed by the
  Litigation Trustee; (ii) a summary description of any action taken by the Litigation Sub-Trust
  that, in the judgment of the Litigation Trustee, materially affects the Litigation Sub-Trust and of
  which notice has not previously been given to the Oversight Board or Litigation Sub-Trust
  Beneficiary, provided, that any such description shall not include any privileged or confidential
  information of the Litigation Trustee; and (iii) a description of the progress of liquidating the
  Litigation Sub-Trust Assets and making distributions to the Litigation Sub-Trust Beneficiary and
  any other material information relating to the Litigation Sub-Trust Assets and the administration
  of the Litigation Sub-Trust deemed appropriate to be disclosed by the Litigation Trustee, which
  description shall include a written report detailing, among other things, the litigation status of the
  Estate Claims transferred to the Litigation Sub-Trust, any settlements entered into by the
  Litigation Sub-Trust with respect to the Estate Claims, the proceeds recovered to date from
  Estate Claims, and the distributions made by the Litigation Sub-Trust.

                 (b)    Annual Plan and Budget. If instructed by the Oversight Board, the
  Litigation Trustee shall prepare and submit to the Oversight Board for approval an annual plan
  and budget in such detail as reasonably requested.

         3.13    Compensation and Reimbursement; Engagement of Professionals.

                 (a)     Compensation and Expenses.

                         (i)    Compensation. As compensation for any services rendered by the
  Litigation Trustee in connection with this Agreement, the Litigation Trustee shall receive initial
  compensation in a manner and amount as agreed upon by the Committee. Any additional
  compensation or compensation of a Successor Litigation Trustee shall be determined by the
  Oversight Board.

                         (ii)    Expense Reimbursements. All reasonable out-of-pocket expenses
  of the Litigation Trustee in the performance of his or her duties hereunder, shall be reimbursed as
  Litigation Sub-Trust Expenses paid by the Litigation Sub-Trust.

                 (b)     Professionals.

                        (i)     Engagement of Professionals. The Litigation Trustee shall engage
  professionals from time to time in conjunction with the services provided hereunder. The
  Litigation Trustee’s engagement of such professionals shall be approved by a majority of the
  Oversight Board as set forth in Section 3.3(b) hereof.

                       (ii)  Fees and Expenses of Professionals. The Litigation Trustee shall
  pay the reasonable fees and expenses of any retained professionals as Litigation Sub-Trust
  Expenses.

          3.14 Reliance by Litigation Trustee. Except as otherwise provided herein, the
  Litigation Trustee may rely, and shall be fully protected in acting or refraining from acting, on
  any resolution, statement, certificate, instrument, opinion, report, notice, request, consent, order
  or other instrument or document that the Litigation Trustee has no reason to believe to be other

                                                   13

                                                                                         002705
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-5
                        1656-4Filed
                              Filed01/22/21
                                    01/04/21 Entered
                                              Entered01/22/21
                                                      01/04/2116:20:31
                                                               18:21:37 Page
                                                                        Page114
                                                                             15 of
                                                                                of
                                        145
Case 3:21-cv-00538-N Document 26-10 Filed22 06/09/21 Page 201 of 215 PageID 5448



  than genuine and to have been signed or presented by the proper party or parties or, in the case of
  facsimiles, to have been sent by the proper party or parties, and the Litigation Trustee may
  conclusively rely as to the truth of the statements and correctness of the opinions or direction
  expressed therein. The Litigation Trustee may consult with counsel and other professionals, and
  any advice of such counsel or other professionals shall constitute full and complete authorization
  and protection in respect of any action taken or not taken by the Litigation Trustee in accordance
  therewith. The Litigation Trustee shall have the right at any time to seek instructions from the
  Bankruptcy Court, or any other court of competent jurisdiction concerning Estate Claims, this
  Agreement, the Plan, or any other document executed in connection therewith, and any such
  instructions given shall be full and complete authorization in respect of any action taken or not
  taken by the Litigation Trustee in accordance therewith. The Litigation Sub-Trust shall have the
  right to seek Orders from the Bankruptcy Court as set forth in Article IX of the Plan.

         3.15 Commingling of Litigation Sub-Trust Assets. The Litigation Trustee shall not
  commingle any of the Litigation Sub-Trust Assets with his or her own property or the property of
  any other Person.

          3.16 [Delaware Trustee. The Delaware Trustee shall have the power and authority,
  and is hereby authorized and empowered, to (i) accept legal process served on the Litigation
  Sub-Trust in the State of Delaware; and (ii) execute any certificates that are required to be
  executed under the Statutory Trust Act and file such certificates in the office of the Secretary of
  State of the State of Delaware, and take such action or refrain from taking such action under this
  Agreement as may be directed in a writing delivered to the Delaware Trustee by the Litigation
  Trustee; provided, however, that the Delaware Trustee shall not be required to take or to refrain
  from taking any such action if the Delaware Trustee shall believe, or shall have been advised by
  counsel, that such performance is likely to involve the Delaware Trustee in personal liability or
  to result in personal liability to the Delaware Trustee, or is contrary to the terms of this
  Agreement or of any document contemplated hereby to which the Litigation Sub-Trust or the
  Delaware Trustee is or becomes a party or is otherwise contrary to law. The Parties agree not to
  instruct the Delaware Trustee to take any action or to refrain from taking any action that is
  contrary to the terms of this Agreement or of any document contemplated hereby to which the
  Litigation Sub-Trust or the Delaware Trustee is or becomes party or that is otherwise contrary to
  law. Other than as expressly provided for in this Agreement, the Delaware Trustee shall have no
  duty or power to take any action for or on behalf of the Litigation Sub-Trust.]


                                   THE OVERSIGHT BOARD

         The Oversight Board shall be governed by Article IV of the Claimant Trust Agreement.


                                       TRUST INTERESTS

          5.1    Litigation Sub-Trust Interests. On the date hereof, the Litigation Sub-Trust shall
  issue Trust Interests to the Claimant Trust as the sole Litigation Sub-Trust Beneficiary. The
  Litigation Sub-Trust Beneficiary shall be entitled to distributions from the Litigation Sub-Trust
  Assets in accordance with the terms of the Plan and this Agreement.

                                                  14

                                                                                      002706
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-5
                        1656-4Filed
                              Filed01/22/21
                                    01/04/21 Entered
                                              Entered01/22/21
                                                      01/04/2116:20:31
                                                               18:21:37 Page
                                                                        Page115
                                                                             16 of
                                                                                of
                                        145
Case 3:21-cv-00538-N Document 26-10 Filed22 06/09/21 Page 202 of 215 PageID 5449



          5.2    Transferability of Trust Interests. No transfer, assignment, pledge, hypothecation,
  or other disposition of a Trust Interest may be effected.

          5.3     Exemption from Registration. The Parties hereto intend that the rights of the
  Litigation Sub-Trust Beneficiary arising under this Litigation Sub-Trust shall not be “securities”
  under applicable laws, but none of the Parties represent or warrant that such rights shall not be
  securities or shall not be entitled to exemption from registration under the applicable securities
  laws. The Oversight Board, acting unanimously, and Litigation Trustee may amend this
  Agreement in accordance with Article IX hereof to make such changes as are deemed necessary
  or appropriate with the advice of counsel, to ensure that the Litigation Sub-Trust is not subject to
  registration and/or reporting requirements of the Securities Act, the Exchange Act, the TIA, or
  the Investment Company Act. The Trust Interests shall not have consent or voting rights or
  otherwise confer on the Litigation Sub-Trust Beneficiary any rights similar to the rights of a
  shareholder of a corporation in respect of any actions taken or to be taken, or decisions made or
  to be made, by the Oversight Board and/or the Litigation Trustee under this Agreement.


                                         DISTRIBUTIONS

          6.1     Distributions. The Litigation Trustee shall distribute Cash proceeds of the Estate
  Claims to the Claimant Trust within 30 days of receipt of such Cash proceeds, net of any
  amounts that (a) are reasonably necessary to maintain the value of the Litigation Sub-Trust
  Assets pending their monetization or other disposition during the term of the Litigation Sub-
  Trust, (b) are necessary to pay or reserve for reasonably incurred or anticipated Litigation Sub-
  Trust Expenses and any other expenses incurred by the Litigation Sub-Trust (including, but not
  limited to, any taxes imposed on or payable by the Litigation Trustee with respect to the
  Litigation Sub-Trust Assets), and (c) are necessary to satisfy or reserve for other liabilities
  incurred or anticipated by the Litigation Trustee in accordance with the Plan and this Agreement
  (including, but not limited to, indemnification obligations and similar expenses).

         6.2     Manner of Payment or Distribution. All distributions made by the Litigation
  Trustee on behalf of the Litigation Sub-Trust to the Litigation Sub-Trust Beneficiary shall be
  payable by the Litigation Trustee directly to the Claimant Trust, as sole Litigation Sub-Trust
  Beneficiary, on the date scheduled for the distribution, unless such day is not a Business Day,
  then such date or the distribution shall be the following Business Day, but such distribution shall
  be deemed to have been completed as of the required date.

          6.3    Delivery of Distributions. All distributions under this Agreement to the Claimant
  Trust shall be made pursuant to wire instructions provided by the Claimant Trustee to the
  Litigation Trustee.


                                          TAX MATTERS

          7.1     Tax Treatment and Tax Returns. It is intended that the Litigation Sub-Trust will
  be treated as a grantor trust for federal income tax purposes (and foreign, state, and local income
  tax purposes where applicable) the sole beneficiary of which is the Claimant Trust. Consistent

                                                  15

                                                                                       002707
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-5
                        1656-4Filed
                              Filed01/22/21
                                    01/04/21 Entered
                                              Entered01/22/21
                                                      01/04/2116:20:31
                                                               18:21:37 Page
                                                                        Page116
                                                                             17 of
                                                                                of
                                        145
Case 3:21-cv-00538-N Document 26-10 Filed22 06/09/21 Page 203 of 215 PageID 5450



  with such treatment, it is intended that the transfer of the Litigation Sub Trust Assets from the
  Claimant Trust to the Litigation Sub Trust will be treated as a non-event for federal income tax
  purposes (and foreign, state, and local income tax purposes where applicable). Further, because
  the Claimant Trust is itself intended to be treated as a grantor trust for federal income tax
  purposes (and foreign, state, and local income tax purposes where applicable),it is intended that
  the beneficiaries of the Claimant Trust will be treated as the grantor of the Litigation Sub-Trust
  and owner of the Litigation Sub-Trust Assets for federal income tax purposes (and foreign, state,
  and local income tax purposes where applicable). The Litigation Trustee shall cooperate with
  the Claimant Trustee in connection with the preparation and filing of any federal income tax
  returns (and foreign, state, and local income tax returns where applicable) or information
  statements relating to the Litigation Sub Trust Assets.

          7.2     Withholding. The Litigation Trustee may withhold from any amount distributed
  from the Litigation Sub-Trust to the Litigation Sub-Trust Beneficiary such sum or sums as are
  required to be withheld under the income tax laws of the United States or of any state or political
  subdivision thereof. Any amounts withheld pursuant hereto shall be deemed to have been
  distributed to and received by the Litigation Sub-Trust Beneficiary. As a condition to receiving
  any distribution from the Litigation Sub-Trust, the Litigation Trustee may require that the
  Litigation Sub-Trust Beneficiary provide such holder’s taxpayer identification number and such
  other information and certification as may be deemed necessary for the Litigation Trustee to
  comply with applicable tax reporting and withholding laws.


                      STANDARD OF CARE AND INDEMNIFICATION

          8.1    Standard of Care. None of the Litigation Trustee, acting in his capacity as the
  Litigation Trustee or in any other capacity contemplated by this Agreement or the Plan, the
  Oversight Board, or any individual Member, solely in their capacity as Members of the
  Oversight Board, shall be personally liable to the Litigation Sub-Trust or to any Person
  (including the Litigation Sub-Trust Beneficiary and Claimant Trust Beneficiaries) in connection
  with the affairs of the Litigation Sub-Trust, unless it is ultimately determined by order of the
  Bankruptcy Court or other court of competent jurisdiction that the acts or omissions of any such
  Litigation Trustee, Oversight Board, or Member constituted fraud, willful misconduct, or gross
  negligence. The employees, agents and professionals retained by the Litigation Sub-Trust, the
  Litigation Trustee, or Oversight Board shall not be personally liable to the Litigation Sub-Trust
  or any other Person in connection with the affairs of the Litigation Sub-Trust, unless it is
  ultimately determined by order of the Bankruptcy Court or other court of competent jurisdiction
  that such acts or omissions by such employee, agent, or professional constituted willful fraud,
  willful misconduct or gross negligence. None of the Litigation Trustee, Oversight Board, or any
  Member shall be personally liable to the Litigation Sub-Trust or to any Person for the acts or
  omissions of any employee, agent or professional of the Litigation Sub-Trust or Litigation
  Trustee, unless it is ultimately determined by order of the Bankruptcy Court or other court of
  competent jurisdiction that the Litigation Trustee, Oversight Board, or Member acted with gross
  negligence or willful misconduct in the selection, retention, or supervision of such employee,
  agent or professional of the Litigation Sub-Trust.



                                                  16

                                                                                      002708
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-5
                        1656-4Filed
                              Filed01/22/21
                                    01/04/21 Entered
                                              Entered01/22/21
                                                      01/04/2116:20:31
                                                               18:21:37 Page
                                                                        Page117
                                                                             18 of
                                                                                of
                                        145
Case 3:21-cv-00538-N Document 26-10 Filed22 06/09/21 Page 204 of 215 PageID 5451



          8.2     Indemnification. The Litigation Trustee (including each former Litigation
  Trustee), Oversight Board, and all past and present Members (collectively, the “Indemnified
  Parties”) shall be indemnified by the Litigation Sub-Trust against and held harmless by the
  Litigation Sub-Trust from any losses, claims, damages, liabilities or expenses (including, without
  limitation, attorneys’ fees, disbursements, and related expenses) to which the Indemnified Parties
  may become subject in connection with any action, suit, proceeding or investigation brought or
  threatened against any of the Indemnified Parties in their capacity as Litigation Trustee,
  Oversight Board, or Member, or in connection with any matter arising out of or related to the
  Plan, this Agreement, or the affairs of the Litigation Sub-Trust, unless it is ultimately determined
  by order of the Bankruptcy Court or other court of competent jurisdiction that the Indemnified
  Party’s acts or omissions constituted willful fraud, willful misconduct, or gross negligence. If
  the Indemnified Party becomes involved in any action, proceeding, or investigation in connection
  with any matter arising out of or in connection with the Plan, this Agreement or the affairs of the
  Litigation Sub-Trust for which an indemnification obligation could arise, the Indemnified Party
  shall promptly notify the Litigation Trustee and/or Oversight Board, as applicable; provided,
  however, that the failure of an Indemnified Party to promptly notify the Litigation Trustee and/or
  Oversight Board of an indemnification obligation will not excuse the Litigation Sub-Trust from
  indemnifying the Indemnified Party unless such delay has caused the Litigation Sub-Trust
  material harm. The Litigation Sub-Trust shall periodically advance or otherwise reimburse on
  demand the Indemnified Party’s reasonable legal and other expenses (including, without
  limitation, the cost of any investigation and preparation and attorney fees, disbursements, and
  related expenses) incurred in connection therewith as a Litigation Sub-Trust Expense, but the
  Indemnified Party shall be required to repay promptly to the Litigation Sub-Trust the amount of
  any such advanced or reimbursed expenses paid to the Indemnified Party to the extent that it
  shall be ultimately determined by Final Order that the Indemnified Party engaged in willful
  fraud, misconduct, or negligence in connection with the affairs of the Litigation Sub-Trust with
  respect to which such expenses were paid. The Litigation Sub-Trust shall indemnify and hold
  harmless the employees, agents and professionals of the Litigation Sub-Trust and Indemnified
  Parties to the same extent as provided in this Section 8.2 for the Indemnified Parties. For the
  avoidance of doubt, the provisions of this Section 8.2 shall remain available to any former
  Litigation Trustee or Member or the estate of any decedent Litigation Trustee or Member. The
  indemnification provided hereby shall be a Litigation Sub-Trust Expense.

         8.3     To the extent applicable, the provisions and protections set forth in Article IX of
  the Plan will apply to the Litigation Sub-Trust, the Litigation Trustee, Oversight Board, and the
  Members.


                                          TERMINATION

          9.1     Duration. The Litigation Trustee, the Litigation Sub-Trust, and the Oversight
  Board shall be discharged or dissolved, as the case may be, at such time as the Litigation Trustee
  determines that the Estate Claims is not likely to yield sufficient additional proceeds to justify
  further pursuit of such Estate, and all Distributions required to be made by the Litigation Trustee
  to the Litigation Sub-Trust Beneficiary under the Plan and this Agreement have been made, but
  in no event shall the Litigation Sub-Trust be dissolved later than [three years] from the Effective
  Date unless the Bankruptcy Court, upon motion made within the six-month period before such

                                                  17

                                                                                       002709
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-5
                       1656-4Filed
                              Filed01/22/21
                                   01/04/21 Entered
                                             Entered01/22/21
                                                    01/04/2116:20:31
                                                             18:21:37 Page
                                                                      Page118
                                                                           19 of
                                                                               of
                                       145
                                        22 06/09/21 Page 205 of 215 PageID 5452
Case 3:21-cv-00538-N Document 26-10 Filed



  third anniversary (and, in the event of further extension, by order of the Bankruptcy Court, upon
  motion made at least six months before the end of the preceding extension), determines that a
  fixed period extension (not to exceed two years, together with any prior extensions) is necessary
  to facilitate or complete the recovery on, and liquidation of, the Litigation Sub-Trust Assets.

          9.2      Continuance of the Litigation Trustee for Winding Up. After dissolution of the
  Litigation Sub-Trust and for purpose of liquidating and winding up the affairs of the Litigation
  Sub-Trust, the Litigation Trustee shall continue to act as such until the Litigation Trustee’s duties
  have been fully performed. Prior to the final distribution of all remaining Litigation Sub-Trust
  Assets, the Litigation Trustee shall be entitled to reserve from such assets any and all amounts
  required to provide for the Litigation Trustee’s own costs and expenses, including a reserve to
  fund any potential indemnification or similar obligations of the Litigation Sub-Trust, until such
  time as the winding up of the Litigation Sub-Trust is completed. Upon the dissolution of the
  Litigation Sub-Trust and completion of the winding up of the assets, liabilities and affairs of the
  Litigation Sub-Trust pursuant to the Delaware Statutory Trust Act, the Litigation Trustee shall
  file a certificate of cancellation with the State of Delaware to terminate the Litigation Sub-Trust
  pursuant to Section 3810 of the Delaware Statutory Trust Act (such date upon which the
  certificate of cancellation is filed shall be referred to as the “Termination Date”). Subject in all
  respects to 3.11, upon the Termination date, the Litigation Trustee shall retain for a period of two
  (2) years, as a Litigation Sub-Trust Expense, the books, records, and certificated and other
  documents and files that have been delivered to or created by the Litigation Trustee. Subject in
  all respects to Section 3.11, at the Litigation Trustee’s discretion, all of such records and
  documents may, but need not, be destroyed at any time after two (2) years from the Termination
  Date.

          9.3   Termination of Duties. Except as otherwise specifically provided herein, upon
  the Termination Date of the Litigation Sub-Trust, the Litigation Trustee, the Oversight Board,
  and its Members shall have no further duties or obligations hereunder.


                                  AMENDMENTS AND WAIVER

         The Litigation Trustee, with the consent of a simple majority of the Oversight Board,
  may amend this Agreement to correct or clarify any non-material provisions. This Agreement
  may not otherwise be amended, supplemented, otherwise modified, or waived in any respect
  except by an instrument in writing signed by the Litigation Trustee and with the unanimous
  approval of the Oversight Board, and the approval of the Bankruptcy Court, after notice and a
  hearing; provided that the Litigation Trustee must provide the Oversight Board with prior written
  notice of any non-material amendments, supplements, modifications, or waivers of this
  Agreement.


                                         MISCELLANEOUS

          11.1 Trust Irrevocable. Except as set forth in this Agreement, establishment of the
  Litigation Sub-Trust by this Agreement shall be irrevocable and shall not be subject to
  revocation, cancellation or rescission by the Litigation Sub-Trust Beneficiary.

                                                   18

                                                                                        002710
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-5
                        1656-4Filed
                              Filed01/22/21
                                    01/04/21 Entered
                                              Entered01/22/21
                                                      01/04/2116:20:31
                                                               18:21:37 Page
                                                                        Page119
                                                                             20 of
                                                                                of
                                        145
Case 3:21-cv-00538-N Document 26-10 Filed22 06/09/21 Page 206 of 215 PageID 5453



          11.2 Litigation Sub-Trust Beneficiary has No Legal Title to Litigation Sub-Trust
  Assets. The Litigation Sub-Trust Beneficiary shall have no legal title to any part of the
  Litigation Sub-Trust Assets.

         11.3 Agreement for Benefit of Parties Only. Nothing herein, whether expressed or
  implied, shall be construed to give any Person other than the Litigation Trustee, Oversight
  Board, and the Litigation Sub-Trust Beneficiary any legal or equitable right, remedy or claim
  under or in respect of this Agreement. The Litigation Sub-Trust Assets shall be held for the sole
  and exclusive benefit of the Litigation Sub-Trust Beneficiary.

          11.4 Notices. All notices, directions, instructions, confirmations, consents and requests
  required or permitted by the terms hereof shall, unless otherwise specifically provided herein, be
  in writing and shall be sent by first class mail, facsimile, overnight mail or in the case of mailing
  to a non-United States address, air mail, postage prepaid, addressed to:

                 (a)     If to the Litigation Trustee:

                                 Marc S. Kirschner
                                 c/o Goldin Associates LLC, a Teneo Company
                                 350 Fifth Avenue
                                 New York, New York 10118

                 With a copy to:

                                 [insert contact for counsel to the Litigation Trustee].

                 (b)     If to the Claimant Trustee:

                                 Claimant Trustee
                                 c/o [insert contact info for Claimant Trustee]

                 With a copy to:

                                 Pachulski Stang Ziehl & Jones LLP
                                 10100 Santa Monica Blvd, 13th Floor
                                 Los Angeles, CA 90067
                                 Attn: Jeffrey Pomerantz (jpomerantz@pszjlaw.com)
                                        Ira Kharasch (ikharasch@pszjlaw.com)
                                        Gregory Demo (gdemo@pszjlaw.com)

         Notice mailed shall be effective on the date mailed or sent. Any Person may change the
  address at which it is to receive notices under this Agreement by furnishing written notice
  pursuant to the provisions of this Section 11.4 to the entity to be charged with knowledge of such
  change.

          11.5 Severability. Any provision hereof which is prohibited or unenforceable in any
  jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or
  unenforceability without invalidating the remaining provisions hereof, and any such prohibition

                                                   19

                                                                                        002711
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-5
                        1656-4Filed
                              Filed01/22/21
                                    01/04/21 Entered
                                              Entered01/22/21
                                                      01/04/2116:20:31
                                                               18:21:37 Page
                                                                        Page120
                                                                             21 of
                                                                                of
                                        145
Case 3:21-cv-00538-N Document 26-10 Filed22 06/09/21 Page 207 of 215 PageID 5454



  or unenforceability in any jurisdiction shall not invalidate or render unenforceable such
  provisions in another jurisdiction.

         11.6 Counterparts. This Agreement may be executed by the parties hereto in separate
  counterparts, each of which when so executed and delivered shall be an original, but all such
  counterparts shall together constitute but one and the same instrument.

          11.7 Binding Effect, etc. All covenants and agreements contained herein shall be
  binding upon, and inure to the benefit of, the Litigation Sub-Trust, the Litigation Trustee, and the
  Litigation Sub-Trust Beneficiary, and their respective successors and assigns. Any notice,
  direction, consent, waiver or other instrument or action by any Litigation Sub-Trust Beneficiary
  shall bind its successors and assigns.

        11.8 Headings; References. The headings of the various Sections herein are for
  convenience of reference only and shall not define or limit any of the terms or provisions hereof.

         11.9 Governing Law. This Agreement shall in all respects be governed by, and
  construed in accordance with the laws of the State of Delaware, including all matters of
  constructions, validity and performance.

         11.10 Consent to Jurisdiction. Each of the parties hereto consents and submits to the
  exclusive jurisdiction of the Bankruptcy Court for any action or proceeding instituted for the
  enforcement and construction of any right, remedy, obligation, or liability arising under or by
  reason of this Agreement or the Plan.

          11.11 Transferee Liabilities. The Litigation Sub-Trust shall have no liability for, and
  the Litigation Sub-Trust Assets shall not be subject to, any claim arising by, through or under the
  Debtor except as expressly set forth in the Plan or in this Agreement. In no event shall the
  Litigation Trustee or the Litigation Sub-Trust Beneficiary have any personal liability for such
  claims. If any liability shall be asserted against the Litigation Sub-Trust or the Litigation Trustee
  as the transferee of the Litigation Sub-Trust Assets on account of any claimed liability of,
  through or under the Debtor or Reorganized Debtor, the Litigation Trustee may use such part of
  the Litigation Sub-Trust Assets as may be necessary to contest any such claimed liability and to
  pay, compromise, settle or discharge same on terms reasonably satisfactory to the Litigation
  Trustee as a Litigation Sub-Trust Expense.



                               [Remainder of Page Intentionally Blank]




                                                   20

                                                                                        002712
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1795-5
                        1656-4Filed
                              Filed01/22/21
                                    01/04/21 Entered
                                              Entered01/22/21
                                                      01/04/2116:20:31
                                                               18:21:37 Page
                                                                        Page121
                                                                             22 of
                                                                                of
                                        145
Case 3:21-cv-00538-N Document 26-10 Filed22 06/09/21 Page 208 of 215 PageID 5455



          IN WITNESS HEREOF, the parties hereto have caused this Litigation Trust Agreement
  to be duly executed by their respective officers thereunto duly authorized on the day and year
  first written above.

                                             Claimant Trustee



                                             By:
                                                    James P. Seery, Jr., not individually but
                                                    solely in his capacity as the Claimant
                                                    Trustee



                                             Litigation Trustee



                                             By:
                                                     Marc S. Kirschner, not individually but
                                             solely in his capacity as the Litigation Trustee




                                               21

                                                                                    002713
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-5
                        1795-5 Filed
                               Filed 01/04/21
                                     01/22/21 Entered
                                               Entered 01/04/21
                                                       01/22/21 18:21:37
                                                                16:20:31 Page
                                                                         Page 1122
                                                                                of 24
                                                                                   of
                                         145 06/09/21 Page 209 of 215 PageID 5456
 Case 3:21-cv-00538-N Document 26-10 Filed



                                  EXHIBIT P




                                                                       002714
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-5
                        1795-5 Filed
                               Filed 01/04/21
                                     01/22/21 Entered
                                               Entered 01/04/21
                                                       01/22/21 18:21:37
                                                                16:20:31 Page
                                                                         Page 2123
                                                                                of 24
                                                                                   of
                                         145 06/09/21 Page 210 of 215 PageID 5457
 Case 3:21-cv-00538-N Document 26-10 Filed
                                                                           Draft


                              LITIGATION SUB-TRUST AGREEMENT

        This Litigation Sub-Trust Agreement, effective as of            , 20202021 (as may be
amended, supplemented, or otherwise modified in accordance with the terms hereof, this
“Agreement”), by and among James P. Seery, Jr., as trustee of the Highland Claimant Trust (the
“Claimant Trustee”), [____] as Delaware Trustee, and Marc S. Kirschner as trustee (the
“Litigation Trustee,” and together with the Claimant Trustee [and Delaware Trustee], the
“Parties”) of the Litigation Sub-Trust for the benefit of the Claimant Trust as sole Litigation
Sub-Trust Beneficiary.

                                                   RECITALS

        WHEREAS, on October 16, 2019, Highland Capital Management, L.P. (the “Debtor”)
filed with the United States Bankruptcy Court for the District of Delaware, a voluntary petition
for relief under chapter 11 of the Bankruptcy Code, which case was subsequently transferred to
the Bankruptcy Court for the Northern District of Texas, Dallas Division (the “Bankruptcy
Court”) and captioned In re Highland Capital Management, L.P., Case No. 19-34054-sgj11 (the
“Chapter 11 Case”);

       WHEREAS, on November 13,24, 2020, the Debtor filed the ThirdFifth Amended Plan of
Reorganization of Highland Capital Management, L.P. [Docket No. •1472] (as may be amended,
supplemented, or otherwise modified from time to time, the “Plan”),1 [which was confirmed by
the Bankruptcy Court on                 , 2020,2021, pursuant to the Findings of Fact and Order
Confirming Plan of Reorganization for the Debtor [Docket No. •] (the “Confirmation Order”)];

         WHEREAS, this Agreement, including all exhibits hereto, is the “Litigation Sub-Trust
Agreement” described in the Plan and shall be executed on or before the Effective Date in order
to facilitate implementation of the Plan; and

        WHEREAS, pursuant to the Plan and Confirmation Order, the Litigation Sub-Trust
Assets are hereby to be transferred by the Claimant Trust to the Litigation Sub-Trust (each as
defined herein) created and evidenced by this Agreement so that (i) Estate Claims can be
investigated, prosecuted, settled, abandoned, resolved, and otherwise monetized as may be
determined by the Litigation Trustee in accordance with the terms of the Litigation Sub-Trust
Agreement; (ii) proceeds of Estate Claims can be remitted to the Claimant Trust as Claimant
Trust Assets for distribution to the Claimant Trust Beneficiaries (as defined in the Claimant Trust
Agreement) in accordance with the Plan and Claimant Trust Agreement[; (iii) the Litigation
Trustee can investigate, litigate, settle, or otherwise resolve any Filed Claims relating to the
Estate Claims, including the Debtor Employee Claims;] and (iv) administrative services relating
to the activities of the Litigation Sub-Trust can be performed by the Litigation Trustee.

                                       DECLARATION OF TRUST

       NOW, THEREFORE, in order to declare the terms and conditions hereof, and in
consideration of the premises and mutual agreements herein contained, the confirmation of the
1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.




                                                                                                       002715
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-5
                        1795-5 Filed
                               Filed 01/04/21
                                     01/22/21 Entered
                                               Entered 01/04/21
                                                       01/22/21 18:21:37
                                                                16:20:31 Page
                                                                         Page 3124
                                                                                of 24
                                                                                   of
                                         145 06/09/21 Page 211 of 215 PageID 5458
 Case 3:21-cv-00538-N Document 26-10 Filed



  Plan and of other good and valuable consideration, the receipt and sufficiency of which are
  hereby acknowledged, the Litigation Trustee and the Claimant Trustee have executed this
  Agreement for the benefit of the Claimant Trust as provided for in the Plan.

          TO HAVE AND TO HOLD unto the Litigation Trustee and his successors or assigns in
  trust, under and subject to the terms and conditions set forth herein and for the benefit of the
  Claimant Trust, and for the performance of and compliance with the terms hereof and of the
  Plan; provided, however, that upon termination of the Litigation Sub-Trust in accordance with
  Article IX hereof, this Litigation Trust Agreement shall cease, terminate, and be of no further
  force and effect, unless otherwise specifically provided for herein.

          IT IS FURTHER COVENANTED AND DECLARED that the Litigation Sub-Trust
  Assets are to be strictly held and applied by the Litigation Trustee subject to the specific terms set
  forth below.

                                         ARTICLE I.
                                    DEFINITION AND TERMS

          1.1     Certain Definitions. Unless the context shall otherwise require and except as
  contained in this Section 1.1 or as otherwise defined herein, the capitalized terms used herein
  shall have the respective meanings assigned thereto in the “Definitions,” Section 1.1 of the Plan
  or if not defined therein, shall have the meanings assigned thereto in the applicable Section of the
  Plan. For all purposes of this Agreement, the following terms shall have the following meanings:

                 (a)     “Bankruptcy Court” has the meaning set forth in the Recitals hereof.

                (b)    “Cause” means (i) a Person’s willful failure to perform his material duties
  hereunder (which material duties shall include, without limitation, regular attendance at regularly
  scheduled meetings of the Oversight Board), which is not remedied within 30 days of notice; (ii)
  a Person’s commission of an act of fraud, theft, or embezzlement during the performance of his
  or her duties hereunder; (iii) a Person’s conviction of a felony with all appeals having been
  exhausted or appeal periods lapsed; or (iv) a Person’s gross negligence, bad faith, willful
  misconduct, or knowing violation of law in the performance of his or her duties hereunder.

                (c)     “Claimant Trust Agreement” means the Claimant Trust Agreement dated
  [___], 2020,2021, by and between the Debtor, Claimant Trustee, and Delaware Trustee.

                (d)   “Claimant Trustee” means James P. Seery, Jr., as the initial “Claimant
  Trustee” under the Claimant Trust Agreement and as defined in the Plan, and any successor
  Claimant Trustee who may be appointed pursuant to the terms of the Claimant Trust Agreement.

                (e)    “Claimant Trust” means the “Highland Claimant Trust” established in
  accordance with the Delaware Statutory Trust Act and Treasury Regulation Section
  301.7701-4(d) pursuant to the Claimant Trust Agreement.

               (f)     [“Debtor Employee Claims” means any General Unsecured Claims filed
  by any Employee or former director, officer, or employee of the Debtor, other than the Claims of


  2

                                                                                         002716
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-5
                        1795-5 Filed
                               Filed 01/04/21
                                     01/22/21 Entered
                                               Entered 01/04/21
                                                       01/22/21 18:21:37
                                                                16:20:31 Page
                                                                         Page 4125
                                                                                of 24
                                                                                   of
                                         145 06/09/21 Page 212 of 215 PageID 5459
 Case 3:21-cv-00538-N Document 26-10 Filed



  the Senior Employees subject to stipulations executed by employees of the Debtor prior to the
  Effective Date.]

                (f)    (g) “Delaware Statutory Trust Act” means the Delaware Statutory Trust
  Act 12 Del C. §3801, et seq. as amended from time to time.

                 (g)     (h) “Delaware Trustee” has the meaning set forth in the Claimant Trust
  Agreement.

                  (h)    (i) “Disability” means as a result of the Litigation Trustee’s incapacity due
  to physical or mental illness as determined by an accredited physician or psychologist, as
  applicable, selected by the Litigation Trustee, the Litigation Trustee has been substantially unable
  to perform his or her duties hereunder for three (3) consecutive months or for an aggregate of 180
  days during any period of twelve (12) consecutive months.

                (i)     (j) “Estate Claims” has the meaning given to it in Exhibit A to the Notice
  of Final Term Sheet [Docket No. 354].

                 (j)     (k) [“Employee” means the employees of the Debtor set forth in the Plan
  Supplement.]

                  (k)    “Employee Claims” means any General Unsecured Claim held by an
  Employee other than the Claims of the Senior Employees subject to stipulations (provided such
  stipulations are executed by any such Senior Employee of the Debtor prior to the Effective Date).

                (l)    “Litigation Sub-Trust” means the sub-trust created pursuant to this
  Agreement, and in accordance with the Delaware Statutory Trust Act and Treasury Regulation
  Section 301.7701-4(d).

                 (m)     “Litigation Sub-Trust Agreement” means this Agreement.

               (n)    “Litigation Sub-Trust Assets” means the Estate Claims and the Litigation
  Sub-Trust Expense Cash Reserve.

                 (o)     “Litigation Sub-Trust Beneficiary” means the Claimant Trust.

                 (p)    “Litigation Sub-Trust Expenses” means the costs, expenses, liabilities and
  obligations incurred by the Litigation Sub-Trust and/or the Litigation Trustee in administering
  and conducting the affairs of the Litigation Sub-Trust, and otherwise carrying out the terms of the
  Litigation Sub-Trust and the Plan on behalf of the Litigation Sub-Trust, including without any
  limitation, any taxes owed by the Litigation Sub-Trust, and the fees and expenses of the
  Litigation Trustee and professional persons retained by the Litigation Sub-Trust or Litigation
  Trustee in accordance with Article 3.12(b) of this Agreement.

                (q)     “Litigation Sub-Trust Expense Cash Reserve” means $[•] million in Cash
  to be funded by the Debtor or Reorganized Debtor, as applicable, pursuant to the Plan into a bank
  account of the Litigation Sub-Trust (or of the Claimant Trust for the benefit of the Litigation


  3

                                                                                       002717
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-5
                        1795-5 Filed
                               Filed 01/04/21
                                     01/22/21 Entered
                                               Entered 01/04/21
                                                       01/22/21 18:21:37
                                                                16:20:31 Page
                                                                         Page 5126
                                                                                of 24
                                                                                   of
                                         145 06/09/21 Page 213 of 215 PageID 5460
 Case 3:21-cv-00538-N Document 26-10 Filed



  Sub-Trust) on or before the Effective Date for the purpose of paying Litigation Sub-Trust
  Expenses in accordance herewith.

                (r)     “Litigation Trustee” means Marc S. Kirschner as the initial “Litigation
  Trustee” hereunder and under the Plan, and any successor Litigation Trustee who may be
  appointed pursuant to the terms of this Agreement.

                 (s)    “Oversight Board” has the meaning set forth in the Claimant Trust
  Agreement.

                 (t)    “Plan” has the meaning set forth in the Recitals hereof.

                  (u)     “Privileges” means the Debtor’s rights, title and interests in and to any
  privilege or immunity attaching to any documents or communications (whether written or oral)
  associated with any of the Estate Claims or Debtor Employee Claims, including, without
  limitation, to, attorney-client privilege and work-product privilege as defined in Rule 502(g) of
  the Federal Rules of Evidence or any other privilege available under applicable law[; provided,
  however, that “Privileges” shall not include the work-product privilege of any non-Employee
  attorney or attorneys that has not been previously shared with the Debtor or any of its employees
  and the work-product privilege shall remain with the non-Employee attorney or attorneys who
  created such work product so long as it has not been previously shared with the Debtor or any of
  its employees, or otherwise waived.]

                 (v)    “Securities Act” means the Securities Act of 1933, as amended.

                 (w)    “TIA” means the Trust Indenture Act of 1939, as amended.

                (x)     “Trust Interests” means the trust interest(s) to be distributed to the
  Claimant Trust as the sole Litigation Sub-Trust Beneficiary.

                 (y)    “Trust Register” has the meaning given to it in Section 5.3(b) hereof.

          1.2     General Construction. As used in this Agreement, the masculine, feminine and
  neuter genders, and the plural and singular numbers shall be deemed to include the others in all
  cases where they would apply. “Includes” and “including” are not limiting and “or” is not
  exclusive. References to “Articles,” “Sections” and other subdivisions, unless referring
  specifically to the Plan or provisions of the Bankruptcy Code, the Bankruptcy Rules, or other
  law, statute or regulation, refer to the corresponding Articles, Sections and other subdivisions of
  this Agreement, and the words “herein,” “hereafter” and words of similar import refer to this
  Agreement as a whole and not to any particular Article, Section, or subdivision of this
  Agreement. Amounts expressed in dollars or following the symbol “$” shall be deemed to be in
  United States dollars. References to agreements or instruments shall be deemed to refer to such
  agreements or instruments as the same may be amended, supplemented, or otherwise modified in
  accordance with the terms thereof.

        1.3     Incorporation of the Plan. The Plan is hereby incorporated into this Agreement
  and made a part hereof by this reference.


  4

                                                                                      002718
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-5
                        1795-5 Filed
                               Filed 01/04/21
                                     01/22/21 Entered
                                               Entered 01/04/21
                                                       01/22/21 18:21:37
                                                                16:20:31 Page
                                                                         Page 6127
                                                                                of 24
                                                                                   of
                                         145 06/09/21 Page 214 of 215 PageID 5461
 Case 3:21-cv-00538-N Document 26-10 Filed



                                   ARTICLE II.
                    ESTABLISHMENT OF THE LITIGATION SUB-TRUST

         2.1     Establishment of Sub-Trust.

                 (a)    The Parties, pursuant to the Plan and the Confirmation Order and in
  accordance with the applicable provisions of the Bankruptcy Code, hereby establish a statutory
  trust under the Delaware Statutory Trust Act on behalf of the Claimant Trust as the sole
  Litigation Sub-Trust Beneficiary, which shall be known as the “Highland Litigation Sub-Trust,”
  on the terms set forth herein. The Litigation Trustee may use this name in accordance with the
  terms and conditions set forth herein as the Litigation Trustee sees fit.

                  (b)    The Litigation Trustee shall cause to be executed and filed in the office of
  the Secretary of State of the State of Delaware the Certificate of Trust and agree to execute,
  acting solely in his capacity as Litigation Trustee, such certificates as may from time to time be
  required under the Delaware Statutory Trust Act or any other Delaware law.

          2.2     Nature and Purposes of the Litigation Sub-Trust. The Litigation Sub-Trust is
  organized and established as a trust for the purpose of monetizing the Estate Claims and making
  distributions to Litigation Sub-Trust Beneficiary in a manner consistent with “liquidating trust”
  status under Treasury Regulation Section 301.7701-4(d). The Litigation Sub-Trust shall serve as
  a mechanism for investigating, prosecuting, settling, resolving, and otherwise monetizing all
  Estate Claims and distributing the proceeds of such Estate Claims to the Claimant Trust in a
  timely fashion in accordance with the Plan, the Confirmation Order, and this Agreement. The
  Litigation Sub-Trust and Litigation Trustee shall have and retain any and all rights, defenses,
  cross-claims and counter-claims held by the Debtor with respect to any Estate Claim as of the
  Petition Date. Except as otherwise provided herein, the Litigation Sub-Trust shall have the sole
  responsibility for the pursuit and settlement of the Estate Claims], and, subject to the terms of the
  Claimant Trustee Agreement, the sole power and authority to allow or settle and compromise any
  Claims related to the Estate Claims, including, without limitation, Debtor Employee Claims].
  For the avoidance of doubt, the Litigation Sub-Trust, pursuant to section 1123(b)(3)(B) of the
  Bankruptcy Code and applicable state trust law, is appointed as the successor-in-interest to, and
  representative of, the Debtor and its Estate for the retention, enforcement, settlement, and
  adjustment of all Estate Claims and Debtor Employee Claims, other than those Claims
  constituting Reorganized Debtor Assets; provided, however, that the Litigation Trustee may, as
  part of his investigation mandate, investigate Estate Claims that would constitute Reorganized
  Debtor Assets and make a recommendation to the Oversight Board and the Reorganized Debtor
  on how to proceed with respect to any such Causes of ActionEmployee Claims (in accordance
  with the terms of the Claimant Trust Agreement).

         2.3     Transfer of Assets and Rights to the Litigation Sub-Trust.

                  (a)    On or as soon as practicable after the Effective Date, the Claimant Trust
  shall automatically an irrevocably transfer, assign, and deliver, and shall be deemed to have
  transferred, assigned, and delivered, all Estate Claims, Debtor Employee Claims, and Privileges.
  For purposes of the transfer of documents, the Litigation Sub-Trust is an assignee and successor
  to the Debtor in respect of the Estate Claims and Debtor Employee Claims and shall be treated as

  5

                                                                                        002719
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-5
                        1795-5 Filed
                               Filed 01/04/21
                                     01/22/21 Entered
                                               Entered 01/04/21
                                                       01/22/21 18:21:37
                                                                16:20:31 Page
                                                                         Page 7128
                                                                                of 24
                                                                                   of
                                         145 06/09/21 Page 215 of 215 PageID 5462
 Case 3:21-cv-00538-N Document 26-10 Filed



  such in any review of confidentiality restrictions in requested documents. For the avoidance of
  doubt, following the Effective Date, the Litigation Trustee shall have the power to waive the
  Privileges being so assigned and transferred.

                   (b)     Until the Litigation Sub-Trust terminates pursuant to the terms hereof,
  legal title to the Estate Claims shall be vested at all times in the Litigation Sub-Trust as a separate
  legal entity, except where applicable law in any jurisdiction requires title to any part of the Estate
  Claims to be vested in the Litigation Trustee, in which case title shall be deemed to be vested in
  the Litigation Trustee, solely in his capacity as Litigation Trustee. For purposes of such
  jurisdictions, the term Litigation Sub-Trust, as used herein, shall be read to mean the Litigation
  Trustee.

                   (c)   In accordance with section 1123(d) of the Bankruptcy Code, the Litigation
  Trustee may enforce all rights to commence and pursue, as appropriate, any and all Estate Claims
  after the Effective Date. No Person or entity may rely on the absence of a specific reference in
  the Plan to any Estate Claim against them as any indication that the Litigation Trustee will not
  pursue any and all available Estate Claims or objections against them. Unless any Estate Claim
  against a Person or Entity are expressly waived, relinquished, exculpated, released,
  compromised, or settled in the Plan or an order of the Bankruptcy Court, the Litigation Trustee
  expressly reserves all Estate Claims for later adjudication, and, therefore, no preclusion doctrine
  including the doctrine of res judicata, collateral, estoppel, issue preclusion, claim preclusion,
  estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Estate Claims upon,
  after, or as a consequence of the Confirmation Order.

         2.4   Principal Office. The principal office of the Litigation Sub-Trust shall be
  maintained by the Litigation Trustee at the following address: Goldin Associates, a Teneo
  Company, 350 Fifth Avenue, New York, New York 10118.

          2.5    Acceptance. The Litigation Trustee accepts the Litigation Sub-Trust imposed by
  this Agreement and agrees to observe and perform that Litigation Sub-Trust, on and subject to
  the terms and conditions set forth herein and in the Plan.

          2.6    Further Assurances. The Claimant Trustee and any successors thereof will, upon
  reasonable request of the Litigation Trustee, execute, acknowledge and deliver such further
  instruments and do such further acts as may be necessary or proper to transfer to the Litigation
  Trustee any portion of the Claimant Trust Assets intended to be conveyed hereby and in the Plan
  in the form and manner provided for hereby and in the Plan and to vest in the Litigation Trustee
  the powers, instruments or funds in trust hereunder.

          2.7    Incidents of Ownership. The Claimant Trust shall be the sole beneficiary of the
  Litigation Sub-Trust and the Litigation Trustee shall retain only such incidents of ownership as
  are necessary to undertake the actions and transactions authorized herein.




  6

                                                                                          002720
